Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 1 of 189


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  In re:                                           )   Chapter 11
                                                   )
  FORESIGHT ENERGY LP, et al.,                     )   Case No. 20-41308-659
                                                   )
                         Debtors.                  )   Jointly Administered
                                                   )
                                                   )   Related Docket Nos.: 29 (re: 74)

               FINAL ORDER (I) AUTHORIZING THE DEBTORS
       TO (A) OBTAIN POST-PETITION FINANCING, (B) GRANT SENIOR
     SECURED PRIMING LIENS AND SUPERPRIORITY ADMINISTRATIVE
   EXPENSE CLAIMS, AND (C) UTILIZE CASH COLLATERAL; (II) GRANTING
   ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES; (III)
  MODIFYING THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF

           Upon the motion, dated March 10, 2020 (the “Motion”) [Docket No. 29], of Foresight

 Energy L.P. (“FELP”) and its affiliated debtors and debtors in possession (collectively, the

 “Debtors”) in the above-captioned chapter 11 cases (the “Cases”) commenced on March 10, 2020

 (the “Petition Date”) for entry of an interim and final order (this “Final Order”) under sections 105,

 361, 362, 363, 364, 503, 506(c) and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101,

 et seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the

 Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and the Local

 Rules of Bankruptcy Procedure (the “Local Rules”) for the United States Bankruptcy Court for the

 Eastern District of Missouri (this “Court”) seeking, among other things,

           (a)   authorization for Foresight Energy LLC, in its capacity as borrower (the
                 “Borrower”), to obtain postpetition financing and other financial accommodations,
                 and for each of the other Debtors (the “Guarantors”) to guarantee unconditionally,
                 on a joint and several basis, the Borrower’s obligations in connection with a debtor-
                 in-possession financing and other financial accommodations, comprising, among
                 other things, a superpriority senior secured multiple-draw term loan facility in an
                 aggregate principal amount of up to $175,000,000.00 (the “DIP Facility”), which
                 consists of, (i) new money multi-draw term loan facility in an aggregate principal
                 amount of $100,000,000.00 (the commitments thereunder, the “New Money DIP
                 Commitments” and the loans advanced thereunder, the “New Money DIP Loans”)
Case 20-41308   Doc 267    Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                      Pg 2 of 189


            to be funded by certain Prepetition First Lien Lenders (as defined herein) and
            Prepetition Second Lien Noteholders (as defined herein), of which a single draw up
            to an aggregate principal amount not to exceed $55,000,000 in New Money DIP
            Loans (the “Initial DIP Term Loans”) was authorized and approved on an interim
            basis pursuant to the Interim Order (I) Authorizing the Debtors to (A) Obtain Post-
            Petition Financing, (B) Grant Senior Secured Priming Liens and Superpriority
            Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting
            Adequate Protection to the Prepetition Secured Parties; (III) Modifying the
            Automatic Stay; (IV) Scheduling Final Hearing; and (V) Granting Related Relief
            [Docket No. 74] (the “Interim Order”), (ii) a term loan facility in an aggregate
            principal amount of $75,000,000.00, which shall (A) roll-up the Prepetition First
            Lien Debt (as defined herein), as further described in the DIP Facility and the
            Restructuring Support Agreement (as defined below), held by the participating
            Prepetition First Lien Lenders (or one or more of their respective affiliates or any
            investment advisory client managed or advised by such participating Prepetition
            First Lien Lenders), with $1.00 of Prepetition First Lien Debt, in an amount not to
            exceed $75,000,000.00 in the aggregate, being rolled-up into the DIP Facility for
            each $1.00 of New Money DIP Loans actually funded, including New Money DIP
            Loans funded into escrow, and on a pro rata basis based on each such participating
            Prepetition First Lien Lender’s New Money DIP Commitments (such rolled-up
            debt, the “Roll-Up Loans” and, together with the New Money DIP Loans, the “DIP
            Loans”), (B) be issued under the DIP Facility on a pari passu basis with the New
            Money DIP Loans, and (C) be approved in its entirety upon entry of and pursuant
            to this Final Order, and (iii) the designation of each of (A) Javelin Global
            Commodities Holdings LLP and its wholly-owned subsidiaries (including, without
            limitation, Javelin Global Commodities (UK) Ltd (“Javelin”)) and their successors
            and (B) Uniper Global Commodities UK Limited and its wholly-owned
            subsidiaries and their successors as a “Secured Designated Coal Contract
            Counterparty” under the DIP Documents in connection with certain obligations
            incurred or arising on and after the Petition Date, including obligations arising out
            of the post-petition performance of certain prepetition arrangements to the extent
            provided for under, and as provided in, the Javelin Agreements (as defined herein)
            (such obligations, the “DIP Secured Designated Coal Contract Obligations”);

      (b)   authorization for the Debtors to (x) enter into that certain Senior Secured
            Superpriority Debtor-In-Possession Credit and Guaranty Agreement by and among
            the Borrower, the Guarantors, the lenders from time to time party thereto
            (collectively, the “DIP Lenders”), each of the Secured Designated Coal Contract
            Counterparties (collectively in such capacity, the “DIP Secured Designated Coal
            Contract Counterparties”) and Cortland Capital Market Services LLC, as
            administrative agent and collateral agent (in such capacities, the “DIP Agent” and,
            together with the DIP Lenders and the DIP Secured Designated Coal Contract
            Counterparties, the “DIP Parties”) (as amended, restated or otherwise modified
            from time to time in accordance with the terms thereof, the “DIP Credit
            Agreement,” together with all agreements, documents, and instruments delivered
            or executed in connection therewith, including, without limitation, that certain
            Restructuring Support Agreement, dated as of March 10, 2020 (the “Restructuring



                                              2
Case 20-41308   Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                       Pg 3 of 189


            Support Agreement”), as it relates to the commitments of the Backstop Parties (as
            defined herein) to fund the New Money DIP Commitments, the “DIP Documents”),
            a form of which DIP Credit Agreement was filed as Exhibit 2 to the Interim Order
            and as proposed to be amended in substantially the form attached as Exhibit 1 to
            this Final Order, and (y) to perform their respective obligations thereunder and all
            such other and further acts as may be necessary, appropriate, or desirable in
            connection with the DIP Documents;

      (c)   authorization for the Debtors (x) to use the proceeds of the New Money DIP Loans
            and the Prepetition Collateral (as defined herein), including Cash Collateral (as
            defined herein), in accordance with the terms hereof, including pursuant to the Cash
            Flow Forecast (as defined herein) as further described herein, to pay fees and
            interest under the DIP Facility, to cash collateralize certain letters of credit issued
            and outstanding under the Prepetition First Lien Credit Documents (as defined
            herein) to provide working capital for, and for other general corporate purposes of,
            the Debtors, including for payment of any Adequate Protection Obligations (as
            defined herein), and (y) to effectuate the Roll-Up Loans;

      (d)   the granting of adequate protection to (x) the term lenders (the “Prepetition First
            Lien Term Loan Lenders”) and revolving lenders (the “Prepetition First Lien
            Revolving Lenders” and, collectively with the Prepetition First Lien Term Loan
            Lenders, the “Prepetition First Lien Lenders”) under the Credit and Guaranty
            Agreement, dated as of March 28, 2017 (as amended, restated, waived,
            supplemented, or otherwise modified, the “Prepetition First Lien Credit
            Agreement” and, all security, pledge and guaranty agreements and all other
            documentation executed in connection with the foregoing, each as amended,
            restated, supplemented or otherwise modified, the “Prepetition First Lien Credit
            Documents”), by and among Foresight Energy LLC, as borrower, the guarantors
            party thereto (collectively with the borrower, the “Obligors”), The Huntington
            National Bank, as facilities administrative agent (in such capacity, the “Prepetition
            First Lien Administrative Agent”), Lord Securities Corporation, as term
            administrative agent (in such capacity, the “Prepetition First Lien Term Loan
            Agent,” and together with Lord Securities Corporation in its capacity as collateral
            trustee under the Collateral Trust Agreement (as defined below), the “Prepetition
            Collateral Trustee” and the Prepetition First Lien Administrative Agent, the
            “Prepetition First Lien Agents”; and the Prepetition First Lien Agents, together with
            the Prepetition First Lien Lenders, the “Prepetition First Lien Parties”), and the
            Prepetition First Lien Lenders and (y) the noteholders (collectively, the “Prepetition
            Second Lien Noteholders”) under the Indenture, dated as of March 28, 2017 (as
            amended, restated, supplemented or otherwise modified, the “Prepetition Second
            Lien Indenture” and, together with all security, pledge and guaranty agreements
            and all other documentation executed in connection with the foregoing, each as
            amended, supplemented or otherwise modified, the “Prepetition Second Lien
            Documents” and, together with the First Lien Credit Documents, the “Prepetition
            Credit Documents”) by and among Foresight Energy LLC and Foresight Energy
            Finance Corporation, as co-issuers, the guarantors party thereto and Wilmington
            Trust, National Association as trustee for the Prepetition Second Lien Noteholders



                                              3
Case 20-41308   Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04               Main Document
                                       Pg 4 of 189


            (together with the collateral agent for the Prepetition Second Lien Noteholders, the
            “Prepetition Second Lien Indenture Trustee” and together with the Prepetition
            Second Lien Noteholders, the “Prepetition Second Lien Parties,” and the
            Prepetition Second Lien Indenture Trustee, together with the Prepetition First Lien
            Agents, the “Prepetition Agents”; and the Prepetition Agents collectively with the
            Prepetition First Lien Lenders, and the Prepetition Second Lien Noteholders, the
            “Prepetition Secured Parties”);

      (e)   granting of adequate protection to the Prepetition Secured Parties with respect to,
            among other things, the use of their Cash Collateral and the Prepetition Collateral
            (as defined below);

      (f)   authorization for the Debtors to pay, on a final and irrevocable basis, the principal,
            interest, fees, expenses, and other amounts payable under the DIP Documents as
            such become earned, due and payable, including, without limitation, the Upfront
            Fee (as defined herein), the Put Option Premium (as defined herein), the Exit
            Premium (as defined herein), the Delayed Draw Term Loan Commitment Fee (as
            defined herein), letter of credit fees, agency fees, audit fees, appraisal fees,
            valuation fees, administrative and collateral agents’ fees, and the reasonable fees
            and disbursements of the DIP Agents’ and DIP Lenders’ attorneys, advisors,
            accountants, appraisers, bankers and other consultants, all to the extent provided in,
            and in accordance with, the DIP Documents;

      (g)   the granting of valid, enforceable, non-avoidable and fully perfected first priority
            liens on and senior security interests in all of the property, assets and other interests
            in property and assets of the Debtors that is not subject to a valid and perfected lien
            on the Petition Date (such property and assets, the “Unencumbered Assets”), except
            as otherwise specifically provided herein, whether such property is presently owned
            or after-acquired, and all other “property of the estate” (within the meaning of the
            Bankruptcy Code) of the Debtors, of any kind or nature whatsoever, real or
            personal, tangible, intangible or mixed, now existing or hereafter acquired or
            created, whether existing prior to or arising after the Petition Date, including the
            proceeds of Avoidance Actions (as defined herein), subject only to the Carve Out
            (as defined herein) and, if any, the Permitted Liens (as defined herein) on the terms
            and conditions set forth herein and in the DIP Documents;

      (h)   the granting of valid, enforceable, non-avoidable and fully perfected first priority
            priming liens on and senior security interests in all of the property, assets and other
            interests in property and assets of the Debtors, except as otherwise specifically
            provided herein, whether such property is presently owned or after-acquired, and
            all other “property of the estate” (within the meaning of the Bankruptcy Code) of
            the Debtors, of any kind or nature whatsoever, real or personal, tangible, intangible
            or mixed, now existing or hereafter acquired or created, whether existing prior to
            or arising after the Petition Date, subject only to the Carve Out and, if any, the
            Permitted Liens on the terms and conditions set forth herein and in the DIP
            Documents;




                                               4
Case 20-41308   Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                       Pg 5 of 189


      (i)   the granting of valid, enforceable, non-avoidable and fully perfected liens on and
            junior security interests in all of the property, assets and other interests in property
            and assets of the Debtors, except as otherwise specifically provided herein, whether
            such property is presently owned or after-acquired, and all other “property of the
            estate” (within the meaning of the Bankruptcy Code) of the Debtors, of any kind or
            nature whatsoever, real or personal, tangible, intangible or mixed, now existing or
            hereafter acquired or created, whether existing prior to or arising after the Petition
            Date, that is subject to valid and perfected security interests in and liens on such
            property in favor of third parties existing on the Petition Date, excluding the
            Prepetition Liens, subject only to the Carve Out and, if any, the Permitted Liens on
            the terms and conditions set forth herein and in the DIP Documents;

      (j)   the granting of superpriority administrative expense claims against each of the
            Debtors’ estates to the DIP Agent, the DIP Lenders and the DIP Secured Designated
            Coal Contract Counterparties, with respect to the DIP Obligations (as defined
            herein) with priority over any and all administrative expenses of any kind or nature
            subject and subordinate only to the Carve Out on the terms and conditions set forth
            herein and in the DIP Documents;

      (k)   the waiver of the Debtors’ and the estates’ right to surcharge against the Prepetition
            Collateral pursuant to Bankruptcy Code section 506(c), effective as of the Petition
            Date;

      (l)   authorization for the DIP Agent and the DIP Parties to exercise remedies under the
            DIP Documents on the terms described herein upon the occurrence and during the
            continuance of a Termination Event (as defined herein);

      (m)   authorization for the Debtors to designate Javelin and Uniper with respect to the
            Javelin Agreements as DIP Secured Designated Coal Contract Counterparties
            under the DIP Credit Agreement and to perform their respective obligations as
            contemplated herein and therein, provided that none of the Javelin Agreements are
            being assumed hereunder.;

      (n)   the modification of the automatic stay imposed pursuant to Bankruptcy Code
            section 362 to the extent necessary to implement and effectuate the terms of this
            Final Order;

      (o)   pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim Hearing”)
            on the Motion be held before this Court to consider entry of the Interim Order,
            among other things, (1) authorizing the Borrower, on an interim basis, to borrow
            from the DIP Lenders under the DIP Documents the Initial DIP Term Loans
            (subject to any limitations of borrowing under the DIP Documents); (2) upon entry
            of this Final Order, authorizing the Borrower to borrow from the DIP Lenders under
            the DIP Documents (x) in a single draw New Money DIP Loans, in an aggregate
            principal amount, not to exceed $100,000,000.00 (less the Initial DIP Term Loans)
            (the “Delayed Draw DIP Term Loans”), and (y) the Roll-Up Loans for a total
            aggregate principal amount not to exceed $175,000,000.00; (3) authorizing the




                                               5
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                    Main Document
                                                Pg 6 of 189


                   Guarantors to guaranty the DIP Obligation; (4) authorizing the Debtors’ use of Cash
                   Collateral; and (5) granting the adequate protection described in the Interim Order
                   and this Final Order; and

          (p)      that this Court schedule a final hearing (the “Final Hearing”) to consider entry of
                   this Final Order authorizing and approving, on a final basis, among other things,
                   the Borrower’s borrowing from the DIP Lenders under the DIP Documents up to
                   an aggregate principal amount of $100,000,000.00 in New Money DIP Loans, the
                   Roll-Up Loans and the continued use of Cash Collateral and granting adequate
                   protection, in each case, as described in the Motion and set forth in the DIP
                   Documents.

          The Court having considered the Motion, the Herman Declaration1 and the arguments of

 counsel made at the Interim Hearing and the Final Hearing; and proper and sufficient notice of the

 Motion and the Final Hearing having been given in accordance with Bankruptcy Rules 2002,

 4001(b), (c) and (d), and 9014; and the Interim Hearing to consider the relief requested in the

 Motion having been held and concluded on March 11, 2020; and the Interim Order having been

 approved and entered by this Court on March 11, 2020; and the Final Hearing to consider the relief

 requested in the Motion having been held and concluded on April 8, 2020; and all objections, if

 any, to the relief requested in the Motion and to the entry of this Final Order having been

 withdrawn, resolved, or overruled by the Court; and it appearing to the Court that granting the

 relief requested is fair and reasonable and in the best interests of the Debtors, their estates, creditors

 and parties in interest; and after due deliberation and consideration, and for good and sufficient

 cause appearing therefor;




 1
     Declaration of Seth Herman in Support of Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
     the Debtors to (A) Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and Superpriority
     Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection to the
     Prepetition Secured Parties; (III) Modifying the Automatic Stay; (IV) Scheduling Final Hearing; and (V) Granting
     Related Relief [Docket No. 29-3] (the “Herman Declaration”).




                                                          6
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                                 Pg 7 of 189


 IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:2

          1.       Disposition. The Motion is GRANTED on a final basis in accordance with the

 terms of this Final Order. Any objections to the Motion with respect to the entry of this Final

 Order that have not been withdrawn, waived, or settled, and all reservations of rights included

 therein, are hereby denied and overruled.

          2.       Jurisdiction. This Court has core jurisdiction over the Cases commenced on

 Petition Date, the Motion, and the parties and property affected hereby pursuant to 28 U.S.C.

 §§ 157 and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       Notice. Under the circumstances, the notice given by the Debtors of, and as

 described in, the Motion, the relief requested therein, and the Final Hearing constitutes due and

 sufficient notice thereof and complies with Bankruptcy Rules 4001(b) and (c) and the Local Rules,

 and no further notice of the relief sought at the Final Hearing and the relief granted herein is

 necessary or required.

          4.       Debtors’ Stipulations. Without prejudice to the rights of any other party, but

 subject to the limitations thereon contained in paragraphs 29 and 30 of this Final Order, the Debtors

 represent, admit, stipulate, and agree as follows:

          (a)      Prepetition First Lien Obligations. As of the Petition Date, the Obligors, without

 defense, counterclaim, or offset of any kind, were jointly and severally indebted and liable to the

 Prepetition First Lien Parties under the Prepetition First Lien Credit Documents in the aggregate

 amount of not less than $900,285,564.62, which consists of (x) approximately $157,000,000.00

 in principal amount of revolving loans and $743,285,564.62 in principal amounts of term loans



 2
     Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
     fact.




                                                            7
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                            Pg 8 of 189


 advanced under the Prepetition First Lien Credit Agreement, plus (y) no less than approximately

 $18,644,570.84 on account of accrued and unpaid interest thereon as of the Petition Date ((x) and

 (y) together, the “Prepetition First Lien Obligations Amount”), plus all other fees, costs, expenses,

 indemnification obligations, reimbursement obligations (including on account of issued and

 undrawn letters of credit), charges, premiums, if any, additional interest, any other “Obligations”

 (as defined on the Prepetition First Lien Credit Agreement) and all other obligations of whatever

 nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing or

 chargeable under the Prepetition First Lien Credit Documents (collectively, including the

 Prepetition First Lien Obligations Amount, the “Prepetition First Lien Obligations”).              The

 Prepetition First Lien Obligations constitute legal, valid, binding and non-avoidable obligations

 against each of the Obligors and are not subject to any avoidance, recharacterization, effect,

 counterclaim, defense, offset, subordination, other claim, cause of action or other challenge of any

 kind under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise. No payments

 or transfers made to or for the benefit of (or obligations incurred to or for the benefit of) the

 Prepetition First Lien Agents or Prepetition First Lien Parties by or on behalf of any of the Debtors

 prior to the Petition Date under or in connection with any of the Petition First Lien Credit

 Documents is subject to avoidance, recharacterization, effect, counterclaim, defense, offset,

 subordination, other claim, cause of action or other challenge of any kind or nature under the

 Bankruptcy Code, under applicable non-bankruptcy law or otherwise.

        (b)     Prepetition First Liens. Pursuant to the Prepetition First Lien Credit Documents,

 the Prepetition First Lien Obligations are secured by valid, binding, perfected and enforceable first

 priority liens on and security interests in (the “Prepetition First Liens”) the “Collateral” (as defined

 in the Prepetition First Lien Credit Documents) (the “Prepetition Collateral”), subject only to




                                                    8
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                            Pg 9 of 189


 certain Permitted Liens as permitted under the Prepetition First Lien Credit Documents. The

 Prepetition First Liens (i) are valid, binding, perfected, and enforceable first priority liens and

 security interests in the Prepetition Collateral, (ii) are not subject, pursuant to the Bankruptcy Code

 or other applicable law, to avoidance, recharacterization, recovery, subordination, attack, offset,

 counterclaim, defense, or “claim” (as defined in the Bankruptcy Code) of any kind, (iii) as of the

 Petition Date are subject and/or subordinate only to certain Permitted Liens (if any) as permitted

 by the terms of the Prepetition First Lien Credit Documents and (iv) constitute the legal, valid, and

 binding obligation of the Loan Parties (as defined in the Prepetition First Lien Credit Documents),

 enforceable in accordance with the terms of the applicable Prepetition First Lien Credit

 Documents.

        (c)     Prepetition Second Lien Obligations. As of the Petition Date, the Obligors, without

 defense, counterclaim, or offset of any kind, were jointly and severally indebted and liable to the

 Prepetition Second Lien Parties under the Prepetition Second Lien Documents in the aggregate

 amount of not less than approximately $472,121,609.38, which consists of (x) $425,000,000.00 in

 principal amount outstanding under the Prepetition Second Lien Indenture, plus (y) no less than

 approximately $47,121,609.38 on account of accrued and unpaid interest thereon as of the Petition

 Date ((x) and (y) together, the “Prepetition Second Lien Obligations Amount”), plus all other fees,

 costs, expenses, indemnification obligations, charges, premiums, if any, additional interest, any

 other “Obligations” as defined in the Prepetition Second Lien Indenture and all other obligations

 of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

 owing or chargeable under the Prepetition Second Lien Documents (collectively, including the

 Prepetition Second Lien Obligations Amount, the “Prepetition Second Lien Obligations” and,

 together with the Prepetition First Lien Obligations, the “Prepetition Secured Obligations”). The




                                                   9
Case 20-41308        Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04               Main Document
                                            Pg 10 of 189


 Prepetition Second Lien Obligations constitute legal, valid, binding and non-avoidable obligations

 against each of the Obligors and are not subject to any avoidance, recharacterization, effect,

 counterclaim, defense, offset, subordination, other claim, cause of action or other challenge of any

 kind under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise. No payments

 or transfers made to or for the benefit of (or obligations incurred to or for the benefit of) the

 Prepetition Second Lien Indenture Trustee or Prepetition Second Lien Parties by or on behalf of

 any of the Debtors prior to the Petition Date under or in connection with any of the Prepetition

 Second Lien Documents is subject to avoidance, recharacterization, effect, counterclaim, defense,

 offset, subordination, other claim, cause of action or other challenge of any kind or nature under

 the Bankruptcy Code, under applicable non-bankruptcy law or otherwise.

         (d)     Prepetition Second Liens. Pursuant to the Prepetition Second Lien Documents, the

 Prepetition Second Lien Obligations are secured by valid, binding, perfected and enforceable

 second priority liens on and security interests in the Prepetition Collateral (the “Prepetition Second

 Liens” and, together with the Prepetition First Liens, the “Prepetition Liens”), which Prepetition

 Second Liens are subject and subordinate only to the Prepetition First Liens and certain Permitted

 Liens. The Prepetition Second Liens (i) are valid, binding, perfected, and enforceable second

 priority liens and security interests in the Prepetition Collateral, (ii) are not subject, pursuant to the

 Bankruptcy Code or other applicable law, to avoidance, recharacterization, recovery,

 subordination, attack, offset, counterclaim, defense, or “claim” (as defined in the Bankruptcy

 Code) of any kind, (iii) as of the Petition Date are subject and/or subordinate only to the Prepetition

 First Liens and certain Permitted Liens (if any) as permitted by the terms of the Prepetition Second

 Lien Documents and (iv) constitute the legal, valid, and binding obligation of the Grantors (as




                                                    10
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                   Main Document
                                               Pg 11 of 189


 defined in the Prepetition Second Lien Documents), enforceable in accordance with the terms of

 the applicable Prepetition Second Lien Documents.

          (e)      Collateral Trust Agreement. As of the Petition Date, the Borrower was party to that

 certain Collateral Trust Agreement, dated as of March 28, 2017 (as amended, supplemented,

 amended and restated or otherwise modified from time to time prior to the date of this Final Order,

 the “Collateral Trust Agreement”) among the Prepetition First Lien Administrative Agent, the

 Prepetition Collateral Trustee and the Prepetition Second Lien Indenture Trustee. The Collateral

 Trust Agreement governs the respective rights, interests, obligations, priority, and positions of the

 Prepetition Secured Parties with respect to the Prepetition Collateral.                   The Obligors have

 acknowledged and agreed to, and are bound by, the Collateral Trust Agreement.

          (f)      Cash Collateral. Any and all of the Obligors’ cash, including cash and other

 amounts on deposit or maintained in any account or accounts by Foresight Receivables3 or the

 Obligors, and any amounts generated by the collection of accounts receivable or other disposition

 of the Prepetition Collateral (as defined herein) existing as of the Petition Date or from time to

 time, and the proceeds of any of the foregoing, is the Prepetition Secured Parties’ cash collateral

 within the meaning of Bankruptcy Code section 363(a) (the “Cash Collateral”).

          (g)      Javelin Agreements.

          (i)      As of the Petition Date, the Debtors are parties to that certain Coal Marketing

 Agreement by and among Javelin, Murray Energy Corporation (“MEC”), and The American Coal


 3
     As noted in the Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Continued Use of the
     Debtors’ Existing Cash Management System; (B) Authorizing Use of Existing Bank Accounts and Business Forms;
     (C) Granting A Limited Waiver of Requirements of Section 345(b) of the Bankruptcy Code; (D) Authorizing
     Continuation of Ordinary Course Intercompany Transactions; (E) Granting Administrative Expense Priority
     Status to Postpetition Intercompany Claims; and (F) Granting Related Relief [Docket No. 4] (the “Cash
     Management Motion”), the Debtors receive coal sale proceeds into an account maintained by Foresight Receivable
     LLC with the Prepetition First Lien Administrative Agent, which proceeds are then swept into a concentration
     account on a daily basis.




                                                        11
Case 20-41308         Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                   Main Document
                                              Pg 12 of 189


 Sales Company (“ACSC”), dated June 13, 2015 (the “Original Javelin-MEC Coal Marketing

 Agreement”), as modified by the Assumption and Assignment Agreement between ACSC and

 Murray Global Commodities, Inc. (“MGC”), pursuant to which ACSC assigned to MGC all of its

 rights and obligations under the Original Javelin-MEC Marketing Agreement, dated September

 15, 2015 (as amended, restated, or otherwise modified form time to time, the “Javelin Coal

 Marketing Agreement”). Prior to the Petition Date, the Debtors, as “Foresight Entities” (as defined

 in the Javelin Coal Marketing Agreement) and direct and indirect subsidiaries to MEC, utilized

 Javelin’s services for international marketing and exporting of the Debtors’ coal.

         (ii)     FELP, Foresight Coal Sales LLC, Javelin, and Uniper Global Commodities UK

 Limited (“Uniper”), are parties to that certain Amended and Restated Master Coal Purchase and

 Sale Agreement, dated January 1, 2019 (as amended, restated, or otherwise modified from time to

 time, including pursuant to any confirmation entered into thereunder, the “Javelin Coal Sales

 Agreement”). In addition, FELP executed a Parent Company Guarantee, dated January 1, 2019

 (as amended, restated, or otherwise modified from time to time, the “Uniper Coal Sales Guaranty”;

 the Uniper Coal Sales Guaranty, together with the Javelin Coal Sales Agreement, collectively, the

 “Prepetition Javelin Coal Sales Documents”), in favor of Uniper with regard to certain obligations

 of Foresight Coal Sales LLC arising under the Javelin Coal Sales Agreement.

         (iii)    Following arm’s-length, good faith negotiations and in connection with final

 approval of the Coal Sales Motion, 4 the Debtors and Javelin have agreed to (A) amend and restate

 the Javelin Coal Sales Agreement (as so amended and restated, together with all applicable



 4
  Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to (I) Perform Under Existing
 Coal Sale Contracts in the Ordinary Course of Business and (II) Enter Into and Perform Under New Coal Sale
 Contracts in the Ordinary Course of Business and (B) Granting Related Relief [Docket No. 8] (the “Coal Sales
 Motion”).




                                                        12
Case 20-41308        Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04                 Main Document
                                            Pg 13 of 189


 prepetition and postpetition confirmations, agreements and other documents entered into in

 connection therewith or incorporated by reference thereunder and as hereinafter amended and in

 effect from time to time, the “Postpetition Javelin Coal Sales Agreement”) and (B) enter into a

 new Coal Marketing Agreement (as so amended and in effect from time to time, the “Postpetition

 Marketing Agreement,” and together with the Postpetition Javelin Coal Sales Agreement, the

 “Javelin Agreements”).

         (iv)    As described in the Javelin 9019 Motion,5 the Debtors and Javelin have also

 executed, among other agreements, that certain Settlement Agreement pursuant to which the

 parties have agreed to, among other things, fix the net payable by Javelin to the Debtors as of the

 Petition Date (the “Settlement Agreement”). The aforementioned agreements are part of a global

 settlement and arrangement of which approval of this Final Order and the designation of Javelin

 and Uniper as DIP Secured Designated Coal Contract Counterparties under the DIP Documents as

 contemplated herein is a part.

         5.      Findings Regarding the DIP Facility, Use of Cash Collateral and the Javelin

 Agreements.

         (a)     Good cause has been shown for the entry of this Final Order.

         (b)     As set forth in the Herman Declaration, the Debtors have an ongoing and immediate

 need to continue obtaining credit pursuant to the DIP Facility, to perform under the Javelin

 Agreements, and to use the Cash Collateral in order to, among other things: (i) permit the orderly

 continuation of their respective businesses; (ii) maintain business relationships with their vendors,

 suppliers, customers, and other parties; (iii) make payroll; (iv) make capital expenditures; (v) make

 adequate protection payments; and (vi) pay the costs of the administration of the Cases and satisfy


 5
  Pursuant to Debtors’ Motion for an Order (A) Approving Agreement Between Debtors and Javelin Global
 Commodities (UK) Ltd. and (B) Granting Related Relief (the “Javelin 9019 Motion”) [Docket No. 251].



                                                     13
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 14 of 189


 other working capital and general corporate purposes of the Debtors. The Debtors require

 immediate access to sufficient working capital and liquidity through the incurrence of the new

 indebtedness for borrowed money and other financial accommodations to avoid irreparable harm

 by, among other things, preserving and maintaining the going concern value of the Debtors’

 business. The Debtors will not have sufficient sources of working capital and financing to operate

 their business or maintain their properties in the ordinary course of business throughout the Cases

 without the DIP Facility and authorized use of Cash Collateral. The Debtors require the services

 of Javelin to continue to market its coal in the international market and to provide hedging services.

 Subject to final approval of the Coal Sales Motion and the Javelin Agreements in connection

 herewith, Javelin has agreed to continue to provide such services and to purchase coal from the

 Debtors for re-sale in the international markets so long as Javelin and Uniper are designated as

 DIP Secured Designated Coal Contract Counterparties under this Final Order and the DIP Credit

 Agreement, as contemplated herein and therein.

        (c)     As set forth in the Herman Declaration, the Debtors are unable to obtain financing

 and other financial accommodations on more favorable terms from sources other than from the

 DIP Parties under the DIP Documents and are unable to obtain adequate unsecured credit

 allowable under Bankruptcy Code section 503(b)(1) as an administrative expense. Other than with

 respect to the Unencumbered Assets, the Debtors are also unable to obtain secured credit allowable

 under Bankruptcy Code sections 364(c)(1), 364(c)(2), and 364(c)(3) for the purposes set forth in

 the DIP Documents without the Debtors granting to the DIP Agent, for the benefit of itself and the

 DIP Parties, subject to the Carve Out as provided for herein and the Permitted Liens (if any), the

 DIP Liens (as defined herein) and the DIP Superpriority Claims (as defined herein) and, subject to

 the Carve Out, incurring the Adequate Protection Obligations (as defined herein), in each case,




                                                  14
Case 20-41308      Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                         Pg 15 of 189


 under the terms and conditions set forth in this Final Order and the DIP Documents. For the

 avoidance of doubt, subject to the Carve Out, the DIP Liens include liens on and security interests

 in the Unencumbered Assets pursuant to Bankruptcy Code section 364(c)(2).

        (d)     The terms of the DIP Facility, the DIP Documents, the granting of DIP Secured

 Designated Coal Contract Counterparty status under the DIP Credit Agreement, as contemplated

 herein and therein, to Javelin and Uniper, and the use of Cash Collateral are fair and reasonable,

 reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties

 and constitute reasonably equivalent value and fair consideration.

        (e)     The DIP Facility has been negotiated in good faith and at arm’s length among the

 Debtors, the DIP Agent, the DIP Lenders (including the Backstop Parties (as defined herein)) and

 the DIP Secured Designated Coal Contract Counterparties, and all of the Debtors’ obligations and

 indebtedness arising under, in respect of, or in connection with the DIP Facility, the DIP

 Documents and the Javelin Agreements, as incorporated by reference into the DIP Documents,

 including, without limitation, all loans (including the Roll-Up Loans) made to and guarantees

 issued by the Debtors pursuant to the DIP Documents and the Javelin Agreements, as incorporated

 by reference into the DIP Documents, and all other Obligations (as defined in the DIP Credit

 Agreement) (collectively, the “DIP Obligations”) shall be deemed to have been extended by the

 DIP Agent, the DIP Lenders, and the DIP Secured Designated Coal Contract Counterparties, as

 applicable, in good faith as that term is used in Bankruptcy Code section 364(e) and in express

 reliance upon the protections offered by Bankruptcy Code section 364(e). The DIP Obligations,

 the DIP Liens and the DIP Superpriority Claims shall be entitled to the full protection of

 Bankruptcy Code section 364(e) in the event that this Final Order or any provision hereof is

 vacated, reversed, or modified on appeal or otherwise and any liens or claims granted to the DIP




                                                 15
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 16 of 189


 Agent, the DIP Lenders, or the DIP Secured Designated Coal Contract Counterparties hereunder

 arising prior to the effective date of any such vacatur, reversal or modification of this Final Order

 shall be governed in all respects by the original provisions of this Final Order, including

 entitlement to all rights, remedies, privileges and benefits granted herein.

        (f)     The Roll-Up Loans as provided for under the DIP Facility are appropriate and the

 DIP Lenders would not be willing to provide the New Money DIP Loans or extend credit to the

 Debtors thereunder without the inclusion of the Roll-Up Loans within the DIP Facility.

        (g)     The treatment of the Javelin Agreements as contemplated hereunder and under the

 DIP Documents was negotiated in good faith and at arm’s length, and is fair, reasonable, and

 appropriate under the circumstances.

        (h)     The Debtors have requested entry of this Final Order pursuant to Bankruptcy Rules

 4001(b)(2) and 4001(c)(2) and the Local Rules. For the reasons set forth in the Motion, the

 declarations filed in support of the Motion, and the record presented to the Court at the Interim

 Hearing, absent granting the relief sought by this Final Order, the Debtors’ estates will be

 immediately and irreparably harmed. Consummation of the DIP Facility, granting DIP Secured

 Designated Coal Contract Counterparty status to Javelin and Uniper under the DIP Credit

 Agreement, and authorization of the use of the Prepetition Collateral (including the Cash

 Collateral) in accordance with this Final Order and the DIP Documents are, therefore, in the best

 interests of the Debtors’ estates and are consistent with the Debtors’ fiduciary duties.

        (i)     Pursuant to section 2.8 of the Collateral Trust Agreement, and as set forth in the

 Restructuring Support Agreement, (x) the Prepetition Second Lien Noteholders have consented or

 are deemed to have consented to the terms of the DIP Facility and this Final Order, (y) the

 Prepetition Second Liens and the Second Lien Adequate Protection Liens are subordinate to the




                                                  16
Case 20-41308      Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                         Pg 17 of 189


 Carve Out, the Permitted Liens, the DIP Liens, the First Lien Adequate Protection Liens (as

 defined herein) and Prepetition First Liens, and (z) the Prepetition Second Lien Obligations are

 subject to the Carve Out and the Permitted Liens and the prior payment in full of the DIP

 Obligations, the First Lien Adequate Protection Obligations and, solely as provided in the

 Collateral Trust Agreement, the Prepetition First Lien Obligations.

        6.      Authorization of the DIP Facility, the DIP Documents and the Javelin Agreements.

        (a)     The Debtors are hereby expressly authorized and empowered to execute and deliver

 and, on such execution and delivery, directed to perform under the DIP Documents, including the

 DIP Credit Agreement, which is hereby approved and incorporated herein by reference.

        (b)     Upon entry of this Final Order, the Borrower is hereby authorized to borrow, and

 the Guarantors are hereby authorized to guaranty, (i) borrowings (A) up to an aggregate principal

 amount of $100,000,000.00 in New Money DIP Loans (plus interest, fees, indemnities, and other

 expenses and other amounts provided for in the DIP Credit Agreement), and (B) an aggregate

 principal amount of $75,000,000.00 in Roll-Up Loans (plus interest, fees and other expenses and

 amounts provided for in the DIP Credit Agreement), with $1.00 of Prepetition First Lien Debt, in

 an amount not to exceed $75,000,000.00 in the aggregate, being rolled-up into the DIP Facility for

 each $1.00 of New Money DIP Loans actually funded, including New Money DIP Loans funded

 into escrow, and (ii) incur the DIP Secured Designated Coal Contract Obligations, subject to and

 in accordance with this Final Order and the DIP Documents.

        (c)     Proceeds of the DIP Loans and Cash Collateral shall be used solely for the purposes

 permitted under the DIP Credit Agreement, the Interim Order and this Final Order and in

 accordance with the Cash Flow Forecast (as defined below), the DIP Documents, the Interim Order

 and this Final Order.




                                                17
Case 20-41308      Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 18 of 189


        (d)     In furtherance of the foregoing and without further approval of this Court, each

 Debtor is authorized, and the automatic stay imposed by Bankruptcy Code section 362 is hereby

 lifted to the extent necessary and applicable, to perform all acts and to make, execute and deliver

 all instruments and documents (including, without limitation, the DIP Credit Agreement and any

 collateral documents contemplated thereby), and to pay all fees, expenses, indemnities, and other

 amounts contemplated thereby or that may be reasonably required or necessary for the Debtors’

 performance of their obligations under the DIP Facility including, without limitation:

        (i)     the execution, delivery, and performance of the DIP Documents, including, without

                limitation, the DIP Credit Agreement and any collateral documents contemplated

                thereby;

        (ii)    the execution, delivery and performance of one or more amendments, waivers,

                consents or other modifications to and under the DIP Documents (in each case in

                accordance with the terms of the DIP Documents and in such form as the Debtors,

                the DIP Agent and the Required Lenders (as defined in the DIP Credit Agreement)

                may agree), it being understood that no further approval of the Court shall be

                required for any amendments, waivers, consents or other modifications to and under

                the DIP Documents or the Cash Flow Forecast, except that any modifications or

                amendments to the DIP Documents that shorten the maturity thereof, or increase

                the aggregate commitments thereunder or the rate of interest payable with respect

                thereto, shall be on notice and subject to a hearing and Court approval, as necessary;

        (iii)   the non-refundable and irrevocable payment to each of the DIP Lenders or the DIP

                Agent, as applicable, of the fees referred to in the DIP Documents (which fees, in

                each case, were and were deemed to have been, approved upon entry of the Interim




                                                 18
Case 20-41308   Doc 267    Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                     Pg 19 of 189


            Order, and which fees shall not be subject to any challenge, contest, attack,

            rejection, recoupment, reduction, defense, counterclaim, offset, subordination,

            recharacterization, avoidance or other claim, cause of action or other challenge of

            any nature under the Bankruptcy Code, under applicable non-bankruptcy law or

            otherwise) and any amounts due (or that may become due) in respect of any

            indemnification obligations under the DIP Documents, including:

                      an upfront fee of 3.0% of the aggregate principal amount of New Money
                       DIP Commitments (the “Upfront Fee”), which shall be structured as
                       original issue discount against the New Money DIP Loans when
                       advanced;

                      an exit premium of 1.0% of the aggregate principal amount of the New
                       Money DIP Commitments (the “Exit Premium”), payable in the form of
                       equity in reorganized FELP upon the Plan Effective Date (as defined in
                       the DIP Credit Agreement) pursuant to the terms and conditions set
                       forth in the DIP Credit Agreement and the Restructuring Support
                       Agreement; provided, however, that upon the occurrence of an Event of
                       Default under the DIP Credit Agreement or upon repayment of the DIP
                       Loans in full and termination of all New Money DIP Commitments
                       without the occurrence of the Plan Effective Date, the Exit Premium
                       shall be immediately payable in cash in an amount equal to
                       $2,000,000.00;

                      a put option premium of 5.0% of the aggregate principal amount of the
                       New Money DIP Commitments of the Backstop Parties (as defined
                       herein) (the “Put Option Premium”), payable in the form of equity in
                       the reorganized FELP upon the Plan Effective Date pursuant to the
                       terms and conditions set forth in the DIP Credit Agreement, the
                       Restructuring Support Agreement and related backstop commitment
                       arrangements; provided, however, that upon the occurrence of an Event
                       of Default under the DIP Credit Agreement or upon repayment of the
                       DIP Loans in full and termination of all New Money DIP Commitments
                       without the occurrence of the Plan Effective Date, the Put Option
                       Premium shall be immediately payable in cash in an amount equal to
                       $10,000,000.00;

                      a commitment fee on each DIP Lender’s commitment to fund the
                       Delayed Draw DIP Term Loans (the “Delayed Draw Term Loan
                       Commitment Fee”) at a rate per annum equal to 1.00%, payable
                       pursuant to the terms and conditions set forth in the DIP Credit
                       Agreement; and



                                            19
Case 20-41308      Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                         Pg 20 of 189


                          all reasonable costs and expenses as may become due from time to time
                           under the DIP Documents, the Restructuring Support Agreement, the
                           Interim Order and this Final Order, including, without limitation, fees
                           and expenses of counsel, financial advisors and other professionals
                           retained by the DIP Agent and the DIP Lenders as provided for in the
                           DIP Documents, the Interim Order and this Final Order, subject to the
                           provisions of paragraph 28 hereof;

        (iv)    make the payments on account of the First Lien Adequate Protection Obligations

                provided for in the Interim Order and this Final Order; and

        (v)     the performance of all other acts required under or in connection with the DIP

                Documents.

        (e)     Upon execution and delivery of the DIP Credit Agreement and the other DIP

 Documents, such DIP Documents shall constitute valid, binding, and non-avoidable obligations of

 the Debtors enforceable against each Debtor party thereto in accordance with their respective terms

 and the terms of the Interim Order and this Final Order for all purposes during the Cases, any

 subsequently converted Case of any Debtor to a case under chapter 7 of the Bankruptcy Code, or

 after the dismissal of any Case. No obligation, payment, transfer, or grant of security under the

 DIP Credit Agreement, the other DIP Documents, the Interim Order or this Final Order shall be

 stayed, restrained, voidable, avoidable or recoverable under the Bankruptcy Code or under any

 applicable law (including without limitation, under Bankruptcy Code sections 502(d), 548 or 549

 or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

 Act, Uniform Voidable Transaction Act or similar statute or common law), or subject to any

 defense, reduction, setoff, recoupment or counterclaim.

        (f)     The Guarantors hereby are authorized and directed to jointly, severally and

 unconditionally guarantee in full all of the DIP Obligations of the Borrower and to incur any DIP

 Obligations and DIP Liens in connection therewith.




                                                 20
Case 20-41308      Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                          Pg 21 of 189


        (g)     Subject to final approval of the Coal Sales Motion, including the Javelin

 Agreements as contemplated therein, (i) the Debtors are authorized to designate Javelin and Uniper

 as DIP Secured Designated Coal Contract Counterparties under the DIP Documents and to perform

 their obligations under the Javelin Agreements as contemplated herein and therein; and (ii) the

 Debtors, on the one hand, and Javelin and Uniper, on the other, are authorized to setoff post-

 petition amounts owing to the other from time to time to the extent permitted by the Javelin

 Agreements; provided that none of the Javelin Agreements are being assumed hereunder.

        7.      The Backstop DIP Parties and Syndication Procedures.

        (a)     Funds and/or accounts affiliated with, or managed and/or advised by, Benefit Street

 Partners, LLC, DoubleLine Capital LP, GoldenTree Asset Management LP, Ivy Investments

 Management Company, KKR Credit Advisors (US) LLC, and Davidson Kempner Capital

 Management LP (together with their respective successors and permitted assignees, each a

 “Backstop Party” and collectively, the “Backstop Parties”) will, severally and not jointly, backstop

 the DIP Facility in the amounts set forth in the DIP Documents and the Restructuring Support

 Agreement. Following entry of the Interim Order, (i) all eligible Prepetition First Lien Lenders

 (which, for the avoidance of doubt, includes any Backstop Party) were offered the right to

 participate in funding up to 46.375% of the New Money DIP Commitments based ratably on each

 such lender’s holdings of Prepetition First Lien Debt and (ii) all eligible Prepetition Second Lien

 Noteholders (which, for the avoidance of doubt, includes any Backstop Party) were offered the

 right to participate in funding up to 3.625% of the New Money DIP Commitments based ratably

 on such noteholder’s holdings of Prepetition Second Lien Debt, all as further set forth in the DIP

 Documents, the Restructuring Support Agreement and procedures satisfactory to the DIP Agent

 and the Backstop Parties, which included, among other things, a provision that required any such




                                                 21
Case 20-41308      Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                         Pg 22 of 189


 participating Prepetition First Lien Lender or Prepetition Second Lien Noteholder to agree to be

 bound by the Restructuring Support Agreement.

        8.     Budget.

        (a)    Except as otherwise provided herein or in the DIP Documents, the Debtors may
               only use Cash Collateral and the proceeds of the DIP Facility in accordance with a
               projected statement of sources and uses of cash for the Debtors in the form attached
               to the Interim Order on Exhibit 1 for the week in which the Petition Date occurred
               and the subsequent calendar weeks thereafter (but not any preceding weeks) and
               for this calendar week and the 13 calendar weeks thereafter (but not any preceding
               weeks) in the form attached hereto as Exhibit 2 (as the same may be further
               amended, replaced, supplemented or otherwise modified in accordance with the
               terms of this Final Order and the DIP Documents, the “Cash Flow Forecast”),
               including without limitation, for: (A) working capital requirements; (B) general
               corporate purposes; (C) to cash collateralize existing letters of credit; and (D) the
               costs and expenses (including making payments on account of the Adequate
               Protection Obligations hereunder and payment of the allowed fees and expenses of
               professionals retained by the Debtors’ estates) of administering the Cases
               (including payments under the Carve Out as provided herein). On the Thursday of
               the fourth calendar week following the week in which the Petition Date occurs, and
               thereafter on the Thursday following the end of every fourth calendar week, the
               Debtors shall deliver an updated Cash Flow Forecast, in each case substantially in
               the form attached hereto as Exhibit 1 (with only such changes thereto as the
               Required Lenders shall agree in their sole discretion) or is otherwise in form and
               substance satisfactory to the Required Lenders in their sole discretion; provided
               that the DIP Agent or the Required Lenders shall notify the Debtors or their
               financial advisor in writing within three (3) business days of receipt whether such
               updated Cash Flow Forecast is satisfactory and, if so notified that the updated Cash
               Flow Forecast is not satisfactory, then the existing Cash Flow Forecast will remain
               in effect until an updated Cash Flow Forecast shall have been agreed upon.

        (b)    On the first Thursday of the first full week following the Petition Date, and every
               Thursday thereafter, the Debtors shall deliver to (i) the DIP Agent, (ii) Akin Gump
               Strauss Hauer & Feld LLP (“Akin Gump”) and Lazard Frères & Co. LLC (“Lazard”
               and, together with Akin Gump, the “Ad Hoc First Lien Advisors”), (iii) Milbank
               LLP (“Milbank”) and Perella Weinberg Partners L.P. (“Perella” and, together with
               Milbank, the “Ad Hoc Crossover Advisors”), and (iv) Whiteford, Taylor & Preston,
               LLP and Berkeley Research Group, LLC (together, the “Committee Advisors”), a
               weekly variance report for the one week period following the Closing Date, the two
               week period following the Closing Date, the three week period following the
               Closing Date and the four week period following the Closing Date, and thereafter,
               a weekly variance report for the one week period following the most recently
               delivered Cash Flow Forecast, the two week period following the most recently
               delivered Cash Flow Forecast, the three week period following the most recently
               delivered Cash Flow Forecast and the four week period following the most recently



                                                22
Case 20-41308         Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                  Main Document
                                              Pg 23 of 189


                  delivered Cash Flow Forecast, with the report for each week in a four week period
                  including an individual report for such week and a cumulative report to date for
                  such four week period (each such one week, two week, three week or four week
                  cumulative period, a “Reporting Period”), in each case, setting forth for the
                  applicable Reporting Period, ended on the immediately preceding Friday prior to
                  the delivery thereof, (i) the negative variance (as compared to the applicable Cash
                  Flow Forecast and the Budget6) of the operating cash receipts (on a line item by
                  line item basis and an aggregate basis for all line items) of the Debtors for the
                  applicable Reporting Period and for the last week of the applicable Reporting
                  Period, (2) the positive variance (as compared to the applicable Cash Flow Forecast
                  and the Budget) of the disbursements (on a line item by line item basis and an
                  aggregate basis for all line items) made by the Debtors set forth under “MEC
                  Affiliate Disbursements” in the Cash Flow Forecast (including, without limitation,
                  any payments pursuant to the Management Services Agreement (as defined in the
                  DIP Credit Agreement)) for the applicable Reporting Period and for the last week
                  of the applicable Reporting Period, (3) the positive variance (as compared to the
                  applicable Cash Flow Forecast and the Budget) of the total disbursements (on a line
                  item by line item basis and an aggregate basis for all line items) (excluding
                  professional fees, interest payments and disbursements made by the Debtors set
                  forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast (including,
                  without limitation, any payments pursuant to the Management Services
                  Agreement)) made by the Debtors for the applicable Reporting Period and for the
                  last week of the applicable Reporting Period and (4) an explanation, in reasonable
                  detail, for any material negative variance (in the case of receipts) or material
                  positive variance (in the case of disbursements) set forth in such variance report,
                  certified by an Authorized Officer of the Borrower (the “Budget Variance Report”).
                  Without giving effect to the making of DIP Loans or the repayments or
                  prepayments of DIP Loans, in no event shall (a) beginning with the delivery of the
                  initial Budget Variance Report and tested, as of the last day of each applicable two-
                  week period commencing with the last day of the first two-week period ending after
                  the Closing Date, for such two-week period (i) the negative variance (as compared
                  to the applicable Cash Flow Forecast) of the actual aggregate operating cash
                  receipts of the Debtors exceed 15% and (ii) the positive variance (as compared to
                  the applicable Cash Flow Forecast) of the aggregate operating disbursements
                  (excluding professional fees, interest payments and disbursements made by the
                  Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                  (including, without limitation, any payments pursuant to the Management Services
                  Agreement)) made by the Debtors shall exceed 15%, and (iii) the positive variance
                  (as compared to the applicable Cash Flow Forecast) of the aggregate disbursements
                  made by the Debtors set forth under “MEC Affiliate Disbursements” in the Cash
                  Flow Forecast (including, without limitation, any payments pursuant to the
                  Management Services Agreement)) exceed 15%, and (b) beginning with the
                  delivery of the third Budget Variance Report, as of the last day of each applicable

 6
     As used herein, the term “Budget” shall have the meaning assigned to the term “DIP Budget” in the DIP Credit
     Agreement




                                                       23
Case 20-41308      Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                          Pg 24 of 189


                four-week period commencing with the last day of the first four-week period ending
                after the Closing Date, for such four-week period, (i) the negative variance (as
                compared to the applicable Cash Flow Forecast) of the actual aggregate operating
                cash receipts of the Debtors exceed 10%, (ii) the positive variance (as compared to
                the applicable Cash Flow Forecast) of the aggregate operating disbursements
                (excluding professional fees, interest payments and disbursements made by the
                Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                (including, without limitation, any payments pursuant to the Management Services
                Agreement) made by the Debtors exceed 10%, and (iii) the positive variance (as
                compared to the applicable Cash Flow Forecast) of the aggregate disbursements
                made by the Debtors set forth under “MEC Affiliate Disbursements” in the Cash
                Flow Forecast (including, without limitation, any payments pursuant to the
                Management Services Agreement) exceed 10%.

        (c)     The consent of the DIP Lenders to the Budget or any applicable Cash Flow Forecast
                shall not be construed as consent to the use of any Cash Collateral or DIP Loans
                after the occurrence of an Event of Default (as defined in the DIP Credit
                Agreement), regardless of whether the aggregate funds shown on the Budget or any
                applicable Cash Flow Forecast have been expended.

        9.      Reporting Requirements/Access to Records. The Debtors shall provide the DIP

 Lenders, the Ad Hoc First Lien Advisors, the Ad Hoc Crossover Advisors, and the Committee

 Advisors with all reporting and other information required to be provided to the DIP Agent under

 the DIP Documents. In addition to, and without limiting, whatever rights to access the DIP Agent

 and the DIP Parties have under the DIP Documents, upon reasonable notice, at reasonable times

 during normal business hours, the Debtors shall permit representatives, agents, and employees of

 the DIP Agent and the DIP Lenders to: (i) have access to and inspect the Debtors’ assets;

 (ii) examine the Debtors’ books and records; and (iii) discuss the Debtors’ affairs, finances, and

 condition with the Debtors’ officers and financial advisors.

        10.     DIP Superpriority Claims. Pursuant to Bankruptcy Code section 364(c)(1), all of

 the DIP Obligations shall constitute allowed senior administrative expense claims of the DIP

 Agent, the DIP Lenders, and the DIP Secured Designated Coal Contract Counterparties, as

 applicable, against each of the Debtors’ estates (the “DIP Superpriority Claims”), without the need

 to file any proof of claim or request for payment of administrative expenses, with priority over any



                                                 24
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 25 of 189


 and all administrative expenses, adequate protection claims, diminution claims and all other claims

 against the Debtors, now existing or hereafter arising, of any kind whatsoever, including, without

 limitation, all administrative expenses of the kind specified in Bankruptcy Code sections 503(b)

 and 507(b), and over any and all administrative expenses or other claims arising under Bankruptcy

 Code sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 or

 otherwise, whether or not such expenses or claims may become secured by a judgment lien or

 other non-consensual lien, levy or attachment, which allowed claims shall for the purposes of

 Bankruptcy Code section 1129(a)(9)(A) be considered administrative expenses allowed under

 Bankruptcy Code section 503(b) and which shall be payable from and have recourse to all

 prepetition and postpetition property of the Debtors and all proceeds thereof, including the

 proceeds of any claims or causes of action arising under chapter 5 of the Bankruptcy Code (the

 “Avoidance Actions”), subject only to the payment of the Carve Out to the extent specifically

 provided for herein. Except as set forth in, or permitted by, this Final Order, no other superpriority

 claims shall be granted or allowed in these Cases.

        11.     DIP Liens. As security for the DIP Obligations, effective and automatically

 perfected upon the date of the Interim Order, and without the necessity of the execution,

 recordation of filings by the Debtors of mortgages, security agreements, control agreements,

 pledge agreements, financing statements or other similar documents, or the possession or control

 by the DIP Agent or any other DIP Party of, or over, any DIP Collateral (as defined herein), the

 following security interests and liens are hereby granted by the Debtors to the DIP Agent, for the

 benefit of the DIP Agent and the other DIP Parties (all property identified in clauses (a), (b) and

 (c) below being collectively referred to as the “DIP Collateral”), subject only to the payment of

 the Carve Out to the extent specifically provided for herein and the Permitted Liens (if any) (all




                                                  25
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04               Main Document
                                           Pg 26 of 189


 such liens and security interests granted to the DIP Agent, for the benefit of the DIP Agent and the

 other DIP Parties, pursuant to the Interim Order, this Final Order and the DIP Documents, the “DIP

 Liens”):

         (a)     First Lien on Unencumbered Property. Pursuant to Bankruptcy Code section

 364(c)(2), a valid, binding, continuing, enforceable, fully-perfected first priority senior security

 interest in and lien upon all prepetition and postpetition property of the Debtors, whether existing

 on the Petition Date or thereafter acquired, that, on or as of the Petition Date is not subject to valid,

 perfected and non-avoidable liens (or perfected after the Petition Date to the extent permitted by

 Bankruptcy Code section 546(b)), including, without limitation, any unencumbered cash of the

 Debtors (whether maintained with the DIP Agent or otherwise) and any investment of such cash,

 accounts, inventory, goods, contract rights, mineral rights, instruments, documents, chattel paper,

 patents, trademarks, copyrights, and licenses therefor, accounts receivable, receivables and

 receivables records, general intangibles, payment intangibles, tax or other refunds, insurance

 proceeds, letters of credit, intercompany claims, contracts, owned real estate, real property

 leaseholds, fixtures, deposit accounts, commercial tort claims, securities accounts, instruments,

 investment property, letter-of-credit rights, supporting obligations, vehicles, machinery and

 equipment, real property, leases (and proceeds from the disposition thereof), all of the issued and

 outstanding capital stock of each Debtor, other equity or ownership interests, including equity

 interests in subsidiaries and non-wholly-owned subsidiaries, money, investment property, causes

 of action (including the proceeds of Avoidance Actions), and all cash and non-cash proceeds, rents,

 products, substitutions, accessions, profits and supporting obligations of any of the collateral

 described above, whether in existence on the Petition Date or thereafter created, acquired, or

 arising and wherever located.




                                                    26
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 27 of 189


         (b)    Liens Priming the Prepetition Liens.          Pursuant to Bankruptcy Code section

 364(d)(1), a valid, binding, continuing, enforceable, fully-perfected first priority senior priming

 security interest in and lien upon all prepetition and postpetition property of the Debtors including,

 without limitation, the Prepetition Collateral, Cash Collateral, and any investment of such cash,

 accounts, inventory, goods, contract rights, mineral rights, instruments, documents, chattel paper,

 patents, trademarks, copyrights, and licenses therefor, accounts receivable, receivables and

 receivables records, general intangibles, payment intangibles, tax or other refunds, insurance

 proceeds, letters of credit, intercompany claims, contracts, owned real estate, real property

 leaseholds, fixtures, deposit accounts, commercial tort claims, securities accounts, instruments,

 investment property, letter-of-credit rights, supporting obligations, vehicles, machinery and

 equipment, real property, leases (and proceeds from the disposition thereof), all of the issued and

 outstanding capital stock of each Debtor, other equity or ownership interests, including equity

 interests in subsidiaries and non-wholly-owned subsidiaries, money, investment property, causes

 of action, and all cash and non-cash proceeds, rents, products, substitutions, accessions, profits and

 supporting obligations of any of the collateral described above, whether in existence on the Petition

 Date or thereafter created, acquired, or arising and wherever located, that is subject to any of the

 Prepetition Liens securing the Prepetition Secured Obligations.

         (c)     Liens Junior to Certain Other Liens.               Pursuant to Bankruptcy Code

 section 364(c)(3), a valid, binding, continuing, enforceable, fully-perfected security interest in and

 lien upon all prepetition and postpetition property of the Debtors (other than the property described

 in clauses (a) or (b) of this paragraph 11, as to which the liens and security interests in favor of the

 DIP Agent will be as described in such clauses), whether now existing or hereafter acquired, that

 is subject to valid, perfected and unavoidable liens in existence immediately prior to the Petition




                                                   27
Case 20-41308         Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                   Main Document
                                              Pg 28 of 189


 Date, if any, that are senior to the liens securing the Prepetition First Lien Obligations, or to valid

 and unavoidable liens in existence immediately prior to the Petition Date, if any, that are perfected

 subsequent to the Petition Date as permitted by Bankruptcy Code section 546(b) that are senior to

 the liens securing the Prepetition First Lien Obligations, which security interests and liens in favor

 of the DIP Agent and the other DIP Parties are junior only to such valid, perfected and unavoidable

 liens (collectively, the “Permitted Liens”).7

          (d)      Javelin. For the avoidance of doubt, the DIP Liens granted hereunder shall also

 secure on a pari passu basis the DIP Secured Designated Coal Contract Obligations, and the DIP

 Obligations shall include the DIP Secured Designated Coal Contract Obligations for purposes of

 this Final Order.

          12.      Carve Out.

          (a)      Carve Out. As used in this Final Order, the “Carve Out” means the sum of (i) all

 fees required to be paid to the Clerk of the Court and to the Office of the U.S. Trustee under section

 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to

 the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $25,000.00 incurred

 by a trustee under Bankruptcy Code section 726(b) (without regard to the notice set forth in

 (iii) below); (iii) to the extent allowed, whether by interim order, procedural order, or otherwise,

 all unpaid fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms

 retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor

 Professionals”) and, subject to the Committee Monthly Cap, an official committee of unsecured

 creditors (the “Creditors’ Committee”) pursuant to Bankruptcy Code section 328 or 1103



 7
     For the avoidance of doubt, “Permitted Liens” shall also include liens securing all pre and postpetition Cash
     Management Obligations (as defined in the DIP Credit Agreement) of the Debtors.




                                                        28
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 29 of 189


 (the “Committee Professionals” and, together with the Debtor Professionals, the “Professional

 Persons”) at any time before or on the first business day following delivery by the DIP Agent or

 the Required Lenders of a Carve Out Trigger Notice (as defined herein), whether allowed by the

 Court prior to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees

 of Professional Persons, in an aggregate amount not to exceed $3,500,000.00, incurred after the

 first business day following delivery by the DIP Agent or the Required Lenders of the Carve Out

 Trigger Notice, to the extent allowed, whether by interim order, procedural order, or otherwise

 (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

 purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by

 email (or other electronic means) by the DIP Agent or the Required Lenders to the Debtors, their

 lead restructuring counsel, the U.S. Trustee, and lead counsel to the Creditors’ Committee

 providing that a Termination Event (as defined herein) has occurred and stating that the Post-Carve

 Out Trigger Notice Cap has been invoked.

        (b)     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is delivered

 (the “Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a demand to

 the Debtors to utilize all cash on hand as of such date and any available cash thereafter held by any

 Debtor to fund a reserve in an amount equal to the then unpaid amounts of (i) the Allowed

 Professional Fees of Debtor Professionals, (ii) subject to the Committee Monthly Cap, the Allowed

 Professionals Fees of the Committee Professionals, and (iii) the obligations accrued as of the

 Termination Declaration Date with respect to clauses (i) and (ii) of the definition of Carve Out set

 forth in paragraph 12(a) above (the “Additional Carve Out Obligations”). The Debtors shall

 deposit and hold such amounts in a segregated account in a manner reasonably acceptable to the

 Required Lenders in trust to pay such then unpaid Allowed Professional Fees and Additional Carve




                                                  29
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 30 of 189


 Out Obligations (the “Pre-Carve Out Trigger Notice Reserve”) prior to the use of such reserve to

 pay any other claims. On the Termination Declaration Date, after funding the Pre-Carve Out

 Trigger Notice Reserve, the Debtors shall utilize all remaining cash on hand as of such date and

 any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the Post-

 Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with

 the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to the use of such

 reserve to pay any other claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be

 used first to pay the Additional Carve Out Obligations (the “Pre-Carve Out Amounts”), but not,

 for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to

 the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay any post-

 Termination Declaration Date obligations under clauses (i) and (ii) of the Carve Out definition in

 paragraph 12(a) above and then to pay the DIP Agent for the benefit of itself and the other DIP

 Parties, unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

 commitments under the DIP Facility have been terminated, in which case any such excess shall be

 paid to the Prepetition Secured Parties in accordance with their rights and priorities as provided in

 the Prepetition Credit Documents, the Collateral Trust Agreement, and this Final Order. All funds

 in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in

 clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out Amounts”), and

 then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay

 any post-Termination Declaration Date obligations under clauses (i) and (ii) of the Carve Out

 definition in paragraph 12(a) above and then to pay the DIP Agent for the benefit of itself and the

 other DIP Parties, unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

 commitments under the DIP Facility have been terminated, in which case any such excess shall be




                                                  30
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 31 of 189


 paid to the Prepetition Secured Parties in accordance with their rights and priorities as provided in

 the Prepetition Credit Documents, the Collateral Trust Agreement, and this Final

 Order. Notwithstanding anything to the contrary in the DIP Documents, or this Final Order, if

 either of the Carve Out Reserves is not funded in full in the amounts set forth in this paragraph 12,

 then, any excess funds in one of the Carve Out Reserves following the payment of the Pre-Carve

 Out Amounts and Post-Carve Out Amounts, respectively, shall be used to fund the other Carve

 Out Reserve, up to the applicable amount set forth in this paragraph 12, prior to making any

 payments to the DIP Agent or the Prepetition Secured Parties, as applicable. Notwithstanding

 anything to the contrary in the DIP Documents or this Final Order, following delivery of a Carve

 Out Trigger Notice, the DIP Agent and the Prepetition First Lien Agents shall not sweep or

 foreclose on cash (including cash received as a result of the sale or other disposition of any assets)

 of the Debtors until the Carve Out Reserves have been fully funded, but shall have a valid and

 perfected security interest in any residual interest in the Carve Out Reserves, with any excess paid

 to the DIP Agent for application in accordance with the DIP Documents and this Final

 Order. Further, notwithstanding anything to the contrary in this Final Order, (i) disbursements by

 the Debtors from the Carve Out Reserves shall not increase or reduce the DIP Obligations, or

 constitute additional DIP Loans (unless, for the avoidance of doubt, additional DIP Loans are used

 to fund the Carve Out Reserves), (ii) the failure of the Carve Out Reserves to satisfy in full the

 Allowed Professional Fees shall not affect the priority of the Carve Out, and (iii) in no way shall

 the Cash Flow Forecast, Carve Out, Post-Carve Out Trigger Notice Cap or the Carve Out Reserves,

 or any of the foregoing, be construed as a cap or limitation on the amount of the Allowed

 Professional Fees due and payable by the Debtors to the Debtors’ Professionals. For the avoidance

 of doubt and notwithstanding anything to the contrary in this Final Order, the DIP Facility or in




                                                  31
Case 20-41308      Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                         Pg 32 of 189


 any Prepetition Credit Document, the Carve Out shall be senior to all liens and claims securing the

 DIP Facility, the First Lien Adequate Protection Liens, the Second Lien Adequate Protection

 Liens, the First Lien Adequate Protection Superpriority Claim, the Second Lien Adequate

 Protection Superpriority Claim, the Prepetition Liens, the Prepetition Secured Obligations and any

 and all other forms of adequate protection, liens, or claims securing the DIP Obligations or the

 Prepetition Secured Obligations.

        (c)     Payment of Allowed Professional Fees Prior to the Termination Declaration

 Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration

 Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

        (d)     No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agent,

 DIP Lenders, the DIP Secured Designated Coal Contract Counterparties, or the Prepetition

 Secured Parties shall be responsible for the payment or reimbursement of any fees or

 disbursements of any Professional Person incurred in connection with the Cases or any successor

 cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall

 be construed to obligate the DIP Agent, the DIP Lenders, the DIP Secured Designated Coal

 Contract Counterparties, or the Prepetition Secured Parties, in any way, to pay compensation to,

 or to reimburse expenses of, any Professional Person or to guarantee that the Debtors have

 sufficient funds to pay such compensation or reimbursement.

        (e)     Payment of Carve Out On or After the Termination Declaration Date. Any

 payment or reimbursement made on or after the occurrence of the Termination Declaration Date

 in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-

 for-dollar basis. Any funding of the Carve Out under the DIP Facility shall be added to, and made

 a part of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the




                                                 32
Case 20-41308       Doc 267    Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                         Pg 33 of 189


 protections granted under this Final Order, the DIP Documents, the Bankruptcy Code, and

 applicable law.

        13.     Limitation on Charging Expenses Against Collateral. Effective as of the Petition

 Date, in light of the agreement of the DIP Agent, the DIP Lenders, and the Prepetition Secured

 Parties to allow (x) the Debtors to use Cash Collateral as provided for herein, (y) the Carve Out,

 and (z) for the subordination of the Prepetition Liens to the DIP Liens, no expenses of

 administration of the Cases or any future proceeding that may result therefrom, including

 liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be charged

 against or recovered from the Prepetition Collateral or the DIP Collateral (except to the extent of

 the Carve Out), the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties pursuant to

 Bankruptcy Code sections 105(a) or 506(c) or any similar principle of law or equity, without the

 prior written consent of the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties, as

 applicable, and no such consent shall be implied from any other action, inaction, or acquiescence

 by the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties. Notwithstanding the

 foregoing, nothing contained in this paragraph shall affect or otherwise impact the charging lien

 available to the Prepetition First Lien Agents with respect to the Prepetition Collateral or any

 additional collateral subject to First Lien Adequate Protection Liens (as defined below) or funds

 or other property otherwise subject to distribution to recover payment of any unpaid fees, expenses

 or other amounts to which it is entitled under the Prepetition First Lien Credit Documents or the

 Collateral Trust Agreement, subject to the priority of the DIP Liens and DIP Claims in accordance

 with this Order.

        14.     No Marshaling/Application of Proceeds. Effective as of the Petition Date, the DIP

 Agent and the Prepetition Agents shall be entitled to apply the payments or proceeds of the DIP




                                                 33
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04                 Main Document
                                          Pg 34 of 189


 Collateral and the Prepetition Collateral in accordance with the provisions of the Interim Order or

 this Final Order, as applicable, the DIP Documents and the Prepetition Credit Documents, as

 applicable, and in no event shall the DIP Agent, the DIP Lenders, or any of the Prepetition Secured

 Parties be subject to the equitable doctrine of “marshaling” or any other similar doctrine with

 respect to any of the DIP Collateral or Prepetition Collateral; provided that the DIP Agent, the DIP

 Lenders, and the Prepetition Secured Parties, as applicable, shall first look to, and apply the

 proceeds of, all other DIP Collateral and Prepetition Collateral in satisfaction of the applicable

 obligations before resorting to the proceeds of Avoidance Actions.

        15.     Equities of the Case. Effective as of the Petition Date, in light of the agreement of

 the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties to allow the Debtors to use

 Cash Collateral on the terms set forth herein, among other things, (i) the DIP Agent, the DIP

 Lenders, and the Prepetition Secured Parties shall be entitled to all of the rights and benefits of

 Bankruptcy Code section 552(b) and (ii) the “equities of the case” exception under Bankruptcy

 Code section 552(b) shall not apply to such parties with respect to the proceeds, products, offspring

 or profits of any of the Prepetition Collateral or the DIP Collateral, as applicable.

        16.     Use of Cash Collateral. The Debtors were authorized under the Interim Order and

 are hereby authorized to use all Cash Collateral solely in accordance with this Final Order, the DIP

 Documents and the Cash Flow Forecast, including, without limitation, to make payments on

 account of the Adequate Protection Obligations and other obligations provided for in the Interim

 Order, this Final Order and the DIP Documents. Except on the terms and conditions of this Final

 Order, the Debtors shall be enjoined and prohibited from at any time using the Cash Collateral.

        17.     Adequate Protection for the Prepetition First Lien Parties. Subject only to the

 Carve Out and the terms of this Final Order, pursuant to Bankruptcy Code sections 361, 363(e),




                                                  34
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 35 of 189


 and 364, and in consideration of the stipulations and consents set forth in the Interim Order and

 this Final Order, as adequate protection of their interests in the Prepetition Collateral (including

 Cash Collateral), for and equal in amount to the aggregate postpetition diminution in value of such

 interests (each such diminution, a “Diminution in Value”), resulting from the imposition of the

 priming DIP Liens on the Prepetition Collateral, the Carve Out, the sale, lease or use of the

 Prepetition Collateral (including Cash Collateral), the imposition of the automatic stay, and/or any

 other reason for which adequate protection may be granted under the Bankruptcy Code, the

 Prepetition First Lien Agents, for the benefit of themselves and the Prepetition First Lien Lenders,

 are hereby granted the following (collectively, the “First Lien Adequate Protection Obligations”):

        (a)     First Lien Adequate Protection Liens. As security for and solely to the extent of

 any Diminution in Value, additional and replacement valid, binding, enforceable non-avoidable,

 and effective and automatically perfected postpetition security interests in, and liens on, as of the

 date of the Interim Order (the “First Lien Adequate Protection Liens”), without the necessity of

 the execution by the Debtors (or recordation or other filing) of security agreements, control

 agreements, pledge agreements, financing statements, mortgages, or other similar documents, all

 DIP Collateral. Subject to the terms of this Final Order, the First Lien Adequate Protection Liens

 shall be subordinate only to (A) the Carve Out, (B) the DIP Liens and (C) the Permitted Liens (if

 any). The First Lien Adequate Protection Liens shall otherwise be senior to all other security

 interests in, liens on, or claims against any of the DIP Collateral (including, for the avoidance of

 doubt, the Prepetition Liens, the Second Lien Adequate Protection Liens and any lien or security

 interest that is avoided and preserved for the benefit of the Debtors and their estates under

 Bankruptcy Code section 551).




                                                  35
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 36 of 189


        (b)     First Lien Adequate Protection Superpriority Claim.            As further adequate

 protection, and to the extent provided by Bankruptcy Code sections 503(b) and 507(b), an allowed

 administrative expense claim in the Cases to the extent of any postpetition Diminution in Value

 ahead of and senior to any and all other administrative expense claims in such Cases, except the

 Carve Out and the DIP Superpriority Claims (the “First Lien Adequate Protection Superpriority

 Claim”). The First Lien Adequate Protection Superpriority Claim shall be payable from and have

 recourse to all prepetition and postpetition property of the Debtors and all proceeds thereof

 (excluding Avoidance Actions, but including the Avoidance Proceeds). Subject to the Carve Out

 and the DIP Superpriority Claims in all respects, the First Lien Adequate Protection Superpriority

 Claim will not be junior to any claims and shall have priority over all administrative expense claims

 against each of the Debtors, now existing or hereafter arising, of any kind or nature whatsoever,

 including, without limitation, administrative expense claims of the kinds specified in or ordered

 pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a),

 507(b), 546(d), 726, 1113 and 1114. The Prepetition First Lien Parties shall not receive or retain

 any payments, property or other amounts in respect of the First Lien Adequate Protection

 Superpriority Claims under Bankruptcy Code section 507(b) granted hereunder unless and until

 the DIP Obligations have been indefeasibly paid in full, in cash, or satisfied in a manner otherwise

 agreed to by the Required Lenders, in each case as provided in the DIP Documents.

        (c)     Fees and Expenses. As further adequate protection, the Debtors are authorized and

 directed to pay, without further Court order, reasonable and documented fees and expenses (the

 “First Lien Adequate Protection Fees”), whether incurred before or after the Petition Date, of the

 Prepetition First Lien Agents, and the Ad Hoc First Lien Group (as defined below), and the Ad

 Hoc Crossover Group (as defined below), including, without limitation, the reasonable and




                                                  36
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 37 of 189


 documented fees and expenses of (a) Sullivan & Worcester LLP, counsel to the Prepetition First

 Lien Term Loan Agent and the Prepetition Collateral Trustee, (b) Buchanan Ingersoll & Rooney

 PC, counsel to the Prepetition First Lien Administrative Agent, together with one local counsel to

 the Prepetition First Lien Agents, (c) in accordance with its engagement letter, Conway McKenzie,

 Inc., as financial advisor to the Prepetition First Lien Administrative Agent, (d) one local counsel,

 Thompson Coburn LLP, and one lead counsel, Akin Gump, as counsel to the ad hoc group of

 certain Prepetition First Lien Lenders (the “Ad Hoc First Lien Group”), (e) in accordance with its

 engagement letter, one financial advisor, Lazard, as financial advisors to Ad Hoc First Lien Group,

 (f) one local counsel, Bryan Cave Leighton Paisner LLP, and one lead counsel, Milbank LLP, as

 counsel to the ad hoc group of certain Prepetition First Lien Lenders and Prepetition Second Lien

 Noteholders (the “Ad Hoc Crossover Group”), and (g) in accordance with its engagement letter,

 one financial advisor, Perella Weinberg Partners LP, as financial advisor Ad Hoc Crossover

 Group. The invoices for such fees and expenses shall not be required to comply with any particular

 format, may be in summary form only, and may include redactions. The applicable professional

 shall serve copies of the invoices supporting the First Lien Adequate Protection Fees on counsel

 to the Debtors, the U.S. Trustee and counsel to the Creditors’ Committee (if any), and any First

 Lien Adequate Protection Fees shall be subject to prior ten day review by the Debtors, the U.S.

 Trustee and the Creditors’ Committee (if any), and in the event the Debtors, the U.S. Trustee or

 the Creditors’ Committee shall file with this Court an objection to any such legal invoice, the

 portion of such legal invoice subject to such objection shall not be paid until resolution of such

 objection by this Court. If no objection is filed within such ten day review period, such invoice

 shall be paid without further order of the Court within five days following the expiration of the

 foregoing review period and shall not be subject to any further review, challenge, or disgorgement.




                                                  37
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 38 of 189


 For the avoidance doubt, the provision of such invoices shall not constitute a waiver of attorney-

 client privilege or any benefits of the attorney work product doctrine.

        (d)     First Lien Accrued Adequate Protection Payments. As further adequate protection,

 the Prepetition First Lien Agents, on behalf of the Prepetition First Lien Lenders, shall receive

 monthly adequate protection payments (the “First Lien Accrued Adequate Protection Payments”),

 payable in-kind on the thirtieth day of each month equal to the interest at the Applicable Rate (as

 defined in the Prepetition First Lien Credit Agreement) that would otherwise be owed to the

 Prepetition First Lien Lenders under the Prepetition First Lien Credit Agreement during such

 monthly period in respect of the Prepetition First Lien Obligations that are not Roll-Up Loans,

 until such time as the full Prepetition First Lien Obligations Amount is paid in full, in cash.

        (e)     Information Rights. The Debtors shall promptly provide the Prepetition First Lien

 Agents and the Ad Hoc First Lien Advisors, and the Committee Advisors, respectively, as well as

 the Ad Hoc Crossover Advisors, with all required financial reporting and other periodic reporting

 that is required to be provided to the DIP Agent the DIP Lenders, or the DIP Secured Designated

 Coal Contract Counterparties, as applicable, under the DIP Documents.

        18.     Adequate Protection for the Prepetition Second Lien Noteholders. Subject only to

 the Carve Out, the Permitted Liens, the DIP Liens, the Prepetition First Liens, the First Lien

 Adequate Protection Liens, and the terms of this Final Order, pursuant to Bankruptcy Code

 sections 361, 363(e) and 364, and in consideration of the stipulations and consents set forth in the

 Interim Order and this Final Order, as adequate protection of their interests in the Prepetition

 Collateral (including Cash Collateral), for and equal in amount to the aggregate postpetition

 Diminution in Value of such interests, resulting from the imposition of the priming DIP Liens on

 the Prepetition Collateral, the Carve Out, the sale, lease or use of the Prepetition Collateral




                                                  38
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 39 of 189


 (including Cash Collateral), the imposition of the automatic stay and/or any other reason for which

 adequate protection may be granted under the Bankruptcy Code, the Prepetition Second Lien

 Noteholders are hereby granted the following (collectively, the “Second Lien Adequate Protection

 Obligations” and, together with the First Lien Adequate Protection Obligations, the “Adequate

 Protection Obligations”):

        (a)     Second Lien Adequate Protection Liens. As security for and solely to the extent of

 any Diminution in Value, additional and replacement valid, binding, enforceable non-avoidable,

 and effective and automatically perfected postpetition security interests in, and liens on, as of the

 date of the Interim Order (the “Second Lien Adequate Protection Liens” and, together with the

 First Lien Adequate Protection Liens, the “Adequate Protection Liens”), without the necessity of

 the execution by the Debtors (or recordation or other filing) of security agreements, control

 agreements, pledge agreements, financing statements, mortgages, or other similar documents, all

 DIP Collateral. Subject to the terms of this Final Order, the Second Lien Adequate Protection

 Liens shall be subordinate only to (A) the Carve Out, (B) the DIP Liens, (C) the First Lien

 Adequate Protection Liens, (D) the Prepetition First Liens, and (E) the Permitted Liens (if any).

 The Second Lien Adequate Protection Liens shall otherwise be senior to all other security interests

 in, liens on, or claims against any of the DIP Collateral.

        (b)     Second Lien Adequate Protection Superpriority Claim.            As further adequate

 protection, and to the extent provided by Bankruptcy Code sections 503(b) and 507(b), an allowed

 administrative expense claim in the Cases ahead of and senior to any and all other administrative

 expense claims in such Cases to the extent of any postpetition Diminution in Value (the “Second

 Lien Adequate Protection Superpriority Claim” and, together with the First Lien Adequate

 Protection Superpriority Claim, the “Adequate Protection Superpriority Claims”), except the




                                                  39
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                           Pg 40 of 189


 Carve Out, the DIP Superpriority Claims and the First Lien Adequate Protection Superpriority

 Claim. Subject to the Carve Out, the DIP Superpriority Claims, the First Lien Adequate Protection

 Superpriority Claims, and the Prepetition First Lien Obligations in all respects, the Second Lien

 Adequate Protection Superpriority Claim will not be junior to any other claims and shall have

 priority over all administrative expense claims against each of the Debtors, now existing or

 hereafter arising, of any kind or nature whatsoever, including, without limitation, administrative

 expense claims of the kinds specified in or ordered pursuant to Bankruptcy Code sections 105,

 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(d), 726, 1113 and 1114. The

 Prepetition Second Lien Noteholders shall not receive or retain any payments, property or other

 amounts in respect of the Second Lien Adequate Protection Superpriority Claim under Bankruptcy

 Code section 507(b) granted hereunder unless and until the DIP Obligations, the Prepetition First

 Lien Obligations and the First Lien Adequate Protection Obligations have been indefeasibly paid

 in full, in cash, in each case as provided in the DIP Documents.

        19.     Section 507(b) Reservation. Subject in all respects to the terms of the Collateral

 Trust Agreement, nothing herein shall impair or modify the application of Bankruptcy Code

 section 507(b) in the event that the adequate protection provided to the Prepetition Secured Parties

 is insufficient to compensate for any Diminution in Value of their interests in the Prepetition

 Collateral during the Cases. Nothing contained herein shall be deemed a finding by the Court, or

 an acknowledgment by any of the Prepetition Secured Parties that the adequate protection granted

 herein does in fact adequately protect any of the Prepetition Secured Parties against any diminution

 in value of their respective interests in the Prepetition Collateral (including the Cash Collateral).

        20.     Restrictions on Disposition of Material Assets Outside the Ordinary Course of

 Business. Except as expressly permitted under the “first day” pleadings or the DIP Documents,




                                                  40
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04               Main Document
                                           Pg 41 of 189


 the Debtors shall not use, sell or lease any material assets outside the ordinary course of business,

 or seek authority of this Court to the extent required by Bankruptcy Code section 363, without

 obtaining the prior written consent of the Required Lenders at least five days (or such shorter

 period as the DIP Agent, at the direction of the Required Lenders, may agree) prior to the date on

 which the Debtors seek the Court’s authority for such use, sale, or lease. Except as otherwise

 provided under the DIP Documents, subject to the Carve Out and Permitted Liens, in the event of

 any such sale, lease, transfer, license, or other disposition of property of the Debtors that constitutes

 DIP Collateral outside the ordinary course of business (to the extent permitted by the DIP

 Documents and this Final Order), the Debtors are authorized and shall promptly pay, without

 further notice or order of this Court, the DIP Agent, for the benefit of the DIP Parties, 100% of the

 net cash proceeds resulting therefrom no later than the second business day following receipt of

 such proceeds. Upon payment in full of the DIP Obligations, subject to the Carve Out and

 Permitted Liens, the Debtors are authorized and shall promptly pay, without further notice or order

 of this Court, the Prepetition First Lien Agents, for the benefit of the Prepetition First Lien Lenders,

 100% of the net cash proceeds resulting from any such sale, lease, transfer, license, or other

 disposition of property of the Debtors that constitutes DIP Collateral outside the ordinary course

 of business (to the extent permitted by the DIP Documents and this Final Order) no later than the

 second business day following receipt of such proceeds. Except as otherwise provided under the

 DIP Documents, subject to the Carve Out and Permitted Liens, in the event of any casualty,

 condemnation, or similar event with respect to property that constitutes DIP Collateral, the Debtors

 are authorized and shall promptly pay to the DIP Agent, for the benefit of the DIP Parties, any

 insurance proceeds, condemnation award, or similar payment (excluding any amounts on account

 of any D&O policies) no later than the second business day following receipt of payment by the




                                                    41
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 42 of 189


 Debtors, unless the Required Lenders consent, each in its sole discretion, in writing, to the funds

 being reinvested by the Debtors.

        21.     Insurance. At all times the Debtors shall maintain casualty and loss insurance

 coverage for the Prepetition Collateral and the DIP Collateral on substantially the same basis as

 maintained prior to the Petition Date. Upon entry of the Interim Order, the DIP Agent was, and

 was deemed to be, without any further action or notice, named as additional insured and lender’s

 loss payee on each insurance policy maintained by the Debtors which in any way relates to the

 DIP Collateral.

        22.     Reservation of Rights of the DIP Agent, DIP Lenders, DIP Secured Designated

 Coal Contract Counterparties and Prepetition Secured Parties. Notwithstanding any other

 provision in this Final Order to the contrary, the entry of this Final Order is without prejudice to,

 and does not constitute a waiver of, expressly or implicitly, or otherwise impair: (a) any of the

 rights of any of the Prepetition Secured Parties to seek any other or supplemental relief in respect

 of the Debtors including the right to seek additional adequate protection in all respects subject to

 the Collateral Trust Agreement; provided that any such further or different adequate protection

 shall at all times be subordinate and junior to the claims and liens of the DIP Agent, the DIP

 Lenders, and the DIP Secured Designated Coal Contract Counterparties granted under the Interim

 Order, this Final Order and the DIP Documents; (b) any of the rights of the DIP Agent, the DIP

 Lenders, the DIP Secured Designated Coal Contract Counterparties, or the Prepetition Secured

 Parties under the Bankruptcy Code or under non-bankruptcy law, including, without limitation,

 the right of any of the DIP Agent, the DIP Lenders, the DIP Secured Designated Coal Contract

 Counterparties, or the Prepetition First Lien Parties to (i) request modification of the automatic

 stay of Bankruptcy Code section 362, (ii) request dismissal of any of the Cases, conversion of any




                                                  42
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 43 of 189


 of the Cases to cases under chapter 7, or appointment of a chapter 11 trustee or examiner with

 expanded powers in any of the Cases, (iii) seek to propose, subject to the provisions of Bankruptcy

 Code section 1121, a chapter 11 plan or plans; or (c) any other rights, claims, or privileges (whether

 legal, equitable, or otherwise) of any of the DIP Agent, the DIP Lenders, the DIP Secured

 Designated Coal Contract Counterparties, or the Prepetition Secured Parties (in the case of the

 Prepetition Secured Parties, in all respects subject to the Collateral Trust Agreement). The delay

 in or failure of the DIP Agent, the DIP Lenders, the DIP Secured Designated Coal Contract

 Counterparties, and/or the Prepetition Secured Parties to seek relief or otherwise exercise their

 rights and remedies shall not constitute a waiver of any of the DIP Agent’s, the DIP Lenders’, the

 DIP Secured Designated Coal Contract Counterparties’, or the Prepetition First Lien Parties’ rights

 and remedies.

        23.      Termination Event. Subject to paragraph 24, the Debtors’ authorization to use Cash

 Collateral and the proceeds of the DIP Facility pursuant to the Interim Order and this Final Order

 shall automatically terminate, and the DIP Obligations shall become due and payable, without

 further notice or action by the Court following the earliest to occur of any of the following (each

 a “Termination Event”): (a) the occurrence of an Event of Default (as defined in the DIP Credit

 Agreement), which are explicitly incorporated by reference into this Final Order; (b) the Debtors’

 failure to (i) comply with any provision of the Interim Order and this Final Order, (ii) comply with

 any other covenant or agreement specified in the Interim Order and this Final Order or the DIP

 Credit Agreement (which covenants and agreements, together with any applicable grace periods,

 are explicitly incorporated by reference into this Final Order), or (iii) comply with any of the

 Milestones (as defined in, and as set forth in, the DIP Credit Agreement); (c) the termination of

 the Restructuring Support Agreement or the Backstop Commitment Agreement (as defined in the




                                                  43
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 44 of 189


 DIP Credit Agreement), in either case, other than as a result of a breach by the DIP Lenders

 thereunder; or (d) the occurrence of the Maturity Date (as defined in the DIP Credit Agreement).

        24.     Remedies Upon a Termination Event. The Debtors shall immediately provide

 notice to counsel to the DIP Agent, the DIP Lenders, the DIP Secured Designated Coal Contract

 Counterparties, the Prepetition First Lien Agents, the Ad Hoc First Lien Group, and the Ad Hoc

 Crossover Group (with a copy to counsel to the Creditors’ Committee), of the occurrence of any

 Termination Event, at which time the Debtors’ ability to use Cash Collateral hereunder shall

 terminate (subject to the proviso at the end of this paragraph 24) and the DIP Obligations shall

 become due and payable. Upon the occurrence of a Termination Event and following the giving

 of not less than three business days’ advance written notice, which may be by email (the

 “Enforcement Notice”), to counsel to the Debtors, the U.S. Trustee, and counsel to the Creditors’

 Committee (if any) (the “Notice Period”), (a) the DIP Agent may exercise any rights and remedies

 against the DIP Collateral available to it under this Final Order, the DIP Documents, and applicable

 non-bankruptcy law, and the DIP Agent, the DIP Lenders, and the DIP Secured Designated Coal

 Contract Counterparties may exercise such other rights available to them under the DIP

 Documents, this Final Order, or the Javelin Agreements, as applicable, including but not limited

 to terminating all commitments to extend credit under the DIP Facility or Javelin Agreements, as

 applicable, and (b) the Prepetition First Lien Parties may exercise any rights and remedies to satisfy

 the Prepetition First Lien Obligations, the First Lien Adequate Protection Superpriority Claims

 and any other First Lien Adequate Protection Obligations, subject to the DIP Obligations, the DIP

 Superpriority Claims, Permitted Liens and, in each case, the Carve Out. The only permissible

 basis for the Debtors, the Prepetition Second Lien Noteholders, the Creditors’ Committee, or any

 other party to contest, challenge or object to an Enforcement Notice shall be solely with respect to




                                                  44
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 45 of 189


 the validity of the Termination Event(s) giving rise to such Enforcement Notice (i.e., whether such

 Termination Event validly occurred and has not been cured or waived in accordance with this Final

 Order). The automatic stay pursuant to Bankruptcy Code section 362 shall be automatically

 terminated with respect to the DIP Agent, the DIP Lenders, the DIP Secured Designated Coal

 Contract Counterparties, and the Prepetition First Lien Parties at the end of the Notice Period,

 without further notice or order of the Court, unless the DIP Agent, the DIP Lenders, the DIP

 Secured Designated Coal Contract Counterparties, the Prepetition First Lien Agents, and the

 Prepetition First Lien Lenders elect otherwise in a written notice to the Debtors, which may be by

 email. Upon termination of the automatic stay, the DIP Agent, the DIP Lenders, the DIP Secured

 Designated Coal Contract Counterparties, and the Prepetition First Lien Parties, as applicable, shall

 be permitted to exercise all rights and remedies set forth herein, in the DIP Documents, the Javelin

 Agreements and the Prepetition First Lien Credit Documents, as applicable, and as otherwise

 available at law against the DIP Collateral and/or Prepetition Collateral, without any further order

 of or application or motion to the Court, and without restriction or restraint imposed by any stay

 under Bankruptcy Code sections 362 or 105, or otherwise, against (x) the enforcement of the liens

 and security interests in the DIP Collateral or the Prepetition Collateral, or (y) the pursuit of any

 other rights and remedies granted to the DIP Agent, the DIP Lenders, the DIP Secured Designated

 Coal Contract Counterparties, or the Prepetition First Lien Parties pursuant to the DIP Documents,

 the Javelin Agreements, the Prepetition First Lien Credit Documents, or this Final Order, as

 applicable; provided that during the Notice Period the Debtors may use the proceeds of the DIP

 Facility (to the extent drawn prior to the occurrence of a Termination Event) or Cash Collateral

 only to (i) fund operations in accordance with the DIP Credit Agreement and the Cash Flow

 Forecast and (ii) to fund the Carve Out Reserves; provided further that during the Notice Period




                                                  45
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                           Pg 46 of 189


 the Debtors, the DIP Lenders, and the DIP Agent consent to a hearing on an expedited basis to

 consider whether a Termination Event has occurred; provided further, that if a hearing to consider

 the foregoing is requested to be heard before the end of the Notice Period but is scheduled for a

 later date by the Court, the Notice Period shall be automatically extended to the date of such

 hearing, but in no event later than five business days after delivery of the Enforcement Notice;

 provided further that any fees and expenses incurred by the Debtors or the Creditors’ Committee

 during the Notice Period shall permanently reduce the Post-Carve Out Trigger Notice Cap. Any

 party in interest shall be entitled to seek an emergency hearing for the purpose of contesting

 whether assets constitute assets of the Debtors’ estates and nothing in this Final Order shall affect

 any party in interest’s rights or positions at such hearing.

        25.     No Waiver for Failure to Seek Relief. The failure or delay of the DIP Agent, the

 DIP Lenders, the DIP Secured Designated Coal Contract Counterparties, or any of the Prepetition

 Secured Parties to exercise rights and remedies under this Final Order, the DIP Documents, the

 Prepetition First Lien Credit Documents, the Prepetition Second Lien Documents, or applicable

 law, as the case may be, shall not constitute a waiver of their respective rights hereunder,

 thereunder or otherwise.

        26.     Perfection of the DIP Liens and Adequate Protection Liens.

        (a)     Subject to the limitations in paragraph 27(a) of this Final Order, the DIP Agent and

 the Prepetition Agents are hereby authorized, but not required, to file or record (and to execute in

 the name of the Debtors, as their true and lawful attorneys, with full power of substitution, to the

 maximum extent permitted by law) financing statements, intellectual property filings, mortgages,

 depository account control agreements, notices of lien, or similar instruments in any jurisdiction

 in order to validate and perfect the liens and security interests granted hereunder. Whether or not




                                                   46
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 47 of 189


 the DIP Agent or the Prepetition Agents shall, in their sole discretion, choose to file such financing

 statements, intellectual property filings, mortgages, notices of lien, or similar instruments, such

 liens and security interests shall be deemed valid, automatically perfected, allowed, enforceable,

 non-avoidable and not subject to challenge, dispute or subordination (subject to the priorities set

 forth in this Final Order), at the time and on the date of entry of the Interim Order. Upon the

 request of the DIP Agent, the Prepetition Collateral Trustee, or the Prepetition Second Lien

 Indenture Trustee, as applicable, each of the Prepetition Secured Parties and the Debtors, without

 any further consent of any party, is authorized to take, execute, deliver, and file such instruments

 (in the case of the Prepetition Secured Parties, without representation or warranty of any kind) to

 enable the DIP Agent, the Prepetition Collateral Trustee, or the Prepetition Second Lien Indenture

 Trustee to further validate, perfect, preserve, and enforce the DIP Liens and the applicable

 Adequate Protection Liens, respectively. All such documents will be deemed to have been

 recorded and filed as of the Petition Date.

        (b)     A certified copy of this Final Order may, in the discretion of the DIP Agent or the

 applicable Prepetition Agents, be filed with or recorded in filing or recording offices in addition

 to or in lieu of such financing statements, mortgages, notices of lien or similar instruments, and all

 filing offices are hereby authorized to accept such certified copy of this Final Order for filing and

 recording; provided, however, that notwithstanding the date of any such filing, the date of such

 perfection shall be the date of the Interim Order.

        (c)     Any provision of any lease or other license, contract or other agreement that

 requires (i) the consent or approval of one or more landlords or other parties, or (ii) the payment

 of any fees or obligations, in order for any Debtor to pledge, grant, sell, assign, or otherwise

 transfer any such leasehold interest, or the proceeds thereof, or other collateral related thereto in




                                                  47
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 48 of 189


 connection with the granting of the DIP Liens and the Adequate Protection Liens, is hereby deemed

 to be inconsistent with the applicable provisions of the Bankruptcy Code. Thereupon, any such

 provision shall have no force and effect with respect to the granting of the DIP Liens and the

 Adequate Protection Liens on such leasehold interest or the proceeds of any assignment, and/or

 sale thereof by any Debtor in accordance with the terms of the DIP Credit Agreement or this Final

 Order.

          (d)   Nothing in this Final Order, the DIP Documents, or any other agreement or

 document executed in connection with the DIP Loans or this Final Order will increase, enhance,

 or be deemed to increase or enhance the rights and/or interests of any of the Debtors in the real,

 personal, or mixed property interests underlying or related to the Pierce Deeds (as defined in the

 Limited Objection of the Subsidence Rights Claimants [Docket No. 199]).

          27.   Preservation of Rights Granted Under this Final Order.

          (a)   Unless and until all DIP Obligations, Prepetition First Lien Obligations, and First

 Lien Adequate Protection Obligations are indefeasibly paid in full, in cash, and all commitments

 to extend credit under the DIP Facility are terminated, the Prepetition Second Lien Noteholders

 shall, in each case solely to the extent provided for in the Collateral Trust Agreement and

 applicable law: (i) take no action to foreclose upon, or recover in connection with, the liens granted

 thereto pursuant to the Prepetition Second Lien Documents, the Interim Order or this Final Order,

 or otherwise seek to exercise or enforce any rights or remedies against such DIP Collateral; and

 (ii) be restricted from exercising any rights and remedies or taking any other actions in respect of

 the DIP Collateral to the extent provided by the Collateral Trust Agreement and applicable law.

          (b)   Subject to the Carve Out, other than as set forth in this Final Order, neither the DIP

 Liens nor the First Lien Adequate Protection Liens shall be made subject to or pari passu with any




                                                  48
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 49 of 189


 lien or security interest granted in any of the Cases or arising after the Petition Date, and neither

 the DIP Liens nor the First Lien Adequate Protection Liens shall be subject or junior to any lien

 or security interest that is avoided and preserved for the benefit of the Debtors’ estates under

 Bankruptcy Code section 551.

        (c)     In the event this Final Order or any provision hereof is vacated, reversed, or

 modified on appeal or otherwise, any liens or claims granted to the Prepetition Secured Parties

 hereunder arising prior to the effective date of any such vacatur, reversal, or modification of this

 Final Order shall be governed in all respects by the original provisions of this Final Order,

 including entitlement to all rights, remedies, privileges, and benefits granted herein, and the

 Prepetition Secured Parties shall be entitled to the protections afforded in Bankruptcy Code section

 363(m) with respect to all uses of the Prepetition Collateral (including the Cash Collateral) and all

 Adequate Protection Obligations.

        (d)     Subject to the Carve Out, unless and until all DIP Obligations, Prepetition First

 Lien Obligations, Prepetition Second Lien Obligations, and Adequate Protection Obligations are

 indefeasibly paid in full, in cash, and all commitments to extend credit under the DIP Facility are

 terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent to, directly

 or indirectly: (i) except as permitted under the DIP Documents and with the prior written consent

 of the DIP Agent and the Required Lenders, (x) any modification, stay, vacatur, or amendment of

 this Final Order, (y) a priority claim for any administrative expense, secured claim or unsecured

 claim against any of the Debtors (now existing or hereafter arising of any kind or nature

 whatsoever, including, without limitation, any administrative expense of the kind specified in

 Bankruptcy Code sections 503(b), 507(a) or 507(b)) in any of the Cases, equal or superior to the

 DIP Superpriority Claims, the Adequate Protection Superpriority Claims, the Prepetition First Lien




                                                  49
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04               Main Document
                                           Pg 50 of 189


 Obligations, and the Prepetition Second Lien Obligations (or the liens and security interests

 securing such claims and obligations), or (z) any other order allowing use of the DIP Collateral;

 (ii) except as permitted under the DIP Documents, any lien on any of the DIP Collateral or the

 Prepetition Collateral with priority equal or superior to the DIP Liens, the Adequate Protection

 Liens, the Prepetition First Liens, or the Prepetition Second Liens, as the case may be; (iii) the use

 of Cash Collateral for any purpose other than as permitted in the DIP Documents and this Final

 Order; (iv) except as set forth in the DIP Documents, the return of goods pursuant to section 546(h)

 of the Bankruptcy Code (or other return of goods on account of any prepetition indebtedness) to

 any creditor of any Debtor; (v) an order converting or dismissing any of the Cases; (vi) an order

 appointing a chapter 11 trustee in any of the Cases; or (vii) an order appointing an examiner with

 enlarged powers in any of the Cases.

         (e)     Notwithstanding any order dismissing any of the Cases under Bankruptcy Code

 section 1112 or otherwise entered at any time, (x) the DIP Liens, the DIP Superpriority Claims,

 the Adequate Protection Liens, the Adequate Protection Superpriority Claims, and the other

 administrative claims granted pursuant to the Interim Order or this Final Order, shall continue in

 full force and effect and shall maintain their priorities as provided in the Interim Order and this

 Final Order until all DIP Obligations and Adequate Protection Obligations are indefeasibly paid

 in full, in cash (and such DIP Liens, DIP Superpriority Claims, Adequate Protection Liens,

 Adequate Protection Superpriority Claims, and the other administrative claims granted pursuant

 to the Interim Order and this Final Order, shall, notwithstanding such dismissal, remain binding

 on all parties in interest); and (y) the Court shall retain jurisdiction, notwithstanding such dismissal,

 for the purposes of enforcing the claims, liens and security interests referred to in clause (x) above.




                                                    50
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 51 of 189


        (f)     Except as expressly provided in this Final Order or in the DIP Documents, the DIP

 Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the Adequate Protection

 Superpriority Claims, and all other rights and remedies of the DIP Agent, the DIP Lenders, the

 Prepetition First Lien Agents, and the Prepetition First Lien Lenders granted by the provisions of

 the Interim Order, this Final Order and the DIP Documents shall survive, shall maintain their

 priority as provided in the Interim Order and this Final Order, and shall not be modified, impaired

 or discharged by (i) the entry of an order converting any of the Cases to a case under chapter 7,

 dismissing any of the Cases, terminating the joint administration of these Cases or by any other

 act or omission, (ii) the entry of an order approving the sale of any Prepetition Collateral or DIP

 Collateral pursuant to Bankruptcy Code section 363(b), or (iii) the entry of an order confirming a

 plan of reorganization in any of the Cases and, pursuant to Bankruptcy Code section 1141(d)(4),

 the Debtors have waived any discharge as to any remaining DIP Obligations or Adequate

 Protection Obligations. The terms and provisions of the Interim Order, this Final Order and the

 DIP Documents shall continue in these Cases, in any successor cases if these Cases cease to be

 jointly administered, or in any superseding chapter 7 cases under the Bankruptcy Code. The DIP

 Liens, the DIP Superpriority Claims, the Adequate Protection Liens and Adequate Protection

 Superpriority Claims and all other rights and remedies of the DIP Parties and the Prepetition

 Secured Parties granted by the provisions of the Interim Order and this Final Order shall continue

 in full force and effect until the DIP Obligations and the Adequate Protection Obligations are

 indefeasibly paid in full, in cash (or, with respect to the DIP Obligations, otherwise satisfied in a

 manner agreed to by the Required Lenders).




                                                  51
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 52 of 189


        28.     Expenses and Indemnification.

        (a)     The Debtors shall pay: (i) the reasonable and documented out-of-pocket fees and

 expenses incurred by professionals or consultants retained by the DIP Agent and the DIP Lenders,

 including (x) the Ad Hoc First Lien Advisors and (y) the Ad Hoc Crossover Group Advisors

 (collectively, the “DIP Professionals”), incurred in connection with the Cases (in any capacity)

 and the DIP Facility, whether or not the DIP Facility is successfully consummated, (ii) the

 reasonable and documented out-of-pocket expenses (including, without limitation, fees,

 disbursements and other charges of DIP Professionals) of the DIP Agent and the DIP Lenders, for

 enforcement costs and documentary taxes associated with the DIP Facility and the transactions

 contemplated thereby, are to be paid by the Debtors, and (iii) the reasonable and documented out-

 of-pocket fees and expenses incurred by professionals or consultants (including Paul Hastings LLP

 and Carmody MacDonald P.C.) retained by the DIP Secured Designated Coal Contract

 Counterparties solely to the extent such fees and expenses are payable by the Debtors under the

 Javelin Agreements; provided, however, that the DIP Secured Designated Coal Contract

 Counterparties shall not be entitled to payment of, and the Debtors shall not be obligated to pay,

 any fees or expenses incurred by them in connection with the assertion of any claims, or litigation

 commenced, against the Debtors (other than in connection with the enforcement of their rights

 hereunder and under the Javelin Agreements), the DIP Agent, the DIP Lenders, or the Prepetition

 Secured Parties. All fees and expenses described above shall be payable by the Debtors (whether

 accrued or incurred prior to, on, or after the Petition Date) within ten (10) calendar days after the

 delivery of invoices (which invoices shall not be required to comply with any particular format

 and may be in summary form only and may be in redacted form to protect privileged and

 confidential information) to the Debtors, the U.S. Trustee, and the Creditors’ Committee, without




                                                  52
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 53 of 189


 the necessity of filing motions or fee applications and such fees and expenses shall not be subject

 to any further review, challenge, or disgorgement following the expiration of such period; provided

 that if the Debtors, the U.S. Trustee, or the Creditors’ Committee sends to the affected professional,

 the Debtors, and the U.S. Trustee within five (5) calendar days of receipt of any invoice a written

 objection to such invoice, then the portion of any invoice subject to such objection shall not be

 paid until resolution of the objection by this Court or by mutual consent.

        (b)     As set forth in the DIP Facility, the Debtors will, jointly and severally, indemnify

 the DIP Lenders, the DIP Agent, the DIP Secured Designation Coal Contract Counterparties, and

 their respective affiliates, successors and assigns and the officers, directors, employees, agents,

 advisors, controlling persons, and members of each of the foregoing (each an “Indemnified

 Person”), and hold them harmless from and against any and all losses, claims, damages, costs,

 expenses (including but not limited to reasonable and documented legal fees and expenses), and

 liabilities arising out of or relating to the execution or delivery of the DIP Credit Agreement and

 other DIP Documents, transactions contemplated hereby and thereby, and any actual or proposed

 use of the proceeds of any loans made under the DIP Facility in accordance with the terms of the

 DIP Credit Agreement; provided that no such person will be indemnified for costs, expenses, or

 liabilities to the extent determined by a final, non-appealable judgment of a court of competent

 jurisdiction to have been incurred solely by reason of the actual fraud, gross negligence, or willful

 misconduct of such person (or their related persons). No Indemnified Person shall have any

 liability (whether direct or indirect, in contract, tort or otherwise) to the Debtors or any

 shareholders or creditors of the Debtors for or in connection with the transactions contemplated

 hereby, except to the extent such liability is found in an final non-appealable judgment by a court

 of competent jurisdiction to have resulted solely from such Indemnified Person’s actual fraud,




                                                  53
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 54 of 189


 gross negligence or willful misconduct, and in no event shall any Indemnified Person be liable on

 any theory of liability for any special, indirect, consequential, or punitive damages.

        29.     Limitation on Use of DIP Facility Proceeds, DIP Collateral, and Cash Collateral

        (a)     Notwithstanding anything to the contrary set forth in this Final Order or in any other

 order of this Court to the contrary, none of the DIP Facility, the DIP Collateral, the Prepetition

 Collateral or the proceeds thereof, including Cash Collateral, shall be used to pay the fees incurred

 by Committee Professionals in the aggregate that are in excess of (i) accrued fees through the date

 of the conclusion of the Final Hearing, (ii) $637,500.00 for the month of April 2020, but prorated

 based upon the remaining number of days from the date of the conclusion of the Final Hearing,

 (iii) $637,500.00 for May 2020, (iv) $575,000.00 for June 2020, and (v) $525,000.00 for July

 2020 and each month thereafter (collectively, the “Committee Monthly Cap”); provided that any

 unused amounts from one month may be applied to any other month in which the Committee

 Professionals’ fees exceeded the Committee Monthly Cap. For the avoidance of doubt, the

 Committee Monthly Cap does not apply to the payment of the Committee’s reasonable out-of-

 pocket expenses.

        (b)      Notwithstanding anything to the contrary set forth in this Final Order, none of the

 DIP Facility, the DIP Collateral, the Prepetition Collateral or the proceeds thereof, including Cash

 Collateral, or the Carve Out may be used: (a) to investigate (except as expressly provided herein),

 initiate, prosecute, join, or finance the initiation or prosecution of any claim, counterclaim, action,

 suit, arbitration, proceeding, application, motion, objection, defense, or other litigation of any type

 (i) against any of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties (each in their

 capacities as such) or seeking relief that would impair the rights and remedies of the DIP Agent,

 the DIP Lenders, or the Prepetition Secured Parties (each in their capacities as such) under the DIP




                                                   54
Case 20-41308        Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04               Main Document
                                            Pg 55 of 189


 Documents, this Final Order, or the Prepetition Credit Documents to the extent permitted or

 provided hereunder, including, without limitation, for the payment of any services rendered by the

 professionals retained by the Debtors or any Creditors’ Committee in connection with the assertion

 of or joinder in any claim, counterclaim, action, proceeding, application, motion, objection,

 defense, or other contested matter, the purpose of which is to seek, or the result of which would be

 to obtain, any order, judgment, determination, declaration, or similar relief that would impair the

 ability of any of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties to recover on

 the DIP Collateral or the Prepetition Collateral, as provided for herein, or seeking affirmative relief

 against any of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties related to the

 DIP Obligations, or the Prepetition Secured Obligations, (ii) seeking to invalidate, set aside, avoid,

 or subordinate, in whole or in part, the DIP Obligations, the DIP Superpriority Claims, or the DIP

 Agent’s and the DIP Lenders’ liens or security interests in the DIP Collateral, the Prepetition

 Secured Obligations or the Prepetition Liens, or (iii) for monetary, injunctive, or other affirmative

 relief against the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties (each in their

 capacities as such), or their respective liens on or security interests in the DIP Collateral or the

 Prepetition Collateral, or the DIP Superpriority Claims, that would impair the ability of any of the

 DIP Agent, the DIP Lenders, or the Prepetition Secured Parties to assert or enforce any lien, claim,

 right, or security interest or to realize or recover on the DIP Obligations or the Prepetition Secured

 Obligations to the extent permitted or provided hereunder; (b) for objecting to or challenging in

 any way the legality, validity, priority, perfection, or enforceability of the claims, liens, or interests

 (including the Prepetition Liens) held by or on behalf of each of the Prepetition Secured Parties

 related to the Prepetition Secured Obligations, or by or on behalf of the DIP Agent and the DIP

 Lenders related to the DIP Obligations; (c) for asserting, commencing, or prosecuting any claims




                                                    55
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 56 of 189


 or causes of action whatsoever, including, without limitation, any Avoidance Actions (as defined

 herein) related to the DIP Obligations, the DIP Superpriority Claims, the DIP Liens, the Prepetition

 Secured Obligations, or the Prepetition Liens; (d) for prosecuting an objection to, contesting in

 any manner, or raising any defenses to, the validity, extent, amount, perfection, priority, or

 enforceability of: (x) any of the DIP Liens, the DIP Superpriority Claims, or any other rights or

 interests of the DIP Agent or the DIP Lenders related to the DIP Obligations or the DIP Liens, or

 (y) any of the Prepetition Liens or any other rights or interests of any of the Prepetition Secured

 Parties related to the Prepetition Secured Obligations or the Prepetition Liens; and (e) assert any

 claims, defenses, or any other causes of action any non-Debtor affiliates with respect to prepetition

 relationships with the Debtors; provided that no more than $250,000.00 of the proceeds of the DIP

 Facility, the DIP Collateral, or the Prepetition Collateral, including the Cash Collateral, in the

 aggregate, may be used by the Creditors’ Committee (x) to investigate the foregoing matters within

 the Challenge Period (as defined herein) and (y) to investigate claims or causes of action against

 non-Debtor affiliates of the Debtors (“Challenge Budget”). Nothing herein shall prohibit the

 Creditors’ Committee from investigating or litigating any party’s compliance or non-compliance

 with the terms of the Interim Order, this Final Order, or the DIP Documents or the Javelin

 Agreements.

        (c)     All fees and expenses of the Committee Professionals in excess of (i) the

 Committee Monthly Cap and/or (ii) the Challenge Budget, as applicable, shall not be entitled to

 administrative expense priority pursuant to section 503(b) of the Bankruptcy Code or otherwise.

        30.     Effect of Stipulations on Third Parties.

        (a)     The Debtors’ acknowledgments, stipulations, admissions, waivers, and releases set

 forth in the Interim Order and this Final Order shall be binding on the Debtors, their respective




                                                  56
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 57 of 189


 representatives, successors and assigns. The acknowledgments, stipulations, admissions, waivers,

 and releases contained in the Interim Order and this Final Order shall also be binding upon the

 Debtors’ estate and all other parties in interest, including the Creditors’ Committee, or any chapter

 7 or chapter 11 trustee appointed or elected for any of the Debtors (a “Trustee”), unless (a) such

 party with requisite standing, has duly filed an adversary proceeding (or, with respect to the

 Creditors’ Committee only, has filed a motion to obtain standing (a “Standing Motion”) to pursue

 such an adversary proceeding, and, if granted, then commences forthwith such an adversary

 proceeding within three (3) business days following entry of the order granting the Standing

 Motion) challenging the validity, perfection, priority, extent, or enforceability of the Prepetition

 Liens, or the Prepetition Secured Obligations, or otherwise asserting or prosecuting any Avoidance

 Actions or any other claims, counterclaims or causes of action, objections, contests, or defenses

 (collectively, the “Claims and Defenses”) against the Prepetition Secured Parties in connection

 with any matter related to the Prepetition Collateral, the Prepetition Liens or the Prepetition

 Secured Obligations by no later than (i) with respect to the Creditors’ Committee, the date that is

 75 days after the Creditors’ Committee’s formation or (ii) with respect to other parties in interest,

 no later than the date that is 75 days after the entry of the Interim Order (the time period established

 by the later of the foregoing clauses (i) and (ii), the “Challenge Period”); provided that in the event

 that, prior to the expiration of the Challenge Period, (x) these chapter 11 cases are converted to

 chapter 7 or (y) a chapter 11 trustee is appointed in these chapter 11 cases, then, in each such case,

 the Challenge Period shall be extended for a period of 60 days solely with respect to any Trustee,

 commencing on the occurrence of either of the events described in the foregoing clauses (x) and

 (y); and (b) an order is entered by a court of competent jurisdiction and becomes final and non-

 appealable in favor of the plaintiff sustaining any such challenge or claim in any such duly filed




                                                   57
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04             Main Document
                                          Pg 58 of 189


 adversary proceeding. If no such adversary proceeding (or, for the Committee, the filing of a

 Standing Motion followed by, if the Standing Motion is granted, the commencement of such an

 adversary proceeding within three (3) business days following entry of the order granting the

 Standing Motion) is timely filed prior to the expiration of the Challenge Period, without further

 order of this Court: (x) the Prepetition Secured Obligations shall constitute allowed claims, not

 subject to any Claims and Defenses (whether characterized as a counterclaim, setoff,

 subordination, recharacterization, defense, avoidance, contest, attack, objection, recoupment,

 reclassification, reduction, disallowance, recovery, disgorgement, attachment, “claim” (as defined

 by Bankruptcy Code section 101(5)), impairment, subordination (whether equitable, contractual

 or otherwise), or other challenge of any kind pursuant to the Bankruptcy Code or applicable non-

 bankruptcy law), for all purposes in these Cases and any subsequent chapter 7 cases, if any; (y) the

 Prepetition Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding,

 perfected and of the priority specified in paragraphs 4(b) and 4(d), not subject to setoff,

 subordination, defense, avoidance, impairment, disallowance, recharacterization, reduction,

 recoupment, or recovery; and (z) the Prepetition Secured Obligations, the Prepetition Liens on the

 Prepetition Collateral and the Prepetition Secured Parties (in their capacities as such) shall not be

 subject to any other or further challenge and any party in interest shall be forever enjoined and

 barred from seeking to exercise the rights of the Debtors’ estates or taking any such action,

 including any successor thereto (including any estate representative or a Trustee, whether such

 Trustee is appointed or elected prior to or following the expiration of the Challenge Period). If

 any such adversary proceeding (or, for the Creditors’ Committee only, the filing of a Standing

 Motion followed by, if the Standing Motion is granted, the commencement of such an adversary

 proceeding within three (3) business days following entry of the order granting the Standing




                                                  58
Case 20-41308        Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 59 of 189


 Motion) is timely filed as provided above prior to the expiration of the Challenge Period, (a) the

 stipulations and admissions contained in the Interim Order and this Final Order shall nonetheless

 remain binding and preclusive on the Creditors’ Committee and any other party in these cases,

 including any Trustee, except as to any stipulations or admissions that are specifically and

 expressly challenged in such adversary proceeding and (b) any Claims and Defenses not brought

 in such adversary proceeding shall be forever barred; provided that, if and to the extent any

 challenges to a particular stipulation or admission are withdrawn, denied or overruled by a final

 non-appealable order, such stipulation also shall be binding on the Debtors’ estates and all parties

 in interest. The Challenge Period may be extended in writing from time to time in the sole

 discretion of the Prepetition Agents.

        (b)       Nothing in this Final Order vests or confers on any person (as defined in the

 Bankruptcy Code), including any Creditors’ Committee, standing or authority to pursue any cause

 of action belonging to the Debtors or their estates, including, without limitation, any challenge

 with respect to the Prepetition Credit Documents or the Prepetition Secured Obligations. In the

 event that the Creditors’ Committee is successful in any such adversary proceeding initiated under

 this paragraph, the Court retains jurisdiction to grant a remedy that is appropriate under the

 circumstances.

        31.       Release. Subject to the rights and limitations set forth in paragraphs 29 and 30 of

 this Final Order, each of the Debtors and the Debtors’ estates, on its own behalf and on behalf of

 each of their predecessors, their successors, and assigns shall to the maximum extent permitted by

 applicable law, unconditionally, irrevocably and fully forever release, remise, acquit, relinquish,

 irrevocably waive and discharge each of the DIP Lenders, the DIP Agent, the Prepetition Secured

 Parties, and each of their respective former, current or future officers, employees, directors, agents,




                                                   59
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 60 of 189


 representatives, owners, members, partners, affiliated investment funds or investment vehicles,

 managed, advised or sub-advised accounts, funds or other entities, investment advisors, sub-

 advisors or managers, financial advisors, legal advisors, shareholders, managers, consultants,

 accountants, attorneys, affiliates, and predecessors in interest, each in their capacity as such, of

 and from any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of

 action, indebtedness and obligations, rights, assertions, allegations, actions, suits, controversies,

 proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or judgments of every type,

 whether known, unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued,

 fixed, contingent, pending, or threatened including, without limitation, all legal and equitable

 theories of recovery, arising under common law, statute or regulation or by contract, of every

 nature and description that exist on the date hereof with respect to or relating to the DIP

 Obligations, the DIP Superpriority Claims, the DIP Liens, the Prepetition Secured Obligations or

 the Prepetition Liens, as applicable, including, without limitation, (i) any so-called “lender

 liability” or equitable subordination claims or defenses, (ii) any and all claims and causes of action

 arising under the Bankruptcy Code, and (iii) any and all claims and causes of action regarding the

 validity, priority, extent, enforceability, perfection or avoidability of the liens or claims of the DIP

 Agent, the DIP Lenders, and the Prepetition Secured Parties. For the avoidance of doubt, this

 paragraph 31 shall not release the DIP Secured Designated Coal Contract Counterparties from any

 obligations under the Javelin Agreements.

        32.     Collateral Trust Agreement. The rights of the Prepetition Secured Parties shall at

 all times remain subject to the Collateral Trust Agreement.

        33.     Credit Bidding. (a) The DIP Agent, or any assignee or designee of the DIP Agent,

 acting at the direction of the Required Lenders and on behalf of the DIP Parties, shall have the




                                                   60
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 61 of 189


 unqualified right to credit bid up to the full amount of any DIP Obligations in the sale of any of

 the Debtors’ assets, including pursuant to (i) Bankruptcy Code section 363, (ii) a plan of

 reorganization or a plan of liquidation under Bankruptcy Code section 1129, or (iii) a sale or

 disposition by a chapter 7 trustee for any Debtor under Bankruptcy Code section 725, and (b)

 subject to the indefeasible payment in full in cash of the DIP Obligations, the Prepetition First Lien

 Agents (on behalf of the Prepetition First Lien Lenders) shall have the right to credit bid (x) up to

 the full amount of the Prepetition First Lien Obligations (other than the Roll-Up Loans) and (y) the

 First Lien Adequate Protection Obligations in the sale of any of the Debtors’ assets, including, but

 not limited to, pursuant to (i) Bankruptcy Code section 363, (ii) a plan of reorganization or a plan

 of liquidation under Bankruptcy Code section 1129, or (iii) a sale or disposition by a chapter 7

 trustee for any Debtor under Bankruptcy Code section 725. The DIP Agent, at the direction of the

 Required Lenders, and on behalf of the DIP Parties, shall have the absolute right to assign, sell, or

 otherwise dispose of its right to credit bid in connection with any credit bid by or on behalf of the

 DIP Parties to any acquisition entity or joint venture formed in connection with such bid. Except

 for the amount of any credit bid in accordance with this paragraph 33, nothing in this Final Order

 or the DIP Documents shall impair or adversely affect the right of the United States or any State

 to object to any credit bid for cause under section 363(k) of the Bankruptcy Code.

        34.     Prepetition Undrawn Letter of Credit. Within ten (10) days from entry of this Final

 Order, the Debtors shall have either (i) posted cash collateral with the Prepetition First Lien

 Administrative Agent equal to 103% of the face amount of all remaining prepetition issued and

 undrawn letters of credit (the “Prepetition Undrawn Letters of Credit”), and/or (ii) provided the

 Prepetition First Lien Administrative Agent with evidence of the release and/or cancellation of all

 such Prepetition Undrawn Letters of Credit. Notwithstanding anything to the contrary set forth in




                                                  61
Case 20-41308       Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                          Pg 62 of 189


 the Interim Order or in this Final Order, the Prepetition First Lien Administrative Agent (for the

 benefit of the Prepetition First Lien Revolving Lenders) shall have a first priority lien and security

 interest in and to such cash collateral as security for any unreimbursed obligations owing to the

 Prepetition First Lien Revolving Lenders on account of any draws or presentments on such letters

 of credit. In the event of any presentment of the Prepetition Undrawn Letters of Credit which are

 not immediately reimbursed by the Debtors pursuant to the terms of the Prepetition First Lien

 Credit Agreement, the Prepetition First Lien Administrative Agent is authorized to apply such cash

 collateral to the payment of such unreimbursed obligations.

        35.     Final Order Governs. In the event of any inconsistency between the provisions of

 the Interim Order, the DIP Documents and this Final Order, the provisions of this Final Order shall

 govern.

        36.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

 of this Final Order, including all findings herein, shall be binding upon all parties in interest in

 these Cases, including without limitation, the DIP Agent, the DIP Lenders, the DIP Secured

 Designated Coal Contract Counterparties, the Prepetition Secured Parties, the Creditors’

 Committee, and the Debtors and their respective successors and assigns (including any chapter 7

 or chapter 11 trustee hereinafter appointed or elected for the estate of any of the Debtors, an

 examiner appointed pursuant to Bankruptcy Code section 1104, or any other fiduciary appointed

 as a legal representative of any of the Debtors or with respect to the property of the estate of any

 of the Debtors) and shall inure to the benefit of the DIP Agent, the DIP Lenders, the DIP Secured

 Designated Coal Contract Counterparties, and the Prepetition First Lien Parties, provided that,

 except to the extent expressly set forth in this Final Order, the Prepetition First Lien Parties shall




                                                  62
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04              Main Document
                                           Pg 63 of 189


 have no obligation to permit the use of Cash Collateral or to extend any financing to any chapter

 7 trustee or similar responsible person appointed for the estates of the Debtors.

        37.     Limitation of Liability. In determining to make any loan under the DIP Documents,

 permitting the use of Cash Collateral, or exercising any rights or remedies as and when permitted

 pursuant to this Final Order, the DIP Documents, the Prepetition First Lien Credit Documents, or

 the Prepetition Second Lien Documents, the DIP Agent, the DIP Lenders, the DIP Secured

 Designated Coal Contract Counterparties, and the Prepetition Secured Parties shall not be deemed

 to be in control of the operations of the Debtors or to be acting as a “responsible person” or “owner

 or operator” with respect to the operation or management of the Debtors or their respective

 business (as such terms, or any similar terms, are used in the United States Comprehensive

 Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq. as amended,

 or any applicable comparable federal, state or local law), nor shall they owe any fiduciary duty to

 any of the Debtors, their creditors or estates, or constitute or be deemed to constitute a joint venture

 or partnership with any of the Debtors. Furthermore, nothing in this Final Order, the DIP

 Documents or the Prepetition Credit Documents shall in any way be construed or interpreted to

 impose or allow the imposition upon the DIP Agent, the DIP Lenders, the DIP Secured Designated

 Coal Contract Counterparties or the Prepetition Secured Parties of any liability for any claims

 arising from the prepetition or postpetition activities of any of the Debtors and their respective

 affiliates (as defined in Bankruptcy Code section 101(2)).

        38.     Master Proofs of Claim. Notwithstanding anything to the contrary in the Motion

 or this Final Order, the Prepetition Agents, together with any other such agents or trustees

 referenced in this Final Order, are each authorized, but not directed or required, to file one master

 proof of claim on behalf of themselves and the Prepetition Secured Parties, as applicable, on




                                                   63
Case 20-41308      Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                         Pg 64 of 189


 account of any and all of the respective claims arising under the Prepetition Credit Documents, as

 applicable, and hereunder (the “Master Proof of Claim”). For administrative convenience, any

 Master Proof of Claim authorized herein may be filed in the case of Debtor Foresight Energy LP

 with respect to all amounts asserted in such Master Proof of Claim, and such Master Proof of

 Claim shall be deemed to be filed and asserted by the applicable entity or entities against every

 Debtor asserted to be liable for the applicable claim. No authorized Master Proof of Claim shall

 be disallowed, reduced, or expunged on the basis that it is filed only against Debtor Foresight

 Energy LP and not in such Debtor’s case. For the avoidance of doubt, the provisions set forth in

 this paragraph and any Master Proof of Claim filed pursuant to the terms hereof are intended solely

 for the purpose of administrative convenience and shall not affect the substantive rights of any

 party in interest or their respective successors in interest, including, without limitation, the

 numerosity requirements set forth in section 1126 of the Bankruptcy Code. The Prepetition Agents

 shall not be required to attach any instruments, agreements, or other documents evidencing the

 obligations owing by each of the Debtors to the Prepetition Secured Parties, as applicable, which

 instruments, agreements, or other documents will be provided upon written request to counsel to

 the Prepetition Agents.

        39.     Notwithstanding anything to the contrary herein, (a) the designation of Javelin and

 Uniper as DIP Secured Designated Coal Contract Counterparties under the DIP Credit Agreement,

 (b) the designation of certain obligations arising under the Javelin Agreements as DIP Obligations,

 (c) the DIP Liens securing the DIP Secured Designated Coal Contract Obligations, and (d) all other

 rights and remedies granted to the DIP Secured Designated Coal Contract Counterparties

 hereunder shall, in each case, be subject to (x) the Debtors’ entry into the Javelin Agreements and

 the Settlement Agreement, (y) the Court’s approval of the Settlement Agreement, and (z) with




                                                 64
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                           Pg 65 of 189


 respect to (i) any amendments or modifications to the Javelin Agreements (as in effect on the

 Javelin Agreements Effective Date (as defined in Section 10.25(a) of the DIP Credit Agreement))

 or (ii) the entry into any other proposed Designated Coal Contract (as defined in the DIP Credit

 Agreement) after the date of this Final Order, all such amendments, modifications or agreements

 shall be on terms consistent with and subject to the requirements of Section 10.25 of the DIP Credit

 Agreement and this Final Order.

         40.     Governmental Matters.

         (a)     Notwithstanding anything to the contrary in this Final Order or the DIP Documents,

 nothing in this Final Order or the various DIP Documents shall relieve the Debtors of any

 obligations under federal, state or local police or regulatory laws or under 28 U.S.C. § 959(b),

 provided that nothing herein shall limit or impair the Debtors’ rights to assert defenses under

 applicable law and nothing herein shall create new defenses to obligations under police or

 regulatory laws or 28 U.S.C. § 959(b).

         (b)     Notwithstanding anything to the contrary in this Final Order or the DIP Documents,

 nothing in this Final Order or the various DIP Documents shall impair the United States of

 America’s rights, claims and defenses of set-off and recoupment against the Debtors, or those of

 any State or any of the foregoing’s respective agencies, departments or agents, and all such rights,

 claims and defenses shall be preserved in their entirety, and rights and defenses of the Debtors or

 other parties in interest are preserved in their entirety.

         (c)     Paragraphs 31 and 37 of this Final Order shall apply with respect to liabilities to

 governmental units under police or regulatory law so long as the actions of the DIP Agent, the DIP

 Lenders, or the Prepetition Secured Parties, or various DIP Facilities, as applicable, do not

 constitute, within the meaning of 42 U.S.C. § 9601(20)(F), participation in the management or




                                                    65
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                           Pg 66 of 189


 operational affairs of a vessel or facility owned or operated by the Debtors, or otherwise cause the

 waiver or termination of protections afforded lenders because of the status of controlling or

 otherwise becoming a responsible person, owner, or operator under applicable federal, state, or

 local law. For the avoidance of doubt, in determining to make any loan or other extension of credit

 under the DIP Credit Agreement, permitting the use of Cash Collateral, performing under this

 Final Order and the various DIP Documents in the ordinary course, none of the DIP Agent, DIP

 Lenders, or Prepetition Secured Parties, shall be deemed to have participated in the management

 or operational affairs of a vessel or facility owned or operated by the Debtors, or to have otherwise

 caused lender liability to arise; provided, however, that holding indicia of ownership for reasons

 that are not primarily to protect a security interest in a DIP Facility or exercising decision-making

 control over the Debtors’ compliance with respect to environmental or mining regulatory laws or

 regulations shall not be considered ordinary course performance. Each DIP Agent, DIP Lender,

 and Prepetition Secured Party, and the DIP Facility, preserves and is not waiving any defenses it

 may have to any claims as set forth in the United States Comprehensive Environmental Response,

 Compensation and Liability Act, 42 U.S.C. § 9601 et seq. as amended, or applicable comparable

 federal, state and local law.

        (d)     Notwithstanding anything to the contrary in this Final Order or the DIP Documents,

 nothing in this Final Order or the various DIP Documents shall impair or adversely affect any right

 under applicable law of any governmental unit with respect to any financial assurance, letter of

 credit, trust, or bond or limit any governmental unit in the exercise of its police powers in

 accordance with 11 U.S.C. § 362(b)(4).

        41.     Notwithstanding anything to the contrary in this Final Order or the DIP Documents,

 nothing in this Final Order or the DIP Documents shall be deemed to authorize the assumption,




                                                  66
Case 20-41308       Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                           Pg 67 of 189


 sale, assignment or other transfer by the Debtors, the DIP Agent, DIP Lenders, or the Prepetition

 Secured Parties of any agreements, grants, grant funds, licenses, permits, authorizations, contracts,

 or leases, in each case to which any governmental unit is a party (collectively, “Government

 Interests”), without compliance with all terms of any statute, regulation or contract giving rise to

 the Government Interests and with all applicable non-bankruptcy law; provided, however, that, for

 the avoidance of doubt, the foregoing shall in no way limit the granting of the DIP Liens and the

 Adequate Protection Liens on the DIP Collateral as set forth in this Final Order.

          42.   Effectiveness. This Final Order shall constitute findings of fact and conclusions of

 law and shall take effect as of the Petition Date immediately upon entry hereof. Notwithstanding

 Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or

 Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be immediately effective

 and enforceable upon its entry and there shall be no stay of execution or effectiveness of this Final

 Order.

          43.   No later than 2 business days after the date of this Order, the Debtors’ Claims and

 Noticing Agent shall serve on the Notice Parties a copy of this Final Order and shall file a

 certificate of service no later than 24 hours after service.




                                                                KATHY A. SURRATT-STATES
                                                                 Chief U.S. Bankruptcy Judge
 DATED: April 9, 2020
 St. Louis, Missouri
 jjh




                                                   67
Case 20-41308   Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04   Main Document
                                    Pg 68 of 189



                                     Exhibit 1

                                Cash Flow Forecast
Foresight Energy LP                                                                                                                                                                                                                                  Privileged and Confidential
13 Week Cash Flow Forecast 04/11/20 - 07/04/20                                                                                                                                                                                               DRAFT - Subject to Material Change
Summary View [Cleansing] [Updated 04/02/20]


($ and Tons in 000s)                         Forecast        Forecast      Forecast     Forecast      Forecast       Forecast  Forecast  Forecast              Forecast       Forecast                 Forecast                           Forecast       Forecast      Forecast
Week Number –>                               Week 1          Week 2        Week 3        Week 4        Week 5        Week 6    Week 7    Week 8                 Week 9        Week 10                  Week 11                            Week 12        Week 13         Total
Week Ending –>                              11-Apr-20       18-Apr-20     25-Apr-20     2-May-20      9-May-20      16-May-20 23-May-20 30-May-20              6-Jun-20      13-Jun-20                20-Jun-20                          27-Jun-20       4-Jul-20      13 Weeks

Total Tons Shipped                                165.4          165.4         165.4        165.4         216.5          216.5        216.5          216.5         254.0          254.0                                          254.0          254.0         286.6        2,830.1

Total Receipts                              $       875     $    3,575    $   14,645    $   7,579     $   5,767     $    7,880    $   3,866     $    5,159     $   6,665     $    7,041              $                           7,255   $      7,922    $    7,947    $   86,176




                                                                                                                                                                                                          Case 20-41308
Operating Disbursements
 Payroll Related & Employee Benefits              (2,226)       (1,553)       (2,035)       (1,970)       (2,035)       (1,332)       (2,035)        (1,295)       (2,035)       (1,321)                               (2,046)                 (1,295)       (2,035)       (23,217)
 All Other Operating Expenses                     (5,137)       (4,886)       (6,530)       (6,727)       (1,376)       (2,969)       (3,924)       (13,820)       (5,533)       (3,580)                              (10,337)                 (2,614)       (7,206)       (74,641)
Total Operating Disbursements                     (7,364)       (6,439)       (8,566)       (8,697)       (3,412)       (4,301)       (5,960)       (15,116)       (7,569)       (4,902)                              (12,383)                 (3,909)       (9,241)       (97,857)

Net Operating Cash Flows                          (6,489)       (2,865)        6,080        (1,118)       2,355          3,579        (2,094)        (9,957)        (903)         2,139                                     (5,128)             4,013        (1,294)       (11,681)
Restructuring Related Disbursements
 Professional Fees                                (2,205)            -             -             -        (2,775)            -             -         (2,645)       (2,775)            -                                              -              -        (5,245)       (15,645)
 Critical Vendor and Other Payments               (6,418)       (6,418)       (6,418)       (6,418)       (2,678)       (2,678)       (2,678)        (2,678)            -             -                                              -              -             -        (36,387)
 Utility and Other Deposits                            -             -             -             -             -             -             -              -             -             -                                              -              -             -              -




                                                                                                                                                                                                          Doc 267
Total Restructuring Related Disbursements         (8,623)       (6,418)       (6,418)       (6,418)       (5,453)       (2,678)       (2,678)        (5,323)       (2,775)            -                                              -              -        (5,245)       (52,031)
Financing Activity
 DIP Draws / Repayments                               -         45,000             -             -             -             -             -              -             -             -                                              -              -             -        45,000
 DIP Interest & Fees                               (401)        (1,388)            -             -        (1,323)            -             -              -        (1,884)            -                                              -              -        (1,823)       (6,818)
 LC Cash Collateralization                            -              -             -             -             -             -             -              -             -             -                                              -              -             -             -
 Exit Financing                                       -              -             -             -             -             -             -              -             -             -                                              -              -             -             -




                                                                                                                                                                                      Filed 04/09/20 Entered 04/09/20 16:16:04
Total Financing Activity                           (401)        43,613             -             -        (1,323)            -             -              -        (1,884)            -                                              -              -        (1,823)       38,182

Total Net Cash Flow                              (15,513)       34,330          (339)       (7,536)       (4,421)         901         (4,772)       (15,280)       (5,562)        2,139                                     (5,128)             4,013        (8,362)       (25,531)

Beginning Cash                                 62,089           46,577        80,906        80,567        73,031        68,610        69,511    64,739             49,459        43,897                                   46,036              40,908         44,921       62,089
 Net Cash Flow                                (15,513)          34,330          (339)       (7,536)       (4,421)          901        (4,772)  (15,280)            (5,562)        2,139                                   (5,128)              4,013         (8,362)     (25,531)




                                                                                                                                                                                                Pg 69 of 189
Ending Cash Balance                         $ 46,577 $          80,906    $   80,567 $      73,031 $      68,610 $      69,511    $   64,739 $ 49,459 $            43,897 $      46,036              $                    40,908 $            44,921     $   36,559    $ 36,559




                                                                                                                                                                                                          Main Docum
Case 20-41308   Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04   Main Document
                                    Pg 70 of 189


                                     Exhibit 2

                               DIP Credit Agreement
Case 20-41308   Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                    Pg 71 of 189


                                                                           Execution Version




                       SENIOR SECURED SUPERPRIORITY

        DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT

                                        among
                            FORESIGHT ENERGY LLC,

                                     as Borrower,
 FORESIGHT ENERGY LP AND CERTAIN SUBSIDIARIES OF FORESIGHT ENERGY
                                LLC,
                            as Guarantors,
                 CORTLAND CAPITAL MARKET SERVICES LLC,
                    as Administrative Agent and Collateral Agent,
                          the Other Lenders Party Hereto, and
                the Designated Coal Contract Counterparties Party Hereto
                              Dated as of March 11, 2020




                                         44789.00001
Case 20-41308                   Doc 267              Filed 04/09/20 Entered 04/09/20 16:16:04                                               Main Document
                                                               Pg 72 of 189


                                                             TABLE OF CONTENTS
  Section                                                                                                                                               Page
 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS ....................................................................................... 1
       1.01    Defined Terms .................................................................................................................................. 1
       1.02    Other Interpretive Provisions .......................................................................................................... 31
       1.03    Accounting Terms. .......................................................................................................................... 31
       1.04    Times of Day................................................................................................................................... 32
       1.05    LLC Division .................................................................................................................................. 32
 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS ....................................................................... 32
       2.01    The Loans........................................................................................................................................ 32
       2.02    Borrowings, Conversions and Continuations of the Loans. ............................................................ 33
       2.03    [Reserved]. ...................................................................................................................................... 34
       2.04    [Reserved]. ...................................................................................................................................... 34
       2.05    Prepayments. ................................................................................................................................... 34
       2.06    [Reserved]. ...................................................................................................................................... 35
       2.07    Repayment of Loans ....................................................................................................................... 35
       2.08    Interest. ........................................................................................................................................... 35
       2.09    Fees ................................................................................................................................................. 36
       2.10    Computation of Interest and Fees. .................................................................................................. 37
       2.11    Evidence of Debt............................................................................................................................. 37
       2.12    Payments Generally; Administrative Agent’s Clawback. ............................................................... 37
       2.13    Pro Rata; Sharing of Payments by Lenders ..................................................................................... 39
       2.14    [Reserved]. ...................................................................................................................................... 39
       2.15    [Reserved]. ...................................................................................................................................... 39
       2.16    [Reserved]. ...................................................................................................................................... 39
       2.17    [Reserved]. ...................................................................................................................................... 39
       2.18    Defaulting Lenders.......................................................................................................................... 39
       2.19    Priority and Liens; No Discharge. ................................................................................................... 40
 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY ........................................................................ 42
       3.01    Taxes. .............................................................................................................................................. 42
       3.02    Illegality .......................................................................................................................................... 45
       3.03    Inability to Determine Rates ........................................................................................................... 45
       3.04    Increased Costs; Reserves on Eurocurrency Rate Loans. ............................................................... 46
       3.05    Compensation for Losses ................................................................................................................ 47
       3.06    Mitigation Obligations; Replacement of Lenders. .......................................................................... 48
       3.07    Survival ........................................................................................................................................... 48
 ARTICLE IV CONDITIONS PRECEDENT .............................................................................................................. 48
       4.01   Conditions Precedent to the Closing Date....................................................................................... 48
       4.02   Conditions Precedent to Each Term Loan....................................................................................... 50
 ARTICLE V REPRESENTATIONS AND WARRANTIES ...................................................................................... 51
       5.01   Existence, Qualification and Power ................................................................................................ 51
       5.02   Authorization; No Contravention .................................................................................................... 51
       5.03   Governmental Authorization ........................................................................................................... 52
       5.04   Binding Effect ................................................................................................................................. 52
       5.05   Financial Conditions; No Material Adverse Effect. ........................................................................ 52
       5.06   Litigation. ........................................................................................................................................ 52
       5.07   No Default ....................................................................................................................................... 53
       5.08   Ownership and Identification of Property. ...................................................................................... 53
       5.09   Environmental Compliance............................................................................................................. 53
       5.10   Insurance. ........................................................................................................................................ 54
       5.11   Taxes ............................................................................................................................................... 54
       5.12   ERISA Compliance ......................................................................................................................... 54
       5.13   Subsidiaries ..................................................................................................................................... 55


 LEGAL_US_E # 147701594.4
Case 20-41308                   Doc 267               Filed 04/09/20 Entered 04/09/20 16:16:04                                                     Main Document
                                                                Pg 73 of 189


             5.14         Margin Regulations; Investment Company Act. ............................................................................. 55
             5.15         Disclosure ....................................................................................................................................... 55
             5.16         Compliance with Laws.................................................................................................................... 55
             5.17         Anti-Corruption; Sanctions; Terrorism Laws.................................................................................. 55
             5.18         Intellectual Property; Licenses, Etc................................................................................................. 56
             5.19         Security Interest in Collateral.......................................................................................................... 56
             5.20         Mines .............................................................................................................................................. 56
             5.21         [Reserved]. ...................................................................................................................................... 56
             5.22         Labor Relations ............................................................................................................................... 56
             5.23         Bankruptcy Related Matters. ........................................................................................................... 56
 ARTICLE VI AFFIRMATIVE COVENANTS .......................................................................................................... 57
       6.01   Financial Statements ....................................................................................................................... 57
       6.02   Certificates; Other Information ....................................................................................................... 58
       6.03   Notices ............................................................................................................................................ 59
       6.04   Payment of Tax Obligations............................................................................................................ 59
       6.05   Preservation of Existence, Etc......................................................................................................... 60
       6.06   Maintenance of Properties. ............................................................................................................. 60
       6.07   Maintenance of Insurance. .............................................................................................................. 60
       6.08   Compliance with Laws.................................................................................................................... 60
       6.09   Books and Records.......................................................................................................................... 60
       6.10   Inspection Rights ............................................................................................................................ 61
       6.11   Use of Proceeds............................................................................................................................... 61
       6.12   Additional Guarantors ..................................................................................................................... 61
       6.13   [Reserved]. ...................................................................................................................................... 61
       6.14   Preparation of Environmental Reports ............................................................................................ 61
       6.15   Certain Long Term Liabilities and Environmental Reserves .......................................................... 61
       6.16   Covenant to Give Security. ............................................................................................................. 61
       6.17   [Reserved] ....................................................................................................................................... 63
       6.18   Post Closing Covenants .................................................................................................................. 63
       6.19   ERISA ............................................................................................................................................. 63
       6.20   Lender Calls .................................................................................................................................... 63
       6.21   First and Second Day Orders .......................................................................................................... 63
       6.22   Milestones ....................................................................................................................................... 64
       6.23   Bankruptcy Notices ......................................................................................................................... 64
       6.24   Bankruptcy Related Matters............................................................................................................ 64
       6.25   Chief Executive Officer .................................................................................................................. 65
 ARTICLE VII NEGATIVE COVENANTS................................................................................................................ 65
       7.01    Liens................................................................................................................................................ 65
       7.02    Investments ..................................................................................................................................... 68
       7.03    Indebtedness.................................................................................................................................... 69
       7.04    Fundamental Changes ..................................................................................................................... 71
       7.05    Dispositions..................................................................................................................................... 72
       7.06    Restricted Payments ........................................................................................................................ 73
       7.07    Change in Nature of Business ......................................................................................................... 74
       7.08    Transactions with Affiliates ............................................................................................................ 74
       7.09    Permitted Activities of General Partner and Holdings .................................................................... 74
       7.10    Use of Proceeds............................................................................................................................... 75
       7.11    [Reserved]. ...................................................................................................................................... 75
       7.12    Burdensome Agreements ................................................................................................................ 75
       7.13    [Reserved]. ...................................................................................................................................... 76
       7.14    Maximum Capital Expenditure ....................................................................................................... 76
       7.15    Fiscal Year ...................................................................................................................................... 76
       7.16    Sale and Lease-Backs...................................................................................................................... 76
       7.17    Amendments or Waivers of Organizational Documents ................................................................. 76
       7.18    Budget Variance.............................................................................................................................. 76

                                                                                      ii
 LEGAL_US_E # 147701594.4
Case 20-41308                   Doc 267              Filed 04/09/20 Entered 04/09/20 16:16:04                                                    Main Document
                                                               Pg 74 of 189


             7.19         Minimum Liquidity ......................................................................................................................... 77
             7.20         [Reserved ........................................................................................................................................ 77
             7.21         Additional Bankruptcy Matters ....................................................................................................... 77
 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES..................................................................................... 78
       8.01    Events of Default ............................................................................................................................ 78
       8.02    Remedies Upon Event of Default ................................................................................................... 82
       8.03    [Reserved]. ...................................................................................................................................... 82
       8.04    Application of Funds....................................................................................................................... 82
 ARTICLE IX AGENTS .............................................................................................................................................. 83
       9.01   Appointment and Authority ............................................................................................................ 83
       9.02   Rights as a Lender ........................................................................................................................... 83
       9.03   Exculpatory Provisions ................................................................................................................... 83
       9.04   Reliance by Agents ......................................................................................................................... 85
       9.05   Delegation of Duties ....................................................................................................................... 85
       9.06   Resignation of Agent ...................................................................................................................... 85
       9.07   Non-Reliance on Agents and Other Lenders................................................................................... 86
       9.08   No Other Duties, Etc ....................................................................................................................... 86
       9.09   [Reserved]. ...................................................................................................................................... 87
       9.10   Guaranty and Collateral Matters. .................................................................................................... 87
       9.11   Withholding Tax ............................................................................................................................. 87
       9.12   Concerning the Collateral and Related Loan Documents ............................................................... 87
       9.13   Survival ........................................................................................................................................... 88
 ARTICLE X MISCELLANEOUS .............................................................................................................................. 88
       10.01 Amendments, Etc ............................................................................................................................ 88
       10.02 Notices; Effectiveness; Electronic Communication. ....................................................................... 90
       10.03 No Waiver; Cumulative Remedies.................................................................................................. 91
       10.04 Expenses; Indemnity; Damage Waiver. .......................................................................................... 91
       10.05 Marshalling; Payments Set Aside ................................................................................................... 93
       10.06 Successors and Assigns. .................................................................................................................. 94
       10.07 Treatment of Certain Information; Confidentiality ......................................................................... 97
       10.08 Right of Setoff................................................................................................................................. 97
       10.09 Usury Savings Clause ..................................................................................................................... 98
       10.10 Counterparts; Integration ................................................................................................................ 98
       10.11 Survival of Representations, Warranties and Agreements .............................................................. 98
       10.12 Severability ..................................................................................................................................... 98
       10.13 Replacement of Lenders.................................................................................................................. 99
       10.14 Governing Law; Jurisdiction; Etc. ................................................................................................ 100
       10.15 Waiver of Jury Trial ...................................................................................................................... 100
       10.16 USA PATRIOT Act Notice .......................................................................................................... 101
       10.17 Time of the Essence ...................................................................................................................... 101
       10.18 [Reserved]. .................................................................................................................................... 101
       10.19 No Advisory or Fiduciary Responsibility ..................................................................................... 101
       10.20 [Reserved] ..................................................................................................................................... 101
       10.21 Release of Liens and Release from Guaranty. .............................................................................. 101
       10.22 Independence of Covenants .......................................................................................................... 102
       10.23 Independent Nature of Lenders’ Rights ........................................................................................ 102
       10.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions...................................... 102
       10.25 Designated Coal Contracts. ........................................................................................................... 103
 ARTICLE XI GUARANTY ...................................................................................................................................... 103
       11.01 Guaranty of the Obligations .......................................................................................................... 103
       11.02 [Reserved] ..................................................................................................................................... 104
       11.03 Payment by Guarantors ................................................................................................................. 104
       11.04 Liability of Guarantors Absolute .................................................................................................. 104
       11.05 Waivers by Guarantors.................................................................................................................. 105

                                                                                     iii
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267              Filed 04/09/20 Entered 04/09/20 16:16:04                                               Main Document
                                                      Pg 75 of 189


         11.06    Guarantors’ Rights of Subrogation, Contribution, Etc .................................................................. 106
         11.07    Subordination of Other Obligations .............................................................................................. 106
         11.08    Continuing Guaranty ..................................................................................................................... 106
         11.09    Authority of Guarantors or Borrower............................................................................................ 106
         11.10    Financial Condition of Borrower .................................................................................................. 106




                                                                          iv
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04     Main Document
                                              Pg 76 of 189


 SCHEDULES

       1.01(a)    Guarantors
          2.01    Commitments, Roll-Up Loans, Applicable Percentages
          2.02    Backstop Commitments
       5.08(b)    Fee Owned Material Real Property
       5.08(c)    Leased Material Real Property
          5.09    Environmental Matters
          5.13    Subsidiaries
          5.18    Intellectual Property
          5.20    Mines
          6.18    Post Closing Covenants
          7.01    Existing Liens
          7.02    Existing Investments
          7.03    Existing Indebtedness
          7.05    Specified Dispositions
          7.08    Transactions with Affiliates
          7.12    Burdensome Agreements
         10.02    Administrative Agent’s Office; Certain Addresses for Notices

 EXHIBITS

                   Form of:
                    A   Borrowing Notice
                    B   Collateral Questionnaire
                  C-1   Term Loan Note
                  C-2   Roll-Up Loan Note
                    D   Compliance Certificate
                    E   Assignment and Assumption
                    F   [Reserved]
                    G   [Reserved]
                    H   Critical Vendor Report
                     I  Monthly Mine-Level Financial Report
                    J   Monthly Consolidated Financial Report
                    K   Interim Order
                    L   [Reserved]
                  M-1   U.S. Tax Compliance Certificate
                  M-2   U.S. Tax Compliance Certificate
                  M-3   U.S. Tax Compliance Certificate
                  M-4   U.S. Tax Compliance Certificate




                                                        v
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                     Main Document
                                               Pg 77 of 189


                                SENIOR SECURED SUPERPRIORITY
                    DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT

          This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AND GUARANTY
 AGREEMENT (as amended, supplemented or otherwise modified, the “Agreement”) is entered into as of March 11,
 2020, among FORESIGHT ENERGY LLC, a Delaware limited liability company, as a debtor and debtor-in-
 possession, as borrower (the “Borrower”), FORESIGHT ENERGY GP LLC, a Delaware limited liability company,
 as a debtor and debtor-in-possession (the “General Partner”), FORESIGHT ENERGY LP, a Delaware limited
 partnership, as a debtor and debtor-in-possession (“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, each
 as a debtor and debtor-in-possession, as Guarantors, each lender from time to time party hereto (collectively, the
 “Lenders” and, individually, a “Lender”), the Designated Coal Contract Counterparties from time to time party hereto,
 and Cortland Capital Market Services LLC, as Administrative Agent and Collateral Agent.

                                          PRELIMINARY STATEMENTS

          WHEREAS, on March 10, 2020 (the “Petition Date”), the General Partner, Holdings, the Borrower and
 certain Subsidiaries of Borrower (collectively, the “Debtors” and each individually, a “Debtor”) have commenced
 cases (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court (as defined below)
 and the Debtors have retained possession of their assets and are authorized under the Bankruptcy Code to continue
 the operations of their businesses as debtors-in-possession;

           WHEREAS, the Debtors have asked the Lenders to make post-petition term loans and provide other financial
 or credit accommodations to the Borrower, and the Lenders have agreed, subject to the conditions set forth herein, to
 extend a senior secured multi-draw credit facility to the Borrower with all of the obligations with respect to the
 foregoing to be guaranteed by each Guarantor; and

           WHEREAS, the Lenders have severally, and not jointly, agreed to extend such credit to the Borrower subject
 to the terms and conditions hereinafter set forth.

         NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein
 contained, the parties hereto agree as follows:

          In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and
 agree as follows:

                                               ARTICLE I
                                  DEFINITIONS AND ACCOUNTING TERMS

          1.01    Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth
 below:

         “Acceptable Plan” means a Reorganization Plan of the Debtors that is consistent with the Restructuring
 Support Agreement or otherwise satisfactory to the Required Lenders (as the same may be amended, supplemented,
 or modified from time to time after entry thereof with the consent of the Required Lenders).

          “Accounting Change” means changes in accounting principles after the Closing Date required by the
 promulgation of any rule, regulation, pronouncement or opinion by the Financial Accounting Standards Board or, if
 applicable, the SEC.

           “Acceptable Disclosure Statement” means the Disclosure Statement relating to the Acceptable Plan in form
 and substance satisfactory to the Required Lenders (as the same may be amended, supplemented, or modified from
 time to time after the initial filing thereof with the consent of the Required Lenders).

          “Administrative Agent” means Cortland Capital Market Services LLC, in its capacity as the administrative
 agent, together with its successors and assigns.


                                                          1
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 78 of 189


           “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as
 set forth on Schedule 10.02, or such other address or account as the Administrative Agent may from time to time
 notify to the Borrower and the Lenders.

         “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the
 Administrative Agent.

          “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more
 intermediaries, Controls or is Controlled by or is under common Control with the Person specified.

          “Affiliated Lender” means any Lender that is an Affiliate of any Loan Party.

          “Agency Fee Letter” means a fee agreement separately agreed to by the Borrower and the Agents.

           “Agent Parties” has the meaning specified in Section 10.02(c).

          “Agents” means the Administrative Agent and the Collateral Agent.

          “Aggregate Commitments” means the Commitments of all of the Lenders.

          “Agreement” has the meaning specified in the introductory paragraph to this Agreement.

          “Anti-Corruption Laws” has the meaning specified in Section 5.17(c).

           “Applicable Percentage” means (i) (a) in respect of the Initial Term Loan Facility, with respect to any Term
 Lender at any time, the percentage (carried out to the tenth decimal place) of the aggregate principal amount of the
 Term Loan Facility represented by the principal amount of such Term Lender’s Initial Term Loan Commitment and/or
 Initial Term Loans outstanding at such time and (b) in respect of the Delayed Draw Term Loan Facility, with respect
 to any Term Lender at any time, the percentage (carried out to the tenth decimal place) of the aggregate principal
 amount of the Delayed Draw Term Loan Facility represented by the principal amount of such Term Lender’s Delayed
 Draw Term Loan Commitment and/or the Delayed Draw Term Loans outstanding at such time; provided that, if the
 commitment of each Term Lender to make Delayed Draw Term Loans have been terminated pursuant to Section 8.02,
 or if the Delayed Draw Term Loan Commitments have expired, then the Applicable Percentage of each Term Lender
 in respect of the Delayed Draw Term Loan Facility shall be determined based on the Applicable Percentage of such
 Lender in respect of the Delayed Draw Term Loan Facility most recently in effect, giving effect to any subsequent
 assignments, (ii) in respect of the Roll-Up Facility, with respect to any Roll-Up Lender, at any time, the percentage
 (carried out to the tenth decimal place) of the aggregate principal amount of the Roll-Up Facility represented by the
 principal amount of such Roll-Up Lender’s Roll-Up Loans at such time (the initial Applicable Percentage of each
 Roll-Up Lender as of the Closing Date in respect of the Roll-Up Facility is set forth on Schedule 2.01(a) and, thereafter,
 in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable), and (iii)
 with respect to each Lender, the percentage (carried out to the tenth decimal place) of the aggregate principal amount
 of all Facilities represented by the principal amount of such Lender’s Loans and/or Commitment at such time.

           “Applicable Rate” means, in the case of any Loans, (i) 11.00% per annum for Eurocurrency Rate Loans and
 (ii) 10.00% per annum for Base Rate Loans.

          “Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate Loan, the maximum rate,
 expressed as a decimal, at which reserves (including any basic marginal, special, supplemental, emergency or other
 reserves) are required to be maintained with respect thereto against “Eurocurrency liabilities” (as such term is defined
 in Regulation D) under regulations issued from time to time by the Board of Governors or other applicable banking
 regulator. Without limiting the effect of the foregoing, the Applicable Reserve Requirement shall reflect any other
 reserves required to be maintained by such member banks with respect to (i) any category of liabilities which includes
 deposits by reference to which the applicable Eurocurrency Rate or any other interest rate of a Loan is to be
 determined, or (ii) any category of extensions of credit or other assets which include Eurocurrency Rate Loans. A
 Eurocurrency Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be deemed subject to


                                                             2
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 79 of 189


 reserve requirements without benefits of credit for proration, exceptions or offsets that may be available from time to
 time to the applicable Lender. The rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on and
 as of the effective date of any change in the Applicable Reserve Requirement.

         “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a
 Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender.

        “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more
 Approved Funds managed by the same investment advisor.

          “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible
 Assignee (with the consent of any party whose consent is required by Section 10.06(b), and accepted by the
 Administrative Agent) in substantially the form of Exhibit E (with such modifications as are necessary to reflect any
 effective amendment, amendment and restatement or other modification of this Agreement at the time of delivery
 thereof) or any other form approved by the Administrative Agent, in accordance with Section 10.06(b).

          “Attributable Indebtedness” means, on any date, in respect of any Capital Lease Obligations of any Person,
 the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in
 accordance with GAAP.

          “Automatic Rejection Date” means with respect to any particular lease, the last day of the assumption period
 for the Loan Parties in the Chapter 11 Cases provided for in Section 365(d)(4) of the Bankruptcy Code, to the extent
 applicable (including as may have been extended in accordance with Section 365(d)(4) of the Bankruptcy Code).

          “Avoidance Action” has the meaning specified in Section 5.23(c).

        “Backstop Commitment” means, with respect to any Backstop Lender, the commitment to provide loans in
 an amount set forth opposite its name on Schedule 2.02.

          “Backstop Commitment Agreement” means “Backstop Commitment Agreement” as defined in the
 Restructuring Support Agreement.

           “Backstop Lenders” means the Lenders listed on Schedule 2.02 (collectively, on behalf of themselves or
 certain (i) of their affiliates or their affiliated investment funds, or (ii) investment funds, accounts, vehicles or other
 entities that are managed, advised or sub-advised by a member of the Backstop Lenders or their affiliate).

          “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable EEA
 Resolution Authority in respect of any liability of an EEA Financial Institution.

         “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55 of Directive
 2014/59/EU of the European Parliament and of the Council of the European Union, the implementing law for such
 EEA Member Country from time to time which is described in the EU Bail-In Legislation Schedule.

           “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” as now and hereafter in
 effect, or any successor thereto.

          “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District of Missouri, or any
 other court having jurisdiction over the Chapter 11 Cases from time to time.

           “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the Federal Funds
 Rate plus 0.50%, (b) the Eurocurrency Rate (after giving effect to any Eurocurrency Rate “floor”) that would be
 payable on such day for a Eurocurrency Rate Loan with a one month Interest Period plus 1%, and (c) the Prime Rate
 in effect on such day. Any change in the Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall
 be effective on the effective day of such change in the Prime Rate or the Federal Funds Rate, respectively. In no
 event, notwithstanding the rate determined pursuant to the foregoing, shall the Base Rate be less than 2.00%.


                                                             3
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 80 of 189


          “Base Rate Loan” means any Loan that bears interest based on the Base Rate.

          “Beneficiary” means each Agent, Lender and Designated Coal Contract Counterparty.

            “Board of Directors” means, (a) with respect to the Borrower, the board of directors of the General Partner
 and (b) with respect to any other Person, (i) if the Person is a corporation, the board of directors of the corporation,
 (ii) if the Person is a partnership, the board of directors of the general partner of the partnership and (iii) with respect
 to any other Person, the board, committee or other group or entity of such Person serving a similar function.

          “Borrower” has the meaning specified in the introductory paragraph hereto.

          “Borrower Materials” has the meaning specified in Section 6.02.

         “Borrowing” means a borrowing consisting of Term Loans of the same Type and, in the case of Eurocurrency
 Rate Loans, having the same Interest Period.

          “Borrowing Notice” means a written notice of a Borrowing in the form of Exhibit A attached hereto.

            “Budget Variance Report” means a weekly variance report, commencing with a variance report for the one
 week period following the Closing Date, the two week period following the Closing Date, the three week period
 following the Closing Date and the four week period following the Closing Date, and thereafter a weekly variance
 report for the one week period following the most recently delivered Cash Flow Forecast, the two week period
 following the most recently delivered Cash Flow Forecast, the three week period following the most recently delivered
 Cash Flow Forecast and the four week period following the most recently delivered Cash Flow Forecast, with the
 report for each week in a four week period including an individual report for such week and a cumulative report to
 date for such four week period (each such one week, two week, three week or four week cumulative period, a
 “Reporting Period”), in each case, setting forth for the applicable Reporting Period ended on the immediately
 preceding Friday prior to the delivery thereof (1) the negative variance (as compared to the applicable Cash Flow
 Forecast and the DIP Budget) of the operating cash receipts (on a line item by line item basis and an aggregate basis
 for all line items) of the Debtors for the applicable Reporting Period and for the last week of the applicable Reporting
 Period, (2) the positive variance (as compared to the applicable Cash Flow Forecast and the DIP Budget) of the
 disbursements (on a line item by line item basis and an aggregate basis for all line items) made by the Debtors set
 forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast (including, without limitation, any payments
 pursuant to the Management Services Agreement) for the applicable Reporting Period and for the last week of the
 applicable Reporting Period, (3) the positive variance (as compared to the applicable Cash Flow Forecast and the DIP
 Budget) of the total disbursements (on a line item by line item basis and an aggregate basis for all line items) (excluding
 professional fees, interest payments and disbursements made by the Debtors set forth under “MEC Affiliate
 Disbursements” in the Cash Flow Forecast (including, without limitation, any payments pursuant to the Management
 Services Agreement)) made by the Debtors for the applicable Reporting Period and for the last week of the applicable
 Reporting Period and (4) an explanation, in reasonable detail, for any material negative variance (in the case of
 receipts) or material positive variance (in the case of disbursements) set forth in such variance report, certified by a
 Responsible Officer of the Borrower.

          “Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.

          “Business” has the meaning specified in Section 5.09(b).

          “Business Day” means (i) any day excluding Saturday, Sunday and any day on which banking institutions
 located in the State of New York are authorized or required by Law or other governmental action to close and (ii) with
 respect to all notices, determinations, fundings and payments in connection with the Eurocurrency Rate or any
 Eurocurrency Rate Loans, the term “Business Day” means any day which is a Business Day described in clause (i)
 and which is also a day for trading by and between banks in Dollar deposits in the London interbank market.

         “Capital Expenditures” means, for any Person for any period, the sum of, without duplication, all
 expenditures made by such Person during such period that, in accordance with GAAP as in effect on March 28, 2017,


                                                              4
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 81 of 189


 are or should be included in “purchase of property and equipment” or similar items, or which should otherwise be
 capitalized, reflected in the statement of cash flows of such Person; provided that Capital Expenditures shall not
 include any expenditure for replacements and substitutions for fixed assets, capital assets or equipment to the extent
 made with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.05(h) or with Net Proceeds invested
 pursuant to Section 2.05(e) or the substantially concurrent trade-in of existing equipment (solely to the extent of the
 value of the trade-in).

          “Capital Lease” means, with respect to any Person, any lease of any property, which in conformity with
 GAAP as in effect on March 28, 2017, is required to be capitalized on the balance sheet of such Person; provided that
 the obligations of the Borrower or its Subsidiaries, or of a special purpose or other entity not consolidated with the
 Borrower and its Subsidiaries, either existing on the date hereof or created thereafter that (a) initially were not included
 on the consolidated balance sheet of the Borrower as a Capital Lease and were subsequently recharacterized as a
 Capital Lease or, in the case of such a special purpose or other entity becoming consolidated with the Borrower and
 its Subsidiaries were required to be characterized as a Capital Lease upon such consolidation, in either case, due to a
 change in accounting treatment or otherwise, or (b) did not exist on the date hereof and were required to be
 characterized as a Capital Lease but would not have been required to be treated as capital lease obligations on the date
 hereof had they existed at that time, shall for all purposes not be treated as a Capital Lease, Capital Lease Obligations
 or Indebtedness.

            “Capital Lease Obligations” means, with respect to any Person as of any date of determination, the aggregate
 liability of such Person under Capital Leases reflected on a balance sheet of such Person under GAAP as in effect on
 March 28, 2017; provided that the obligations of the Borrower or its Subsidiaries, or of a special purpose or other
 entity not consolidated with the Borrower and its Subsidiaries, either existing on the date hereof or created thereafter
 that (a) initially were not included on the consolidated balance sheet of the Borrower as a capital lease obligations and
 were subsequently recharacterized as capital lease obligations or, in the case of such a special purpose or other entity
 becoming consolidated with the Borrower and its Subsidiaries were required to be characterized as capital lease
 obligations upon such consolidation, in either case, due to a change in accounting treatment or otherwise, or (b) did
 not exist on the date hereof and were required to be characterized as capital lease obligations but would not have been
 required to be treated as capital lease obligations on the date hereof had they existed at that time, shall for all purposes
 not be treated as Capital Leases, Capital Lease Obligations or Indebtedness.

          “Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in the case of an association or
 business entity, any and all shares, interests, participations rights or other equivalents (however designated) of
 corporate stock, (c) in the case of a partnership or limited liability company, partnership interests (whether general or
 limited) or membership interests, and (d) any other interest or participation that confers on a Person the right to receive
 a share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding from all of the
 foregoing any debt securities convertible into Capital Stock, whether or not such debt securities include any right of
 participation with Capital Stock.

          “Carve Out” means the Carve Out as defined in the Interim Order or the Final Order, as applicable.

          “Cash Equivalents” means

          (a)       U.S. Government Obligations or certificates representing an ownership interest in U.S. Government
                    Obligations with maturities not exceeding two years from the date of acquisition,

          (b)       (i) demand deposits, (ii) time deposits and certificates of deposit with maturities of two years or less
                    from the date of acquisition, (iii) bankers’ acceptances with maturities not exceeding two years from
                    the date of acquisition, and (iv) overnight bank deposits, in each case with any bank or trust company
                    organized or licensed under the Laws of the United States or any state thereof (including any branch
                    of a foreign bank licensed under any such Laws) having capital, surplus and undivided profits in
                    excess of $250,000,000 (or the foreign currency equivalent thereof) whose short-term debt is rated
                    A-2 or higher by S&P or P-2 or higher by Moody’s,

          (c)       commercial paper maturing within 364 days from the date of acquisition thereof and having, at such
                    date of acquisition, ratings of at least A-1 by S&P or P-1 by Moody’s,

                                                              5
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 82 of 189


          (d)      readily marketable direct obligations issued by any state, commonwealth or territory of the U.S. or
                   any political subdivision thereof, in each case rated at least A-1 by S&P or P-1 by Moody’s with
                   maturities not exceeding one year from the date of acquisition,

          (e)      bonds, debentures, notes or other obligations with maturities not exceeding two years from the date
                   of acquisition issued by any corporation, partnership, limited liability company or similar entity
                   whose long-term unsecured debt has a credit rating of A2 or better by Moody’s and A or better by
                   S&P;

          (f)      investment funds at least 95% of the assets of which consist of investments of the type described in
                   clauses (a) through (e) above (determined without regard to the maturity and duration limits for such
                   investments set forth in such clauses, provided that the weighted average maturity of all investments
                   held by any such fund is two years or less),

          (g)      fully collateralized repurchase agreements with a term of not more than 30 days for securities
                   described in clause (a) above and entered into with a financial institution satisfying the criteria
                   described in clause (b) above and

          (h)      in the case of a Subsidiary that is a Foreign Subsidiary, substantially similar investments, of
                   comparable credit quality, denominated in the currency of any jurisdiction in which such Person
                   conducts business.

          “Cash Flow Forecast” means a projected statement of sources and uses of cash for the Loan Parties, prepared
 in accordance with Section 6.01(d), for the current and following 13 calendar weeks (but not any preceding weeks),
 including the anticipated uses of the proceeds of any Borrowing for each week during such period. As used herein,
 “Cash Flow Forecast” shall initially refer to the 13-week cash flow forecast most recently delivered on or prior to the
 Petition Date and, thereafter, the most recent Cash Flow Forecast delivered by the Borrower in accordance with
 Section 6.01(d).

          “Cash Management Agreement” has the meaning specified in the definition of “Cash Management
 Obligations”.

         “Cash Management Motion” means the Debtors’ Motion for Entry of Interim and Final Orders (A)
 Authorizing Continued Use of the Debtors’ Existing Cash Management System; (B) Authorizing Use of Existing
 Bank Accounts And Business Forms; (C) Granting a Limited Waiver of Requirements of Section 345(B) of the
 Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course Intercompany Transactions; (E) Granting
 Administrative Expense Priority Status to Postpetition Intercompany Claims; and (F) Granting Related Relief Docket
 No.4.

           “Cash Management Obligations” means any and all obligations of the Borrower or any Subsidiary arising
 out of (a) the execution or processing of electronic transfers of funds by automated clearing house transfer, wire
 transfer or otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary now or hereafter
 maintained with any financial institution or affiliate thereof, (b) the acceptance for deposit or the honoring for payment
 of any check, draft or other item with respect to any such deposit accounts, (c) any other treasury, deposit,
 disbursement, overdraft, and cash management services afforded to the Borrower or any Subsidiary by any such
 financial institution or affiliate thereof, and (d) stored value card, commercial credit card and merchant card services
 (any agreement to provide services described in clause (a), (b), (c) and/or (d), a “Cash Management Agreement”) or
 otherwise arising under a Cash Management Obligations.

           “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the
 adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or
 in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or
 issuance of any request or directive (whether or not having the force of law) by any Governmental Authority required
 to be complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank Act and any rules, regulations,
 orders, requests, guidelines and directives adopted, promulgated or implemented in connection therewith, and (y) all


                                                             6
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 83 of 189


 requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee
 on Banking Supervision (or any successor or similar authority) or the United States regulatory authorities, in each
 case pursuant to Basel III, shall in each case be deemed to have been adopted, issued, promulgated or implemented
 after the Closing Date, but shall be included as a Change in Law only to the extent a Lender is imposing applicable
 increased costs or costs in connection with capital adequacy and other requirements similar to those described in
 Sections 3.04(a) and 3.04(b) generally on other similarly situated borrowers of loans under United States credit
 facilities.

          “Change of Control” means

           (a)     the first day on which (i) 100% of the outstanding Capital Stock of Borrower ceases to be owned
 directly by Holdings, (ii) the direct or indirect sale, lease, transfer, conveyance or other disposition (other than by way
 of merger of consolidation), in one or a series of related transactions, of all or substantially all of the properties or
 assets of the Borrower and its Subsidiaries, taken as a whole, to any Person (including any “person” (as that term is
 used in Section 13(d)(3) of the Exchange Act)), or (iii) the adoption of a plan relating to the liquidation or dissolution
 of the Borrower; or

         (b)       the Borrower becomes aware (by way of a report or any other filings pursuant to Section 13(d) of
 the Exchange Act, proxy, vote, written notice or otherwise) that any “person” or “group” (as such terms are used for
 purposes of Sections 13(d) and 14(d) of the Exchange Act), other than any of the Permitted Holders, is or becomes
 the “beneficial owner” (as such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
 than 50% of the total voting power of the Voting Stock of the Borrower or the General Partner.

          “Chapter 11 Cases” shall have the meaning assigned to such term in the recitals to this Agreement.

          “Closing Date” means the date on which all the conditions precedent in Section 4.01 are satisfied or waived
 in accordance with Section 10.01 and the Initial Term Loans are made.

          “Coal Contract” means any agreement pursuant to which Borrower or any other Loan Party agrees to sell
 and deliver a shipment of coal.

          “Coal Liens” means:

           (1)      Liens incurred in the ordinary course of business on any specific coal producing property or any
 interest therein, construction thereon or improvement thereto to secure all or any part of the costs incurred for
 surveying, exploration, drilling, extraction, development, operation, production, construction, alteration, repair or
 improvement of, in, under or on such property and the plugging and abandonment of coal mines located thereon (it
 being understood that costs incurred for “development” shall include costs incurred for all facilities relating to such
 coal producing properties or to projects, ventures or other arrangements of which such properties form a part or which
 relate to such coal producing properties or interests) as long as such Liens do not secure obligations for the payment
 of borrowed money or other Indebtedness;

          (2)      Liens incurred in the ordinary course of business on a coal producing property to secure obligations
 incurred or guarantees of obligations incurred in connection with or necessarily incidental to commitments for the
 purchase or sale of, or the transportation or distribution of, the products derived from such coal producing property as
 long as such Liens do not secure obligations for the payment of borrowed money or other Indebtedness;

          (3)       Liens arising in the ordinary course of business under partnership agreements, coal leases,
 overriding royalty agreements, joint operating agreements or similar agreements, net profits agreements, production
 payment agreements, royalty trust agreements, incentive compensation programs on terms that are reasonably
 customary in the coal business for geologists, geophysicists and other providers of technical services to any of the
 Borrower or any of its Subsidiaries, master limited partnership agreements, farm-out agreements, farm-in agreements,
 division orders, contracts for the sale, purchase, exchange, transportation, gathering or processing of coal, unitizations
 and pooling designations, declarations, orders and agreements, development agreements, operating agreements,
 production sales contracts, area of mutual interest agreements, gas balancing or deferred production agreements,


                                                             7
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 84 of 189


 injection, repressuring and recycling agreements, salt water or other disposal agreements, seismic or geophysical
 permits or agreements, and other agreements which are customary in the coal business as long as such Liens do not
 secure obligations for the payment of borrowed money or other Indebtedness and attach solely to the proceeds of sales
 of the products derived from such coal producing property; and

          (4)      Liens pursuant to contract mining agreements and leases granted in the ordinary course of business
 to others that do not interfere with the ordinary conduct of business of the Borrower or its Subsidiaries and do not
 secure obligations for the payment of borrowed money or other Indebtedness.

         “Code” means the Internal Revenue Code of 1986, as amended from time to time (unless as indicated
 otherwise).

           “Collateral” means, collectively, (i) all of the real, personal and mixed property and assets (including Equity
 Interests) in which Liens are purported to be granted pursuant to the Security Documents as security for all or any part
 of the Obligations (subject to exceptions contained in the Security Documents), in each case excluding any Excluded
 Assets, and (ii) “DIP Collateral” or words of similar intent, as defined in any Order.

          “Collateral Agent” means Cortland Capital Market Services LLC, in its capacity as the collateral agent,
 together with its successors and assigns.

          “Collateral Questionnaire” means a certificate in the form of Exhibit B that provides information with respect
 to the personal or mixed property of each Loan Party.

          “Commitment” means, with respect to any Lender, such Lender’s (i) Initial Term Loan Commitment and/or
 (ii) Delayed Draw Term Loan Commitment, as the context shall require.

         “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended and
 any successor statute.

         “Compliance Certificate” means a certificate substantially in the form of Exhibit D (with such modifications
 as are necessary to reflect any effective amendment, amendment and restatement or other modification of this
 Agreement at the time of delivery thereof).

         “Consenting First Lien Lender” means “Consenting First Lien Lender” as defined in the Restructuring
 Support Agreement.

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by net income
 (however denominated) or that are franchise Taxes or branch profits Taxes.

          “Contract” has the meaning specified in the definition of Excluded Assets.

          “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of
 any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property
 is bound.

         “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the
 management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

          “Controlled Subsidiary” means, with respect to any consent, waiver or right to terminate or accelerate the
 obligations under a Contract, any Subsidiary that the Borrower directly or indirectly Controls for purposes of the
 provision of such consent, waiver or exercise of such right to terminate or accelerate the obligations under such
 Contract.

          “Credit Extension” means the making of a Loan.


                                                            8
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267         Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 85 of 189


           “Critical Vendor Report” means a report, in a form acceptable to the Financial Advisor (it being agreed that
 the form previously provided to the Financial Advisor prior to the Closing Date is acceptable), describing in reasonable
 detail the matter set forth in Exhibit H.

           “Debtor Relief Laws” means (i) the Bankruptcy Code, (ii) any domestic or foreign law relating to liquidation,
 conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership,
 insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from
 time to time in effect and affecting the rights of creditors generally, and (iii) any order made by a court of competent
 jurisdiction in respect of any of the foregoing.

          “Debtors” shall have the meaning assigned to such term in the recitals to this Agreement.

          “Declined Proceeds” has the meaning specified in Section 2.05(l).

           “Default” means any event or condition that constitutes an Event of Default or that, with the giving of any
 notice, the passage of time, or both, would be an Event of Default.

           “Default Rate” means, with respect to Obligations, an interest rate equal to (i) the Base Rate plus (ii) the
 Applicable Rate applicable to Base Rate Loans, plus (iii) 2% per annum; provided, however, that with respect to a
 Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to (i) the Eurocurrency Rate otherwise
 applicable to such Eurocurrency Rate Loan plus (ii) the Applicable Rate applicable to Eurocurrency Rate Loans plus
 (iii) 2% per annum.

           “Defaulting Lender” means, subject to the last paragraph of Section 2.18, any Lender that (a) has failed to (i)
 fund all or any portion of its Loans within two Business Days of the date such Loans were required to be funded
 hereunder unless such Lender notifies the Administrative Agent and the Borrower in writing that such failure is the
 result of such Lender’s determination that one or more conditions precedent to funding (each of which conditions
 precedent, together with any applicable default, shall be specifically identified in such writing) has not been satisfied,
 or (ii) pay to any Agent, or any other Lender any other amount required to be paid by it hereunder within two Business
 Days of the date when due, (b) has notified the Borrower and the Administrative Agent in writing that it does not
 intend to comply with its funding obligations hereunder, or has made a public statement to that effect (unless such
 writing or public statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position
 is based on such Lender’s determination that a condition precedent to funding (which condition precedent, together
 with any applicable default, shall be specifically identified in such writing or public statement) cannot be satisfied),
 (c) has failed, within three Business Days after written request by the Administrative Agent or the Borrower, to
 confirm in writing to the Administrative Agent and the Borrower that it will comply with its prospective funding
 obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
 upon receipt of such written confirmation by the Administrative Agent and the Borrower), or (d) has, or has a direct
 or indirect parent company that has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
 appointed for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or similar
 Person charged with reorganization or liquidation of its business or assets, including the Federal Deposit Insurance
 Corporation or any other state or federal regulatory authority acting in such a capacity or (iii) become the subject of a
 Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition
 of any equity interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so
 long as such ownership interest does not result in or provide such Lender with immunity from the jurisdiction of courts
 within the United States or from the enforcement of judgments or writs of attachment on its assets or permit such
 Lender (or such Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made
 with such Lender. Any determination by the Administrative Agent that a Lender is a Defaulting Lender under any
 one or more of clauses (a) through (d) above, and of the effective date of such status, shall be conclusive and binding
 absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to the last paragraph of
 Section 2.18) as of the date established therefor by the Administrative Agent in a written notice of such determination
 to the Borrower and each other Lender promptly following such determination.

           “Delayed Draw Funding Date” means the date on which all the conditions precedent in Section 4.02 are
 satisfied or waived in accordance with Section 10.01 and the Delayed Draw Term Loans are made.


                                                              9
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 86 of 189


         “Delayed Draw Term Lender” means any Term Lender holding Delayed Draw Term Loan Commitment
 and/or Delayed Draw Term Loans.

          “Delayed Draw Term Loan” has the meaning set forth in Section 2.01(a).

          “Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to make Delayed Draw
 Term Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any one time outstanding
 not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under the caption “Delayed Draw
 Term Loan Commitment” or opposite such caption in the Assignment and Assumption pursuant to which such Lender
 becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this
 Agreement. The aggregate amount of Delayed Draw Term Loan Commitments as of the Closing Date is $45,000,000.

          “Delayed Draw Term Loan Commitment Fee” has the meaning set forth in Section 2.09(e).

          “Delayed Draw Term Loan Facility” means, at any time (a) prior to the funding of the Delayed Draw Term
 Loans on the Delayed Draw Funding Date, the aggregate Delayed Draw Term Loan Commitments at such time and
 (b) on and after the funding of the Delayed Draw Term Loans on the Delayed Draw Funding Date, the aggregate
 principal amount of the Delayed Draw Term Loans of all Lenders outstanding at such time.

           “Designated Coal Contract” means (i) each Existing Designated Coal Contract, (ii) any Coal Contract entered
 into from time to time by Borrower or any other Loan Party with an Existing Designated Coal Contract Counterparty,
 and (iii) any Coal Contract entered into from time to time by Borrower or any other Loan Party with a Designated
 Coal Contract Counterparty that is not an Existing Designated Coal Contract Counterparty; provided that, solely in
 the case of clauses (ii) and (iii), (x) Borrower shall have designated such Coal Contract as a “Designated Coal
 Contract” by a written notice to the Administrative Agent delivered on or prior to the fifth (5th) Business Day prior to
 the date that such Coal Contract is entered into, or the date that the Person that is a party to such Coal Contract becomes
 a Secured Party, and (y) the Required Lenders shall have expressly approved such Coal Contract as a “Designated
 Coal Contract” (it being understood and agreed that each Existing Designated Coal Contract shall be a Designated
 Coal Contract as of the Final Order Entry Date). For the avoidance of doubt, no Coal Contract (other than, upon the
 entry of the Final Order, the Existing Designated Coal Contracts) shall be deemed to be a Designated Coal Contract
 hereunder without the express consent of the Required Lenders.

          “Designated Coal Contract Counterparty” means (i) each Existing Designated Coal Contract Counterparty
 and (ii) any other Person that is a Secured Party or an Affiliate of a Secured Party at the time it entered into a
 Designated Coal Contract, in each case, solely in its capacity as a counterparty to a Designated Coal Contract as
 contemplated herein.

          “Designated Letters of Credit” means letters of credit issued in the ordinary course of business with respect
 to Mine reclamation, workers’ compensation and other employee benefit liabilities.

          “DIP Budget” has the meaning specified in Section 4.01(g).

          “DIP Collateral” means the “DIP Collateral” as defined in the Orders.

        “Direct Debt Placement” means “Direct Debt Placement” as defined in the Restructuring Support
 Agreement.

          “Disclosure Statement” means “Disclosure Statement” as defined in the Restructuring Support Agreement.

          “Disposition” or “Dispose” means the sale, transfer or other disposition of any assets by any Person outside
 the ordinary course of business, including by means of a merger, consolidation or similar transaction and including
 any sale or issuance of the Equity Interests of any Subsidiary.

         “Disqualified Equity Interest” means Equity Interests that by their terms (or by the terms of any security into
 which such Equity Interests are convertible, or for which such Equity Interests are exchangeable, in each case at the


                                                             10
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 87 of 189


 option of the holder thereof) or upon the happening of any event (i) mature or are mandatorily redeemable, pursuant
 to a sinking fund obligation or otherwise, or are required to be redeemed or redeemable at the option of the holder for
 consideration other than Qualified Equity Interests, or (ii) are convertible at the option of the holder into Disqualified
 Equity Interests or exchangeable for Indebtedness, in each case of clauses (i) and (ii) prior to the date that is 91 days
 after the Stated Maturity Date hereunder, except, in the case of clauses (i) and (ii), if as a result of a change of control
 or asset sale, so long as the relevant provisions specifically state that such repurchase, payment or redemption upon
 the occurrence of such a change of control or asset sale event is subject to the prior payment in full of all Obligations
 and the termination of Commitments.

           “Disqualified Institution” means (i) any banks, financial institutions and institutional investors and
 competitors of the Borrower identified by the Borrower to the Administrative Agent by name in writing from time to
 time on or prior to the Petition Date or as the Borrower and the Administrative Agent shall from time to time mutually
 agree after such date, (ii) any affiliates of the foregoing that are (A) identified by the Borrower from time to time in
 writing or (B) readily identifiable solely on the basis of similarity of their names; provided that (x) “Disqualified
 Institutions” shall not include any bona fide diversified debt fund or a diversified investment vehicle that is engaged
 in the making, purchasing, holding or otherwise investing in, acquiring or trading commercial loans, bonds and similar
 extensions of credit in the ordinary course; (y) the Administrative Agent shall not have any responsibility for
 monitoring compliance with any provisions of this Agreement with respect to Disqualified Institutions and (z) updates
 to the Disqualified Institution schedule shall not retroactively invalidate or otherwise affect any (1) assignments or
 participations made to, (2) any trades entered into with or (3) information provided to any Person before it was
 designated as a Disqualified Institution. A schedule of the Disqualified Institutions shall be made available on the
 Closing Date (and updated from time to time) by the Borrower to all Lenders by delivering such schedule (and such
 updates) to the Administrative Agent; provided, that any additional Person identified pursuant to an updated schedule
 shall not be deemed a Disqualified Institution until such time as such update to the schedule is provided to the Lenders.

           “Disqualified Stock” means Capital Stock constituting Disqualified Equity Interests.

         “Dodd-Frank Act” means the Dodd—Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-
 203, H.R. 4173) signed into law on July 21, 2010, as amended from time to time.

           “Dollar” and “$” mean lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the Laws of the United States or any
 State thereof or the District of Columbia.

           “EEA Financial Institution” means (a) any credit institution or investment firm established in any EEA
 Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity established in an
 EEA Member Country which is a parent of an institution described in clause (a) of this definition, or (c) any financial
 institution established in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or
 (b) of this definition and is subject to consolidated supervision with its parent.

           “EEA Member Country” means any of the member states of the European Union, Iceland, Liechtenstein, and
 Norway.

         “EEA Resolution Authority” means any public administrative authority or any Person entrusted with public
 administrative authority of any EEA Member Country (including any delegee) having responsibility for the resolution
 of any EEA Financial Institution.

          “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender and (iii) an Approved Fund (any two or
 more Approved Funds being treated as a single Eligible Assignee for all purposes hereof), and (iv) any other Person
 (other than a natural person) approved by (x) the Borrower unless an Event of Default has occurred and is continuing
 (such approval not to be unreasonably withheld or delayed); provided that the Borrower shall be deemed to have
 approved an assignment of Loans to a Person pursuant to this clause (iv) unless it shall have objected thereto by written
 notice to the Administrative Agent within three (3) Business Days after having received notice thereof and (y) the



                                                             11
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 88 of 189


 Administrative Agent; provided, that no Defaulting Lender, Disqualified Institution, any Loan Party or Affiliated
 Lender shall be an Eligible Assignee.

           “Environmental Laws” means any and all applicable current and future federal, state, local and foreign
 statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises,
 licenses, agreements or other governmental restrictions or common law causes of action relating to (a) protection of
 the environment or to emissions, discharges, releases or threatened releases of pollutants, contaminants, chemicals, or
 industrial, toxic or hazardous substances or wastes into the environment including ambient air, surface, water, ground
 water, or land, (b) human health as affected by Hazardous Materials, and (c) mining operations and activities to the
 extent relating to environmental protection or reclamation, including the Surface Mining Control and Reclamation
 Act, provided that “Environmental Laws” do not include any Laws relating to worker or retiree benefits, including
 benefits arising out of occupational diseases.

           “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages,
 costs of environmental remediation, fines, penalties or indemnities), directly or indirectly resulting from or based upon
 (a) violation of any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal
 of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or threatened release of any
 Hazardous Materials into the environment or (e) any contract, agreement or other consensual arrangement pursuant to
 which liability is assumed or imposed with respect to any of the foregoing.

          “Environmental Permits” means any and all permits, licenses, registrations, notifications, exemptions and
 any other authorization required under any applicable Environmental Law.

           “Equity Interests” means, with respect to any Person, all of the shares of Capital Stock of (or other ownership
 or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such
 Person of shares of Capital Stock of (or other ownership or profit interests in) such Person, and all of the other
 ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting
 or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date
 of determination (but excluding any debt security that is convertible into, or exchangeable for, Equity Interests).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

           “ERISA” means the Employee Retirement Income Security Act of 1974, as the same may be amended from
 time to time, the regulations promulgated thereunder and any successor statute.

          “ERISA Affiliate” means any trade or business (whether or not incorporated) under common control with
 the Borrower within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
 purposes of provisions relating to Section 412 of the Code).

           “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) the failure to meet the
 minimum funding standards of Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA with respect to any
 Pension Plan (whether or not waived in accordance with Section 412(c) of the Code or Section 302(c) of ERISA) or
 the failure to make by its due date a required installment under Section 430(j) of the Code with respect to any Pension
 Plan or the failure to make any required contribution to a Multiemployer Plan; (c) a determination that any Pension
 Plan is, or is expected to be, in “at risk” status (as defined in Section 430 of the Code or Section 303 of ERISA); (d) a
 determination that any Multiemployer Plan is, or is expected to be, in “critical” or “endangered” status under Section
 432 of the Code or Section 305 of ERISA; (e) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
 Plan subject to Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section
 4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
 (f) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
 that a Multiemployer Plan is in reorganization; (g) the filing of a notice of intent to terminate, the treatment of a Plan
 amendment as a termination under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
 PBGC to terminate a Pension Plan or Multiemployer Plan; (h) an event or condition which constitutes grounds under
 Section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or
 Multiemployer Plan; (i) the imposition of any liability under Title IV of ERISA, other than for PBGC premiums due
 but not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; (j) receipt from the IRS

                                                             12
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 89 of 189


 of notice of the failure of any Pension Plan (or any other Plan intended to be qualified under Section 401(a) of the
 Code) to qualify under Section 401(a) of the Code, or the failure of any trust forming part of any Pension Plan to
 qualify for exemption from taxation under Section 501(a) of the Code; (k) the imposition of a Lien pursuant to Section
 430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code with respect to any Pension
 Plan; or (l) the occurrence of any Foreign Plan Event.

          “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
 Association (or any successor Person), as in effect from time to time.

           “Eurocurrency Rate” means, for any Interest Rate Determination Date with respect to an Interest Period for
 a Eurocurrency Rate Loan, the rate per annum obtained by dividing (i) (a) the rate per annum equal to the rate
 determined by the Administrative Agent, to be the London interbank offered rate administered by the ICE Benchmark
 Administration (or any other person which takes over the administration of that rate) for deposits (for delivery on the
 first day of such period) with a term equivalent to such period in Dollars displayed on the ICE LIBOR USD page of
 the Bloomberg Screen (or any replacement page which displays that rate) or on the appropriate page of such other
 information service which publishes that rate from time to time in place of Bloomberg, determined as of approximately
 11:00 a.m. (London, England time) on such Interest Rate Determination Date, (b) in the event the rate referenced in
 the preceding clause (a) is not available, the rate per annum based on a substitute index reasonably selected by the
 Administrative Agent for Dollar deposits comparable to the principal amount of the applicable Loan for which the
 Eurocurrency Rate is then being determined with maturities comparable to such period as of approximately 11:00 a.m.
 (London, England time) on such Interest Rate Determination Date, or (c) in the event that such rate is not ascertainable
 pursuant to the preceding clauses (a) or (b), the “Eurocurrency Rate” shall be the rate per annum determined by the
 Administrative Agent to be the average of the rates per annum at which deposits in Dollars are offered for such relevant
 Interest Period to major banks in the London interbank market in London, England at approximately 11:00 a.m.
 (London time) on the date that is two Business Days prior to the beginning of such Interest Period, by (ii) an amount
 equal to (a) one minus (b) the Applicable Reserve Requirement. In no event, notwithstanding the rate determined
 pursuant to the foregoing, shall the Eurocurrency Rate be less than 1.00%.

          “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the Eurocurrency Rate.

          “Event of Default” has the meaning specified in Section 8.01.

          “Excess Proceeds” has the meaning specified in Section 2.05(e).

          “Excluded Assets” means

          (a)       (i) those assets over which the pledging or granting of a security interest in such assets (x) would be
 prohibited by any applicable law (other than any organizational document), rule or regulation (except to the extent
 such prohibition is unenforceable after giving effect to applicable anti-assignment provisions of the UCC, other than
 proceeds thereof, the assignment of which is expressly deemed effective under the UCC notwithstanding such
 prohibitions), (y) would be prohibited by, or cause a default under or result in a breach, violation or invalidation of,
 any lease, license or other written agreement or written obligation (each, a “Contract”) to which such assets are subject,
 or would give another Person (other than the Borrower or any Controlled Subsidiary) a right to terminate or accelerate
 the obligations under such Contract or to obtain a Lien to secure obligations owing to such Person (other than the
 Borrower or any Controlled Subsidiary) under such Contract (but only to the extent such assets are subject to such
 Contract and such Contract is not entered into for purposes of circumventing or avoiding the collateral requirements
 of the indenture), unless the Borrower or any Guarantor may unilaterally waive it (in each case, except to the extent
 any such prohibition is unenforceable after giving effect to applicable anti-assignment provisions of the UCC) or (z)
 would require obtaining the consent, approval, license or authorization of any Person (other than the Borrower or any
 Guarantor) or applicable Governmental Authority, except to the extent that such consent, approval, license or
 authorization has already been obtained, and (ii) any Contract or any property or other asset subject to Liens securing
 a purchase money security interest, Capital Lease Obligation or similar arrangement or sale and leaseback transaction
 to the extent that a grant of a security interest therein requires the consent of any Person (other than the Borrower or
 any Controlled Subsidiary) as a condition to the creating of another security interest, would violate or invalidate such
 Contract or purchase money, capital lease or similar arrangement or create a right of termination in favor of any other
 party thereto (other than the Borrower or a Controlled Subsidiary) after giving effect to the applicable anti-assignment

                                                            13
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 90 of 189


 provisions of the UCC), other than proceeds and receivables thereof, the assignment of which is expressly deemed
 effective under the Uniform Commercial Code notwithstanding such prohibition; provided, however, that the
 Collateral shall include (and such security interest shall attach) (x) immediately at such time as the contractual or legal
 prohibition shall no longer be applicable, (y) immediately at such time as such contractual or legal prohibition would
 be unenforceable due to applicable Debtor Relief Laws and (z) to the extent severable, immediately at such time to
 any portion of such lease, license, contract or agreement not subject to the prohibitions specified above;

         (b)     any “intent-to-use” application for registration of a trademark filed pursuant to Section 1(b) of the
 Lanham Act, 15 U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of
 the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,

           (c)      (i) margin stock, and (ii) any Equity Interests in any Subsidiary that is not a Wholly Owned Domestic
 Subsidiary (provided, that such term shall not include any FSHCO) by the Borrower or any Subsidiary or in a Joint
 Venture, if the granting of a security interest therein (A) would be prohibited by, cause a default under or result in a
 breach of, or would give another Person (other than the Borrower or any Controlled Subsidiary) a right to terminate,
 under any Organizational Document, shareholders, joint venture or similar agreement applicable to such Subsidiary
 or Joint Venture, or (B) would require obtaining the consent of any Person (other than the Borrower or any Controlled
 Subsidiary); provided, however, that the Collateral shall include (and such security interest shall attach) (x)
 immediately at such time as any such contractual limitations shall no longer be applicable, (y) immediately at such
 time as such contractual limitations would be unenforceable due to applicable Debtor Relief Laws and (z) to the extent
 severable, immediately at such time to any portion of any Equity Interests not subject to the limitations specified
 above, and

          (d)     to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance), cash
 posted as margin by the Existing Designated Coal Contract Counterparty pursuant to the Existing Designated Coal
 Contract.

 provided that the Collateral shall include the replacements, substitutions and proceeds of any of the foregoing unless
 such replacements, substitutions or proceeds also constitute Excluded Assets.

          Nothing herein shall be deemed or construed to affect the right of the Existing Designated Coal Contract
 Counterparty, following a default (after the expiration of any applicable grace period ) under the Designated Coal
 Contract, to offset the obligations owing by a Loan Party to the Existing Designated Coal Contract Counterparty
 against the receivables arising from the sale of coal owing by the Existing Designated Coal Contract Counterparty to
 a Loan Party under the Designated Coal Contract, and any amounts so offset shall not be subject to claims by any
 Secured Party.

           “Excluded Taxes” means any of the following Taxes imposed on or with respect to a Recipient or required
 to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or measured by net income (however
 denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such Recipient being
 organized under the Laws of, or having its principal office or, in the case of any Lender, its applicable lending office
 located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are Other Connection
 Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the account
 of such Lender with respect to an applicable interest in a Loan or Commitment pursuant to a Law in effect on the date
 on which (i) such Lender acquires such interest in the Loan or Commitment (other than pursuant to an assignment
 request by the Borrower under Section 10.13) or (ii) such Lender changes its lending office, except in each case to the
 extent that, pursuant to Section 3.01, amounts with respect to such Taxes were payable either to such Lender’s assignor
 immediately before such Lender became a party hereto or to such Lender immediately before it changed its lending
 office, (c) Taxes attributable to such Recipient’s failure or inability to comply with Section 3.01(e) and (d) any Taxes
 imposed under FATCA.

          “Existing Designated Coal Contract” means, each of (1) that certain Amended and Restated Parent Company
 Guarantee dated as of [_____], 2020, as the same may be further amended, restated, supplemented, replaced or
 otherwise modified from time to time as permitted by Section 10.25(b), by Holdings in favor of Uniper, (2) that certain
 Second Amended and Restated Master Coal Purchase and Sale Agreement dated as of [_____], 2020, by and among
 Javelin, Uniper, FCS, and Holdings, together with all confirmations, agreements and other documents entered into in

                                                             14
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 91 of 189


 connection therewith, in each case, as may be further amended, restated, supplemented, replaced or otherwise modified
 from time to time as permitted by Section 10.25(b), and (3) that certain Coal Marketing Agreement dated as of [_____],
 2020, as the same may be further amended, restated, supplemented, replaced or otherwise modified from time to time
 as permitted by Section 10.25(b), by and among Javelin, FCS, and Holdings.

          “Existing Designated Coal Contract Counterparty” means, each of (a) Javelin Global Commodities Holdings
 LLP, its Wholly Owned Subsidiaries (including, without limitation, Javelin) and their successors, and (b) Uniper, its
 Wholly Owned Subsidiaries and their successors.

          “Facility” means any Term Loan Facility and the Roll-Up Facility.

           “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any amended
 or successor version that is substantively comparable and not materially more onerous to comply with), any current
 or future regulations or official interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of
 the Code and any fiscal or regulatory legislation, rules or practices adopted pursuant to any intergovernmental
 agreement, treaty, or convention among Governmental Authorities and implementing such Sections of the Code.

          “FCS” means Foresight Coal Sales LLC.

          “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of the rates on
 overnight Federal funds transactions with members of the Federal Reserve System on such day, as published by the
 Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is
 not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding
 Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such
 next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if
 necessary, to a whole multiple of 1/100 of 1%) received from three federal funds brokers on such day on such
 transactions as determined by the Administrative Agent.

           “Final Order” means, collectively, the order of the Bankruptcy Court entered in the Chapter 11 Cases after a
 final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the Bankruptcy Court, which
 order shall be in the form of the Interim Order (with only such modifications thereto as are necessary to convert the
 Interim Order to a final order and such other modifications as are satisfactory to the Required Lenders (and with
 respect to modifications to the rights and duties of any Agent, such Agent)), and from which no appeal or motion to
 reconsider has been timely filed, or if timely filed, such appeal or motion to reconsider has been dismissed or denied
 with no further appeal and the time for filing such appeal has passed (unless the Required Lenders waive such
 requirement), together with all extensions, modifications, and amendments thereto, in form and substance satisfactory
 to the Required Lenders.

          “Final Order Entry Date” means the date on which the Final Order is entered by the Bankruptcy Court.

          “Financial Advisor” means, collectively, Lazard and Perella Weinberg Partners L.P., in their capacities as
 financial advisors to certain Backstop Lenders.

       “Flood Certificate” means a “Standard Flood Hazard Determination Form” of the Federal Emergency
 Management Agency and any successor Governmental Authority performing a similar function.

          “Flood Hazard Property” means any Real Property that constitutes Collateral in favor of Collateral Agent,
 for the benefit of Secured Parties, with buildings or mobile homes located in a Flood Zone.

          “Flood Program” means the National Flood Insurance Program created by the U.S. Congress pursuant to the
 National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the National Flood Insurance Reform
 Act of 1994 and the Flood Insurance Reform Act of 2004, in each case as amended from time to time, and any
 successor statutes.




                                                           15
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 92 of 189


          “Flood Zone” means areas having special flood hazards as described in the National Flood Insurance Act of
 1968, as amended from time to time, and any successor statute.

          “Foreign Lender” means any Lender that is not a “United States Person” as defined in Section 7701 (a)(30)
 of the Code.

          “Foreign Plan” means any employee benefit plan, program, policy, arrangement or agreement maintained or
 contributed to by any Loan Party or any of their respective Subsidiaries with respect to employees employed outside
 the United States and paid through a non-United States payroll.

           “Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence of unfunded liabilities in
 excess of the amount permitted under any applicable law, or in excess of the amount that would be permitted absent
 a waiver from a Governmental Authority, (b) the failure to make the required contributions or payments, under any
 applicable law, within the time permitted by Law for such contributions or payments, (c) the receipt of a notice from
 a Governmental Authority relating to the intention to terminate any such Foreign Plan or to appoint a trustee or similar
 official to administer any such Foreign Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence
 of any liability by any Loan Party under applicable law on account of the complete or partial termination of such
 Foreign Plan or the complete or partial withdrawal of any participating employer therein, in each case, which could
 reasonably be expected to have a Material Adverse Effect, or (e) the occurrence of any transaction with respect to a
 Foreign Plan that is prohibited under any applicable law and that could reasonably be expected to result in the
 incurrence of any liability by any Loan Party, or the imposition on any Loan Party of any fine, excise tax or penalty
 with respect to a Foreign Plan resulting from any noncompliance with any applicable law, in each case which could
 reasonably be expected to have a Material Adverse Effect.

         “Foreign Subsidiary” means a Subsidiary that is organized under the laws of a jurisdiction other than the
 United States or any State thereof or the District of Columbia and any Subsidiary thereof.

          “Four-Week Test Period” means, at any time, the four-week period ended on the immediately preceding
 Friday; provided that only periods ending on the fourth Friday following the Closing Date and each fourth Friday
 thereafter shall constitute Four-Week Test Periods.

          “FRB” means the Board of Governors of the Federal Reserve System of the United States.

         “FSHCO” means any Domestic Subsidiary that has no material assets other than Equity Interests of (x) a
 Foreign Subsidiary or (y) any other FSHCO.

          “Fund” means any Person (other than a natural person) that is (or will be) engaged in making, purchasing,
 holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its
 business.

          “Funded Debt” means, with respect to any specified Person, any indebtedness of such Person (excluding
 accrued expenses and trade payables), whether or not contingent, (i) in respect of borrowed money or advances or (ii)
 evidenced by loan agreements, bonds, notes or debentures or similar instruments or letters of credit (solely to the
 extent such letters of credit or other similar instruments have been drawn and remain unreimbursed) or, without
 duplication, reimbursement agreements in respect thereof.

          “GAAP” means generally accepted accounting principles in the United States, which are applicable to the
 circumstances as of the date of determination. The sources of accounting principles and the framework for selecting
 the principles used in the preparation of financial statements of nongovernmental entities that are presented in
 conformity with GAAP in the United States, are set forth in the Financial Accounting Standards Board’s Accounting
 Standards Codification.

          “General Partner” has the meaning specified in the introductory paragraph hereto, or any successor general
 partner of Holdings.



                                                           16
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 93 of 189


          “Governmental Authority” means the government of the United States or any other nation, or any political
 subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central
 bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions
 of or pertaining to government (including any supra-national bodies such as the European Union or the European
 Central Bank).

          “Guarantee” means, as to any Person (the “guaranteeing person”), any obligation of (a) the guaranteeing
 person or (b) another Person (including, without limitation, any bank under any letter of credit) to the extent the
 guaranteeing person has issued a reimbursement, counterindemnity or similar obligation in order to induce the creation
 of such obligation, in either case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or other
 obligations (the “primary obligations”) of any other third Person (the “primary obligor”) in any manner, whether
 directly or indirectly, including, without limitation, reimbursement obligations under letters of credit and any
 obligation of the guaranteeing person, whether or not contingent, (i) to purchase any such primary obligation or any
 property constituting direct or indirect security therefor, (ii) to advance or supply funds (A) for the purchase or
 payment of any such primary obligation or (B) to maintain working capital or equity capital of the primary obligor or
 otherwise to maintain the net worth or solvency of the primary obligor, (iii) to purchase property, securities or services
 primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to
 make payment of such primary obligation or (iv) otherwise to assure or hold harmless the owner of any such primary
 obligation against loss in respect thereof; provided, however, that the term Guarantee obligation shall not include (i)
 indemnification or reimbursement obligations under or in respect of Surety Bonds or Designated Letters of Credit, (ii)
 ordinary course performance guarantees by any Loan Party of the obligations (other than for the payment of borrowed
 money) of any other Loan Party and (iii) endorsements of instruments for deposit or collection in the ordinary course
 of business. The amount of any Guarantee obligation of any guaranteeing person shall be deemed to be the lower of
 (a) an amount equal to the stated or determinable amount of the primary obligation in respect of which such Guarantee
 obligation is made and (b) the maximum amount for which such guaranteeing person may be liable pursuant to the
 terms of the instrument embodying such Guarantee obligation, unless such primary obligation and the maximum
 amount for which such guaranteeing person may be liable are not stated or determinable, in which case the amount of
 such Guarantee obligation shall be such guaranteeing person’s maximum reasonably anticipated liability in respect
 thereof as determined by the Borrower in good faith. The term “Guarantee” as a verb has a corresponding meaning.

          “Guaranteed Obligations” has the meaning specified in Section 11.01.

          “Guarantors” means each of the General Partner, Holdings and any Subsidiary that is a Wholly Owned
 Domestic Subsidiary; provided, that such term shall not include any FSHCO. As of the Closing Date, each of the
 Debtors (other than the Borrower) is a Guarantor. For the avoidance of doubt, no Foreign Subsidiary now owned or
 hereafter formed or acquired shall be a Guarantor.

          “Guaranty” means the guaranty of each Guarantor set forth in Article XI.

          “Hazardous Materials” means (i) any explosive or radioactive substances or wastes and (ii) any hazardous or
 toxic substances, materials or wastes, defined or regulated as such in or under, or that could reasonably be expected
 to give rise to liability under, any applicable Environmental Law, including, without limitation, asbestos,
 polychlorinated biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any fraction
 thereof) or petroleum products or any coal ash, coal combustion by-products or waste, boiler slag, scrubber residue or
 flue desulphurization residue.

           “Hedging Agreement” means any and all rate swap transactions, basis swaps, credit derivative transactions,
 forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index
 swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward
 bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor
 transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options,
 spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to
 enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement
 (regardless of whether such agreement or instrument is classified as a “derivative” pursuant to FASB ASC Topic No.
 815 and required to be marked-to-market) and any other agreements or arrangements designed to manage interest rates


                                                            17
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 94 of 189


 or interest rate risk and other agreements or arrangements designed to protect such Person against fluctuations in
 currency exchange rates or commodity prices.

          For the avoidance of doubt, Hedging Agreements do not include coal sales contracts requiring the delivery
 of coal that is priced pursuant to an established index created for the purposes of establishing a market price for the
 underlying commodity.

           “Hedging Termination Value” means, in respect of any one or more Hedging Agreement, after taking into
 account the effect of any valid netting agreement relating to such Hedging Agreements, (a) for any date on or after the
 date such Hedging Agreements have been closed out and termination value(s) determined in accordance therewith,
 such termination value(s), and (b) for any date prior to the date referenced in clause (a), the amount(s) determined as
 the mark- to-market value(s) for such Hedging Agreements, as determined based upon one or more mid-market or
 other readily available quotations provided by any recognized dealer in such Hedging Agreements (which may include
 a Lender, an Agent or any Affiliate of a Lender or an Agent) (it being understood that any such termination values
 and marked-to-market values shall take into account any assets posted as collateral or security for the benefit of a
 party to the Hedging Agreement).

          “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any time or from time to time
 may be contracted for, charged, or received under the laws applicable to any Lender which are presently in effect or,
 to the extent allowed by law, under such applicable laws which may hereafter be in effect and which allow a higher
 maximum nonusurious interest rate than applicable laws now allow.

          “Historical Financial Statements” means as of the Closing Date, (i) the audited financial statements of
 Borrower and its Subsidiaries for the immediately preceding three fiscal years, consisting of balance sheets and the
 related consolidated statements of income, stockholders’ equity and cash flows for such fiscal years, (ii) the unaudited
 financial statements of Borrower and its Subsidiaries for each of the first three fiscal quarters ended after the date of
 the most recent audited financial statements and at least 45 days prior to the Closing Date, consisting of a balance
 sheet and the related consolidated statements of income, stockholders’ equity and cash flows for the three-, six- or
 nine-month period, as applicable, ending on such date.

         “Holdings” has the meaning specified in the introductory paragraph hereto and includes any successor to
 Holdings as contemplated by Section 7.09.

           “Huntington Cash Management Obligations” all of Huntington National Bank’s customary service charges,
 overdraft and returned item fees, transfer fees, account maintenance fees, reasonable and documented legal fees, and
 expenses relating to any account under any account agreements, including without limitation the prepetition and post-
 petition Bank Fees (as defined in the Cash Management Motion) and any chargebacks or other amounts owing to the
 Huntington National Bank from (i) any checks or other items or receipts deposited in any account are returned unpaid
 or otherwise dishonored for any reason, (ii) any overdrafts on any account, (iii) any automated clearing house, wire
 transfer or other electronic entries for deposit into any account that are returned or otherwise dishonored, or (iv) claims
 of breach of the UCC’s transfer or presentment warranties made against Huntington National Bank in connection with
 items deposited to any account.

          “Increased Amount” has the meaning specified in Section 7.03.

         “Incur” means, with respect to any Indebtedness, to incur, create, issue, assume or Guarantee such
 Indebtedness.

          “Indebtedness” means, as to any Person, without duplication:

          (a)      all indebtedness of such Person for borrowed money;

           (b)     all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments
 (other than any obligations in respect of performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds



                                                             18
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 95 of 189


 and completion guarantees, bank guarantees and similar obligations under any Mining Law or Environmental Law or
 with respect to worker’s compensation benefits);

         (c)       all obligations of such Person arising under letters of credit, bankers’ acceptances or other similar
 instruments (solely to the extent such letters of credit, bankers’ acceptances or other similar instruments have been
 drawn and remain unreimbursed);

          (d)      all obligations of such Person to pay the deferred purchase price of property or services;

          (e)      the Attributable Indebtedness of such Person in respect of Capital Leases;

          (f)      all Indebtedness of other Persons Guaranteed by such Person to the extent so Guaranteed;

         (g)       all Indebtedness of other Persons secured by a Lien on any asset of such Person, whether or not such
 Indebtedness is assumed by such Person; and

          (h)      all obligations of such Person under Hedging Agreements;

 if and to the extent any of the preceding items (other than Guarantees referred to in clause (e)) would appear as a
 liability upon a balance sheet of the specified Person prepared in accordance with GAAP;

 provided that in no event shall Indebtedness include (i) asset retirement obligations, (ii) obligations (other than
 obligations with respect to Indebtedness for borrowed money or other Funded Debt) related to surface rights under an
 agreement for the acquisition of surface rights for the production of coal reserves in the ordinary course of business
 in a manner consistent with historical practice of the Borrower and its Subsidiaries, (iii) obligations under coal
 purchase and sale contracts or any Designated Coal Contract or any other Coal Contract, (iv) trade accounts payable
 and accrued expenses incurred in the ordinary course of business, (v) obligations under federal coal leases, (vi)
 obligations under coal leases which may be terminated at the discretion of the lessee, (vii) obligations for take-or-pay
 arrangements or (viii) royalties, the dedication of reserves under supply agreements or similar rights or interests
 granted, taken subject to, or otherwise imposed on properties consistent with customary practices in the mining
 industry.

          The amount of any obligation under any Hedging Agreement on any date shall be deemed to be the Hedging
 Termination Value thereof as of such date. The amount of any Indebtedness issued with original issue discount shall
 be deemed to be the face amount of such Indebtedness less the remaining unamortized portion of the original issue
 discount of such Indebtedness. The amount of any Indebtedness secured by a Lien on an asset of such Person but not
 otherwise the obligation, contingent or otherwise of such Person, shall be deemed to be the lesser of (x) the fair market
 value (as reasonably determined by the Borrower in good faith)of such asset on the date the Lien attached as
 determined in good faith by the Borrower and (y) the amount of such Indebtedness. The amount of any other
 Indebtedness shall be the outstanding principal amount thereof.

         “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to any payment
 made by or on account of any obligation of any Loan Party under any Loan Document and (b) to the extent not
 otherwise described in (a), Other Taxes.

          “Indemnitees” has the meaning specified in Section 10.04(b).

          “Information” has the meaning specified in Section 10.07.

          “Initial Term Lender” means any Term Lender holding Initial Term Loans.

          “Initial Term Loan” has the meaning set forth in Section 2.01(a).

        “Initial Term Loan Commitment” means, as to each Lender, its obligation to make Initial Term Loans to the
 Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one time outstanding not to exceed the


                                                            19
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 96 of 189


 amount set forth opposite such Lender’s name on Schedule 2.01 under the caption “Initial Term Loan Commitment”
 or opposite such caption in the Assignment and Assumption pursuant to which such Lender becomes a party hereto,
 as applicable, as such amount may be adjusted from time to time in accordance with this Agreement. The aggregate
 amount of Initial Term Loan Commitments as of the Closing Date is $55,000,000.

           “Initial Term Loan Facility” means, at any time (a) prior to the funding of the Initial Term Loans on the
 Closing Date, the aggregate Initial Term Loan Commitments at such time and (b) on and after the funding of the Initial
 Term Loans on the Closing Date, the aggregate principal amount of the Initial Term Loans of all Lenders outstanding
 at such time.

          “Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last day of each Interest Period
 applicable to such Loan and the Maturity Date (or, if sooner, the date on which the Obligations become due and
 payable pursuant to Section 8.02), and (b) as to any Base Rate Loan, the last Business Day of each March, June,
 September and December and the Maturity Date.

          “Interest Period” means, as to each Eurocurrency Rate Loan, the period commencing on the date such
 Eurocurrency Rate Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan and ending on the
 date one month thereafter; provided that:

                           (i)       any Interest Period that would otherwise end on a day that is not a Business Day
          shall be extended to the next succeeding Business Day unless such Business Day falls in another calendar
          month, in which case such Interest Period shall end on the immediately preceding Business Day;

                             (ii)      any Interest Period that begins on the last Business Day of a calendar month (or
          on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest
          Period) shall, subject to clause (iii) below, end on the last Business Day of a calendar month; and

                            (iii)    with respect to each Facility, no Interest Period shall extend beyond its applicable
          Maturity Date.

         “Interest Rate Determination Date” means, with respect to any Interest Period, the date that is two Business
 Days prior to the first day of such Interest Period.

          “Interim Order” means the order of the Bankruptcy Court entered in the Chapter 11 Cases after an interim
 hearing (assuming satisfaction of the standard prescribed in Bankruptcy Rule 4001 and other applicable law)
 substantially in the form of Exhibit K hereto or otherwise in form and substance satisfactory to the Required Lenders
 (and with respect to the rights and duties of each Agent, such Agent), which among other matters but not by way of
 limitation, authorizes, on an interim basis, the Borrower and the Guarantors to execute and perform under the terms
 of this Agreement and the other Loan Documents.

           “Investment” means, as to any Person, any direct or indirect acquisition or investment by such Person,
 whether by means of (a) the purchase or other acquisition of Capital Stock or other securities of another Person, (b) a
 loan, advance (excluding intercompany liabilities incurred in the ordinary course of business in connection with the
 cash management operations of the Borrower and its Subsidiaries) or capital contribution to, or purchase or other
 acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint
 venture interest in such other Person, or (c) the purchase or other acquisition (in one transaction or a series of
 transactions) of assets of another Person that constitute a business unit. For purposes of covenant compliance, the
 amount of any Investment shall be (i) the amount actually invested, as determined immediately prior to the time of
 each such Investment, without adjustment for subsequent increases or decreases in the value of such Investment minus
 (ii) the amount of dividends or distributions received in connection with such Investment and any return of capital and
 any payment of principal received in respect of such Investment that in each case is received in cash or Cash
 Equivalents.

          “IP Rights” has the meaning specified in Section 5.18.



                                                           20
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                                Pg 97 of 189


          “IRS” means the United States Internal Revenue Service.

          “Javelin” means Javelin Global Commodities (UK) Ltd.

          “Javelin Agreements” has the meaning given to such term in the Final Order.

            “Javelin Agreements Execution Date” means the date upon which the Javelin Agreements are entered into
 by all parties thereto; provided, that, with respect to Section 10.25(a), Javelin Agreements Execution Date shall mean
 the first such Javelin Agreements Execution Date.

         “Joint Venture” means any Person (a) other than a Subsidiary in which the Borrower or its Subsidiaries hold
 an ownership interest or (b) which is an unincorporated joint venture of the Borrower or any Subsidiary.

          “Junior Lien Indebtedness” means any other Indebtedness that is secured by a Lien on the Collateral (or any
 portion thereof) that is junior to the Liens on the Collateral securing the Obligations and that was permitted to be
 incurred and so secured hereunder.

           “Laws” means, as to any Person, collectively, all international, foreign, Federal, state and local statutes,
 treaties, rules, regulations, ordinances, codes, and determinations of arbitrators or courts or other Governmental
 Authorities, in each case applicable to or binding upon such Person or any of its property or to which such Person or
 any of its property is subject.

          “Leasehold Property” means any interest of any Loan Party as lessee or licensee in, to and under leases or
 licenses of land, improvements and/or fixtures.

        “Lender” has the meaning specified in the introductory paragraph hereto and shall include any Lender that
 may become a party hereto pursuant to an Assignment and Assumption or an amendment to this Agreement.

          “Lending Office” means, as to any Lender, the office or offices of such Lender described as such in such
 Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time to time notify the
 Borrower and the Administrative Agent.

           “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment, deposit arrangement,
 encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential
 arrangement in the nature of a security interest of any kind or nature whatsoever (including any conditional sale or
 other title retention agreement, any easement, right of way or other encumbrance on title to real property, and any
 Capital Lease having substantially the same economic effect as any of the foregoing).

           “Liquidity” means, the sum of (i) the aggregate amount of cash and Cash Equivalents on the consolidated
 balance sheet of the Borrower and its Subsidiaries that is “unrestricted” in accordance with GAAP and (ii) at all times
 prior to the Delayed Draw Funding Date, the Delayed Draw Term Loan Commitment.

            “LLC Division” means the statutory division of any limited liability company into two or more limited
 liability companies pursuant to Section 18.217 of the Delaware Limited Liability Company Act or a comparable
 provision of a different jurisdiction’s laws, as applicable.

          “Loan” or “Loans” means, individually or collectively as the context requires, a Term Loan and the Roll-Up
 Loans.

           “Loan Documents” means this Agreement, each Note, the Agency Fee Letter, each Security Document, any
 fee letter or other document relating to the fees referred to in Section 2.08, and all other documents, certificates,
 instruments or agreements executed and delivered by a Loan Party for the benefit of the Agent, any Lender or other
 Secured Party solely in connection with this Agreement (other than Coal Contracts (including any Designated Coal
 Contracts)).



                                                           21
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 98 of 189


          “Loan Parties” means, collectively, the Borrower and each Guarantor.

          “Management Services Agreement” means the Second Amended and Restated Services Agreement entered
 into as of April 30, 2015 by and between Foresight Energy GP LLC and Murray American Coal, Inc. (or their
 respective successors), as amended, amended and restated, modified or replaced from time to time pursuant to one or
 more agreements.

         “Management Incentive Plan” means the “Management Incentive Plan” as defined in the Restructuring
 Support Agreement.

           “Material Adverse Effect” means any material adverse effect on (i) the business, condition (financial or
 otherwise), operations, performance, properties or contingent liabilities of the Debtors, taken as a whole (other than
 by virtue of the commencement and continuation of the Chapter 11 Cases and the events and circumstances giving
 rise thereto); (ii) the ability of the Loan Parties, taken as a whole, to fully and timely perform their respective material
 obligations under this Agreement and the Loan Documents; (iii) the legality, validity, binding effect or enforceability
 against a Loan Party of a Loan Document to which it is a party; or (iv) the rights, remedies and benefits available to,
 or conferred upon, any Agent and any Lender or any Secured Party under any Loan Document.

          “Material Indebtedness” has the meaning specified in Section 8.01(e).

            “Material Real Property” means (a) any fee owned or leased real property interest held by a Loan Party on
 the Closing Date that has a fair market value (as reasonably determined by the Borrower in good faith) in excess of
 $5,000,000 on the Closing Date, (b) any fee owned real property acquired by a Loan Party after the Closing Date that
 has a total fair market value (as reasonably determined by the Borrower in good faith) in excess of $5,000,000 as of
 the date acquired and (c) any leasehold interest in real property leased by a Loan Party after the Closing Date with a
 total fair market value (as reasonably determined by the Borrower in good faith) in excess of $5,000,000 as of the date
 of the lease thereof.

           “Maturity Date” means the first to occur of: (a) the date that is 180 days following the Petition Date (the
 “Stated Maturity Date”); provided, that, if such date is not a Business Day, the Maturity Date shall be the preceding
 Business Day, (b) the Plan Effective Date, (c) the consummation of a sale or other disposition of all or substantially
 all assets of the Debtors under the section 363 of the Bankruptcy Code, and (d) the date on which the Obligations
 hereunder shall be accelerated in accordance with the provisions of this Agreement.

          “Mine” means any excavation or opening into the earth in the United States now and hereafter made from
 which coal or other minerals are or can be extracted on or from any of the real properties in which any Loan Party
 holds an ownership, leasehold or other interest.

          “Mining Financial Assurances” means letters of credit or performance bonds for reclamation or otherwise,
 surety bonds or escrow agreements and any payment or prepayment made with respect to, or certificates of deposit or
 other sums or assets required to be posted by the Borrower under Mining Laws for reclamation or otherwise.

           “Mining Laws” means any and all current or future applicable federal, state, local and foreign statutes, laws,
 regulations, legally-binding guidance, ordinances, rules, judgments, orders, decrees or common law causes of action
 relating to mining operations and activities, including, but not be limited to, the Federal Coal Leasing Amendments
 Act; the Surface Mining Control and Reclamation Act; all other applicable land reclamation and use statutes and
 regulations; the Mineral Leasing Act of 1920; the Federal Mine Safety Act of 1977; the Black Lung Act; and the Coal
 Act; each as amended, and any comparable state and local laws or regulations.

           “Mining Lease” means a lease, license or other use agreement which provides the Borrower or any Subsidiary
 the real property and water rights, other interests in land, including coal, mining and surface rights, easements, rights
 of way and options, and rights to timber and natural gas (including coalbed methane and gob gas) necessary or integral
 in order to recover coal from any Mine. Leases (other than Capital Leases or operating leases of personal property
 even if such personal property would become fixtures) which provide the Borrower or any other Subsidiary the right



                                                             22
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267         Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 99 of 189


 to construct and operate a conveyor, crusher plant, silo, load out facility, rail spur, shops, offices and related facilities
 on the surface of the Real Property containing such reserves shall also be deemed a Mining Lease.

          “Monthly Mine-Level Financial Reports” means financial reports with respect to the Borrower and its
 Subsidiaries, substantially in the form that has been previously provided to the Financial Advisor or in the form of
 Exhibit I for any fiscal month that set forth mine-level operational financial information and operating statistics
 delivered in accordance with Section 6.01(c).

         “Monthly Consolidated Financial Reports” means financial reports with respect to the Borrower and its
 Subsidiaries, substantially in the form of Exhibit J hereto for any fiscal month that set forth consolidated information
 and operating statistics delivered in accordance with Section 6.01(c).

          “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

         “Mortgage” means a mortgage, deed to secure debt, deed of trust or similar instrument in form and substance
 reasonably satisfactory to the Collateral Agent and the Required Lenders.

          “Mortgaged Property” means all Real Property that constitutes Collateral.

         “Multiemployer Plan” means any employee benefit plan of the type described in Section 4001(a)(3) of
 ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to make contributions, or during the
 preceding five plan years, has made or been obligated to make contributions.

          “Murray Energy” means Murray Energy Corporation, an Ohio corporation.

          “Murray Energy Group” has the meaning specified in the definition of “Permitted Holders”.

          “Narrative Report” means, with respect to the financial statements for which such narrative report is required,
 a management’s summary describing the operations of the Borrower and its Subsidiaries for the applicable fiscal
 quarter and for the period from the beginning of the then current fiscal year to the end of such period to which such
 financial statements relate.

           “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash payments or proceeds
 received by the Borrower or any of its Subsidiaries (a) under any casualty insurance policy in respect of a covered
 loss thereunder or (b) as a result of the taking of any assets of the Borrower or any of its Subsidiaries by any Person
 pursuant to the power of eminent domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
 purchaser with such power under threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred by the
 Borrower or any of its Subsidiaries in connection with the adjustment or settlement of any claims of the Borrower or
 such Subsidiary in respect thereof, (b) any bona fide direct costs incurred in connection with any sale of such assets
 as referred to in clause (i)(b) of this definition, including Taxes paid or payable as a result of any gain recognized or
 otherwise in connection therewith and (c) any payment of the outstanding principal amount of, premium or penalty,
 if any, and interest on any Indebtedness that is secured by a Lien on the assets subject to the relevant event described
 in clause (i)(a) or (b) above that is required that to be repaid as a result of such event.

           “Net Proceeds” means, with respect to any Disposition pursuant to Sections 7.05(b) or 7.05(c), the sum of
 (a) cash payments or proceeds actually received by the Borrower or any of its Subsidiaries in connection with such
 Disposition (including any cash received by way of deferred payment (excluding, for avoidance of doubt, royalty
 payments customary in the mining industry) pursuant to, or by monetization of, Cash Equivalents or a note receivable
 or otherwise, but only as and when so received) minus (b) the sum of (i) (A) the principal amount, premium or penalty,
 if any, interest and other amounts of any Indebtedness that is secured by (1) a Lien on an asset that is not Collateral or
 by a Lien on an asset that is Collateral which Lien is senior in priority to the Lien on such Collateral that secures the
 Obligations and, in each case, that is required to be repaid in connection with such Disposition (other than Indebtedness
 under the Loan Documents) or (B) any other required debt payments or required payments of other obligations relating
 to the Disposition, in each case, with the proceeds thereof, (ii) the reasonable or customary out-of- pocket fees and
 expenses incurred by the Borrower or its Subsidiaries in connection with such Disposition (including attorneys’ fees,


                                                              23
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 100 of 189


 accountants’ fees, investment banking fees, real property related fees and charges and brokerage and consultant fees),
 (iii) all Taxes required to be paid or accrued or reasonably estimated to be required to be paid or accrued as a result
 thereof, (iv) in the case of any Disposition by a non-Wholly Owned Subsidiary, the pro rata portion of the Net Proceeds
 thereof (calculated without regard to this clause (iv)) attributable to minority or other third party interests and not
 available for distribution to or for the account of the Borrower or a Wholly Owned Subsidiary as a result thereof and
 (v) the amount of any reasonable reserve established in accordance with GAAP against any adjustment to the sale
 price or any liabilities (x) related to any of the applicable assets and (y) retained by the Borrower or any Subsidiary
 including, without limitation, pension and other post- employment benefit liabilities and liabilities related to
 environmental matters or against any indemnification obligations (however, the amount of any subsequent reduction
 of such reserve (other than in connection with a payment in respect of any such liability) shall be deemed to be Net
 Proceeds of such Disposition occurring on the date of such reduction).

        “New Common Equity” means the equity securities of Reorganized Foresight to be issued upon
 consummation of the Acceptable Plan in accordance with the Restructuring Support Agreement.

          “Note” means a Term Loan Note and/or a Roll-Up Loan Note, as the context may require.

          “Obligations” means (1) all advances to, and debts, liabilities and obligations of every nature of each Loan
 Party, including obligations from the time to time owed to any Agent (including any former Agent), Lenders or any
 other Secured Party, under any Loan Document or otherwise with respect to any Loan, whether direct or indirect
 (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter
 arising and including interest and fees that accrue after the commencement by or against any Loan Party or any
 Affiliate thereof of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
 proceeding, regardless of whether such interest and fees are allowed claims in such proceeding and (2) all Secured
 Designated Coal Contract Obligations.

          “Obligee Guarantor” has the meaning specified in Section 11.07.

           “OPEB” means post-employment benefits other than pension benefits, including, as applicable, medical,
 dental, vision, life and accidental death and dismemberment.

          “Orders” means, collectively, the Interim Order and the Final Order.

           “Organizational Documents” means, (a) with respect to any corporation, the certificate or articles of
 incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any non-US
 jurisdiction); (b) with respect to any limited liability company, the certificate or articles of formation or organization
 and operating agreement; and (c) with respect to any partnership, joint venture, trust or other form of business entity,
 the partnership, joint venture or other applicable agreement of formation or organization and any agreement,
 instrument, filing or notice with respect thereto filed in connection with its formation or organization with the
 applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any certificate
 or articles of formation or organization of such entity.

         “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a present or
 former connection between such Recipient and the jurisdiction imposing such Tax (other than connections arising
 from such Recipient having executed, delivered, become a party to, performed its obligations under, received
 payments under, received or perfected a security interest under, engaged in any other transaction pursuant to or
 enforced any Loan Document, or sold or assigned an interest in any Loan or Loan Document).

          “Other Taxes” means all present or future stamp, court or documentary, intangible, recording, filing or similar
 Taxes that arise from any payment made under, from the execution, delivery, performance, enforcement or registration
 of, from the receipt or perfection of a security interest under, or otherwise with respect to, any Loan Document, except
 any such Taxes that are Other Connection Taxes imposed with respect to an assignment (other than an assignment
 made pursuant to Section 10.13).




                                                            24
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 101 of 189


          “Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate in the case of any amount
 denominated in Dollars and (b) an overnight rate determined by the Administrative Agent in accordance with banking
 industry rules on interbank compensation.

          “Parent” means any direct or indirect parent of the Borrower.

          “Participant” has the meaning specified in Section 10.06(e).

          “Participant Register” has the meaning specified in Section 10.06(e).

          “PATRIOT Act” has the meaning specified in Section 5.17(b).

           “Payment in Full” means, (i) the time at which no Lender shall have any Commitments, any Loan or other
 Obligations unpaid, unsatisfied or outstanding (other than in respect of contingent obligations, indemnities and
 expenses related thereto that are not then payable or in existence) or (ii) in the cases of any Designated Coal Contract,
 satisfaction of the Secured Designated Coal Contract Obligations in a manner reasonably acceptable to the applicable
 Secured Party (other than in respect of contingent obligations, indemnities and expenses related thereto that are not
 then payable or in existence).

        “PBGC” means the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of Title IV of
 ERISA, or any successor thereto.

          “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section 3(2) of
 ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or maintained by the
 Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an obligation
 to contribute, or in the case of a plan described in Section 4064(a) of ERISA, has made contributions at any time
 during the immediately preceding five plan years.

           “Permitted Holders” means, collectively, (a) (i) Chris Cline and his children and other lineal descendants,
 Robert E. Murray, Brenda L. Murray, Robert Edward Murray (son), Jonathan Robert Murray, Ryan Michael Murray
 (or any of their estates, or heirs or beneficiaries by will) and any Related Party of a Permitted Holder; (ii) the spouses
 or former spouses, widows or widowers and estates of any of the Persons referred to in clause (i) above; (iii) any trust
 having as its sole beneficiaries one or more of the persons listed in clauses (i) and (ii) above; and (iv) any Person a
 majority of the voting power of the outstanding Equity Interest of which is owned by one or more of the Persons
 referred to in clauses (i), (ii) or (iii) above, (b) Murray Energy Corporation, an Ohio corporation, and its Subsidiaries
 (“Murray Energy Group”), (c) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
 Act or any successor provision) of which any of the foregoing are members; provided that, in the case of such group
 and without giving effect to the existence of such group or any other group, such Persons referenced in clauses (a)
 through (b) above, collectively, have beneficial ownership of more than 50% of the total voting power of the voting
 units or stock of the Borrower or Holdings (or any Parent), (d) Foresight Reserves L.P., (e) Holdings and any Parent
 and (f) the General Partner.

          “Permitted Liens” means each of the Liens permitted pursuant to Section 7.01.

          “Permitted Payments to Parent” means, without duplication as to amounts, dividends, distributions or the
 making of loans to Holdings or the General Partner, in each case, to the extent paid in accordance with the Cash Flow
 Forecast (subject to Permitted Variance):

           (1)      in amounts required for such entity to pay (i) general corporate overhead expenses (including, but
 not limited to, franchise taxes, legal expenses, accounting expenses, expenses to maintain their corporate existence
 and administrative expenses) and (ii) directors’ fees and expense reimbursements under its charter or by-laws or
 pursuant to written agreements entered into prior to the Closing Date with any such Person to the extent relating to
 the Borrower and its Subsidiaries, in each case, when due; provided the aggregate amount set forth in this clause (1)
 shall not exceed $50,000 in any fiscal month;



                                                            25
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 102 of 189


           (2)       to pay customary indemnification obligations of Holdings’ or the General Partner’s owing to
 directors, officers, employees or other Persons under its charter or by-laws or pursuant to written agreements entered
 into prior to the Closing Date with any such Person to the extent relating to the Borrower and its Subsidiaries; and

          (3)     to pay obligations of Holdings or the General Partner in respect of director and officer insurance
 (including premiums therefor) to the extent relating to the Borrower and its Subsidiaries.

           “Permitted Real Estate Encumbrances” means the following encumbrances which do not, in any case,
 individually or in the aggregate, materially detract from the value of any Mine subject thereto or interfere with the
 ordinary conduct of the business or operations of the Borrower and its Subsidiaries as presently conducted on, at or
 with respect to such Mine and as to be conducted following the Closing Date: (a) encumbrances customarily found
 upon real property used for mining purposes in the applicable jurisdiction in which the applicable real property is
 located to the extent such encumbrances would be permitted or granted by a prudent operator of mining property
 similar in use and configuration to such real property (e.g., surface rights agreements, wheelage agreements and
 reconveyance agreements); (b) rights and easements of (i) owners of undivided interests in any of the real property
 where the Borrower and its Subsidiaries own less than 100% of the fee interest, (ii) owners of interests in the surface
 of any real property where the applicable party does not own or lease such surface interest, (iii) lessees, if any, of coal
 or other minerals (including oil, gas and coal bed methane) where the Borrower and its Subsidiaries do not own such
 coal or other minerals, and (iv) lessees of other coal seams and other minerals (including oil, gas and coal bed methane)
 not owned or leased by such party; (c) with respect to any real property in which the Borrower or any Subsidiary holds
 a leasehold interest, terms, agreements, provisions, conditions, and limitations (other than royalty and other payment
 obligations which are otherwise permitted hereunder) contained in the leases granting such leasehold interest and the
 rights of lessors thereunder (and their heirs, executors, administrators, successors, and assigns), subject to any
 amendments or modifications set forth in any landlord consent delivered in connection with a Mortgage; (d) farm,
 grazing, hunting, recreational and residential leases with respect to which the Borrower or any Subsidiary is the lessor
 encumbering portions of the real properties to the extent such leases would be granted or permitted by, and contain
 terms and provisions that would be acceptable to, a prudent operator of mining properties similar in use and
 configuration to such real properties; (e) royalty and other payment obligations to sellers or transferors of fee coal or
 lease properties to the extent such obligations constitute a lien not yet delinquent; (f) rights of others to subjacent or
 lateral support and absence of subsidence rights or to the maintenance of barrier pillars or restrictions on mining within
 certain areas as provided by any mining lease, unless in each case waived by such other person; and (g) rights of
 repurchase or reversion when mining and reclamation are completed.

          “Permitted Variance” has the meaning specified in Section 7.18.

        “Person” means any natural person, corporation, limited liability company, trust, joint venture, association,
 company, partnership, Governmental Authority or other entity.

          “Petition Date” has the meaning specified in the recitals to this Agreement

          “Plan” means any “employee benefit plan” (as such term is defined in Section 3(3) of ERISA) established by
 the Borrower or, with respect to any such plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
 ERISA Affiliate.

          “Plan Effective Date” means the date of the substantial consummation (as defined in section 1101(2) of the
 Bankruptcy Code, which for purposes hereof shall be no later than the effective date) of one or more plans of
 reorganization confirmed pursuant to a final order entered by the Bankruptcy Court.

          “Platform” has the meaning specified in Section 6.02.

        “Prepetition Agent” means the “Administrative Agent” as defined in the Prepetition First Lien Credit
 Agreement.

         “Prepetition Debt” means, collectively, the Indebtedness of each Debtor outstanding and unpaid on the date
 on which such Person becomes a Debtor.


                                                             26
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 103 of 189


            “Prepetition First Lien Credit Agreement” means the Credit and Guaranty Agreement, dated as of March 28
 2017, by and among the Borrower, Holdings and the other guarantors party thereto, The Huntington National Bank,
 as facilities administrative agent, Lord Securities Corporation, as term administrative agent, and the other lenders party
 thereto from time to time, as amended, restated, supplemented or otherwise modified from time to time.

          “Prepetition First Lien Lender” means a “Lender” as defined in the Prepetition First Lien Credit Agreement.

        “Prepetition First Lien Obligations” means the “Obligations” as defined in the Prepetition First Lien Credit
 Agreement.

          “Prepetition Second Lien Indenture” means the Indenture, dated as of March 28, 2017 among Foresight
 Energy, LLC, Foresight Energy Finance Corporation, the guarantors party thereto and Wilmington Trust, National
 Association, as trustee.

           “Prime Rate” means the rate of interest quoted in the print edition of The Wall Street Journal, Money Rates
 Section as the Prime Rate (currently defined as the base rate on corporate loans posted by at least 75% of the nation’s
 thirty (30) largest banks), as in effect from time to time. The Prime Rate is a reference rate and does not necessarily
 represent the lowest or best rate actually charged to any customer. Any Lender may make commercial loans or other
 loans at rates of interest at, above or below the Prime Rate.

          “Production Payments” means with respect to any Person, all production payment obligations and other
 similar obligations with respect to coal and other natural resources of such Person that are recorded as a liability or
 deferred revenue on the financial statements of such Person in accordance with GAAP.

          “Properties” has the meaning specified in Section 5.09(a).

          “Public Lender” has the meaning specified in Section 6.02.

          “Qualified Equity Interests” means all Equity Interests of a Person other than Disqualified Equity Interests.

          “Qualified Stock” means all Capital Stock of a Person other than Disqualified Stock.

          “Real Properties” means, collectively, all right, title and interest of the Borrower or any Subsidiary (including
 any leasehold or mineral estate) in and to any and all parcels of real property owned or operated by the Borrower or
 any Subsidiary, whether by lease, license or other use agreement, including but not limited to, coal leases and surface
 use agreements, together with, in each case, all improvements and appurtenant fixtures (including all conveyors,
 preparation plants or other coal processing facilities, silos, shops and load out and other transportation facilities),
 easements and other property and rights incidental to the ownership, lease or operation thereof, including but not
 limited to, access rights, water rights and extraction rights for minerals.

          “Recipient” means any Agent, any Lender or any Designated Coal Contract Counterparty, as applicable.

          “Register” has the meaning specified in Section 10.06(d).

          “Related Parties” means, with respect to any Person, such Person’s Affiliates and the partners, members,
 directors, officers, employees, affiliated investment funds or investment vehicles, managed, advised or sub-advised
 accounts, funds or other entities, investment advisors, sub-advisors or managers, agents, representatives, attorneys,
 advisors or controlling persons of such Person and of such Person’s Affiliates.

          “Related Party of a Permitted Holder” means:

          (a)      any immediate family member of any Permitted Holder; or

         (b)       any trust, corporation, partnership, limited liability company or other entity, the beneficiaries,
 stockholders, partners, members, owners or Persons beneficially holding a majority (and controlling) interest of which


                                                            27
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 104 of 189


 consist of any one or more Permitted Holders and/or such other Persons referred to in the immediately preceding
 clause (a).

          “Reorganization Plan” means a plan of reorganization in any or all of the Chapter 11 Cases of the Debtors.

        “Reorganized Foresight” means Holdings (or any other holding company or ultimate parent entity)
 immediately after consummation of the Reorganization Plan.

         “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA, other than events for
 which the 30 day notice period has been waived.

          “Reporting Period” as defined in the definition of “Budget Variance Report”.

          “Required Lenders” means, as of any date of determination, Lenders having more than 60% of the aggregate
 outstanding principal amount of the Loans and unused Commitment of all Lenders; provided that the Loans and unused
 Commitments held or deemed held by any Defaulting Lender shall be excluded for purposes of making a determination
 of Required Lenders. For the avoidance of doubt, notwithstanding anything to the contrary herein or in any other
 Loan Document, the Secured Designated Coal Contract Obligations or any other amount owing or deemed owing by
 a Loan Party to any Designated Coal Contract Counterparty shall be excluded for purposes of making a determination
 of the Required Lenders.

          “Required Prepayment Date” has the meaning specified in Section 2.05(l).

           “Requirement of Law” means as to any Person, the Organizational Documents of such Person, and any law,
 treaty, rule or regulation or determination of an arbitrator or a court or other Governmental Authority, in each case
 applicable to or binding upon such Person or any of its property or to which such Person or any of its property is
 subject.

          “Responsible Officer” means the chief executive officer, president or any vice president of the Borrower,
 General Partner or Holdings or any applicable Subsidiary and, in addition, any Person holding a similar position or
 acting as a director or managing director with respect to any Foreign Subsidiary of the Borrower or, with respect to
 financial matters, the chief financial officer, treasurer or assistant treasurer of the Borrower, General Partner or
 Holdings.

           “Restricted Payment” means (a) any dividend or other distribution (whether in cash, securities or other
 property) by the Borrower or any Subsidiary with respect to its Capital Stock, or any payment (whether in cash,
 securities or other property) by the Borrower or any Subsidiary, including any sinking fund or similar deposit, on
 account of the purchase, redemption, retirement, acquisition, cancellation or termination of any of its Equity Interests,
 or on account of any return of capital to its stockholders, partners or members (or the equivalent Person thereof) and
 (b) any payment or prepayment of principal of, premium, if any, or interest on, or redemption, purchase, retirement,
 defeasance (including covenant or legal defeasance), sinking fund or similar payment with respect to, any unsecured
 Indebtedness for borrowed money, Subordinated Indebtedness or Junior Lien Indebtedness.

           “Restructuring Support Agreement” means that certain Restructuring Support Agreement dated as of March
 10, 2020, executed and delivered by the Loan Parties and the other parties thereto, as such agreement may be amended,
 restated, supplemented or otherwise modified from time to time in accordance with the terms thereof.

         “Roll-Up Amount” means, with respect to each Roll-Up Lender, the amount, if any, of the Prepetition First
 Lien Obligations held by such Roll-Up Lender (or one or more of its affiliates or any investment advisory client
 managed or advised by such Roll-Up Lender) equal to 0.808625 times the sum of (x) the amount of Initial Term Loans
 funded by such Roll-Up Lender (or one or more of its affiliates or any investment advisory client managed or advised
 by such Roll-Up Lender) on the Closing Date and (y) the amount of Delayed Draw Term Loan funded by such Roll-
 Up Lender (or one or more of its affiliates or any investment advisory client managed or advised by such Roll-Up
 Lender) on the Delayed Draw Funding Date. The aggregate Roll-Up Amount of all Roll-Up Lenders shall not exceed
 $75,000,000.


                                                            28
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 105 of 189


          “Roll-Up Facility” as defined in the recitals hereto.

           “Roll-Up Lender” means a Consenting First Lien Lender that is a Term Lender (or whose affiliates or whose
 affiliated investment funds, investment vehicles, investment advisory clients or other entities that are managed or
 advised by such Consenting First Lien Lender is a Term Lender), and any other Person that becomes a Roll-Up Lender
 pursuant to an Assignment and Assumption Agreement.

        “Roll-Up Loan Note” means a promissory note in the form of Exhibit C-2, as it may be amended, restated,
 supplemented or otherwise modified from time to time.

          “Roll-Up Loans” as defined in Section 2.01(b)(iii).

          “Roll-Up Notice” as defined in Section 2.01(b)(iii).

          “Sale and Lease-Backs” has the meaning assigned to such term in Section 7.16.

         “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. and any
 successor thereto.

          “Same Day Funds” means immediately available funds.

          “Sanctions” has the meaning specified in Section 5.17(a).

          “Sanctions Laws” has the meaning specified in Section 5.17(a).

           “SEC” means the Securities and Exchange Commission, or any Governmental Authority succeeding to any
 of its principal functions.

          “Secured Designated Coal Contract Obligations” means obligations incurred or arising on and after the
 Petition Date owed by the Borrower or any other Loan Party to any Designated Coal Contract Counterparty pursuant
 to or evidenced by any Designated Coal Contract, including any such obligations therein and arising out of the post-
 petition performance of certain pre-petition arrangements, to the extent provided for under, and as provided in, the
 Orders and under such Designated Coal Contract.

         “Secured Parties” means, collectively, the Agents, the Lenders and the Designated Coal Contract
 Counterparties.

           “Security Documents” means (i) the Orders, and (ii) to the extent requested by the Collateral Agent or the
 Required Lenders, any security agreement, pledge agreement, intellectual property security agreements, the Mortgages
 (if any), each of the supplements thereto and any other documents, agreements or instruments, in each case, in form
 and substance reasonably satisfactory to the Collateral Agent and the Required Lenders, delivered to the Collateral
 Agent and/or the Lenders pursuant to this Agreement or any other Loan Documents or the Orders in order to grant or
 purport to grant a Lien on any assets of the Borrower or any other Loan Party to secure the Obligations.

          “Similar Business” means any of the following, whether domestic or foreign: the mining, production,
 marketing, sale, trading and transportation (including, without limitation, any business related to terminals) of natural
 resources including coal, ancillary natural resources and mineral products, exploration of natural resources, any
 acquired business activity so long as a material portion of such acquired business was otherwise a Similar Business,
 and any business that is ancillary or complementary to the foregoing.

          “Stated Equity Value” means the “Stated Equity Value” as defined in the Restructuring Support Agreement.

          “Stated Maturity Date” has the meaning in clause (a) of the definition of “Maturity Date.”




                                                            29
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 106 of 189


           “Subordinated Indebtedness” means any Indebtedness of the Borrower or any Guarantor that is expressly
 subordinated in right of payment to the Indebtedness under the Loan Documents pursuant to a written agreement to
 that effect.

           “Subsidiary” means, with respect to any Person, any corporation, association, limited liability company or
 other business entity of which more than 50% of the outstanding Voting Stock is owned, directly or indirectly, by, or,
 in the case of a partnership, the sole general partner or the managing partner or the only general partners of which are,
 such Person and one or more Subsidiaries of such Person (or a combination thereof). Unless otherwise specified, all
 references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

          “Superpriority Claim” means the “DIP Superpriority Claim” as defined in the Orders.

          “Surety Bonds” means surety bonds obtained by the Borrower or any Subsidiary consistent with market
 practice and the indemnification or reimbursement obligations of the Borrower or such Subsidiary in connection
 therewith.

          “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings (including backup
 withholding), assessments, fees or other charges imposed by any Governmental Authority, including any interest,
 additions to tax or penalties applicable thereto.

         “Term Lender” means each financial institution listed on the signature pages hereto as a Lender (other than
 a Roll-Up Lender) and any other Person that becomes a party hereto pursuant to an Assignment and Assumption
 Agreement, in each case, that has a Term Loan Commitment or is a holder of a Term Loan.

          “Term Loan” means the Initial Term Loan and the Delayed Draw Term Loan.

       “Term Loan Commitment” means the Initial Term Loan Commitment and the Delayed Draw Term Loan
 Commitment.

          “Term Loan Facility” means the Initial Term Loan Facility and/or the Delayed Draw Term Loan Facility.

        “Term Loan Note” means a promissory note in the form of Exhibit C-1, as it may be amended, restated,
 supplemented or otherwise modified from time to time.

          “Threshold Amount” means $5,000,000.

          “Transactions” means the transactions contemplated herein to occur on or around the Closing Date, including
 the funding of the Initial Term Loan Facility, the provision of the Delayed Draw Term Loan Facility, the deemed
 funding of the Roll-Up Loans, and the commencement of the Chapter 11 Cases.

          “Two-Week Test Period” means, at any time, the two-week period ended on the immediately preceding
 Friday; provided that only periods ending on the second Friday following the Closing Date and each second Friday
 thereafter shall constitute Two-Week Test Periods.

          “Type” means, with respect to a Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.

          “UCC” means the Uniform Commercial Code as in effect in the applicable state of jurisdiction.

           “Unfunded Pension Liability” means the excess of a Pension Plan’s accrued benefit liabilities under Section
 4001 (a)(16) of ERISA, over the current value of that Pension Plan’s assets, determined in accordance with the
 actuarial assumptions used for funding the Pension Plan pursuant to Section 412 of the Code for the applicable plan
 year.

          “Uniper” means Uniper Global Commodities UK Limited.



                                                            30
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 107 of 189


          “United States” and “U.S.” mean the United States of America.

         “U.S. Government Obligations” means obligations issued or directly and fully guaranteed or insured by the
 United States of America or by any agency or instrumentality thereof, provided that the full faith and credit of the
 United States of America is pledged in support thereof.

          “U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

         “Voting Stock” means, with respect to any Person, Capital Stock of any class or kind ordinarily having the
 power to vote for the election of directors, managers or other voting members of the governing body of such Person.

          “Waivable Mandatory Prepayment” has the meaning specified in Section 2.05(l).

         “Wholly Owned” means, with respect to any Subsidiary, a Subsidiary all of the outstanding Capital Stock of
 which (other than any director’s qualifying shares) is owned by the Borrower and one or more Wholly Owned
 Subsidiaries (or a combination thereof).

          “Withholding Agent” means any Loan Party and the Administrative Agent.

          “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority, the write-
 down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In Legislation for
 the applicable EEA Member Country, which write-down and conversion powers are described in the EU Bail-In
 Legislation Schedule.

          1.02     Other Interpretive Provisions. With reference to this Agreement and each other Loan Document,
 unless otherwise specified herein or in such other Loan Document:

           (a)      The definitions of terms herein shall apply equally to the singular and plural forms of the terms
 defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and
 neuter forms. The words “include,” “includes” and “including” shall be deemed to be followed by the phrase “without
 limitation.” The word “will” shall be construed to have the same meaning and effect as the word “shall.” Unless the
 context requires otherwise, (i) any definition of or reference to any agreement, instrument or other document
 (including any Organizational Document) shall be construed as referring to such agreement, instrument or other
 document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such
 amendments, supplements or modifications set forth herein or in any other Loan Document), (ii) any reference herein
 to any Person shall be construed to include such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
 “hereto” and “hereunder,” and words of similar import when used in any Loan Document, shall be construed to refer
 to such Loan Document in its entirety and not to any particular provision thereof, (iv) all references in a Loan
 Document to Articles, Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and
 Exhibits and Schedules to, the Loan Document in which such references appear, (v) any reference to any law shall
 include all statutory and regulatory provisions consolidating, amending, replacing or interpreting such law and any
 reference to any law or regulation shall, unless otherwise specified, refer to such law or regulation as amended,
 modified or supplemented from time to time, and (vi) the words “asset” and “property” shall be construed to have the
 same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash,
 securities, accounts and contract rights.

          (b)      In the computation of periods of time from a specified date to a later specified date, the word “from”
 means “from and including;” the words “to” and “until” each mean “to but excluding;” and the word “through” means
 “to and including.”

          (c)       Section headings herein and in the other Loan Documents are included for convenience of reference
 only, shall not constitute a part hereof, shall not be given any substantive effect and shall not affect the interpretation
 of this Agreement or any other Loan Document.

          1.03     Accounting Terms.


                                                             31
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 108 of 189


         (a)      Generally. All accounting terms not specifically or completely defined herein shall be construed in
 conformity with, and all financial data (including financial ratios and other financial calculations) required to be
 submitted pursuant to this Agreement shall be prepared in conformity with GAAP applied on a consistent basis.

           (b)       Changes in GAAP. If at any time any Accounting Change would affect the computation of any
 financial ratio or requirement set forth in any Loan Document, and either the Borrower or the Required Lenders shall
 so request, the Administrative Agent, the Required Lenders and the Borrower shall negotiate in good faith to amend
 such ratio or requirement to preserve the original intent thereof in light of such Accounting Change as if such
 Accounting Change has not been made (subject to the approval of the Required Lenders); provided that, until so
 amended, all financial covenants, standards and terms in this Agreement shall continue to be calculated or construed
 as if such Accounting Change had not occurred.

         1.04    Times of Day. Unless otherwise specified, all references herein to times of day shall be references
 to New York City time (daylight or standard, as applicable).

           1.05     LLC Division. For all purposes under the Loan Documents, in connection with any division or plan
 of division under Delaware Law (including any LLC Division, or any comparable event under a different jurisdiction’s
 laws, as applicable): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
 liability of a different Person, then it shall be deemed to have been transferred from the original Person to the
 subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed to have been
 organized on the first date of its existence by the holders of its Equity Interests.

                                            ARTICLE II
                               THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01      The Loans.

          (a)       Term Loans.

                    (i)      Subject to the terms and conditions set forth herein, each Term Lender agrees, severally
 and not jointly, to make a loan (“Initial Term Loan”) to the Borrower in Dollars, on the Closing Date in an aggregate
 principal amount not to exceed such Term Lender’s Initial Term Loan Commitment. Initial Term Loans may be Base
 Rate Loans or Eurocurrency Rate Loans, as further provided herein.

                    (ii)   Subject to the terms and conditions set forth herein, each Term Lender agrees, severally
 and not jointly, to make a loan (“Delayed Draw Term Loans”) to the Borrower in Dollars, on the Delayed Draw
 Funding Date in an aggregate principal amount not to exceed such Term Lender’s Delayed Draw Term Loan
 Commitment. Delayed Draw Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
 herein.

                      (iii)    Borrower may make only one Borrowing under the Initial Term Loan Commitment on the
 Closing Date, and Borrower may make only one Borrowing under the Delayed Draw Term Loan Commitment on the
 Delayed Draw Funding Date. Any amount borrowed under this Section 2.01(a) and subsequently repaid or prepaid
 may not be reborrowed. Each Term Lender’s Initial Term Loan Commitment or the Delayed Draw Term Loan
 Commitment shall terminate immediately and without any further action on the Closing Date or the Delayed Draw
 Funding Date, as applicable, after giving effect to the funding of such Term Lender’s Commitment on such date.
 Notwithstanding anything to the contrary, unless the Administrative Agent and the Borrower shall otherwise agree,
 the initial Interest Period of any Delayed Draw Term Loans that are Eurocurrency Rate Loans shall commence on the
 date of funding and shall end on the last day of the then-current Interest Period for all Eurocurrency Rate Loans that
 are Initial Term Loans then outstanding.

          (b)       Roll-Up Loan.

                   (i)      Subject to the terms and conditions set forth herein and the Orders, the Prepetition First
 Lien Obligations held by each Consenting First Lien Lender shall be automatically substituted and exchanged for (and


                                                             32
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 109 of 189


 prepaid by) loans hereunder (the “Roll-Up Loans”) in a principal amount equal to such Roll-Up Lender’s Roll-Up
 Amount on the Final Order Entry Date. Such Roll-Up Loans shall be deemed funded on the Final Order Entry, and
 shall constitute, and shall be deemed to be, Loans hereunder.

                    (ii)     No later than three (3) Business Days (or such later time as reasonably acceptable to the
 Administrative Agent) prior to the Delayed Draw Funding Date, the Administrative Agent shall have received a
 written notice, in form and substance satisfactory to the Administrative Agent and the Required Lenders (the “Roll-
 Up Notice”), which shall (A) attach a schedule identifying each Roll-Up Lender and the principal amount of such
 Roll-Up Lender’s Roll-Up Loans deemed issued hereunder, (B) attach a joinder to this Agreement executed by such
 Roll-Up Lender, pursuant to which, inter alia, such Roll-Up Lender shall represent and warrant that it has delivered
 to the Administrative Agent a completed Administrative Questionnaire, such documentation and other information
 under applicable “know your customer” and anti-money laundering rules and regulations requested by the
 Administrative Agent and such documentation and other information required under Section 3.01, and (C) include a
 certification from the Borrower as to the accuracy of the information set forth in such schedule delivered pursuant to
 clause (A) of this Section 2.01(b)(ii).

                    (iii)     The parties hereto agree that the Administrative Agent and the Prepetition Agent may each
 conclusively rely on the Roll-Up Notice and this Section 2.01(b) in adjusting the Register and the Register (as defined
 in the Prepetition First Lien Credit Agreement) to reflect the cancellation of the Prepetition First Lien Obligations and
 the Roll-Up Loans to be received by the Roll-Up Lender on the Final Order Entry Date.

          2.02     Borrowings, Conversions and Continuations of the Loans.

           (a)      Each Borrowing, each conversion of Loans from one Type to the other, and each continuation of
 Eurocurrency Rate Loans shall be made by delivery by Borrower of an irrevocable Borrowing Notice, appropriately
 completed and signed by a Responsible Officer of the Borrower, to the Administrative Agent. Each Borrowing Notice
 must be received by the Administrative Agent, not later than 11:00 a.m., New York City time, (i) three Business Days
 (or, such shorter period as may be acceptable to the Administrative Agent) prior to the requested date of any Borrowing
 of, conversion to or continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans, and
 (ii) one (1) Business Day prior to the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
 conversion to or continuation of Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
 multiple of $500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a principal
 amount of $500,000 or a whole multiple of $250,000 in excess thereof. Each Borrowing Notice shall specify (i)
 whether the requested Borrowing is to be a Base Rate Loan or Eurocurrency Rate Loan, (ii) the requested date of the
 Borrowing, a conversion of Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans, as the
 case may be (which shall be a Business Day), (iii) the principal amount of Loans to be borrowed, converted or
 continued, (iv) the Type of Loans to be borrowed or to which existing Loans are to be converted and (v) wire
 instructions for where Loan funds should be sent. If the Borrower fails to specify a Type of Loan in a Borrowing
 Notice or if the Borrower fails to give a timely notice requesting a conversion or continuation of Eurocurrency Rate
 Loans, then the Loans shall be made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
 Rate Loans shall be effective as of the last day of the Interest Period then in effect with respect to the applicable
 Eurocurrency Rate Loans.

           (b)      Following receipt of a Borrowing Notice, the Administrative Agent shall promptly notify each
 applicable Lender of the amount of its Applicable Percentage under the applicable Facility of the Loans, and if no
 timely notice of a conversion or continuation is provided by the Borrower, the Administrative Agent shall notify each
 applicable Lender of the details of any automatic conversion to Base Rate Loans as described in the preceding
 subsection. In the case of a Borrowing of any Term Loans, each applicable Lender shall make the amount of its Term
 Loan available to the Administrative Agent in immediately available funds at the Administrative Agent’s Office, not
 later than 1:00 p.m. on the Business Day specified in the applicable Borrowing Notice. Upon satisfaction of the
 applicable conditions set forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01),
 and receipt of all requested Loan funds, the Administrative Agent shall make all funds so received available to the
 Borrower in like funds as received by the Administrative Agent by wire transfer of such funds in accordance with
 instructions provided to (and reasonably acceptable to) the Administrative Agent by the Borrower.



                                                            33
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 110 of 189


          (c)       Except as otherwise provided herein, a Eurocurrency Rate Loan may be continued or converted only
 on the last day of an Interest Period for such Eurocurrency Rate Loan. During the existence of an Event of Default,
 no Loans of any Facility may be requested as, converted to or continued as Eurocurrency Rate Loans if the Required
 Lenders or the Administrative Agent so notify the Borrower.

          (d)      Promptly on each Interest Rate Determination Date, Administrative Agent shall determine (which
 determination shall, absent manifest error, be final, conclusive and binding upon all parties) the interest rate that shall
 apply to the Eurocurrency Rate Loans for which an interest rate is then being determined for the applicable Interest
 Period and shall promptly give notice thereof (in writing or by telephone confirmed in writing) to the Borrower and
 each Lender. At any time that Base Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
 and the Lenders of any change in the Prime Rate used in determining the Base Rate promptly following the public
 announcement of such change.

          (e)      After giving effect to all Borrowings, all conversions of Loans from one type to the other, and all
 continuations of Loans as the same Type, there shall not be more than four (4) Interest Periods in effect hereunder in
 respect of the Loans.

          2.03     [Reserved].

          2.04     [Reserved].

          2.05     Prepayments.

          (a)       Voluntary Prepayments. The Borrower may, upon written notice to the Administrative Agent at
 any time or from time to time voluntarily prepay Loans, in each case, in whole or in part, subject to Section 2.09(c)
 and Section 2.09(d); provided that (i) such notice must be received by the Administrative Agent not later than 11:00
 a.m., New York City time (or such other later date and time which is acceptable to the Administrative Agent), (A)
 three Business Days prior to any date of prepayment of Eurocurrency Rate Loans, and (B) one Business Day prior to
 the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a principal
 amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans
 shall be in a principal amount of $500,000 or a whole multiple of $250,000 in excess thereof or, in each case, the
 entire amount thereof then outstanding. Each such notice shall specify the date and amount of such prepayment and
 the Facility(ies) and Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
 Period(s) of such Loans. The Administrative Agent will promptly notify each Lender of its receipt of each such notice
 and of the amount of such Lender’s ratable portion of such prepayment (based on such Lender’s Applicable Percentage
 in respect of the applicable Facility). If such notice is given by the Borrower, the Borrower shall make such
 prepayment and the payment amount specified in such notice shall be due and payable on the date specified therein;
 provided that any such notice may be contingent upon the consummation of a refinancing or other transactions and
 such notice may otherwise be extended or revoked by the Borrower by notice to the Administrative Agent prior to the
 specified effective date if such condition is not satisfied, in each case, with the requirements of Section 3.05 to apply
 to any failure of the contingency to occur and any such extension or revocation. Any prepayment of a Eurocurrency
 Rate Loan shall be accompanied by all accrued interest on the amount prepaid, together with any additional amounts
 required pursuant to Section 3.05. Each prepayment of the outstanding Loans pursuant to this Section 2.05(a) shall
 be applied as specified in Section 2.05(j), and each prepayment of Loans shall be paid to the Lenders in accordance
 with their respective Applicable Percentages.

          (b)      [Reserved].

          (c)      [Reserved].

          (d)      [Reserved].

          (e)      Asset Sales. No later than five Business Days following the consummation of any Disposition by
 the Borrower or a Subsidiary pursuant to Sections 7.05(b) or 7.05(c) that results in the amount of Net Proceeds (as of
 the date of such receipt) exceeding $250,000 in an aggregate amount of all Net Proceeds received since the Closing


                                                             34
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                                Pg 111 of 189


 Date (such excess amount, the “Excess Proceeds”), the Borrower shall prepay the Loans in an aggregate amount equal
 to 100% of the Excess Proceeds. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
 interest on the amount prepaid, together with additional amounts required pursuant to Section 3.05.

          (f)      Issuance of Debt. On the first Business Day following receipt by Borrower or any of its Subsidiaries
 of any cash proceeds from the incurrence of any Indebtedness of Borrower or any of its Subsidiaries (other than with
 respect to Indebtedness permitted to be incurred pursuant to Section 7.03), Borrower shall prepay the Loans in an
 aggregate amount equal to 100% of such proceeds, net of underwriting discounts and commissions and other
 reasonable costs and expenses associated therewith, including reasonable legal fees and expenses.

          (g)      [Reserved].

         (h)      Insurance/Condemnation Proceeds. No later than five Business Days following the date of receipt
 by the Borrower or any of its Subsidiaries, or the Collateral Agent as loss payee, of any Net Insurance/Condemnation
 Proceeds, Borrower shall prepay the Loans in an aggregate amount equal to such Net Insurance/Condemnation
 Proceeds.

          (i)      [Reserved].

          (j)       Application of Prepayments. Each prepayment of the outstanding Loans (including all Base Rate
 Loans and all Eurocurrency Rate Loans) pursuant to this Section 2.05 shall be accompanied by accrued interest to the
 extent required by Section 2.08. Subject to the Carve Out, each prepayment of Loans pursuant to Section 2.05 shall
 be, subject to the Orders, remitted by the Borrower to the Administrative Agent and applied by the Administrative
 Agent in accordance with Section 8.04.

          (k)      [Reserved].

           (l)      Waivable Mandatory Prepayment. Anything contained herein to the contrary notwithstanding, in
 the event the Borrower is required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”) not
 less than five Business Days prior to the date (the “Required Prepayment Date”) on which the Borrower is required to
 make such Waivable Mandatory Prepayment, the Borrower shall notify the Administrative Agent in writing of the
 amount of such prepayment, and the Administrative Agent will promptly thereafter notify each Lender of the amount
 of such Lender’s Applicable Percentage of such Waivable Mandatory Prepayment. Each such Lender may exercise
 such option by giving written notice to the Borrower and the Administrative Agent of its election to do so on or before
 5:00 p.m., New York City time, on the third Business Day prior to the Required Prepayment Date (it being understood
 that any Lender which does not notify the Borrower and the Administrative Agent of its election to exercise such
 option on or before the third Business Day prior to the Required Prepayment Date shall be deemed to have elected, as
 of such date, not to exercise such option). On the Required Prepayment Date, (i) the Borrower shall pay to the
 Administrative Agent an amount equal to that portion of the Waivable Mandatory Prepayment that is payable to those
 Lenders that have elected not to exercise such option, to prepay the Loans of such Lenders (which prepayment shall
 be applied in accordance with the terms of this Section 2.05), and (ii) the portion of the Waivable Mandatory
 Prepayment otherwise payable to Lenders that have elected to exercise such option (“Declined Proceeds”) may be
 retained by the Borrower to be used for any purpose not prohibited hereunder.

          2.06     [Reserved].

         2.07      Repayment of Loans. The Borrower hereby unconditionally agrees to pay to the Administrative
 Agent for the account of each Lender the then unpaid principal amount of such Lender’s Loans, together with all other
 amounts owed hereunder with respect thereto, including all applicable fees in accordance with Section 2.09 on the
 Maturity Date.

          2.08     Interest.

         (a)      Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest
 on the outstanding principal amount thereof for each Interest Period at a rate per annum equal to the Eurocurrency


                                                           35
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267         Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 112 of 189


 Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
 outstanding principal amount thereof from the applicable borrowing date at a rate per annum equal to the Base Rate
 plus the Applicable Rate.

           (b)       If any amount of principal or interest of any Loan (or any other Obligations) is not paid when due
 (without regard to any applicable grace periods), whether at stated maturity, by acceleration or otherwise, such amount
 shall thereafter bear interest at a fluctuating interest rate per annum at all times equal to the Default Rate to the fullest
 extent permitted by applicable Laws. Accrued and unpaid interest on past due amounts (including interest on past due
 interest) shall be due and payable upon demand.

          (c)      Interest on each Loan shall be due and payable in arrears on each Interest Payment Date applicable
 thereto and at such other times as may be specified herein. Interest hereunder shall be due and payable in accordance
 with the terms hereof before and after judgment, and before and after the commencement of any proceeding under
 any Debtor Relief Law.

          2.09      Fees.

          (a)      Agency Fee. The Borrower shall pay to each Agent for its own account, in Dollars, fees in the
 amounts and at the times specified in the Agency Fee Letter. Such fees shall be fully earned when paid and shall not
 be refundable for any reason whatsoever.

           (b)     Upfront Fee. The Borrower shall pay to the Administrative Agent (i) on the Closing Date for the
 account of each Initial Term Lender, as fee compensation for the funding of such Initial Term Lender’s Initial Term
 Loan, an upfront fee in an amount equal to 3.00% of the aggregate principal amount of such Initial Term Lender’s
 Initial Term Loan Commitment, payable to such Initial Term Lender from the proceeds of its Initial Term Loan on
 the Closing Date, and (ii) on the Delayed Draw Funding Date for the account of each Delayed Draw Term Lender, as
 fee compensation for the funding of such Delayed Draw Term Lender’s Delayed Draw Term Loan, an upfront fee in
 an amount equal to 3.00% of the aggregate principal amount of such Delayed Draw Term Lender’s Delayed Draw
 Term Loan Commitment, payable to such Delayed Draw Term Lender from the proceeds of its Delayed Draw Term
 Loan on the Delayed Draw Funding Date. Such upfront fees will be in all respects fully earned, due and payable upon
 the funding of the Initial Term Loans or the Delayed Draw Term Loans, as the case may be, and shall be non-
 refundable and non-creditable thereafter.

           (c)       Put Option Premium. The Borrower shall pay to each Backstop Lender (or any Affiliate, or any
 affiliated investment fund, investment vehicle or entity that is managed, advised or sub-advised by such Backstop
 Lender or such Affiliate, in each case, designated by such Backstop Lender in writing to the Administrative Agent) a
 put option premium in an amount equal to 5.0% of the aggregate principal amount of such Backstop Lender’s Backstop
 Commitments (as in effect immediately prior to the funding of Initial Term Loans), which shall be due on the Plan
 Effective Date and payable in the form of New Common Equity at a 35% discount to the Stated Equity Value, subject
 to dilution for the Management Incentive Plan; provided, however, that, after the exercise of remedies provided for in
 Section 8.02 (or after the Loans have automatically become immediately due and payable) upon the occurrence of any
 Event of Default under this Agreement or upon repayment of the Loans in full and termination of all Commitments
 without the occurrence of the Plan Effective Date, the Borrower shall pay to each Backstop Lender (or any Affiliate,
 or any affiliated investment fund, investment vehicle or entity that is managed, advised or sub-advised by such
 Backstop Lender or such Affiliate, in each case, designated by such Backstop Lender in writing to the Administrative
 Agent) in cash a put option premium in an amount equal to $10,000,000, ratably in accordance with their Backstop
 Commitments (as in effect immediately prior to the funding of the Initial Term Loans). Such put option premium will
 be fully earned in all respects on the Closing Date, and shall be non-refundable and non-creditable thereafter. The
 Agents shall have no responsibility for the distribution of any New Common Equity to the Backstop Lenders.

          (d)      Exit Fee. The Borrower shall pay to each Term Lender (or any Affiliate, or any affiliated investment
 fund, investment vehicle or entity that is managed, advised or sub-advised by such Term Lender or such Affiliate, in
 each case, designated by such Term Lender in writing to the Administrative Agent) an exit fee in an aggregate amount
 equal to 1.0% of the aggregate principal amount of the Term Loan Commitment (prior to any funding of Term Loans),
 which shall be due on the Plan Effective Date, ratably in accordance with Term Loans then outstanding and any
 unfunded Term Loan Commitments then outstanding, and payable in the form of New Common Equity at a 35%

                                                              36
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 113 of 189


 discount to the Stated Equity Value, subject to dilution for the Management Incentive Plan; provided, however, that,
 after the exercise of remedies provided for in Section 8.02 (or after the Loans have automatically become immediately
 due and payable) upon the occurrence of any Event of Default under this Agreement or upon repayment of the Loans
 in full and termination of all Commitments without the occurrence of the Plan Effective Date, the Borrower shall pay
 to each Term Lender (or any Affiliate, or any affiliated investment fund, investment vehicle or entity that is managed,
 advised or sub-advised by such Term Lender or such Affiliate, in each case, designated by such Term Lender in
 writing to the Administrative Agent) in cash an exit fee in an amount equal to $2,000,000, ratably in accordance with
 their Term Loans outstanding at such time. Such exit fees will be fully earned in all respects on the Closing Date, and
 shall be non-refundable and non-creditable thereafter. The Agents shall have no responsibility for the distribution of
 any New Common Equity to the Term Lenders.

           (e)      Delayed Draw Term Loan Commitment Fee. The Borrower shall pay to the Administrative Agent,
 for the account of each Delayed Draw Term Lender, as fee compensation for such Term Lender’s Delayed Draw Term
 Loan Commitment, a commitment fee (the “Delayed Draw Term Loan Commitment Fee”) on the Delayed Draw Term
 Loan Commitment (whether or not then available) of such Term Lender accruing, during the period commencing from
 the Closing Date to the Delayed Draw Funding Date, at a rate per annum equal to the 1.00%, payable to such Term
 Lender from the proceeds of its Delayed Draw Term Loan on the Delayed Draw Funding Date. Such Delayed Draw
 Term Loan Commitment Fee will be in all respects fully earned, due and payable upon the funding of the Delayed
 Draw Term Loans, and shall be non-refundable and non-creditable thereafter.

          2.10     Computation of Interest and Fees.

           (a)      All computations of interest for Base Rate Loans, where the rate of interest is calculated on the basis
 of the Prime Rate, shall be made on the basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
 All other computations of fees and interest shall be made on the basis of a 360-day year and actual days elapsed.
 Interest shall accrue on each Loan for the day on which the Loan is made, and shall not accrue on a Loan, or any
 portion thereof, for the day on which the Loan or such portion is paid; provided that any Loan that is repaid on the
 same day on which it is made shall, subject to Section 2.12(a), bear interest for one day. Each determination by an
 Administrative Agent of an interest rate or fee hereunder shall be conclusive and binding for all purposes, absent
 manifest error.

          2.11     Evidence of Debt.

           (a)      The Credit Extensions made by each Lender shall be evidenced by one or more accounts or records
 maintained by such Lender and by the Administrative Agent in the ordinary course of business. The accounts or
 records maintained by the Administrative Agent and each Lender shall be conclusive absent manifest error of the
 amount of the Credit Extensions made by the Lenders to the Borrower and the interest and payments thereon. Any
 failure to so record or any error in doing so shall not, however, limit or otherwise affect the obligation of the Borrower
 hereunder to pay any amount owing with respect to the Obligations. In the event of any conflict between the accounts
 and records maintained by any Lender and the accounts and records of the Administrative Agent in respect of such
 matters, the accounts and records of the Administrative Agent shall control in the absence of manifest error. Upon
 the request of any Lender to the Borrower, the Borrower shall execute and deliver a Note to such Lender, which shall
 evidence such Lender’s Loans to the Borrower in addition to such accounts or records. Each Lender may attach
 schedules to a Note and endorse thereon the date, Type (if applicable), amount and maturity of its Loans and payments
 with respect thereto.

          2.12     Payments Generally; Administrative Agent’s Clawback.

          (a)      General. All payments to be made by the Borrower shall be made without condition or deduction
 for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all payments by
 the Borrower hereunder shall be made to the Administrative Agent for the account of the Lenders, to which such
 payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m.,
 New York City time, on the date specified herein. The Administrative Agent will promptly distribute to each
 applicable Lender its Applicable Percentage of such payment in like funds as received by wire transfer to such
 applicable Lender’s Lending Office. All payments received by the Administrative Agent after 2:00 p.m., New York
 City time, may, in Administrative Agent’s discretion, be deemed received on the next succeeding Business Day and

                                                            37
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                               Pg 114 of 189


 any applicable interest or fee shall continue to accrue. If any payment to be made by the Borrower shall come due on
 a day other than a Business Day, payment shall be made on the next following Business Day, and such extension of
 time shall be reflected in computing interest or fees, as the case may be.

          (b)       (i)      Funding by Lenders; Presumption by Administrative Agent. Unless the Administrative
 Agent shall have received notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency Rate
 Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon., New York City time, on the date of
 such Borrowing) that such Lender will not make available to the Administrative Agent such Lender’s share of such
 Borrowing, the Administrative Agent may assume that such Lender has made such share available on such date in
 accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has made such
 share available in accordance with and at the time required by Section 2.02) and may, in reliance upon such
 assumption, make available to the Borrower a corresponding amount. In such event, if an applicable Lender has not
 in fact made its share of the applicable Borrowing available to the Administrative Agent, then the applicable Lender
 and the Borrower severally agree to pay to the Administrative Agent forthwith on demand such corresponding amount
 in Same Day Funds with interest thereon, for each day from and including the date such amount is made available to
 the Borrower to but excluding the date of payment to the Administrative Agent, at (A) in the case of a payment to be
 made by such Lender, the Overnight Rate plus any administrative, processing or similar fees customarily charged by
 the Administrative Agent in connection with the foregoing, and (B) in the case of a payment to be made by the
 Borrower, the interest rate applicable to Base Rate Loans of the Facility and Type comprising such Borrowing. If the
 Borrower and such Lender shall pay such interest to the Administrative Agent for the same or an overlapping period,
 the Administrative Agent shall promptly remit to the Borrower the amount of such interest paid by the Borrower for
 such period. If such Lender pays its share of the applicable Borrowing to the Administrative Agent, then the amount
 so paid shall constitute such Lender’s Term Loan, included in such Borrowing. Any payment by the Borrower shall
 be without prejudice to any claim the Borrower may have against a Lender that shall have failed to make such payment
 to the Administrative Agent.

                    (ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the Administrative
 Agent shall have received notice from the Borrower prior to the date on which any payment is due to the
 Administrative Agent for the account of the applicable Lenders hereunder that the Borrower will not make such
 payment, the Administrative Agent may assume that the Borrower has made such payment on such date in accordance
 herewith and may, in reliance upon such assumption, distribute to the applicable Lenders, the amount due. In such
 event, if the Borrower has not in fact made such payment, then each of the applicable Lenders, severally agrees to
 repay to the Administrative Agent forthwith on demand the amount so distributed to such Lender, in Same Day Funds
 with interest thereon, for each day from and including the date such amount is distributed to it to but excluding the
 date of payment to the Administrative Agent at the Overnight Rate.

         A notice of the Administrative Agent to any applicable Lender or the Borrower with respect to any amount
 owing under this subsection (b) shall be conclusive, absent manifest error.

           (c)      Failure to Satisfy Conditions Precedent. If any Lender makes available to the Administrative Agent
 funds for any Loan to be made by such Lender to the Borrower as provided in the foregoing provisions of this Article
 II, and such funds are not made available to the Borrower by the Administrative Agent because the conditions set forth
 in Article IV are not satisfied or waived in accordance with the terms hereof, the Administrative Agent shall promptly
 return such funds (in like funds as received from such Lender) to such Lender, without interest.

           (d)     Obligations of Lenders Several. The obligations of the Lenders hereunder to make Term Loans and
 to make payments pursuant to Section 10.04(c) are several and not joint. The failure of any Lender to make any Term
 Loan or to make any payment under Section 10.04(c) on any date required hereunder shall not relieve any other Lender
 of its corresponding obligation to do so on such date, and no Lender shall be responsible for the failure of any other
 Lender to so make its Term Loan or to make its payment under Section 10.04(c).

          (e)      Funding Source. Nothing herein shall be deemed to obligate any Lender to obtain the funds for any
 Loan in any particular place or manner or to constitute a representation by any Lender that it has obtained or will
 obtain the funds for any Loan in any particular place or manner.



                                                          38
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                               Pg 115 of 189


           2.13     Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly provided in this
 Agreement, each payment (including each prepayment) by the Borrower on account of principal of and interest on
 any Loans shall be allocated by the Administrative Agent pro rata according to the respective outstanding principal
 amounts of such Loans then held by the respective Lenders. If any Lender shall, by exercising any right of setoff or
 counterclaim or otherwise, obtain payment in respect of (a) Obligations due and payable to such Lender hereunder
 and under the other Loan Documents at such time in excess of its ratable share (according to the proportion of (i) the
 amount of such Obligations due and payable to such Lender at such time to (ii) the aggregate amount of the Obligations
 due and payable to all Lenders hereunder and under the other Loan Documents at such time) of payments on account
 of the Obligations due and payable to all Lenders hereunder and under the other Loan Documents at such time obtained
 by all the Lenders at such time or (b) Obligations owing (but not due and payable) to such Lender hereunder and under
 the other Loan Documents at such time in excess of its ratable share (according to the proportion of (i) the amount of
 such Obligations owing (but not due and payable) to such Lender at such time to (ii) the aggregate amount of the
 Obligations owing (but not due and payable) to all Lenders hereunder and under the other Loan Documents at such
 time) of payment on account of the Obligations owing (but not due and payable) to all Lenders hereunder and under
 the other Loan Documents at such time obtained by all of the Lenders at such time, then the Lender receiving such
 greater proportion shall (a) notify the Administrative Agent of such fact and (b) purchase (for cash at face value)
 participations in the Loans of the other Lenders, or make such other adjustments as shall be equitable, so that the
 benefit of all such payments shall be shared by the Lenders ratably in accordance with the aggregate amount of
 Obligations then due and payable to the Lenders or owing (but not due and payable) to the Lenders, as the case may
 be; provided that:

          (a)       if any such participations or subparticipations are purchased and all or any portion of the payment
 giving rise thereto is recovered, such participations or subparticipations shall be rescinded and the purchase price
 restored to the extent of such recovery, without interest; and

           (b)      the provisions of this Section shall not be construed to apply to (i) any payment made by the
 Borrower pursuant to and in accordance with the express terms of this Agreement (ii) any payment obtained by a
 Lender as consideration for the assignment of or sale of a participation in any of its Loans to any assignee or
 participant, other than to the Borrower or any Subsidiary thereof (as to which the provisions of this Section shall
 apply), (iii) any payments pursuant to the Agency Fee Letter, or (iv) any payments made pursuant to Article III or
 Section 10.13.

          The Borrower consents to the foregoing and agrees, to the extent it may effectively do so under applicable
 law, that any Lender acquiring a participation pursuant to the foregoing arrangements may exercise against the
 Borrower rights of setoff and counterclaim with respect to such participation as fully as if such Lender were a direct
 creditor of the Borrower in the amount of such participation.

          2.14     [Reserved].

          2.15     [Reserved].

          2.16     [Reserved].

          2.17     [Reserved].

          2.18     Defaulting Lenders. Notwithstanding anything contained in this Agreement to the contrary, if any
 Lender becomes a Defaulting Lender, then, until such time as such Lender is no longer a Defaulting Lender, to the
 extent permitted by applicable Law:

            (a)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or other amounts received by
 the Administrative Agent for the account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
 pursuant to Article VIII or otherwise) or received by the Administrative Agent from a Defaulting Lender pursuant to
 Section 10.08 shall be applied at such time or times as may be determined by the Administrative Agent as follows:
 first, to the payment of any amounts owing by such Defaulting Lender to any Agent hereunder; second, as the
 Borrower may request (so long as no Default or Event of Default exists), to the funding of any Loan in respect of


                                                          39
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 116 of 189


 which such Defaulting Lender has failed to fund its portion thereof as required by this Agreement, as determined by
 the Administrative Agent; third, if so determined by the Administrative Agent and the Borrower, to be held in a deposit
 account and released pro rata in order to satisfy such Defaulting Lender’s potential future funding obligations with
 respect to Loans under this Agreement; fourth, to the payment of any amounts owing to the Lenders, as a result of any
 judgment of a court of competent jurisdiction obtained by any Lender, against such Defaulting Lender as a result of
 such Defaulting Lender’s breach of its obligations under this Agreement; fifth, so long as no Default or Event of
 Default exists, to the payment of any amounts owing to the Borrower as a result of any judgment of a court of
 competent jurisdiction obtained by the Borrower against such Defaulting Lender as a result of such Defaulting
 Lender’s breach of its obligations under this Agreement; and sixth, to such Defaulting Lender or as otherwise directed
 by a court of competent jurisdiction; provided that if such payment is a payment of the principal amount of any Loans
 in respect of which such Defaulting Lender has not fully funded its appropriate share, such payment shall be applied
 solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being applied to the payment of any
 Loans of such Defaulting Lender until such time as all Loans are held by the Lenders pro rata in accordance with the
 Commitments hereunder. Any payments, prepayments or other amounts paid or payable to a Defaulting Lender that
 are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected by such
 Defaulting Lender, and each Lender irrevocably consents hereto.

           A Lender that has become a Defaulting Lender because of an event referenced in the definition of Defaulting
 Lender may cure such status and shall no longer constitute a Defaulting Lender as a result of such event when (i) such
 Defaulting Lender shall have fully funded or paid, as applicable, all Loans or other amounts required to be funded or
 paid by it hereunder as to which it is delinquent (together, in each case, with such interest thereon as shall be required
 to any Person as otherwise provided in this Agreement), (ii) the Administrative Agent and each of the Borrower shall
 have received a certification by such Defaulting Lender of its ability and intent to comply with the provisions of this
 Agreement going forward, and (iii) each of the Administrative Agent and the Borrower shall have determined (and
 notified the Administrative Agent) that they are satisfied, in their sole discretion, that such Defaulting Lender intends
 to continue to perform its obligations as a Lender hereunder and has all approvals required to enable it, to continue to
 perform its obligations as a Lender hereunder. No reference in this subsection to an event being “cured” shall by itself
 preclude any claim by any Person against any Lender that becomes a Defaulting Lender for such damages as may
 otherwise be available to such Person arising from any failure to fund or pay any amount when due hereunder or from
 any other event that gave rise to such Lender’s status as a Defaulting Lender.

          2.19     Priority and Liens; No Discharge.

          (a)      The relative priorities of the Liens with respect to the Collateral shall be as set forth in the Interim
 Order (and, when entered, the Final Order). Notwithstanding anything to the contrary in this Agreement or in any
 Loan Document, all of the Liens described herein shall be effective and perfected upon entry of the Interim Order
 without the necessity of the execution or recordation of filings by the Debtors of security agreements, mortgages,
 control agreements, pledge agreements, financing statements or other similar documents, or the possession or control
 by the Collateral Agent, as applicable, of, or over, any Collateral, as set forth in the Interim Order and, when entered,
 the Final Order.

          (b)

                   (i)      Each Loan Party that is a Debtor hereby confirms and acknowledges that, pursuant to the
 Interim Order (and, when entered, the Final Order), the Liens in favor of the Collateral Agent on behalf of and for the
 benefit of the Secured Parties in all of the Collateral and the proceeds thereof, which includes, without limitation, all
 of such Debtor’s Real Properties (other than Excluded Assets), now existing or hereafter acquired, shall be created
 and perfected without the recordation or filing in any land records or filing offices of any mortgage, assignment or
 similar instrument.

                   (ii)      Further to Section 2.19(b)(i) and the Interim Order (and, when entered, the Final Order),
 subject to Section 2.19(b)(iv) below, to secure the full and timely payment and performance of the Obligations, each
 Loan Party that is a Debtor hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and
 CONFIRMS, to the Collateral Agent, for the ratable benefit of the Secured Parties, all or any Real Properties (in any
 case, excluding any Real Properties that are Excluded Assets), but which, for the avoidance of doubt, shall include all
 of such Loan Party’s right, title and interest now or hereafter acquired in and to (a) any and all easements, rights-of-

                                                            40
 LEGAL_US_E # 147701594.4
Case 20-41308            Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 117 of 189


 way, reversions, sidewalks, strips and gores of land, drives, roads, curbs, streets, ways, alleys, passages, passageways,
 sewer rights, waters, water courses, water rights, mineral, gas and oil rights, as-extracted collateral and all power, air,
 light and other rights, estates, titles, interests, privileges, liberties, servitudes, licenses, tenements, hereditaments and
 appurtenances whatsoever, in any way belonging, relating or appertaining thereto, or any part thereof, or which
 hereafter shall in any way belong, relate or be appurtenant thereto; (b) the lessee’s interest and estate in, to and under
 any leases and subleases to which such Loan Party is a party (as such leases and subleases may be extended, amended,
 supplemented, modified or restated), together with any and all easements, rights-of-way, reversions, sidewalks, strips
 and gores of land, drives, roads, curbs, streets, ways, alleys, passages, passageways, sewer rights, waters, water
 courses, water rights, mineral, gas and oil rights, as-extracted collateral and all power, air, light and other rights,
 estates, titles, interests, privileges, liberties, servitudes, licenses, tenements, hereditaments and appurtenances
 whatsoever, in any way demised under such leases and subleases; (c) any and all tipples, loading and coal washing
 facilities, railroad tracks, buildings, foundations, structures and other fixtures and improvements and any and all
 alterations and all materials now or hereafter intended for construction, reconstruction or repair thereof; (d) any and
 all permits, certificates, authorizations, consents, approvals, licenses, franchises, waivers or other instruments now or
 hereafter required by any Governmental Authority to operate or use and occupy the Real Properties and related assets
 for its intended uses; (e) all materials, supplies, equipment, apparatus and other items of personal property now owned
 or hereafter acquired by such Loan Party, and water, gas, electrical, telephone, storm and sanitary sewer facilities and
 all other utilities whether or not situated in easements or used or useful in connection with mining coal or other
 minerals or in connection with any related activities or the maintenance or preservation thereof; (f) all goods, accounts,
 general intangibles, instruments, documents, chattel paper, as-extracted collateral and all other personal property of
 any kind or character, including such items of personal property as defined in the UCC; (g) all reserves, escrows or
 impounds and all deposit accounts; (h) such Loan Party’s right, title and interest as lessor, landlord, sublessor,
 sublandlord, franchisor, licensor or grantor, in all leases and subleases (including, without limitation, intercompany
 leases) of land or improvements, leases and subleases of space, oil, gas and mineral leases, franchise agreements,
 licenses, occupancy or concession agreements or other agreements which grant to any Person (other than such Loan
 Party) a possessory interest in, or the right to use any Real Properties, including, all rents, additional rents, royalties,
 cash, guaranties, letters of credit, bonds, sureties or securities deposited thereunder to secure performance of the
 lessee’s, sublessee’s, franchisee’s, licensee’s or obligee’s obligations thereunder, revenues, earnings, profits and
 income, advance rental or royalties, payments, payments incident to assignment, sublease or surrender of a lease,
 claims for forfeited deposits and claims for damages, now due or hereafter to become due, with respect to any lease,
 any indemnification against, or reimbursement for, sums paid and costs and expenses incurred by such Loan Party
 under any lease or otherwise, and any award in the event of the bankruptcy of any tenant or lessee under or guarantor
 of a lease; (i) all other agreements, such as construction contracts, architects’ agreements, engineers’ contracts, utility
 contracts, maintenance agreements, management agreements, service contracts, listing agreements, guaranties,
 warranties, permits, licenses, certificates and entitlements in any way relating to the construction, use, occupancy,
 operation, maintenance, enjoyment or ownership of any Real Properties; (j) all rights, privileges, tenements,
 hereditaments, rights-of-way, easements, appendages and appurtenances appertaining to the foregoing; (k) all property
 tax refunds payable to such Loan Party; (l) all accessions, replacements and substitutions for any of the foregoing and
 all proceeds thereof; (m) all insurance policies, unearned premiums therefor and proceeds from such policies covering
 any of the above property now or hereafter acquired by such Loan Party; and (n) any awards, damages, remunerations,
 reimbursements, settlements or compensation heretofore made or hereafter to be made by any Governmental Authority
 pertaining to the Real Properties (BUT EXCLUDING from the foregoing grants, Excluded Assets), TO HAVE AND
 TO HOLD to the Collateral Agent, and such Loan Party does hereby bind itself, its successors and assigns to
 WARRANT AND FOREVER DEFEND the title to such property, assets and interests unto the Collateral Agent.

                    (iii)     Each Loan Party that is a Debtor further agrees that upon the request of the Collateral Agent
 (acting at the direction of the Required Lenders), such Loan Party shall execute and deliver to the Collateral Agent,
 as soon as reasonably practicable following such request but in any event within 45 days following such request (or
 such later date as may be extended by the Collateral Agent), with respect to Real Properties owned or leased by such
 Loan Party (in any case, excluding any Real Properties that are Excluded Assets) and identified by the Collateral
 Agent, the applicable Loan Party shall deliver:

                    1.       fully executed and notarized Mortgages, in proper form for recording in all appropriate
                             places in all applicable jurisdictions, encumbering each such Real Properties, and any
                             ancillary deliverables as reasonably requested by the Collateral Agent (including, without


                                                              41
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 118 of 189


                             limitation, memoranda of leases in recordable form, duly executed by the applicable
                             landlord and Loan Party);

                   2.        an opinion of counsel (which counsel shall be reasonably satisfactory to Collateral Agent)
                             in each state in which each such Real Property is located with respect to the enforceability
                             of the form(s) of Mortgages to be recorded in such state and such other matters as Collateral
                             Agent may reasonably request, in each case in form and substance reasonably satisfactory
                             to Collateral Agent; and

                   3.        (A) a completed Flood Certificate with respect to any Real Property that constitutes
                             Collateral and that is improved with structures eligible for flood insurance under the Flood
                             Program, which Flood Certificate shall (x) be addressed to the Collateral Agent and (y)
                             otherwise comply with the Flood Program; (B) if the Flood Certificate states that such Real
                             Property is located in a Flood Zone, Debtor’s written acknowledgment of receipt of written
                             notification from the Collateral Agent (x) as to the existence of each such Real Property
                             and (y) as to whether the community in which such Real Property is located is participating
                             in the Flood Program; and (C) if such Real Property is located in a Flood Zone and is
                             located in a community that participates in the Flood Program, evidence that Debtor has
                             obtained a policy of flood insurance that is in compliance with all applicable requirements
                             of the Flood Program.

                      (iv)     Each of the Loan Parties agrees that to the extent that its Obligations have not been Paid in
 Full, (i) its obligations shall not be discharged by any order confirming a Reorganization Plan (and each of the Loan
 Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and (ii) the
 Superpriority Claim granted to the Secured Parties pursuant to the Orders and the Liens granted to the Secured Parties
 pursuant to the Orders shall not be affected in any manner by any order confirming a Reorganization Plan; provided
 that such Obligations shall be discharged upon such Payment in Full, and such Obligations may be otherwise treated
 in accordance with an Acceptable Plan and such treatment will provide for the discharge of the Obligations arising
 hereunder if so provided by such Acceptable Plan.

                                               ARTICLE III
                                TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01     Taxes.

          (a)      Payments Free of Taxes. Any and all payments by or on account of any Loan Party hereunder or
 under any other Loan Document shall be made without deduction or withholding for any Taxes, except as required by
 applicable Law. If any applicable Law (as determined in the good faith discretion of the applicable Withholding
 Agent) requires the deduction or withholding of any Tax from any such payment by a Withholding Agent, then the
 applicable Withholding Agent shall be entitled to make such deduction or withholding and shall timely pay the full
 amount deducted or withheld to the relevant Governmental Authority in accordance with applicable law and, if such
 Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party shall be increased as necessary so that
 after such deduction or withholding has been made (including such deductions and withholdings applicable to
 additional sums payable under this Section 3.01(a)) the applicable Recipient receives an amount equal to the sum it
 would have received had no such deduction or withholding been made.

          (b)      Payment of Other Taxes by the Borrower. Without duplication of any obligation set forth in
 subsection (a) above, the Loan Parties shall timely pay to the relevant Governmental Authority in accordance with
 applicable law, or at the option of the Administrative Agent timely reimburse it for the payment of any Other Taxes.

           (c)      Indemnification by the Borrower. The Loan Parties shall jointly and severally indemnify each
 Recipient within 10 days after written demand therefor, for the full amount of any Indemnified Taxes (including
 Indemnified Taxes imposed or asserted on or attributable to amounts payable under this Section) payable or paid by
 such Recipient, or required to be withheld or deducted from a payment to such Recipient and any reasonable expenses
 arising therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly or legally imposed or
 asserted by the relevant Governmental Authority. A certificate as to the amount of such payment or liability delivered

                                                             42
 LEGAL_US_E # 147701594.4
Case 20-41308             Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                  Pg 119 of 189


 to the Borrower by a Lender (with a copy to the Administrative Agent), or by the Administrative Agent on its own
 behalf or on behalf of an applicable Lender, shall be conclusive absent manifest error.

         (d)       Evidence of Payments. As soon as practicable after any payment of Taxes by any Loan Party to a
 Governmental Authority pursuant to this Section 3.01, the applicable Loan Party shall deliver to the Administrative
 Agent the original or a certified copy of a receipt issued by such Governmental Authority evidencing such payment,
 a copy of the return reporting such payment or other evidence of such payment reasonably satisfactory to the
 Administrative Agent.

          (e)      Status of Lenders.

                    (i)      Any Lender that is entitled to an exemption from or reduction of withholding Tax with
 respect to any payments made under any Loan Document shall deliver to the Borrower and the Administrative Agent,
 at the time or times prescribed by applicable Law and from time to time when reasonably requested by the Borrower
 or the Administrative Agent, such properly completed and executed documentation prescribed by applicable Law or
 reasonably requested by the Borrower or the Administrative Agent as will permit such payments to be made without
 withholding or at a reduced rate of withholding. In addition, any Lender, if reasonably requested by the Borrower or
 the Administrative Agent, shall deliver such other documentation prescribed by applicable Law or reasonably
 requested by the Borrower or the Administrative Agent as will enable the Borrower or the Administrative Agent to
 determine whether or not such Lender is subject to backup withholding or information reporting requirements.

                   (ii)      Without limiting the generality of the foregoing,

                           (A)       any Lender that is not a Foreign Lender shall deliver to the Borrower and
 Administrative Agent on or prior to the date on which such Lender becomes a Lender under this Agreement (and from
 time to time thereafter as prescribed by applicable Law or upon the reasonable request of the Borrower or the
 Administrative Agent), duly completed and executed copies of IRS Form W-9 certifying that such Lender is exempt
 from U.S. federal backup withholding tax;

                           (B)       any Foreign Lender, to the extent it is legally entitled to do so, shall deliver to the
 Borrower and the Administrative Agent (in such number of copies as shall be requested by the recipient) on or prior
 to the date on which such Foreign Lender becomes a Lender under this Agreement (and from time to time thereafter
 upon the reasonable request of the Borrower or the Administrative Agent), whichever of the following is applicable:

                                       (1)      in the case of any Foreign Lender claiming the benefits of an income tax
                             treaty to which the United States is a party (x) with respect to payments of interest under
                             any Loan Document, duly completed and executed copies of IRS Form W-8BEN or IRS
                             Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
                             federal withholding Tax pursuant to the “interest” article of such tax treaty and (y) with
                             respect to any other applicable payments under any Loan Document, IRS Form W-8BEN
                             or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
                             U.S. federal withholding Tax pursuant to the “business profits” or “other income” article
                             of such tax treaty;

                                   (2)          duly completed and executed copies of IRS Form W-8ECI or IRS Form
                             W-8EXP;

                                       (3)      in the case of any Foreign Lender claiming the benefits of the exemption
                             for portfolio interest under Section 881(c) of the Code, (x) a certificate substantially in the
                             form of Exhibit M-1 to the effect that such Foreign Lender is not (A) a “bank” within the
                             meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
                             Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
                             foreign corporation” related to a Loan Party as described in Section 881(c)(3)(C) of the
                             Code (a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed copies
                             of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;


                                                             43
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 120 of 189


                                       (4)      to the extent any Foreign Lender is not the beneficial owner, duly
                             completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form W-
                             8ECI, IRS Form W-8EXP, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a
                             U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or Exhibit M-3,
                             IRS Form W-9, and/or other certification documents from each beneficial owner, as
                             applicable; provided that if the Foreign Lender is a partnership and one or more direct or
                             indirect partners of such Foreign Lender are claiming the portfolio interest exemption, such
                             Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in the form
                             of Exhibit M-4 on behalf of each such direct and indirect partner;

                             (C)      in addition, any Foreign Lender shall, to the extent it is legally entitled to do so,
 deliver to the Borrower and the Administrative Agent (in such number of copies as shall be requested by the recipient)
 on or prior to the date on which such Foreign Lender becomes a Lender under this Agreement (and from time to time
 thereafter upon the reasonable request of the Borrower or the Administrative Agent), duly completed and executed
 copies of any other form prescribed by applicable Law as a basis for claiming exemption from or a reduction in United
 States federal withholding Tax duly completed and executed together with such supplementary documentation as may
 be prescribed by applicable Law to permit the Borrower or Administrative Agent to determine the withholding or
 deduction required to be made; provided, that notwithstanding anything to the contrary in this Section 3.01(e); the
 completion, execution and submission of the documentation described in this subclause 3.01(e)(ii)(C) shall not be
 required if in the Lender’s reasonable judgment such completion, execution or submission would subject such Lender
 to any material unreimbursed cost or expense or would materially prejudice the legal or commercial position of such
 Lender; and

                             (D)      if a payment made to a Lender under any Loan Document would be subject to Tax
 imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements of FATCA
 (including those contained in Section 1471(b) or Section 1472(b) of the Code, as applicable), such Lender shall deliver
 to the Borrower and the Administrative Agent at the time or times as prescribed by Law and at such time or times as
 reasonably requested by the Borrower or the Administrative Agent such documentation prescribed by applicable Law
 (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
 requested by the Borrower or the Administrative Agent as may be necessary for the Borrower and the Administrative
 Agent to comply with their obligations under FATCA and to determine that such Lender has complied with such
 Lender’s obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
 for the purposes of this subclause 3.01(e)(ii)(D), “FATCA” shall include any amendments made to FATCA after the
 date of this Agreement.

          Each Lender agrees that if any form or certification it previously delivered expires or becomes obsolete or
 inaccurate in any respect, it shall update such form or certification or promptly notify the Borrower and the
 Administrative Agent in writing of its legal inability to do so.

           (f)      Treatment of Certain Refunds. If any party determines, in its sole discretion exercised in good faith,
 that it has received a refund of any Taxes as to which it has been indemnified pursuant to this Section 3.01 (including
 by the payment of additional amounts pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
 equal to such refund (but only to the extent of indemnity payments made under this Section with respect to the Taxes
 giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of such indemnified party and without
 interest (other than any interest paid by the relevant Governmental Authority with respect to such refund); Such
 indemnifying party, upon the request of such indemnified party, shall repay to such indemnified party the amount paid
 over pursuant to this paragraph (f) (plus any penalties, interest or other charges imposed by the relevant Governmental
 Authority), in the event that such indemnified party is required to repay such refund to such Governmental Authority.
 Notwithstanding anything to the contrary in this paragraph (f), in no event will the indemnified party be required to
 pay any amount to an indemnifying party pursuant to this paragraph (f) the payment of which would place the
 indemnified party in a less favorable net after-Tax position than the indemnified party would have been in if the Tax
 subject to indemnification and giving rise to such refund had not been deducted, withheld or otherwise imposed and
 the indemnification payments or additional amounts with respect to such Tax had never been paid. This paragraph
 shall not be construed to require any indemnified party to make available its Tax returns (or any other information
 relating to its Taxes that it deems confidential) to the indemnifying or any other Person.


                                                            44
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 121 of 189


          (g)       Survival. Each party’s obligations under this Section 3.01 shall survive the resignation or
 replacement of any Agent or any assignment of rights by, or the replacement of, a Lender, the termination of the
 Commitments, the repayment, satisfaction or discharge of all obligations under any Loan Document, and the
 termination of this Agreement.

           3.02      Illegality. If any Lender determines that as a result of any Change in Law it becomes unlawful, or
 that any Governmental Authority asserts that it is unlawful, for any Lender or its applicable Lending Office to make,
 maintain or fund Eurocurrency Rate Loans, or to determine or charge interest rates based upon the Eurocurrency Rate,
 or any Governmental Authority has imposed material restrictions on the authority of such Lender to purchase or sell,
 or to take deposits of, Dollars in the applicable interbank market, then, on notice thereof by such Lender to the
 Borrower through the Administrative Agent, (a) any obligation of such Lender to make or continue Eurocurrency Rate
 Loans or to convert Base Rate Loan to Eurocurrency Rate Loans, shall be suspended and (b) if such notice asserts the
 illegality of such Lender making or maintaining Base Rate Loans the interest rate on which is determined by reference
 to the Eurocurrency Rate component of the Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
 necessary to avoid such illegality, be determined by the Administrative Agent without reference to the Eurocurrency
 Rate component of the Base Rate, in each case, until such Lender notifies the Administrative Agent and the Borrower
 that the circumstances giving rise to such determination no longer exist. Upon receipt of such notice, (i) the Borrower
 shall, upon demand from such Lender (with a copy to the Administrative Agent), prepay or convert all such
 Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on Base Rate Loans of such Lender
 shall, if necessary to avoid such illegality, be determined by the Administrative Agent without reference to the
 Eurocurrency Rate component of the Base Rate), either on the last day of the Interest Period therefor, if such Lender
 may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or immediately, if such Lender may
 not lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
 Lender determining or charging interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
 during the period of such suspension compute the Base Rate applicable to such Lender without reference to the
 Eurocurrency Rate component thereof until the Administrative Agent is advised in writing by such Lender, which it
 shall do as promptly as possible, that it is no longer illegal for such Lender to determine or charge interest rates based
 upon the Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall also pay accrued interest
 on the amount so prepaid or converted.

          3.03     Inability to Determine Rates

           (a)       If the Administrative Agent determines that for any reason in connection with any request for a
 Eurocurrency Rate Loan or a conversion to or continuation thereof that (i) adequate and reasonable means do not exist
 for determining the Eurocurrency Rate for any requested Interest Period with respect to a proposed Eurocurrency Rate
 Loan, or (ii) the Eurocurrency Rate for any requested Interest Period with respect to a proposed Eurocurrency Rate
 Loan does not adequately and fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
 Administrative Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation of the
 Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or currencies shall be suspended and
 (y) in the event of a determination described in the preceding sentence with respect to the Eurocurrency Rate
 component of the Base Rate, the utilization of the Eurocurrency Rate component in determining the Base Rate shall
 be suspended, in each case, until the Administrative Agent (upon the instruction of the Required Lenders, who agree
 to so instruct the Administrative Agent once the circumstances giving rise to the inability to determine rates no longer
 exist) revokes such notice. Upon receipt of such notice, the Borrower may revoke any pending request for a Borrowing
 of, conversion to or continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
 request into a request for a Borrowing of Base Rate Loans in the amount specified therein.

          (b)       If at any time the Administrative Agent determines (which determination shall be conclusive absent
 manifest error) that (i) the circumstances set forth in Section 3.03(a)(i) have arisen and such circumstances are unlikely
 to be temporary or (ii) the circumstances set forth in Section 3.03(a)(i) have not arisen but the supervisor for the
 administrator of the Eurocurrency Rate or a Governmental Authority having jurisdiction over the Administrative
 Agent has made a public statement identifying a specific date after which the Eurocurrency Rate shall no longer be
 used for determining interest rates for loans, then the Administrative Agent and the Borrower shall endeavor to
 establish an alternate rate of interest to the Eurocurrency Rate that (x) gives due consideration to the then prevailing
 market convention for determining a rate of interest for syndicated loans of similar type in the United States at such
 time, and (y) is a rate that the Administrative Agent is able to calculate and administer, and the Borrower and the

                                                            45
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 122 of 189


 Administrative Agent shall enter into an amendment to this Agreement to effectuate such alternate rate of interest and
 such other changes to this Agreement as may be necessary or desirable in connection therewith. Notwithstanding
 anything to the contrary in Section 10.01, such amendment shall become effective without any further action or
 consent of any other party to this Agreement so long as the Administrative Agent shall not have received, within five
 Business Days of the date that notice of such alternate rate of interest is provided to the Lenders, a written notice from
 the Required Lenders stating that the Required Lenders object to such amendment. Until an alternate rate of interest
 shall be determined in accordance with this paragraph (b) (but in the case of the circumstances described in Section
 3.03(b)(ii), only to the extent the Eurocurrency Rate is not available or published at such time on a current basis),
 Sections 3.03(a)(i) and (ii) shall be applicable.

          3.04     Increased Costs; Reserves on Eurocurrency Rate Loans.

          (a)      Increased Costs Generally. If any Change in Law shall:

                   (i)      impose, modify or deem applicable any reserve, special deposit, compulsory loan,
 insurance charge or similar requirement against assets of, deposits with or for the account of, or credit extended or
 participated in by, any Lender (except any reserve requirement reflected in the Eurocurrency Rate contemplated by
 Section 3.04(e));

                    (ii)      subject any Recipient to Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
 clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
 principal, letters of credit, commitments, or other obligations or its deposits, reserves, other liabilities or capital
 attributable thereto; or

                   (iii)     impose on any Lender or the London interbank market any other condition, cost or expense
 (other than Taxes) affecting this Agreement or Eurocurrency Rate Loans made by such Lender or participation therein;

 and the result of any of the foregoing shall be to increase the cost to such Lender of making or maintaining any
 Eurocurrency Rate Loan (or of maintaining its obligation to make any such Loan), or to reduce the amount of any sum
 received or receivable by such Lender hereunder (whether of principal, interest or any other amount) then, upon written
 request of such Lender setting forth in reasonable detail such increased costs, the Borrower will pay to such Lender,
 as the case may be, such additional amount or amounts as will compensate such Lender, as the case may be, for such
 additional costs incurred or reduction suffered; provided that before making any such demand, each Lender agrees to
 use reasonable efforts (consistent with its internal policy and legal and regulatory restrictions and so long as such
 efforts would not be materially disadvantageous to it, in its reasonable discretion, in any legal, economic or regulatory
 manner) to designate a different Eurocurrency lending office if the making of such designation would allow the Lender
 or its Eurocurrency lending office to continue to perform its obligation to make Eurocurrency Rate Loans or to
 continue to fund or maintain Eurocurrency Rate Loans and avoid the need for, or reduce the amount of, such increased
 cost.

          (b)     Capital Requirements. If any Lender reasonably determines that any Change in Law affecting such
 Lender or any Lending Office of such Lender or such Lender’s holding company, if any, regarding capital
 requirements has the effect of reducing the rate of return on such Lender’s capital or on the capital of such Lender’s
 holding company, if any, as a consequence of this Agreement, the Commitments of such Lender or the Loans made
 by such Lender, to a level below that which such Lender or such Lender’s holding company could have achieved but
 for such Change in Law (taking into consideration such Lender’s policies and the policies of such Lender’s holding
 company with respect to capital adequacy), then from time to time, after submission to the Borrower (with a copy to
 the Administrative Agent) of a written request therefor setting forth in reasonable detail the change and the calculation
 of such reduced rate of return, the Borrower will pay to such Lender, such additional amount or amounts as will
 compensate such Lender or such Lender’s holding company for any such reduction suffered.

           (c)      Certificates for Reimbursement. A certificate of a Lender setting forth the amount or amounts
 necessary to compensate such Lender or its holding company, as the case may be, as specified in subsection (a) or (b)
 of this Section, describing the basis therefor and showing the calculation thereof in reasonable detail, and delivered to
 the Borrower shall be conclusive, absent manifest error. The Borrower shall pay such Lender, as the case may be, the
 amount shown as due on any such certificate within 30 days after receipt thereof.

                                                            46
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 123 of 189


           (d)       Delay in Requests. Failure or delay on the part of any Lender to demand compensation pursuant to
 the foregoing provisions of this Section shall not constitute a waiver of such Lender’s right to demand such
 compensation, provided that the Borrower shall not be required to compensate a Lender pursuant to the foregoing
 provisions of this Section for any increased costs incurred or reductions suffered more than 90 days prior to the date
 that such Lender, notifies the Borrower of the Change in Law giving rise to such increased costs or reductions and of
 such Lender’s intention to claim compensation therefor (except that, if the Change in Law giving rise to such increased
 costs or reductions is retroactive, then the 90-day period referred to above shall be extended to include the period of
 retroactive effect thereof).

          (e)      Additional Reserve Requirements. The Borrower shall pay to each Lender, (i) as long as such
 Lender shall be required to maintain reserves with respect to liabilities or assets consisting of or including
 Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”), additional interest on the unpaid
 principal amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to such Loan by
 such Lender (as reasonably determined by such Lender in good faith, which determination shall be conclusive, absent
 manifest error), and (ii) as long as such Lender shall be required to comply with any reserve ratio requirement or
 analogous requirement of any other central banking or financial regulatory authority imposed in respect of the
 maintenance of the Commitments or the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
 a percentage per annum and rounded upwards, if necessary, to the nearest five decimal places) equal to the actual costs
 allocated to such Commitment or Loan by such Lender (as determined by such Lender in good faith, which
 determination shall be conclusive, absent manifest error), which in each case shall be due and payable on each date
 on which interest is payable on such Loan, provided the Borrower shall have received at least 10 Business Days’ prior
 notice (with a copy to the Administrative Agent) of such additional interest or costs from such Lender describing the
 basis therefor and showing the calculation thereof, in each case, in reasonable detail. If a Lender fails to give notice
 10 Business Days prior to the relevant Interest Payment Date, such additional interest or costs shall be due and payable
 within 30 days from receipt of such notice.

          (f)      Certain Rules Relating to the Payment of Additional Amounts. If any Lender requests compensation
 pursuant to this Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any
 Governmental Authority for the account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
 pursuant to Section 3.02, such Lender shall either (A) forego payment of such additional amount from the Borrower
 or (B) reasonably afford the Borrower the opportunity to contest, and reasonably cooperate with the Borrower in
 contesting, the imposition of any Indemnified Taxes or other amounts giving rise to such payment; provided that the
 Borrower shall reimburse such Lender for its reasonable and documented out-of-pocket costs, including reasonable
 and documented attorneys’ and accountants’ fees and disbursements incurred in so cooperating with the Borrower in
 contesting the imposition of such Indemnified Taxes or other amounts.

           3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the Administrative Agent)
 from time to time, the Borrower shall promptly compensate such Lender for and hold such Lender harmless from any
 loss, cost or expense incurred by it as a result of:

          (a)       any continuation, conversion, payment or prepayment of any Loan other than a Base Rate Loan on
 a day other than the last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by reason
 of acceleration, or otherwise);

          (b)     any failure by the Borrower (for a reason other than the failure of such Lender to make a Loan) to
 prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the date or in the amount notified by
 the Borrower;

          (c)      [reserved]; or

          (d)       any assignment of a Eurocurrency Rate Loan on a day other than the last day of the Interest Period
 therefor as a result of a request by the Borrower pursuant to Section 10.13;

 including any foreign exchange losses and any loss or expense arising from the liquidation or reemployment of funds
 obtained by it to maintain such Loan, from fees payable to terminate the deposits from which such funds were obtained


                                                           47
 LEGAL_US_E # 147701594.4
Case 20-41308              Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 124 of 189


 or from the performance of any foreign exchange contract, but excluding any loss of anticipated profits. The Borrower
 shall also pay any customary administrative fees charged by such Lender in connection with the foregoing.

         For purposes of calculating amounts payable by the Borrower to the Lenders under this Section 3.05, each
 Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in
 determining the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the offshore interbank
 market for such currency for a comparable amount and for a comparable period, whether or not such Eurocurrency
 Rate Loan was in fact so funded.

          3.06     Mitigation Obligations; Replacement of Lenders.

           (a)     Designation of a Different Lending Office. If any Lender requests compensation under Section
 3.04, or the Borrower is required to pay any additional amount to any Lender or any Governmental Authority for the
 account of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then such
 Lender shall (i) use reasonable efforts to designate a different Lending Office for funding or booking its Loans
 hereunder or to assign its rights and obligations hereunder to another of its offices, branches or affiliates, if, in the
 reasonable judgment of such Lender, such designation or assignment (A) would eliminate or reduce amounts payable
 pursuant to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need for the notice pursuant to
 Section 3.02, as applicable, and (B) in each case, would not subject such Lender to any unreimbursed cost or expense
 and would not otherwise be disadvantageous to such Lender, as applicable, and (ii) promptly inform the Borrower and
 the Administrative Agent when the circumstances giving rise to the applicability of such Sections no longer exists.
 The Borrower hereby agrees to pay all reasonable and documented costs and expenses incurred by any Lender in
 connection with any such designation or assignment.

           (b)      Replacement of Lenders. If any Lender requests compensation under Section 3.04, if the Borrower
 is required to pay any additional amount to any Lender or any Governmental Authority for the account of any Lender
 pursuant to Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any Lender is at such time a
 Defaulting Lender, then the Borrower may replace such Lender in accordance with Section 10.13.

          3.07    Survival. The parties’ obligations under this Article III shall survive the resignation or replacement
 of any Agent or any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments,
 the repayment, satisfaction or discharge of all obligations under any Loan Document, and the termination of this
 Agreement.

                                                 ARTICLE IV
                                            CONDITIONS PRECEDENT

           4.01     Conditions Precedent to the Closing Date. The effectiveness of this Agreement is subject to
 satisfaction of the following conditions precedent:

          (a)      Petition Date. The Petition Date shall have occurred and the Borrower and each Guarantor shall be
 a debtor and debtor-in-possession in the Chapter 11 Cases.

          (b)      Loan Documents. The Administrative Agent shall have received each Loan Document required to
 be delivered on the Closing Date, each of which shall be in form and substance reasonably acceptable to the Required
 Lenders, including:

                  (i)     this Agreement, executed and delivered by the Administrative Agent, the Borrower, each
 Guarantor and each Person that is a Lender as of the Closing Date;

                   (ii)       [reserved];

                   (iii)      the Agency Fee Letter, executed and delivered by the Agents and the Borrower;

                   (iv)       [reserved];


                                                            48
 LEGAL_US_E # 147701594.4
Case 20-41308              Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 125 of 189


                   (v)        Notes, executed and delivered by the Borrower in favor of each Lender requesting any
 Note;

                    (vi)      a certificate of each Loan Party signed on behalf of such Loan Party by a Responsible
 Officer, dated the Closing Date (the statements made in which certificate shall be true on and as of the Closing Date),
 certifying as to (A) the Organizational Documents of each Loan Party, certified, to the extent applicable, by the
 applicable Governmental Authority, and the absence of any amendments to the Organizational Documents of such
 Loan Party since the date certified by such Governmental Authority, including a true and correct copy of the bylaws,
 limited liability company agreement, or partnership agreement of such Loan Party as in effect on the date on which
 the resolutions referred to in Section 4.01(b)(vi)(B) were adopted and on the Closing Date, (B) copies of resolutions
 of the board of directors and/or similar governing bodies of each Loan Party approving and authorizing the
 Transactions and the execution, delivery and performance of the Loan Documents to which it is a party, (C) the good
 standing or valid existence of such Loan Party as a corporation, limited liability company or partnership organized or
 formed under the laws of the jurisdiction of its incorporation or formation and the absence of any proceeding for the
 dissolution or liquidation of such Loan Party; and (D) the signatures and incumbency of each Responsible Officer of
 each Loan Party executing the Loan Documents to which it is a party; and

                   (vii)    a certificate signed by a Responsible Officer of the Borrower certifying (A) that the
 conditions specified in Sections 4.01 and 4.02 have been satisfied, and (B) that there has not occurred since December
 31, 2018, any Material Adverse Effect.

          (c)      Personal Property Collateral. Each Loan Party shall have delivered to the Collateral Agent:

                    (i)        evidence reasonably satisfactory to the Collateral Agent of the compliance by each Loan
 Party of their obligations under the Security Documents (including their obligations to execute or authorize, as
 applicable, and deliver UCC financing statements (including, without limitation, as-extracted financing statements),
 originals of securities, instruments and chattel paper, in each case, constituting Collateral, as provided therein);

                  (ii)     a completed Collateral Questionnaire dated the Closing Date and executed by a
 Responsible Officer of each Loan Party, together with all attachments contemplated thereby;

                   (iii)      [reserved]; and

                   (iv)    evidence that each Loan Party shall have taken or caused to be taken any other action,
 executed and delivered or caused to be executed and delivered any other agreement, document and instrument
 (including any intercompany notes evidencing Indebtedness permitted to be incurred pursuant to Section 7.03) and
 made or caused to be made any other filing and recording (other than as set forth herein) reasonably required by the
 Collateral Agent or the Required Lenders.

           (d)      Approvals; No Restrictions. All governmental and third party approvals necessary or required in
 connection with the Transactions and the continuing operations of the Borrower and its Subsidiaries (including
 shareholder approvals, if any) shall have been obtained and be in full force and effect. The Loan Parties and their
 Affiliates shall not be subject to contractual or other restrictions that would be violated by the execution and delivery
 of the Loan Documents or the initial extension of credit hereunder and there shall not exist any action, suit,
 investigation, litigation, proceeding or hearing, pending or threatened in any court or before any arbitrator or
 Governmental Authority that affects the Transactions or otherwise impairs the ability of the Loan Parties to
 consummate the Transactions and no preliminary or permanent injunction or order by a state or federal court shall
 have been entered, in each case that would be material and adverse to the Agents or the Lenders.

         (e)      Fees; Expenses. Any fees required to be paid on or before the Closing Date to the Agents and/or
 the Lenders under this Agreement, the Agency Fee Letter, or otherwise in connection with the Facilities shall have
 been paid and, unless waived by the Agents and/or the Lenders, as applicable, the Borrower shall have paid all
 reasonable and documented costs and expenses of the Agents and the Lenders (including the reasonable and
 documented fees and expenses of (i) Akin Gump Strauss Hauer & Feld LLP, Milbank LLP, and Bryan Cave Leighton



                                                            49
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 126 of 189


 Paisner LLP, counsel to the Lenders, (ii) Lazard and Perella Weinberg Partners L.P., financial advisors to the Lenders,
 and (iii) Ropes & Gray LLP, counsel to the Agents).

           (f)       No Material Adverse Effect. Since December 31 2018, no Material Adverse Effect (after giving
 effect to the qualifications set forth in such definition) shall have occurred.

           (g)      Budget and Cash Flow Forecast. The Administrative Agent shall have received (x) weekly operating
 and cash flow projections for the Debtors for the period commencing on the Petition Date and ending on July 11,
 2020, in form and substance satisfactory to the Financial Advisor (the “DIP Budget”), and (y) the Cash Flow Forecast;
 provided that such Cash Flow Forecast may be amended, replaced, supplemented or otherwise modified from time to
 time to the extent such amended, replaced, supplemented or modified Cash Flow Forecast is in form and substance
 satisfactory to the Required Lenders in their sole discretion.

          (h)     Existing Indebtedness. Borrower and its Subsidiaries shall have no outstanding Indebtedness other
 than Indebtedness permitted under this Agreement.

           (i)       Financial Statements. Administrative Agent shall have received from Borrower (i) the Historical
 Financial Statements, (ii) a pro forma consolidated balance sheet of Borrower and its Subsidiaries on a consolidated
 basis as of the last day of the most recently completely four-fiscal quarter period for which financial statements were
 delivered under clause (i) of the definition of the term “Historical Financial Statements”, reflecting the related
 financings and the other transactions contemplated by the Loan Documents to occur on or prior to the Closing Date
 as if such transactions occurred as of such date.

          (j)      Interim Order. No later than five (5) days following the Petition Date (or such later date as the
 Required Lenders may agree), the Interim Order shall have been entered by the Bankruptcy Court in form and
 substance acceptable to the Required Lenders and the Administrative Agent shall have received a certified copy
 thereof; provided that the Interim Order shall not have been vacated, reversed, modified, amended or stayed in any
 respect without the prior written consent of the Required Lenders.

         (k)       First Day Orders. All “first day” orders intended to be entered by the Bankruptcy Court at or
 immediately after the Debtors’ “first day” shall have been entered by the Bankruptcy Court in form and substance
 acceptable to the Required Lenders.

           (l)      Patriot Act. The Lenders and the Administrative Agent shall have received prior to the Closing Date
 all documentation and other information required by bank regulatory authorities under applicable “know your
 customer” and anti-money laundering rules and regulations, including the Patriot Act (which shall include, but not be
 limited to, a duly executed IRS Form W-9, or other applicable tax form); provided that such information is requested
 at least 3 Business Days prior to the Closing Date.

          Without limiting the generality of the provisions of Section 9.04, for purposes of determining compliance
 with the conditions specified in this Section 4.01 or Section 4.02, each Lender that has signed this Agreement shall be
 deemed to have consented to, approved or accepted or to be satisfied with, each document or other matter required
 thereunder to be consented to or approved by or acceptable or satisfactory to a Lender unless the Administrative Agent
 shall have received written notice from such Lender specifying its objection thereto.

          4.02      Conditions Precedent to Each Term Loan. The agreement of each Lender to make any extension
 of credit requested to be made by it on any date (including, without limitation, any Loans on the Closing Date) is
 subject to satisfaction of the following conditions precedent:

          (a)      No Default. There shall exist no Default or Event of Default under the Loan Documents.

           (b)      Representations and Warranties. The representations and warranties of the Borrower and each
 Guarantor herein and in the other Loan Documents shall be true and correct in all material respects (or in the case of
 representations and warranties with a “materiality” qualifier, true and correct in all respects) immediately prior to, and
 after giving effect to, such funding of the applicable Loans to the same extent as though made on and as of that date,


                                                            50
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 127 of 189


 except to the extent such representations and warranties specifically relate to an earlier date, in which case, such
 representations and warranties shall have been true and correct in all materials respects on and as of such earlier date;
 provided that in each case, such materiality qualifier shall not be applicable to any representations and warranties that
 already are qualified or modified by materiality in the text thereof. .

          (c)      Interim Order. At any time prior to the Final Order Entry Date, the Interim Order shall be in full
 force and effect and shall not have been vacated, reversed, modified, amended or stayed in any respect without the
 prior written consent of the Required Lenders.

           (d)     Final Order. With respect to any Credit Extension on or after the Final Order Entry Date, the Final
 Order shall be in full force and effect and shall not have been vacated or reversed, shall not be subject to a stay and
 shall not have been modified or amended in any respect without the prior written consent of the Required Lenders.

           (e)       Restructuring Support Agreement. The Restructuring Support Agreement (i) shall be in full force
 and effect, (ii) shall not have been amended or modified without the prior written consent of the Required Lenders,
 and (iii) no breach that would, after the expiration of any applicable notice or cure period, give rise to a right to
 terminate the Restructuring Support Agreement shall exist.

          (f)     Notice of Borrowing. The Administrative Agent shall have received a duly executed Borrowing
 Notice from the Borrower pursuant to and in accordance with Section 2.02(a).

          (g)        No Trustee. No trustee, receiver or examiner with expanded powers to operate or manage the
 financial affairs, the business, or reorganization of the Loan Parties shall have been appointed or designated.

        (h)      Dismissal; Conversion. None of the Chapter 11 Cases of any Debtors shall have been dismissed.
 The Chapter 11 Cases shall not have been converted to Chapter 7 of the Bankruptcy Code.

                                              ARTICLE V
                                    REPRESENTATIONS AND WARRANTIES

         In order to induce the Agents and the Lenders to enter into this Agreement and to make each Credit Extension
 to be made hereby, each Loan Party represents and warrants to the Agents and the Lenders that the following
 statements are true and correct:

           5.01     Existence, Qualification and Power. Each Loan Party and its Subsidiaries (a) (i) is duly organized
 or formed and validly existing and (ii) is in good standing under the Laws of the jurisdiction of its incorporation or
 organization, if such legal concept is applicable in such jurisdiction, (b) subject to any restriction arising on account
 of Borrower’s or each of its Subsidiaries’ status as a “debtor” under the Bankruptcy Code, has all requisite power and
 authority and all requisite governmental licenses, authorizations, consents and approvals to (i) own or lease its assets
 and carry on its business and (ii) subject to entry of the Orders and the terms thereof, execute, deliver and perform its
 obligations under the Loan Documents to which it is a party, and (c) is duly qualified, licensed, and in good standing
 (to the extent good standing is an applicable legal concept in the relevant jurisdiction), under the Laws of each
 jurisdiction where its ownership, lease or operation of properties or the conduct of its business requires such
 qualification or license; where the failure to so qualify or be in good standing could not reasonably be expected to
 have a Material Adverse Effect.

           5.02     Authorization; No Contravention. Subject to entry of the Orders and the terms thereof, the
 execution, delivery and performance by each Loan Party of each Loan Document to which such Person is a party, (a)
 have been duly authorized by all necessary corporate or other organizational action and (b) do not and will not (i)
 contravene the terms of any of such Person’s Organizational Documents; (ii) except to the extent excused as a result
 of the Chapter 11 Cases, conflict with or result in any breach or contravention of, or the creation of, any Lien (other
 than Permitted Liens) under, or require any payment to be made under (A) any Contractual Obligation to which such
 Person is a party or affecting such Person or the properties of such Person or any of its Subsidiaries or (B) any order,
 injunction, writ or decree of any Governmental Authority to which such Person or its property is subject or (C) any
 arbitral award to which such Person or its property is subject; or (iii) violate any Law binding on such Loan Party,


                                                            51
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 128 of 189


 except in each case referred to in clauses (b)(ii) or (b)(iii) to the extent that failure to do so could not reasonably be
 expected to have a Material Adverse Effect.

          5.03      Governmental Authorization. Except for the entry of the Orders, (a) no approval, consent,
 exemption, authorization, or other action by, or notice to, or filing with, any Governmental Authority and (b) no
 material approval, consent, exemption, authorization, or other action by, or notice to, or filing with any other Person,
 in each case, is necessary or required in connection with the execution, delivery or performance by, or enforcement
 against, any Loan Party of this Agreement or any other Loan Document, except for those approvals, consents,
 exemptions, authorizations or other actions which have already been obtained, taken, given or made and are in full
 force and effect.

           5.04      Binding Effect. This Agreement has been, and each other Loan Document, when delivered
 hereunder, will have been, duly executed and delivered by each Loan Party that is party thereto. Subject to the entry
 of the Orders and the terms thereof, this Agreement constitutes, and each other Loan Document when so delivered
 will constitute, a legal, valid and binding obligation of such Loan Party enforceable against each Loan Party that is
 party thereto in accordance with its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
 reorganization, moratorium and other Laws relating to or affecting creditors’ rights generally, general principles of
 equity, regardless of whether considered in a proceeding in equity or at law and an implied covenant of good faith and
 fair dealing.

          5.05     Financial Conditions; No Material Adverse Effect.

           (a)      The Historical Financial Statements were prepared in accordance with GAAP consistently applied
 throughout the period covered thereby, except as otherwise expressly noted therein, and fairly present in all material
 respects the financial condition of the Borrower and its Subsidiaries as of such dates and their results of operations for
 the period covered thereby, subject, in the case of any unaudited financial statements, to the absence of footnotes and
 to normal year end adjustments.

          (b)       Since December 31, 2018, there has been no event or circumstance, either individually or in the
 aggregate, that has had or could reasonably be expected to have a Material Adverse Effect (after giving effect to the
 qualifications set forth in such definition).

           (c)      The financial projections and estimates and information of a general economic nature prepared, or
 as directed by, the Loan Parties or any of their representatives and that have been made available to any Lender or its
 Related Parties in connection with the Transactions or the other transactions contemplated by this Agreement as of
 the date delivered in connection with this Agreement have been prepared in good faith on the basis of the assumptions
 stated therein, which assumptions were believed to be reasonable in light of the conditions existing at the time of
 delivery of such forecasts (it being understood that any such information is subject to significant uncertainties and
 contingencies, many of which are beyond the Borrower’s control, and that no assurance can be given that the future
 developments addressed in such information can be realized).

          5.06     Litigation.

           (a)      There are no actions, suits, proceedings, claims or disputes pending or, to the knowledge of the
 Borrower threatened, at law, in equity, by or before any Governmental Authority, by or against the Borrower or any
 of its Subsidiaries or against any of their properties or revenues that (a) purport to affect or pertain to this Agreement
 or any other Loan Document, or any of the transactions contemplated hereby, or (b) except as specifically disclosed
 in public filings prior to the date hereof, as to which there is a reasonable possibility of an adverse determination and
 that could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

          (b)       None of Borrower or any of its Subsidiaries or their respective properties or assets is in violation of
 (nor will the continued operation of their material properties and assets as currently conducted violate) any currently
 applicable Law (including any zoning, building or environmental law, mine safety law, ordinance, code or approval
 or any building permit) or any restriction of record or agreement affecting any Mortgaged Property, or is in default



                                                            52
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 129 of 189


 with respect to any judgment, writ, injunction or decree of any Governmental Authority, where such violation or
 default could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

           5.07     No Default. . Other than as a result of the commencement of the Chapter 11 Cases and the effects
 thereof, none of the Borrower or any of its Subsidiaries is in default under or with respect to any Contractual Obligation
 that could reasonably be expected to have a Material Adverse Effect. No Default or Event of Default has occurred
 and is continuing or would result from the consummation of the Transactions or any other transactions contemplated
 by this Agreement or any other Loan Document.

          5.08     Ownership and Identification of Property.

           (a)       The Borrower and its Subsidiaries have good record and marketable title in fee simple to, or valid
 leasehold interests in, all Real Property necessary or used in the ordinary conduct of its business, except for minor
 defects in title as could not reasonably be expected to have a Material Adverse Effect. As of the Closing Date, with
 respect to all real property listed on Schedule 5.08(c): (i) the Borrower and its Subsidiaries possess all leasehold
 interests necessary for the operation of the Mines currently being operated by each of them and included or purported
 to be included in the Collateral pursuant to the Security Documents, except where the failure to possess such leasehold
 interests could not reasonably be expected to have a Material Adverse Effect, (ii) each of their respective rights under
 the leases, contracts, rights-of-way and easements necessary for the operation of such Mines are in full force and
 effect, except to the extent that failure to maintain such leases, contracts, rights of way and easements in full force and
 effect could not reasonably be expected to have a Material Adverse Effect; and (iii) each of the Borrower and its
 Subsidiaries possesses all licenses, permits or franchises which are necessary to carry out its business as presently
 conducted at any Mine included or purported to be included in the Collateral pursuant to the Security Documents,
 except where failure to possess such licenses, permits or franchises could not, in the aggregate, be reasonably expected
 to have a Material Adverse Effect.

         (b)      Schedule 5.08(b) lists completely and correctly as of the Closing Date all Material Real Property
 fee owned by the Borrower and the other Loan Parties.

           (c)     Schedule 5.08(c) lists completely and correctly as of the Closing Date all Leasehold Properties
 constituting Material Real Property leased by the Borrower and the other Loan Parties and the lessors thereof.

         (d)       Except as could not be expected to have a Material Adverse Effect, there are no pending or, to the
 knowledge of any Loan Party, proposed special or other assessments for public improvements or otherwise affecting
 any material portion of any owned Real Property of the Loan parties, nor are there contemplated improvements to
 such owned Real Property of the Loan Parties that may result in such special or other assessments.

         5.09     Environmental Compliance. Except as disclosed on Schedule 5.09, or as otherwise could not
 reasonably be expected to have a Material Adverse Effect:

          (a)     The facilities and properties currently or formerly owned, leased or operated by the Borrower, or
 any of its respective Subsidiaries (the “Properties”) do not contain any Hazardous Materials in amounts or
 concentrations which (i) constitute a violation of, or (ii) could reasonably be expected to give rise to liability under,
 any applicable Environmental Law.

         (b)       None of the Borrower, nor any of its respective Subsidiaries has received any notice of violation,
 alleged violation, non-compliance, liability or potential liability regarding compliance with or liability under
 Environmental Laws with regard to any of the Properties or the business operated by the Borrower, or any of its
 Subsidiaries (the “Business”), or any prior business for which the Borrower has retained liability under any
 Environmental Law.

          (c)     Hazardous Materials have not been transported or disposed of from the Properties in violation of,
 or in a manner or to a location which could reasonably be expected to give rise to liability under, any applicable
 Environmental Law, nor have any Hazardous Materials been generated, treated, stored or disposed of at, or under any



                                                             53
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 130 of 189


 of the Properties in violation of, or in a manner that could reasonably be expected to give rise to liability under, any
 applicable Environmental Law.

          (d)      No judicial proceeding or governmental or administrative action is pending or, to the knowledge of
 the Borrower, threatened under any Environmental Law to which the Borrower, or any of its Subsidiaries is or, to the
 knowledge of the Borrower, will be named as a party or with respect to the Properties or the Business, nor are there
 any consent decrees or other decrees, consent orders, administrative orders or other orders, or other similar
 administrative or judicial requirements outstanding under any Environmental Law with respect to the Properties or
 the Business.

           (e)     There has been no release or threat of release of Hazardous Materials at or from the Properties, or
 arising from or related to the operations of the Borrower, or any of its Subsidiaries in connection with the Properties
 or otherwise in connection with the Business, in violation of or in amounts or in a manner that could reasonably be
 expected to give rise to liability under any applicable Environmental Laws.

        (f)      The Properties and all operations at the Properties are in compliance with all applicable
 Environmental Laws.

          (g)      The Borrower and each of its Subsidiaries has obtained, and is in compliance with, all
 Environmental Permits required for the conduct of its businesses and operations, and the ownership, occupation,
 operation and use of its Property, and all such Environmental Permits are in full force and effect.

          5.10     Insurance.

          (a)      The properties of the Borrower and its Subsidiaries are insured with financially sound and reputable
 insurance companies which may be Affiliates of the Borrower, in such amounts (after giving effect to any self-
 insurance compatible with the following standards), with such deductibles and covering such risks as are customarily
 carried by companies engaged in similar businesses and owning similar properties in localities where the Borrower or
 the applicable Subsidiary operates.

         (b)       As to any Building located on Material Real Property and constituting Collateral, all flood hazard
 insurance policies required hereunder have been obtained and remain in full force and effect, and the premiums thereon
 have been paid in full.

           5.11      Taxes. The Borrower and its Subsidiaries have filed or caused to be filed all applicable U.S. federal,
 state, foreign and other material Tax returns and reports required to be filed, and have paid or caused to be paid all
 U.S. federal, state, foreign and other Taxes, assessments, fees and other governmental charges levied or imposed upon
 them or their properties, income or assets otherwise due and payable, in each case, except as otherwise permitted
 under Section 6.04. No Tax Lien has been filed which would not be permitted under Section 7.01 and, to the
 knowledge of the Borrower, no claim is being asserted, with respect to any Tax, fee or other charge which could
 reasonably be expected to result in a Material Adverse Effect. As of the Closing Date, neither Borrower nor any
 Subsidiary thereof is party to any tax sharing agreement.

          5.12     ERISA Compliance. Except as could not reasonably be expected, individually or in the aggregate,
 to have a Material Adverse Effect:

          (a)      Each Plan is in material compliance in all respects with the applicable provisions of ERISA, the
 Code and other Federal or state Laws (except that with respect to any Multiemployer Plan which is a Plan, such
 representation is deemed made only to the knowledge of the Borrower), and each Foreign Plan is in material
 compliance in all respects with the applicable provisions of Laws applicable to such Foreign Plan.

          (b)       There has been no nonexempt “prohibited transaction” (as defined in Section 406 of ERISA) or
 violation of the fiduciary responsibility rules with respect to any Plan.




                                                            54
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 131 of 189


           (c)      (i) As of the Closing Date, no ERISA Event has occurred or is reasonably expected to occur; (ii) no
 Pension Plan has any Unfunded Pension Liability; and (iii) neither the Borrower nor any ERISA Affiliate has engaged
 in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

          5.13    Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries other than those specifically
 disclosed in Schedule 5.13.

          5.14      Margin Regulations; Investment Company Act.

          (a)      The Borrower is not engaged and will not engage, principally or as one of its important activities,
 in the business of purchasing or carrying margin stock (within the meaning of Regulation U issued by the FRB), or
 extending credit for the purpose of purchasing or carrying margin stock.

          (b)       None of the Borrower, any Person Controlling the Borrower, nor any Subsidiary is or is required to
 be registered as an “investment company” under the Investment Company Act of 1940.

           5.15     Disclosure. No report, financial statement, certificate or other information furnished in writing by
 any Loan Party to any Agent or any Lender in connection with the transactions contemplated hereby and the
 negotiation of this Agreement or delivered hereunder or under any other Loan Document, taken as whole with any
 other information furnished or publicly available, contains any material misstatement of fact or omits to state any
 material fact necessary to make the statements therein, in the light of the circumstances under which they were made,
 not materially misleading as of the date when made or delivered; provided that, with respect to any forecast, projection
 or other statement regarding future performance, future financial results or other future developments, the Borrower
 represents only that such information was prepared in good faith based upon assumptions believed to be reasonable at
 the time of delivery of such information (it being understood that any such information is subject to significant
 uncertainties and contingencies, many of which are beyond the Borrower’s control, and that no assurance can be given
 that the future developments addressed in such information can be realized).

          5.16      Compliance with Laws. Each of Holdings and its Subsidiaries is in compliance in all material
 respects with the requirements of all Laws (including any zoning, building, ordinance, code or approval or any building
 or mining permits and all orders, writs, injunctions and decrees applicable to it or to its properties), except in such
 instances in which (a) such requirement of Law or order, writ, injunction or decree is being contested in good faith by
 appropriate proceedings diligently conducted or (b) the failure to comply therewith could not reasonably be expected
 to have a Material Adverse Effect.

          5.17      Anti-Corruption; Sanctions; Terrorism Laws.

          (a)       None of the Borrower, any Subsidiary nor, to the knowledge of the Borrower, any director, officer,
 agent, employee or Affiliate of the Borrower or any Subsidiary is (i) a person on the list of “Specially Designated
 Nationals and Blocked Persons” or (ii) subject of any active sanctions administered or enforced by the U.S.
 Department of State or the U.S. Department of Treasury (including the Office of Foreign Assets Control) or any other
 applicable Governmental Authority (collectively, “Sanctions”, and the associated laws, rules, regulations and orders,
 collectively, “Sanctions Laws”); and the Borrower will not directly or, to the knowledge of the Borrower, indirectly
 use the proceeds of the Loans for the purpose of financing the activities of any Person that is the subject of, or in any
 country or territory that at such time is the subject of, any Sanctions.

           (b)      The Borrower and each Subsidiary is in compliance, in all material respects, with the (i) Trading
 with the Enemy Act, as amended, and each of the foreign assets control regulations of the United States Treasury
 Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or executive order relating
 thereto, (ii) the USA PATRIOT Act (Title III of Pub. L. 107-56), as amended (the “PATRIOT Act”), (iii) Sanctions
 Laws and (iv) Anti-Corruption Laws.

           (c)      No part of the proceeds of any Loan will be used, directly or, to the knowledge of the Borrower,
 indirectly, for any payments to any governmental official or employee, political party, official of a political party,
 candidate for political office, or anyone else acting in an official capacity, in order to obtain, retain or direct business


                                                             55
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 132 of 189


 or obtain any improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as amended,
 or any other applicable anti-bribery or anti-corruption laws, rules, regulations and orders (collectively, “Anti-
 Corruption Laws”).

           5.18      Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries own, or possess the right
 to use, all of the trademarks, service marks, trade names, copyrights, patents, patent rights, franchises, licenses and
 other intellectual property rights (collectively, “IP Rights”) that are reasonably necessary for the operation of their
 respective businesses, except where the failure to own or possess the right to use such IP Rights could not reasonably
 be expected to have a Material Adverse Effect. To the best knowledge of the Borrower, the use of such IP Rights by
 the Borrower or any Subsidiary does not infringe upon any rights held by any other Person except for any infringement
 that could not reasonably be expected to have a Material Adverse Effect. Except as specifically disclosed in Schedule
 5.18, no claim or litigation regarding any of the foregoing is pending or, to the best knowledge of the Borrower,
 threatened, which could reasonably be expected to have a Material Adverse Effect.

          5.19      Security Interest in Collateral. Subject to the entry of the Order and the terms thereof, the
 provisions of the Orders, this Agreement and the other Loan Documents create legal and valid Liens on all Collateral
 in favor of the Collateral Agent, for the benefit of the Secured Parties, and upon entry of the Orders, such Liens
 constitute perfected and continuing Liens on the Collateral, securing the Obligations, enforceable (except as
 enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting creditors’
 rights generally and general principles of equity (regardless of whether the application of such principles is considered
 in a proceeding in equity or at law)) against the applicable Loan Party and all third parties, and having priority with
 respect to other Liens on the Collateral as contemplated by the Orders.

          5.20     Mines. Schedule 5.20 sets forth a complete and accurate list of all Mines (including addresses and
 the owner thereof) owned or operated by the Borrower or any of its Subsidiaries as of the Closing Date and included
 or purported to be included in the Collateral.

          5.21     [Reserved].

          5.22      Labor Relations. Neither the Borrower nor any of its Subsidiaries is engaged in any unfair labor
 practice that could reasonably be expected to have a Material Adverse Effect. There is (a) no unfair labor practice
 complaint pending against the Borrower or any of its Subsidiaries, or to the best knowledge of the Borrower,
 threatened against any of them before the National Labor Relations Board and no grievance or arbitration proceeding
 arising out of or under any collective bargaining agreement that is so pending against the Borrower or any of its
 Subsidiaries or to the best knowledge of the Borrower, threatened against any of them, (b) no strike or work stoppage
 in existence or threatened involving the Borrower or any of its Subsidiaries, and (c) to the best knowledge of the
 Borrower, no union representation question existing with respect to the employees of the Borrower or any of its
 Subsidiaries and, to the best knowledge of the Borrower, no union organization activity that is taking place, except
 (with respect to any matter specified in clause (a), (b) or (c) above, either individually or in the aggregate) such as is
 not reasonably likely to have a Material Adverse Effect.

          5.23     Bankruptcy Related Matters.

          (a)       The Chapter 11 Cases were commenced on the Petition Date in accordance with applicable law and
 proper notice thereof was given for (i) the motion seeking approval of the Loan Documents and the Interim Order and
 Final Order, (ii) the hearing for the entry of the Interim Order, and (iii) the hearing for the entry of the Final Order
 (provided that notice of the final hearing will be given as soon as reasonably practicable after such hearing has been
 scheduled).

           (b)       After the entry of the Interim Order, and pursuant to and to the extent provided in the Interim Order
 and the Final Order, the Obligations will constitute allowed administrative expense claims in the Chapter 11 Cases
 having priority over all administrative expense claims and unsecured claims against the Debtors now existing or
 hereafter arising, of any kind whatsoever, including all administrative expense claims of the kind specified in Sections
 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code
 or otherwise, as provided under Section 364(c)(1) of the Bankruptcy Code, subject to (i) the Carve Out and (ii) the
 priorities set forth in the Interim Order or Final Order, as applicable.

                                                            56
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267         Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 133 of 189


           (c)        After the entry of the Interim Order and pursuant to and to the extent provided in the Interim Order
 and the Final Order, the Obligations will be secured by a valid and perfected Lien on all of the Collateral subject, as
 to priority, to the extent set forth in the Interim Order or the Final Order, and in any case, (i) subject to Permitted Liens
 and (ii) excluding claims and causes of action under sections 502(d), 544, 545, 547, 548, 550 and 553 of the
 Bankruptcy Code (collectively, “Avoidance Actions”) (but including, upon entry of the Final Order, the proceeds
 thereof).

          (d)      The Interim Order (with respect to the period on and after entry of the Interim Order and prior to
 entry of the Final Order) or the Final Order (with respect to the period on and after entry of the Final Order, as the
 case may be), is in full force and effect and has not been reversed, stayed (whether by statutory stay or otherwise),
 vacated, or without the Required Lenders’ (and with respect to any provision that affects the rights or duties of any
 Agent, such Agent’s) consent, modified or amended. The Loan Parties are in compliance in all material respects with
 the Orders.

           (e)     The DIP Budget, the Cash Flow Forecast, and all other projected consolidated balance sheets,
 income statements and cash flow statements of Borrower and its Subsidiaries delivered to the Administrative Agent
 were prepared in good faith on the basis of the assumptions stated therein, which assumptions were believed in good
 faith by the Borrower to be fair in light of the conditions existing at the time of delivery of such report or projections
 (it being understood that any projections or estimates made in the items described in this subsection (e) are not to be
 viewed as facts and are subject to significant uncertainties and contingencies, that no assurance can be given that any
 such projections or estimates will be realized, that actual results may differ from projected results and such differences
 may be material).

                                                   ARTICLE VI
                                             AFFIRMATIVE COVENANTS

          Until Payment in Full of all Obligations, the Borrower shall, and shall cause each of its Subsidiaries to:

           6.01      Financial Statements. Deliver to the Administrative Agent and each Lender, in form and detail
 reasonably satisfactory to the Financial Advisor (which shall be entitled to deliver such information to the Lenders in
 its sole discretion):

           (a)      Annual Financial Statements. Commencing with the fiscal year ending December 31, 2019, within
 90 days after the end of each fiscal year of the Borrower (or with respect to the fiscal year ending December 31, 2019,
 no later than April 30, 2020), a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such
 fiscal year, and the related consolidated statements of income or operations, changes in shareholders’ equity and cash
 flows for such fiscal year, setting forth in each case in comparative form the figures for the previous fiscal year, all in
 reasonable detail (together with a Narrative Report), and prepared in accordance with GAAP; such consolidated
 statements shall be audited and accompanied by a report and opinion of an independent certified public accountant of
 nationally recognized standing, which report and opinion shall be prepared in accordance with generally accepted
 auditing standards and which may contain a “going concern” qualification.

           (b)      Quarterly Financial Statements. Within 45 days after the end of each fiscal quarter of each fiscal
 year of the Borrower (commencing with the fiscal quarter ended March 31, 2020), a consolidated balance sheet of the
 Borrower and its Subsidiaries as at the end of such fiscal quarter, and the related consolidated statements of income
 or operations, changes in shareholders’ equity and cash flows for such fiscal quarter and for the portion of the
 Borrower’s fiscal year then ended, setting forth in each case in comparative form the figures for the corresponding
 fiscal quarter of the previous fiscal year and the corresponding portion of the previous fiscal year, all in reasonable
 detail (together with a Narrative Report) and certified by a Responsible Officer of the Borrower as fairly presenting
 in all material respects the financial condition, results of operations, changes in shareholders’ equity and cash flows
 of the Borrower and its Subsidiaries in accordance with GAAP, subject only to normal year-end audit adjustments and
 the absence of footnotes.

          (c)      Monthly Financial Statements. (i) Within 30 days after the end of each month (commencing with
 the month ending March 31, 2020), the Monthly Consolidated Financial Report, certified by a Responsible Officer of
 the Borrower as fairly presenting in all material respects the financial condition as at the dates indicated and the results

                                                              57
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 134 of 189


 of their operations and their cash flows for the periods indicated, and (ii) within 30 days after the end of each month
 (commencing with the month ending March 31, 2020), the Monthly Mine-Level Financial Report, certified by a
 Responsible Officer of the Borrower as fairly presenting in all material respects the financial information reported
 therein.

           (d)     Cash Flow Forecast. No later than 12:00 p.m. on the Thursday following the end of every fourth
 calendar week, commencing with the Thursday of the fourth calendar week following the week in which the Petition
 Date occurs, a Cash Flow Forecast, substantially in the form of the initial Cash Flow Forecast provided pursuant to
 Section 4.01(g) or as otherwise reasonably satisfactory to the Financial Advisor. Each Cash Flow Forecast delivered
 after the Closing Date pursuant to this Section 6.01(d) shall be reasonably acceptable to the Required Lenders, and no
 such Cash Flow Forecast shall be effective until so approved; provided that the Required Lenders shall be deemed to
 have approved such Cash Flow Forecast unless the Lenders constituting the Required Lenders shall have objected to
 such Cash Flow Forecast prior to 11.59 p.m. on the Monday immediately succeeding the delivery of such Cash Flow
 Forecast. The Borrower may, at its option, at other times propose that an amendment or supplement to or replacement
 of any Cash Flow Forecast that has become effective (any such proposal to be submitted at least three (3) Business
 Days prior to the proposed effectiveness thereof) and any proposed amendment or supplement to or replacement of
 any Cash Flow Forecast shall become effective upon the approval of the Required Lenders; provided that, until any
 such proposed amendment or supplement to or replacement of the Cash Flow Forecast is so approved, the then-current
 Cash Flow Forecast shall remain in effect.

          (e)     Budget Variance Report. No later than 7:00 p.m. on Thursday of each week after each Reporting
 Period (commencing with the Thursday of the first full week following the Petition Date), a Budget Variance Report
 for the immediately preceding Reporting Period. Each such report shall be certified by a Responsible Officer of the
 Borrower as being prepared in good faith and fairly presenting in all material respects the information set forth therein.

           (f)      Critical Vendor Report. No later than 7:00 p.m. on the Thursday of every other week (commencing
 with the Thursday of the first full week following the Petition Date), a Critical Vendor Report. Each such report shall
 be certified by a Responsible Officer of the Borrower as being prepared in good faith and fairly presenting in all
 material respects the information set forth therein.

         6.02      Certificates; Other Information.        Deliver to the Administrative Agent, in form and detail
 reasonably satisfactory to the Financial Advisor:

         (a)     concurrently with the delivery of the financial statements referred to in Section 6.01(a) and (b)
 (commencing with the delivery of the financial statements for the first full fiscal quarter ending March 31, 2019), a
 duly completed Compliance Certificate signed by a Responsible Officer of the Borrower;

          (b)       promptly after the same are available, copies of each annual report, proxy or financial statement or
 other report sent to the holders of Equity Interests in Holdings or Borrower, and copies of all annual, regular, periodic
 and special reports and registration statements which Holdings or Borrower may file or be required to file with the
 SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise required to be delivered to the Administrative
 Agent pursuant hereto; and

          (c)      promptly, such additional information regarding the business, financial or corporate affairs of
 Holdings, the Borrower or any Subsidiary, or compliance with the terms of the Loan Documents, as the Administrative
 Agent or any Lender (through the Administrative Agent) may from time to time reasonably request that is reasonably
 available without undue cost or burden.

          Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or Section 6.02(b) may be
 delivered electronically and if so delivered, shall be deemed to have been delivered on the date (i) on which Holdings
 or the Borrower posts such documents, or provides a link thereto on Holdings’ or the Borrower’s website on the
 Internet at the website address listed on Schedule 10.02; (ii) on which such documents are posted on the Borrower’s
 behalf on an Internet or intranet website, if any, to which each Lender and the Administrative Agent have access
 (whether a commercial, third-party website or whether sponsored by the Administrative Agent); or (iii) on which such
 documents are filed for public availability on the SEC’s Electronic Data Gathering and Retrieval system.


                                                            58
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 135 of 189


           In the event that Holdings or any Parent reports on a consolidated basis, such consolidated reporting at
 Holdings or such Parent’s level in a manner consistent with that described in clauses 6.01(a) and 6.01(b) of this Section
 6.01 for the Borrower will satisfy the requirements of such clauses.

           The Borrower hereby acknowledges that (a) the Administrative Agent may make available to the Lenders
 materials and/or information provided by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
 by posting the Borrower Materials on IntraLinks or another similar electronic system (the “Platform”) and (b) certain
 of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive material non-public information
 with respect to the Borrower or its securities) (each, a “Public Lender”). The Borrower hereby agrees that (a) all
 Borrower Materials that are to be made available to Public Lenders shall be clearly and conspicuously marked
 “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the first page
 thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
 Administrative Agent and the Lenders to treat the Borrower Materials as not containing any material non- public
 information with respect to the Borrower or its securities for purposes of United States Federal and state securities
 laws (provided, however, that to the extent the Borrower Materials constitute Information, they shall be treated as set
 forth in Section 10.07); and (c) all Borrower Materials marked “PUBLIC” or not marked as containing material non-
 public information are permitted to be made available through a portion of the Platform designated “Public Investor.”
 Notwithstanding the foregoing, the Borrower shall not be under any obligation to mark the Borrower Materials
 “PUBLIC” or as containing material non-public information; provided, however, that the following Borrower
 Materials shall be deemed to be marked “PUBLIC” unless the Borrower notifies the Administrative Agent prior to
 posting that any such document contains material non-public information: (1) the Loan Documents, and (2) any
 notification of changes in the terms of the Facilities. The Borrower acknowledges and agrees that the list of
 Disqualified Institutions does not constitute non-public information and shall be posted to all Lenders by the
 Administrative Agent. In connection with the foregoing, each party hereto acknowledges and agrees that the
 foregoing provisions are not in derogation of their confidentiality obligations under Section 10.07.

          6.03     Notices. Notify the Administrative Agent:

         (a)      Promptly upon any Responsible Officer of the Borrower obtaining knowledge thereof, of the
 occurrence of any Default or Event of Default hereunder;

         (b)      Promptly upon any Responsible Officer of the Borrower obtaining knowledge thereof, of any event
 which could reasonably be expected to have a Material Adverse Effect;

           (c)     of the occurrence of any ERISA Event that, individually or in the aggregate, would be reasonably
 likely to have a Material Adverse Effect, promptly and in any event within 30 days after any Responsible Officer of
 the Borrower knows or has obtained notice thereof;

          (d)      within 15 days of the Borrower or any Guarantor changing its legal name, jurisdiction of
 organization or the location of its chief executive office or sole place of business; and

         (e)       promptly, as to any Building located on Material Real Property and constituting Collateral, of any
 redesignation of any such property on which such Building is located into or out of a special flood hazard area.

         Each notice pursuant to Sections 6.03(a)-(c) shall be accompanied by a statement of a Responsible Officer
 of the Borrower setting forth details of the occurrence referred to therein and stating what action the Borrower has
 taken and proposes to take with respect thereto.

           6.04      Payment of Tax Obligations. Subject to the Bankruptcy Code, the terms of the applicable Orders
 and any required approval by the Bankruptcy Court, except where failure to do so could not reasonably be expected
 to result in a Material Adverse Effect, with respect to the Borrower and each of its Subsidiaries, pay and discharge all
 Tax liabilities, assessments and governmental charges or levies upon it or its properties or assets, unless the same are
 being contested in good faith by appropriate proceedings diligently conducted and adequate reserves in accordance
 with GAAP are being maintained by the Borrower or such Subsidiary.



                                                            59
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 136 of 189


          6.05    Preservation of Existence, Etc.; Activities of Foresight Energy Finance Corporation. Subject
 to the Bankruptcy Code, the terms of the applicable Orders and any required approval by the Bankruptcy Court,

          (a)      Preserve, renew and maintain in full force and effect its legal existence except in a transaction
 permitted by Section 7.04.

          (b)       With respect to Foresight Energy Finance Corporation, a Delaware corporation, cause such
 Subsidiary not to hold any material assets and not engage in any material business or activity other than maintaining
 its corporate existence.

          6.06     Maintenance of Properties.

          (a)      Maintain, preserve and protect all of its material properties and material equipment, including
 Collateral, necessary in the operation of its business in good working order and condition (ordinary wear and tear and
 damage by fire or other casualty or taking by condemnation excepted), except where the failure to do so could not
 reasonably be expected to have a Material Adverse Effect.

          (b)       Keep in full force and effect all of its material leases and other material contract rights, and all
 material rights of way, easements and privileges necessary or appropriate for the proper operation of the Mines being
 operated by the Borrower or a Subsidiary and included or purported to be included in the Collateral by the Security
 Documents, except where the failure to do so could not reasonably be expected to have a Material Adverse Effect.

          6.07     Maintenance of Insurance.

          (a)       Maintain with financially sound and reputable insurance companies which may be Affiliates of the
 Borrower, insurance with respect to its properties and business against loss or damage of the kinds customarily insured
 against by Persons engaged in the same or similar business, of such types and in such amounts (after giving effect to
 any self-insurance compatible with the following standards) as are customarily carried by companies engaged in
 similar businesses and owning similar properties in localities where the Borrower or the applicable Subsidiary
 operates, except to the extent the failure to do so could not reasonably be expected to have a Material Adverse Effect.

          (b)      With respect to any Building located on Material Real Property and constituting Collateral, the
 Borrower shall and shall cause each appropriate Loan Party to (i) maintain fully paid flood hazard insurance on any
 such Building that is located in a special flood hazard area, on such terms and in such amounts as required by The
 National Flood Insurance Reform Act of 1994 and (ii) furnish to the Collateral Agent an insurance certificate
 evidencing the renewal (and payment of renewal premiums therefor) of all such policies prior to the expiration or
 lapse thereof (or at such other time acceptable to the Collateral Agent). The Borrower shall cooperate with the
 Collateral Agent’s reasonable request for any information reasonably required by the Collateral Agent to comply with
 The National Flood Insurance Reform Act of 1994, as amended.

          6.08      Compliance with Laws. Except as otherwise excused by the Bankruptcy Code, comply in all
 respects with the requirements of all Laws (including the PATRIOT Act, Sanctions Laws, the Anti-Corruption Laws
 and Environmental Laws) and all orders, writs, injunctions and decrees applicable to it or to its business or property,
 except in such instances in which (a) such requirement of law or order, writ, injunction or decree is being contested in
 good faith by appropriate proceedings diligently conducted or (b) the failure to comply therewith could not reasonably
 be expected to have, individually or in the aggregate, a Material Adverse Effect (or, in the case of compliance with
 the PATRIOT Act, Sanctions Laws and the Anti-Corruption Laws, the failure to comply therewith is not material).

          6.09       Books and Records. (a) Maintain proper books of record and account, in which in all material
 respects full, true and correct entries in conformity with GAAP shall be made of all material financial transactions and
 matters involving the assets and business of the Borrower or such Subsidiary, as the case may be; and (b) maintain
 such books of record and account in material conformity with all material requirements of any Governmental
 Authority having regulatory jurisdiction over the Borrower or such Subsidiary, as the case may be.




                                                           60
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 137 of 189


           6.10     Inspection Rights. Permit representatives and independent contractors of the Administrative Agent
 and each Lender (provided that, subject to no Event of Default having occurred or be continuing, such Lender to be
 accompanied by the Administrative Agent) to visit and inspect any of its properties, to examine its corporate, financial
 and operating records, and make copies thereof or abstracts therefrom (except to the extent (a) any such access is
 restricted by a Requirement of Law or (b) any such agreements, contracts or the like are subject to a written
 confidentiality agreement with a non-Affiliate that prohibits the Borrower or any of its Subsidiaries from granting
 such access to the Administrative Agent or the Lenders; provided that, with respect to such confidentiality restrictions
 affecting the Borrower or any of its Subsidiaries, a Responsible Officer is made available to the Administrative Agent
 and such Lender (provided that, subject to no Event of Default having occurred or be continuing, such Lender to be
 accompanied by the Administrative Agent) to discuss such confidential information to the extent permitted), and to
 discuss the business, finances and accounts with its officers and independent public accountants at such reasonable
 times during normal business hours and as often as may be reasonably desired, provided that the Administrative Agent
 or such Lender shall give the Borrower reasonable advance notice prior to any contact with such accountants and give
 the Borrower the opportunity to participate in such discussions, provided further that the costs of one such visit per
 calendar year (or an unlimited amount if an Event of Default has occurred and is continuing) for the Administrative
 Agent, the Lenders and their representatives as a group shall be the responsibility of the Borrower. In no event shall
 the Administrative Agent be required to bear any cost or expense hereunder.

          6.11     Use of Proceeds. The proceeds of the Loans shall be used in accordance with the terms of the Cash
 Flow Forecast (subject to Permitted Variances), including to (i) pay for the fees, costs and expenses incurred in
 connection with the Transactions and the Chapter 11 Cases and (ii) to fund working capital of the Loan Parties
 (including, without limitation, payments of fees and expenses to professionals under Section 328 and 331 of the
 Bankruptcy Code and administrative expenses of the kind specified in Section 503(b) of the Bankruptcy Code incurred
 in the ordinary course of business of the Loan Parties or otherwise approved by the Bankruptcy Court (and not
 otherwise prohibited under this Agreement)).

          6.12      Additional Guarantors. Within 10 days (or such longer period as the Administrative Agent may
 agree in its sole discretion) of a Person becoming a Subsidiary that is required to be a Guarantor by virtue of the
 definition of a Guarantor, the Borrower shall cause any such Subsidiary to become a Guarantor by executing and
 delivering to the Administrative Agent a counterpart of the Guaranty or such other documents as the Administrative
 Agent shall deem appropriate for such purpose.

          6.13     [Reserved].

          6.14     Preparation of Environmental Reports. If an Event of Default caused by reason of a breach under
 Sections 6.08 or 5.09 with respect to compliance with Environmental Laws shall have occurred and be continuing, at
 the reasonable request of the Required Lenders through the Administrative Agent, provide, in the case of the Borrower,
 to the Lenders within 60 days after such request, at the expense of the Borrower, an environmental or mining site
 assessment or audit report for the Properties which are the subject of such breach prepared by an environmental or
 mining consulting firm reasonably acceptable to the Required Lenders and indicating the presence or absence of
 Hazardous Materials and the estimated cost of any compliance or remedial action in connection with such Properties
 and the estimated cost of curing any violation or non-compliance of any Environmental Law.

           6.15      Certain Long Term Liabilities and Environmental Reserves. To the extent required by GAAP,
 maintain adequate reserves for (a) future costs associated with any lung disease claim alleging pneumoconiosis or
 silicosis or arising out of exposure or alleged exposure to coal dust or the coal mining environment, (b) future costs
 associated with retiree and health care benefits, (c) future costs associated with reclamation of disturbed acreage,
 removal of facilities and other closing costs in connection with closing its mining operations and (d) future costs
 associated with other potential environmental liabilities.

          6.16     Covenant to Give Security.

          (a)      Personal Property including IP of New Guarantors. Concurrently with any Subsidiary becoming a
 Guarantor pursuant to Section 6.12 (or a later date to which the Collateral Agent agrees), any property of such
 Subsidiary constituting Collateral shall automatically become subject to the Lien securing the Obligations pursuant to
 the Orders, and the Borrower shall, or cause such Subsidiary to, deliver any Security Document as the Collateral Agent

                                                           61
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 138 of 189


 or the Required Lenders may request, including the delivery of stock certificates, if any, representing the Capital Stock
 of such Subsidiary accompanied by undated stock powers or instruments of transfer executed in blank.

          (b)      Real Property of New Guarantors.

                  (i)       New Real Property Identification. With respect to any Subsidiary becoming a Guarantor
 pursuant to Section 6.12, concurrently with such Subsidiary becoming a Guarantor (or a later date to which the
 Collateral Agent agrees), furnish to the Collateral Agent a description of all Material Real Property fee owned or
 leased by such Subsidiary.

                    (ii)     Real Property. With respect to any Subsidiary becoming a Guarantor pursuant to Section
 6.12, any Real Property of such Subsidiary shall automatically become subject to the Lien securing the Obligations as
 provided in Section 2.19, and Section 2.19(b)(iii) shall apply to such Real Property. In addition to the foregoing,
 Borrower shall, at the reasonable request of the Collateral Agent or the Required Lenders, deliver to the Collateral
 Agent such appraisals as are required by law or regulation of Real Property with respect to which Collateral Agent
 has been granted a Lien, evidence of the filing of as-extracted UCC-1 financing statements in the appropriate
 jurisdiction, and such other instruments in connection therewith as the Collateral Agent or the Required Lenders shall
 reasonably require.

                    (iii)     Consents Related to Leaseholds Concerning Material Real Property. With respect to any
 leasehold interest of any Subsidiary becoming a Guarantor pursuant to Section 6.12 that would constitute Material
 Real Property but for the need to obtain the consent of another Person (other than the Borrower or any Controlled
 Subsidiary) in order to grant a security interest therein, upon the request of Collateral Agent or the Required Lenders,
 the Borrower and its Subsidiaries shall use commercially reasonable efforts to obtain such consent for the 120 day
 period commencing after such entity becomes a Guarantor, provided that there shall be no requirement to pay any
 sums to the applicable lessor other than customary legal fees and administrative expenses (it is understood, for
 avoidance of doubt, that, without limiting the foregoing obligations of the Borrower set forth in this Section
 6.16(b)(iii), any failure to grant a security interest in any such leasehold interest as a result of a failure to obtain a
 consent shall not be a Default hereunder, and, for avoidance of doubt, the Borrower and its Subsidiaries shall no longer
 be required to use commercially reasonable efforts to obtain any such consent after such above-mentioned time period
 to obtain a consent has elapsed).

          (c)      Personal Property (including IP) Acquired by Borrower or Guarantors. If requested by the Collateral
 Agent or the Required Lenders, the Borrower shall, or shall cause any Subsidiary, (i) to the extent that any Capital
 Stock in, or owned by, a Loan Party constitutes Collateral, promptly deliver stock certificates, if any, representing
 such Capital Stock accompanied by undated stock powers or instruments of transfer executed in blank to the Collateral
 Agent and/or execute and deliver to the Collateral Agent any Security Document as any Agent or the Required Lenders
 may request to pledge any such Capital Stock and (ii) to the extent that any intellectual property owned by a Loan
 Party constitutes Collateral, promptly deliver any Security Document or supplements thereto as may be requested by
 the Collateral Agent or the Required Lenders.

          (d)      Real Property Acquired by Borrower and Guarantors.

                    (i)       New Real Property Identification. Within 10 days (or such longer period as the Collateral
 Agent may agree in its sole discretion) of any acquisition of a new Real Property by any Loan Party, such Loan Party
 shall notify the Collateral Agent of the acquisition of any such Real Property (fee owned or leased by such Loan Party.

                   (ii)      Real Property. Any Real Property acquired by the Borrower or any Guarantor shall
 automatically become subject to the Lien as provided in Section 2.19, and Section 2.19(b)(iii) shall apply to such Real
 Property. In addition to the foregoing, Borrower shall, at the reasonable request of the Collateral Agent or the Required
 Lenders, deliver to the Collateral Agent such appraisals as are required by law or regulation of Real Property with
 respect to which Collateral Agent has been granted a Lien, evidence of the filing of as-extracted UCC-1 financing
 statements in the appropriate jurisdiction, and such other instruments in connection therewith as the Collateral Agent
 or the Required Lenders shall reasonably require.



                                                            62
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 139 of 189


                    (iii)     Consents Related to Leaseholds Concerning Material Real Property. With respect to the
 acquisition of any leasehold interest by any Subsidiary that would constitute Material Real Property but for the need
 to obtain the consent of another Person (other than the Borrower or any Controlled Subsidiary) in order to grant a
 security interest therein, upon the request of Collateral Agent or the Required Lenders, the Borrower and its
 Subsidiaries shall use commercially reasonable efforts to obtain such consent for the 120 day period commencing on
 the date of the notification provided pursuant to Section 6.16(d)(i), provided that there shall be no requirement to pay
 any sums to the applicable lessor other than customary legal fees and administrative expenses (it is understood, for
 avoidance of doubt, that, without limiting the foregoing obligations of the Borrower set forth in this Section
 6.16(d)(iii), any failure to grant a security interest in any such leasehold interest as a result of a failure to obtain a
 consent shall not be a Default hereunder, and, for avoidance of doubt, the Borrower and its Subsidiaries shall no longer
 be required to use commercially reasonable efforts to obtain any such consent after such above-mentioned time period
 to obtain a consent has elapsed).

          (e)      Further Assurances. Subject to any applicable limitation in any Security Document and
 subparagraph (f) below, upon request of the Collateral Agent or the Required Lenders, at the expense of the Borrower,
 promptly execute and deliver any and all further instruments and documents and take all such other action as the
 Collateral Agent or the Required Lenders may deem necessary or desirable in order to effect fully the purposes of the
 Orders and the Loan Documents, including the filing of financing statements necessary or advisable in the opinion of
 the Collateral Agent or the Required Lenders to perfect any security interests created under the Orders or any other
 Security Document.

          (f)       Collateral Principles. Notwithstanding anything to the contrary in any Loan Document, (i) no
 actions in any non-U.S. jurisdiction or required by the Requirement of Law of any non-U.S. jurisdiction shall be
 required in order to create any security interests in assets located or titled outside of the U.S. (it being understood that
 there shall be no security agreements or pledge agreements governed under the laws of any non-U.S. jurisdiction), (ii)
 the Collateral Agent in its discretion may grant extensions of time for the creation or perfection of security interests
 in, and Mortgages on, or taking other actions with respect to, particular assets where it reasonably determines in
 consultation with the Borrower, that the creation or perfection of security interests and Mortgages on, or taking other
 actions, cannot be accomplished without undue delay, burden or expense by the time or times at which it would
 otherwise be required by this Agreement or the Security Documents, and (iii) any Liens required to be granted from
 time to time pursuant to Security Documents and this Agreement on assets of the Loan Parties to secure to the
 Obligations shall exclude the Excluded Assets.

          6.17      [Reserved].

          6.18      Post Closing Covenants. Cause to be delivered or performed the documents and other agreements
 and actions set forth on Schedule 6.18 within the time frame specified on such Schedule 6.18.

           6.19     ERISA. Except, in each case, to the extent that the failure to do so could not reasonably be expected
 to result in a Material Adverse Effect, comply with the provisions of ERISA, the Code, and other Laws applicable to
 the Plans.

         6.20       Lender Calls. Borrower will participate in a telephonic conference call with (x) the Administrative
 Agent and the Lenders once during each two-week period at such time as may be agreed to by Borrower and
 Administrative Agent and (y) the Financial Advisor once during each week at such time as may be agreed to by
 Borrower and Financial Advisor, in each case, to discuss cash flows and operations of the Borrower and its
 Subsidiaries; it being understood and agreed that the calls in clauses (x) and (y) shall be conducted separately.

           6.21      First and Second Day Orders. The Borrower shall cause all proposed “first day” orders, “second
 day” orders and all other orders establishing procedures for administration of the Chapter 11 Cases or approving
 significant or outside the ordinary course of business transactions submitted to the Bankruptcy Court to be in
 accordance with and permitted by the terms of this Agreement and acceptable to the Required Lenders in all material
 respects, it being understood and agreed that the forms of orders approved by the Required Lenders prior to the Petition
 Date are in accordance with and permitted by the terms of this Agreement in all respects and are acceptable.



                                                             63
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 140 of 189


         6.22       Milestones. Comply with the following milestones (unless extended or waived by the Required
 Lenders):

           (a)     no later than thirty-five (35) calendar days after the Petition Date, (i) the Bankruptcy Court shall
 have entered the Final Order, and (ii) the Loan Parties shall have filed the Reorganization Plan and the Disclosure
 Statement (which shall include the Valuation Analysis (as defined in the Restructuring Support Agreement), which
 shall be acceptable to the Required Lenders in their sole and absolute discretion) with the Bankruptcy Court;

          (b)     no later than fifty (50) calendar days after the Petition Date, the Loan Parties shall have entered into
 each of Renegotiated Contracts/Leases (as defined in the Restructuring Support Agreement), in form and substance
 acceptable to the Loan Parties and the Required First Lien Lenders (as defined in the Restructuring Support
 Agreement);

          (c)      no later than seventy (70) calendar days after the Petition Date, the Bankruptcy Court shall have
 entered an order approving the Disclosure Statement in form and substance reasonably acceptable to the Loan Parties
 and the Required First Lien Lenders (as defined in the Restructuring Support Agreement) and, solely with respect to
 the economic treatment provided on account of the Second Lien Claims (as defined in the Restructuring Support
 Agreement), reasonably acceptable to the Required Second Lien Lenders (as defined in the Restructuring Support
 Agreement);

          (d)      no later than one hundred fifteen (115) calendar days after the Petition Date, the Bankruptcy Court
 shall have entered the Confirmation Order (as defined in the Restructuring Support Agreement) in form and substance
 acceptable to the Loan Parties and the Required First Lien Lenders (as defined in the Restructuring Support
 Agreement) and, solely with respect to the economic treatment provided on account of the Second Lien Claims (as
 defined in the Restructuring Support Agreement), reasonably acceptable to the Required Second Lien Lenders (as
 defined in the Restructuring Support Agreement); and

          (e)      no later than one hundred thirty (130) calendar days after the Petition Date, the Plan Effective Date
 shall have occurred.

         6.23    Bankruptcy Notices. The Borrower will furnish to the Financial Advisor, the Administrative
 Agent, and Akin Gump Strauss Hauer & Feld LLP and Milbank LLP, as counsel to the Backstop Lenders:

         (a)      copies of any informational packages provided to potential bidders, draft agency agreements,
 purchase agreements, status reports, and updated information related to the sale or any other transaction and copies of
 any such bids and any updates, modifications or supplements to such information and materials; and

           (b)      use commercially reasonable efforts to provide draft copies of all definitive documents and any
 other material motions or applications or other material documents to be filed in the Chapter 11 Cases to counsel to
 the Consenting Stakeholders, if reasonably practicable at least two (2) Business Days in advance of when the Loan
 Parties intend to file such documents, and, without limiting any approval rights set forth in this Agreement or the
 Restructuring Support Agreement, consult in good faith with counsel to the Consenting Stakeholders regarding the
 form and substance of any such proposed filing.

          6.24      Bankruptcy Related Matters. The Borrower will and will cause each of the other Loan Parties to:

           (a)      cause all proposed (i) “first day” orders, (ii) “second day” orders, (iii) orders related to or affecting
 the Loans and other Obligations, the Prepetition Debt and the Loan Documents, any other financing or use of cash
 collateral, any sale or other disposition of Collateral outside the ordinary course, cash management, adequate
 protection, any plan of reorganization and/or any disclosure statement related thereto, (iv) orders concerning the
 financial condition of the Borrower or any of its Subsidiaries or other Indebtedness of the Loan Parties or seeking
 relief under section 363,364 or 365 of the Bankruptcy Code or rule 9019 of the Federal Rules of Bankruptcy Procedure,
 (v) orders authorizing additional payments to critical vendors (outside of the relief approved in the “first day” and
 “second day” orders) and (vi) orders establishing procedures for administration of the Chapter 11 Cases or approving
 significant transactions submitted to the Bankruptcy Court, in each case, proposed by the Debtors to be in accordance


                                                             64
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 141 of 189


 with and permitted by the terms of this Agreement and acceptable to the Required Lenders (and (i) with respect to any
 provision that affects the rights or duties of any Agent, such Agent and (ii) with respect to any orders described in
 clause (v) above, acceptable to the Required Lenders in their reasonable discretion) in all respects, it being understood
 and agreed that the forms of orders approved by the Required Lenders (and with respect to any provision that affects
 the rights or duties of any Agent, such Agent) prior to the Petition Date are in accordance with and permitted by the
 terms of this Agreement and are acceptable in all respects;

         (b)      comply in all material respects with each order entered by the Bankruptcy Court in connection with
 the Chapter 11 Cases; and

          (c)     comply in a timely manner with their obligations and responsibilities as debtors in possession under
 the Bankruptcy Code, the Bankruptcy Rules, the Interim Order and the Final Order, as applicable, and any other order
 of the Bankruptcy Court.

        6.25       Chief Executive Officer. At all times following the Closing Date, the Borrower shall cause Robert
 D. Moore to hold the position of chief executive officer of the Borrower.

                                                   ARTICLE VII
                                               NEGATIVE COVENANTS

          Until Payment in Full, the Borrower shall not, nor shall it permit any Subsidiary to, directly or indirectly:

         7.01   Liens. Create, incur, assume or permit to exist any Lien upon any of its property, assets or revenues,
 whether now owned or hereafter acquired, other than the following:

         (a)    (i) Liens in favor of the Collateral Agent for the benefit of the Secured Parties granted pursuant to
 any Loan Document and (ii) Liens securing obligations in respect of Huntington Cash Management Obligations;

          (b)       (i) Liens existing on the Petition Date and set forth on Schedule 7.01 and (ii) any Lien in favor of
 non-affiliated third party existing on the Petition Date that is not set forth on Schedule 7.01 to the extent (x) the amount
 of obligations secured by such Liens do not exceed $2,000,000 individually or $5,000,000 in the aggregate, and (y) a
 revised Schedule 7.01 including such Lien is delivered to the Administrative Agent for distribution to the Lenders;

          (c)      Liens for Taxes or for pre-petition utilities, assessments or governmental charges or levies on the
 property of the Borrower or any Subsidiary if the same shall not at the time be delinquent as of the Petition Date and
 can be paid without penalty, or are being contested in good faith and by appropriate proceedings, provided that any
 reserve or appropriate provision that shall be required in conformity with GAAP shall have been made therefor;

          (d)      Liens imposed by law, such as landlord’s, carriers’, warehousemen’s, materialmen’s, construction
 and repairmen’s, vendors’ and mechanics’ Liens and other similar Liens, with respect to amounts which are not yet
 overdue for a period of more than 60 days or are being contested in good faith and by appropriate proceedings;

          (e)       [reserved];

          (f)      (i) Liens incurred, or pledges or deposits under or to secure the performance of bids, trade contracts
 and leases (other than Indebtedness), reclamation bonds, return of money bonds, insurance bonds, Mining Financial
 Assurances, statutory obligations or bonds, government contracts, health or social security benefits, unemployment or
 other insurance obligations, workers’ compensation claims, water treatment obligations, insurance obligations,
 reclamation obligations, obligations under Mining Laws or similar legislation, stay bonds, utility bonds, surety and
 appeal bonds (including surety bonds obtained as required in connection with federal coal leases), performance bonds,
 bid bonds, performance guarantees (including, without limitation, performance guarantees pursuant to coal supply
 agreements or equipment leases), bankers acceptances, completion guarantees, bank guarantees and letters of credit,
 customs duties and other obligations, including self-bonding arrangements, of a like nature incurred in the ordinary
 course of business, or (ii) Liens on assets to secure obligations under surety bonds obtained as required in connection



                                                             65
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 142 of 189


 with entering into of federal coal leases; provided that no more than $7,500,000 of cash may be posted following the
 Petition Date under this Section 7.01(f)

            (g)      survey exceptions, easements, rights-of-way, zoning restrictions, leases, subleases, licenses, other
 restrictions and other similar encumbrances which do not in any case materially detract from the value of the property
 subject thereto or materially interfere with the ordinary conduct of the business of the applicable Person, Liens set
 forth as exceptions to the Borrower’s or any Subsidiary’s title insurance policies and Liens as set forth as exceptions
 to the title opinions delivered;

          (h)      Liens granted to provide adequate protection pursuant to the Interim Order or the Final Order;

           (i)      Liens (including the interest of a lessor under a Capital Lease) on property and improvements that
 secure Indebtedness incurred pursuant to Section 7.03(j) for the purpose of financing all or any part of the purchase
 price or cost of construction or improvement of such property; provided that the Lien does not (i) extend to any
 additional property and (ii) secure any additional obligations, in each case other than the initial property so subject to
 such Lien and the Indebtedness and other obligations originally so secured (other than improvements on and
 accessions to such property, proceeds and products thereof, customary security deposits and any other assets pursuant
 to after-acquired property clauses in effect with respect to such Lien at the time of acquisition on property of the type
 that would have been subject to such Lien notwithstanding the occurrence of such acquisition);

          (j)      [reserved];

          (k)      [reserved];

          (l)      Liens as a result of the filing of UCC financing statements as precautionary measure in connection
 with leases, operating leases or consignment arrangements;

          (m)      [reserved];

          (n)      [reserved];

          (o)      [reserved];

          (p)      Liens in favor of collecting or payor banks having a right of setoff, revocation, refund or chargeback
 with respect to money or instruments of the Borrower or any Subsidiary on deposit with or in possession of such bank;

          (q)      [reserved];

          (r)      [reserved];

          (s)      customary Liens in favor of trustees, paying agents and escrow agents, and netting and setoff rights,
 bankers’ liens and the like in favor of financial institutions and counterparties to financial obligations and instruments,
 including Hedging Agreements;

          (t)      [reserved];

          (u)      Permitted Real Estate Encumbrances;

          (v)      [reserved];

          (w)      [reserved];

          (x)      Coal Liens;

          (y)      [reserved];


                                                             66
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 143 of 189


          (z)      Liens on insurance policies and proceeds thereof, or other deposits, to secure insurance premium
 financings;

           (aa)      (x) Production Payments, royalties, dedication of reserves under supply agreements or similar or
 related rights or interests granted, taken subject to, or otherwise imposed on properties or (y) cross charges, Liens or
 security arrangements entered into in respect of a Joint Venture for the benefit of a participant, manager or operator
 of such Joint Venture, in each case, consistent with normal practices in the mining industry;

          (bb)     other Liens securing Indebtedness or obligations in an aggregate principal amount at any time
 outstanding not to exceed $500,000;

          (cc)     [reserved];

          (dd)     [reserved];

          (ee)     Liens in the ordinary course of business securing obligations in respect of trade-related letters of
 credit permitted under Section 7.03(p) covering only the goods (or the documents of title in respect of such goods)
 financed by such letters of credit and the proceeds and products thereof;

          (ff)    Liens incurred or assumed in connection with the issuance of revenue bonds the interest on which
 is tax-exempt under the Code;

          (gg)      Liens in the ordinary course of business on specific items of inventory, equipment or other goods
 and proceeds of any Person securing such Person’s obligations in respect thereof or created for the account of such
 Person to facilitate the purchase, shipment or storage of such inventory or other goods;

            (hh)     deposits made in the ordinary course of business to secure reclamation liabilities, insurance
 liabilities and/or surety liabilities;

           (ii)     (x) surface use agreements, easements, zoning restrictions, rights of way, encroachments, pipelines,
 leases (other than Capital Lease Obligations), subleases, rights of use, licenses, special assessments, trackage rights,
 transmission and transportation lines related to Mining Leases or mineral rights or constructed coal mine assets or
 other Real Property including re-conveyance obligations to a surface owner following mining, royalty payments and
 other obligations under surface owner purchase or leasehold arrangements necessary to obtain surface disturbance
 rights to access the subsurface coal deposits and similar encumbrances on Real Property imposed by law or arising in
 the ordinary course of business that do not secure any monetary obligation and do not materially detract from the value
 of the affected property or interfere with the ordinary conduct of business of the Borrower or any Subsidiary and (y)
 Liens on the property of the Borrower or any Subsidiary, as tenant under a lease or sublease entered into in the ordinary
 course of business by such Person, in favor of the landlord under such lease or sublease, securing the tenant’s
 performance under such lease or sublease, as such Liens are provided to the landlord under applicable law and not
 waived by the landlord; and

         (jj)      Liens on deposits made to cash collateralize obligations in respect of letters of credit existing on the
 Closing Date.

 For purposes of determining compliance with this Section 7.01, (A) a Lien securing an item of Indebtedness need not
 be permitted solely by reference to one category of permitted Liens (or any portion thereof) described in Sections
 7.01(a) through (jj) but may be permitted in part under any combination thereof and (B) in the event that a Lien
 securing an item of Indebtedness (or any portion thereof) meets the criteria of one or more of the categories of
 permitted Liens (or any portion thereof) described in Sections 7.01(a) through (jj), the Borrower may, in its sole
 discretion, classify or reclassify, or later divide, classify or reclassify (as if incurred at such later time), such Lien
 securing such item of Indebtedness (or any portion thereof) in any manner that complies with this Section 7.01 and at
 the time of incurrence, classification or reclassification will be entitled to only include the amount and type of such
 Lien or such item of Indebtedness secured by such Lien (or any portion thereof) in one of the above clauses (or any
 portion thereof). In addition, with respect to any Lien securing Indebtedness that was permitted to secure such


                                                            67
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 144 of 189


 Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall also be permitted to secure any
 Increased Amount of such Indebtedness.

          7.02     Investments. Make any Investments, except:

          (a)      Investments held by the Borrower or any Subsidiary in cash or Cash Equivalents;

          (b)      to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance), loans
 or advances, payroll, travel and other loans or advances to current or former officers, directors, employees, managers,
 directors or consultants of the Borrower or Holdings in an aggregate amount not to exceed $100,000 at any time
 outstanding, made in the ordinary course of business;

           (c)      Investments consisting of extensions of credit in the nature of accounts receivable or notes
 receivable arising from the grant of trade credit in the ordinary course of business, and Investments received in
 satisfaction or partial satisfaction thereof from financially troubled account debtors to the extent reasonably necessary
 in order to prevent or limit loss;

          (d)      Investments (including debt obligations and Capital Stock) received in satisfaction of judgments or
 in connection with the bankruptcy or reorganization of suppliers and customers of the Borrower and its Subsidiaries
 and in settlement of delinquent obligations of, and other disputes with, such customers and suppliers arising in the
 ordinary course of business;

           (e)      to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Investments in the nature of Production Payments, royalties, dedication of reserves under supply agreements or similar
 or related rights or interests granted, taken subject to, or otherwise imposed on properties;

           (f)     to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance), (i)
 Investments in existence on the Petition Date or made pursuant to a legally binding written commitment in existence
 on the Petition Date and listed on Schedule 7.02, and (ii) any Investment existing on the Petition Date that is not set
 forth on Schedule 7.02 to the extent (x) the amount of such Investment does not exceed $2,000,000 individually or
 $5,000,000 in the aggregate, and (y) a revised Schedule 7.02 including such Investment is delivered to the
 Administrative Agent for distribution to the Lenders; provided that the amount of any such Investment set forth in
 Schedule 7.02 may be increased (x) as required by the terms of such Investment as in existence on the date hereof or
 (y) as otherwise permitted hereunder;

           (g)       Investments received in compromise or resolution of (A) obligations of trade creditors or customers
 that were incurred in the ordinary course of business of the Borrower and its Subsidiaries, including pursuant to any
 plan of reorganization or similar arrangement upon the bankruptcy or insolvency of any trade creditor or customer,
 (B) litigation, arbitration or other disputes or (C) the foreclosure with respect to any secured investment or other
 transfer of title with respect to any secured investment;

          (h)      [reserved];

          (i)      Hedging Agreements or Cash Management Obligations permitted under this Agreement;

         (j)      to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Investments acquired solely in exchange for management services provided by the Borrower or a Subsidiary;

         (k)      to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Investments by the Borrower or any Subsidiary in any Debtor, and Investments by any Debtor in the Borrower;

          (l)     to the extent constituting Investments, Designated Coal Contracts (it being understood and agreed
 that purchases and sales, payment of any fees, expenses and indemnities and all other disbursements made by the
 Debtors pursuant to any Coal Contracts (including, without limitation, any Designated Coal Contracts) shall be made
 in accordance with the Cash Flow Forecast (subject to Permitted Variance);


                                                            68
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 145 of 189


          (m)      to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 additional Investments by the Borrower or any Debtor in an aggregate amount not to exceed $1,000,000, but without
 duplication, the cash return thereon received after the date hereof as a result of any sale for cash, repayment, return,
 redemption, liquidating distribution or other cash realization not to exceed the amount of such Investments in such
 Person made after the date hereof in reliance on this Section 7.02(m) shall be deducted in determining the amount of
 Investments outstanding pursuant to this Section 7.02(m);

          (n)      [reserved];

          (o)      [reserved];

          (p)       (i) receivables owing to the Borrower or any Subsidiary if created or acquired in the ordinary course
 of business, (ii) endorsements for collection or deposit in the ordinary course of business and (iii) securities,
 instruments or other obligations received in compromise or settlement of debts created in the ordinary course of
 business, or by reason of a composition or readjustment of debts or reorganization of another Person, or in satisfaction
 of claims or judgments;

          (q)      Investments made pursuant to surety bonds, reclamation bonds, performance bonds, bid bonds,
 appeal bonds and related letters of credit or similar obligations, in each case, to the extent such surety bonds,
 reclamation bonds, performance bonds, bid bonds, substituting appeal bonds, related letters of credit and similar
 obligations are permitted under this Agreement;

          (r)       to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Investments consisting of indemnification obligations in respect of performance bonds, bid bonds, appeal bonds,
 surety bonds, reclamation bonds and completion guarantees and similar obligations in respect of coal sales contracts
 (and extensions or renewals thereof on similar terms), under any Mining Law, Environmental Law or other applicable
 law or with respect to workers’ compensation benefits, unemployment insurance and other social security laws or
 regulations or similar legislation, or to secure liabilities to insurance carriers under insurance arrangements in respect
 of such obligations, or good faith deposits, prepayments or cash payments in connection with bids, tenders, contracts
 or leases or to secure public or statutory obligations, customs duties and the like, or for payment of rent, in each case
 entered into in the ordinary course of business, and pledges or deposits made in the ordinary course of business in
 support of obligations under coal sales contracts (and extensions or renewals thereof on similar terms) or any other
 Indebtedness, or Liens securing Indebtedness, of the type referred to in Section 7.03(p);

          (s)      [reserved];

          (t)      [reserved];

          (u)      to the extent substituting an Investment, purchases and acquisitions, in the ordinary course of
 business, of inventory, supplies, material or equipment;

          (v)      Investments resulting from liens, pledges and deposits permitted under Section 7.01;

          (w)      [reserved]; and

         (x)     to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance), any
 Permitted Payments to Parent, to the extent constituting an Investment.

          7.03     Indebtedness. Create, incur, assume or suffer to exist any Indebtedness except:

          (a)      Indebtedness arising under the Loan Documents;

          (b)     (i) Indebtedness outstanding on the Petition Date and listed on Schedule 7.03, and (ii) any
 Indebtedness outstanding on the Petition Date that is not set forth on Schedule 7.03 to the extent (x) the aggregate
 principal amount of such Indebtedness does not exceed $2,000,000 individually or $5,000,000 in the aggregate, and


                                                            69
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 146 of 189


 (y) a revised Schedule 7.03 including such Indebtedness is delivered to the Administrative Agent for distribution to
 the Lenders;

          (c)      [reserved];

         (d)      (i) Indebtedness of the Borrower or any Subsidiary consisting of Guarantees of Indebtedness of any
 Subsidiary otherwise permitted under this Section 7.03 and (ii) Indebtedness of any Subsidiary consisting of
 Guarantees of Indebtedness of the Borrower otherwise permitted under this Section 7.03; provided that (i) if the
 Indebtedness being guaranteed is subordinated to or pari passu with the Obligations, then the guarantee must be
 subordinated or pari passu, as applicable, to the same extent as the Indebtedness guaranteed and (ii) if incurred by the
 Borrower or a Subsidiary, such guarantee shall be permitted as an Investment pursuant to Section 7.02;

           (e)     Indebtedness in respect of (i) Cash Management Obligations incurred in the ordinary course of
 business and consistent with past practice and (ii) Hedging Agreements that are not speculative in nature and incurred
 in the ordinary course of business and consistent with past practice, in each case of the Borrower or any Subsidiary;

          (f)      Indebtedness of the Borrower and any Debtor owed to any other Debtor and of any Debtor owed to
 the Borrower;

          (g)      [reserved];

          (h)      [reserved];

          (i)      [reserved];

          (j)     to the extent incurred in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Indebtedness of the Borrower or any Subsidiary incurred to finance all or any part of the acquisition, construction,
 development or improvement of any property or assets, including purchase money obligations, Capital Lease
 Obligations and any Indebtedness assumed in connection with the acquisition of any such assets or secured by a Lien
 on any such assets before the acquisition thereof, provided that the aggregate principal amount of any Indebtedness
 Incurred pursuant to this Section 7.03(j) and outstanding at the time of Incurrence, may not exceed $1,000,000;

          (k)      [reserved];

          (l)      [reserved];

          (m)      [reserved];

          (n)      [reserved];

          (o)      additional Indebtedness of the Loan Parties in an aggregate principal amount outstanding at the time
 of Incurrence, not to exceed $500,000;

          (p)       Indebtedness of the Borrower or any Subsidiary in connection with one or more standby or trade-
 related letters of credit, performance bonds, bid bonds, stay bonds, appeal bonds, bankers acceptances, Mining
 Financial Assurances, statutory obligations or bonds, health or social security benefits, unemployment or other
 insurance obligations, workers’ compensation claims, water treatment obligations, insurance obligations, reclamation
 obligations, bank guarantees, surety bonds, utility bonds, performance guarantees (including, without limitation,
 performance guarantees pursuant to coal supply agreements or equipment leases) completion guarantees or other
 similar bonds and obligations, including self-bonding arrangements, issued by or on behalf of the Borrower or a
 Subsidiary, in each case, in the ordinary course of business or pursuant to self- insurance obligations and not in
 connection with the borrowing of money or the obtaining of advances;

          (q)      [reserved];



                                                           70
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 147 of 189


           (r)     Indebtedness arising from the honoring by a bank or other financial institution of a check, draft or
 similar instrument drawn against insufficient funds in the ordinary course of business; and

        (s)        Indebtedness of the Borrower or any Subsidiary consisting of (i) the financing of insurance
 premiums or (ii) take-or-pay obligations contained in supply or other arrangements.

          For purposes of determining compliance with this Section 7.03 or Section 7.01, the amount of any
 Indebtedness denominated in any currency other than Dollars shall be calculated based on customary currency
 exchange rates in effect, in the case of such Indebtedness incurred (in respect of term Indebtedness) or committed (in
 respect of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date and, in the case of such
 Indebtedness incurred (in respect of term Indebtedness) or committed (in respect of revolving Indebtedness) after the
 Closing Date, on the date on which such Indebtedness was incurred (in respect of term Indebtedness) or committed
 (in respect of revolving Indebtedness); provided, that if such Indebtedness is incurred to refinance other Indebtedness
 denominated in a currency other than Dollars (or in a different currency from the Indebtedness being refinanced), and
 such refinancing would cause the applicable Dollar-denominated restriction to be exceeded if calculated at the relevant
 currency exchange rate in effect on the date of such refinancing, such Dollar-denominated restriction shall be deemed
 not to have been exceeded so long as the principal amount of such refinancing Indebtedness does not exceed (i) the
 outstanding or committed principal amount, as applicable, of such Indebtedness being refinanced plus (ii) the
 aggregate amount of fees, underwriting discounts, premiums (including tender premiums), accrued interest,
 defeasance costs and other costs and expenses incurred in connection with such refinancing.

          Further, for purposes of determining compliance with this Section 7.03, in the event that an item of
 Indebtedness (or any portion thereof) meets the criteria of more than one of the categories set forth in Sections 7.03
 (a) through (s), the Borrower will be permitted to divide and classify such item of Indebtedness (or any portion thereof)
 on the date of its Incurrence, or later re-divide and reclassify all or a portion of such item of Indebtedness in any
 manner that complies with this Section 7.03.

           In addition, with respect to any Indebtedness that was permitted to be incurred hereunder on the date of such
 incurrence, any Increased Amount of such Indebtedness shall also be permitted hereunder after the date of such
 incurrence. “Increased Amount” of any Indebtedness shall mean any increase in the amount of such Indebtedness in
 connection with any accrual of interest, the accretion of accreted value, the amortization of original issue discount,
 the payment of interest in the form of additional Indebtedness, the accretion of original issue discount, or liquidation
 preference and increases in the amount of Indebtedness outstanding solely as a result of fluctuations in the exchange
 rate of currencies.

         This Agreement will not treat (1) unsecured Indebtedness as subordinated or junior to secured Indebtedness
 merely because it is unsecured and (2) senior Indebtedness as subordinated Indebtedness or junior to any other senior
 Indebtedness merely because it has junior priority with respect to the same collateral.

           7.04      Fundamental Changes. Subject to Section 10.21, merge, dissolve, liquidate, consolidate with or
 into another Person, or Dispose of (whether in one transaction or in a series of related transactions) all or substantially
 all of the assets (whether now owned or hereafter acquired) of the Borrower and its Subsidiaries, taken as a whole, to
 or in favor of any Person, except if no Default exists or would immediately result therefrom:

          (a)      any Subsidiary may merge or consolidate with (i) the Borrower, provided that the Borrower shall
 be the continuing or surviving Person or (ii) any one or more other Subsidiaries, provided that (A) when any Wholly
 Owned Subsidiary is merging with another Subsidiary, a Wholly Owned Subsidiary shall be the continuing or
 surviving Person, (B) when any Subsidiary is merging with any other Subsidiary, the continuing or surviving Person
 shall be a Subsidiary, (C) when any Foreign Subsidiary is merging with any Domestic Subsidiary, the continuing or
 surviving Person shall be the Domestic Subsidiary and (D) when any Guarantor is merging with any other Subsidiary,
 the continuing or surviving Person shall be a Guarantor;

          (b)       any Subsidiary may Dispose of all or substantially all of its assets (upon voluntary liquidation,
 dissolution or otherwise) to the Borrower or to another Subsidiary; provided that (i) if the transferor in such a
 transaction is a Subsidiary, then the transferee must either be the Borrower or another Subsidiary, (ii) if the transferor


                                                             71
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 148 of 189


 is a Domestic Subsidiary, then the transferee must either be the Borrower or another Domestic Subsidiary and (iii) if
 the transferor is a Guarantor, then the transferee must either be the Borrower or another Guarantor;

         (c)       the Borrower may Dispose of all or a portion of the Equity Interests of any of its Subsidiaries to a
 Guarantor (other than Holdings or General Partner);

         (d)     the Borrower and any Subsidiary may merge or consolidate with any other Person in a transaction
 in which the Borrower or the Subsidiary, as applicable, is the surviving or continuing Person; provided that, the
 Borrower may not merge or consolidate with any Subsidiary unless the Borrower is the surviving or continuing Person;
 and

           (e)      any Subsidiary may liquidate or dissolve if the Borrower determines in good faith that such
 liquidation or dissolution is in the best interests of the Borrower and the assets, if any, of any Subsidiary so liquidated
 or dissolved are transferred (x) to another Subsidiary or the Borrower and (y) to a Guarantor or the Borrower if such
 liquidated or dissolved Subsidiary is a Guarantor.

          7.05     Dispositions. Make any Disposition (other than Dispositions permitted pursuant to Sections 7.01,
 7.02, 7.04 and 7.06), except:

          (a)       (i) the sale or Disposition of damaged, obsolete, unusable or worn out equipment or equipment that
 is no longer needed in the conduct of the business of the Borrower and its Subsidiaries, (ii) sales or Dispositions of
 inventory, used or surplus equipment or reserves and Dispositions related to the burn-off of mines or (iii) the
 abandonment or allowance to lapse or expire or other disposition of intellectual property by the Borrower and its
 Subsidiaries in the ordinary course of business;

          (b)      sales, transfers or other dispositions of assets with respect to any Debtor pursuant to any order of
 the Bankruptcy Court, in form and substance reasonably satisfactory to the Required Lenders, permitting a de minimis
 asset disposition without further order of the Bankruptcy Court, so long as the proceeds thereof are applied in
 accordance with Section 2.05, if applicable;

          (c)      to the extent Investments made pursuant to the Designated Coal Contract under Section 7.02(l)
 involve sales of coal, such sales of coal made pursuant to the terms and conditions set forth under such Designated
 Coal Contracts and, in the case of the Debtors, in accordance with the Cash Flow Forecast (subject to Permitted
 Variance);

          (d)      Dispositions of cash and Cash Equivalents;

          (e)      [reserved];

          (f)      (A) the sale of defaulted receivables in the ordinary course of business and (B) Dispositions of
 receivables in connection with the compromise, settlement or collection thereof in the ordinary course of business or
 in bankruptcy or similar proceeding;

          (g)      any transfer of property or assets that consists of grants by the Borrower or its Subsidiaries in the
 ordinary course of business of licenses or sub-licenses, including with respect to intellectual property rights;

          (h)      [reserved];

           (i)      (A) the grant in the ordinary course of business of any non-exclusive easements, permits, licenses,
 rights of way, surface leases or other surface rights or interests and (B) any lease, sublease or license of assets (with a
 Loan Party as the lessor, sublessor or licensor) in the ordinary course of business;

          (j)      Dispositions of assets resulting from condemnation or casualty events;

          (k)      [reserved];


                                                             72
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 149 of 189


          (l)      [reserved];

          (m)      [reserved];

          (n)      [reserved];

          (o)       (i) any surrender or waiver of contractual rights or the settlement, release, or surrender of
 contractual, tort or other claims of any kind or (ii) any settlement, discount, write off, forgiveness, or cancellation of
 any Indebtedness owing by any present or former directors, officers, or employees of the Borrower or` any Subsidiary
 or any of their successors or assigns;

          (p)      the unwinding or termination of any Hedging Agreements;

          (q)      [reserved];

          (r)      [reserved];

          (s)      [reserved];

         (t)       exchanges or relocations of easements for pipelines, oil and gas infrastructure and similar
 arrangements in the ordinary course of business; and

           (u)     Dispositions of assets acquired in connection with an acquisition by the Borrower or any Subsidiary
 that are Disposed of for fair market value (as reasonably determined by the Borrower in good faith) within 90 days of
 such acquisition.

          7.06     Restricted Payments. Declare or make, directly or indirectly, any Restricted Payment, or incur
 any obligation (contingent or otherwise) to do so, or issue or sell any Equity Interests or accept any capital
 contributions, except that:

           (a)       dividends or distributions by a Subsidiary payable, on a pro rata basis or on a basis more favorable
 to the Borrower or a Subsidiary, to all holders of any class of Equity Interests of such Subsidiary a majority of which
 is held, directly or indirectly through Subsidiaries, by the Borrower;

          (b)       the Borrower and each Subsidiary may declare and make dividend payments or other distributions
 payable solely in the common stock or other Equity Interests of such Person or another Subsidiary;

         (c)     to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Permitted Payments to Parent;

          (d)     to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance), so
 long as no Event of Default shall have occurred and is continuing or would result therefrom, Restricted Payments
 made pursuant to this Section 7.06(d) in an amount not to exceed $100,000 in the aggregate; and

           (e)       to the extent made in accordance with the Cash Flow Forecast (subject to Permitted Variance),
 Restricted Payments made to Holdings (or any Parent) to enable Holdings (or any Parent) to pay (i) operating costs
 and expenses and other administrative fees and costs, in each case, to the extent expressly required to be paid pursuant
 to the Management Services Agreement, and (ii) after the entry of an order by the Bankruptcy Court (which order
 shall be in full force and effect and shall not have been vacated, reversed, modified, amended or stayed in any respect
 without the prior written consent of the Required Lenders), authorizing the Debtors’ entry into, or an assumption of,
 an amendment to the Management Services Agreement, in form and substance satisfactory to the Required Lenders,
 (x) management fees, to the extent expressly required to be paid pursuant to such amended terms of the Management
 Services Agreement, and (y) minimum royalty payments to Murray Energy Group on account of any Debtor’s coal
 mine leases with Colt LLC.



                                                            73
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 150 of 189


          7.07     Change in Nature of Business. Engage in any business other than a Similar Business.

          7.08     Transactions with Affiliates. Enter into, renew or extend any transaction or arrangement,
 including the purchase, sale, lease or exchange of property or assets or the rendering of any service, with any Affiliate
 of the Borrower or any Subsidiary. Notwithstanding the foregoing, the foregoing restrictions shall not apply to the
 following:

                          (A)      transactions between or among the Borrower and any of its Subsidiaries or a
 Person that becomes a Subsidiary;

                            (B)     to the extent made in accordance with the Cash Flow Forecast (subject to
 Permitted Variance), the payment of reasonable and customary (as determined in good faith by the Borrower) regular
 fees, compensation, indemnification and other benefits to current, former and future directors of the Borrower, a
 Subsidiary, or Holdings, who are not employees of the Borrower, such Subsidiary or Holdings, including
 reimbursement or advancement of reasonable and documented out-of-pocket expenses and provisions of liability
 insurance;

                             (C)     to the extent made in accordance with the Cash Flow Forecast (subject to
 Permitted Variance), loans or advances to officers, directors or employees of the Borrower or Holdings in the ordinary
 course of business of the Borrower or its Subsidiaries or Holdings or Guarantees in respect thereof or otherwise made
 on their behalf (including payment on such Guarantees) but only to the extent permitted by applicable law and Section
 7.02(b);

                            (D)      to the extent made in accordance with the Cash Flow Forecast (subject to
 Permitted Variance), transactions arising under any contract, agreement, instrument or other arrangement in effect on
 the Closing Date and set forth on Schedule 7.08;

                           (E)    to the extent made in accordance with the Cash Flow Forecast (subject to
 Permitted Variance), intercompany Investments permitted by Section 7.02 and Restricted Payments permitted by
 Section 7.06;

                             (F)      to the extent made in accordance with the Cash Flow Forecast (subject to
 Permitted Variance), after the entry of an order by the Bankruptcy Court (which order shall be in full force and effect
 and shall not have been vacated, reversed, modified, amended or stayed in any respect without the prior written consent
 of the Required Lenders), authorizing the Debtors’ entry into, or an assumption of, an amendment to the Management
 Services Agreement, in form and substance satisfactory to the Required Lenders, minimum royalty payments to
 Murray Energy Group on account of any Debtor’s coal mine leases with Colt LLC;

                              (G)     the Management Services Agreement (and transactions arising pursuant to the
 terms thereof) as in effect on the Closing Date; provided that any payment or distribution by any Debtor to any of its
 Affiliates pursuant to the Management Services Agreement shall only be made pursuant to Section 7.06(d);

                           (H)     to the extent made in accordance with the Cash Flow Forecast (subject to
 Permitted Variance), any agreements entered into in connection with the Transactions; and

                            (I)       Designated Coal Contracts.

           7.09     Permitted Activities of General Partner and Holdings. (a) General Partner and Holdings shall
 not incur or permit to exist any Lien other than (i) Liens created under the Loan Documents and (ii) Liens not
 prohibited by Section 7.01 on any of the Equity Interests issued by the Borrower held by General Partner or Holdings
 and (b) General Partner and Holdings shall do or cause to be done all thing necessary to preserve, renew and keep in
 full force and effect its legal existence; provided, that so long as no Default has occurred and is continuing or would
 result therefrom, Holdings may merge with any other Person (and if it is not the survivor of such merger, the survivor
 shall assume Holdings’ obligations, as applicable, under the Loan Documents).



                                                            74
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 151 of 189


          7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether directly or indirectly, and
 whether immediately, incidentally or ultimately, for any purpose that entails a violation of any regulation of the FRB,
 including Regulations T, U and X.

          7.11     [Reserved].

           7.12      Burdensome Agreements. Enter into any Contractual Obligation (other than any Loan Document)
 that (x) limits the ability of the Borrower or any Guarantor to create, incur, assume or suffer to exist any Lien upon
 any of its property to secure the Obligations hereunder or (y) limits the ability of any Subsidiary to make Restricted
 Payments to the Borrower or any Guarantor or to otherwise transfer property to the Borrower or any Guarantor;
 provided, however, that the foregoing clause shall not apply to Contractual Obligations which:

          (a)      exist as of the Petition Date and are set forth on Schedule 7.12;

          (b)      are binding on a Subsidiary at the time such Subsidiary first becomes a Subsidiary of the Borrower,
 so long as such Contractual Obligations were not entered into solely in contemplation of such Person becoming a
 Subsidiary of the Borrower;

          (c)       customary restrictions and conditions contained in the document relating to any Lien, so long as (i)
 such Lien is permitted by Section 7.01 and such restrictions or conditions relate only to the specific asset subject to
 such Lien and (ii) such restrictions and conditions are not created for the purpose of avoiding the restrictions imposed
 by this Section 7.12;

          (d)      [reserved];

          (e)      restrictions imposed by applicable law;

          (f)        any restriction on a Subsidiary imposed pursuant to an agreement entered into for the sale or
 Disposition of the Equity Interests or assets of a Subsidiary pending the closing of such sale or Disposition to the
 extent relating to the Equity Interests or assets that are then subject to such sale or Disposition;

          (g)       are customary provisions in joint venture agreements and other similar agreements applicable to
 joint ventures or the Equity Interests therein;

          (h)     are customary restrictions contained in leases, subleases, licenses or asset sale agreements otherwise
 permitted hereby so long as such restrictions relate to the assets subject thereto;

           (i)      are customary provisions restricting subletting or assignment of any lease governing a leasehold
 interest of the Borrower or any Subsidiary;

          (j)       are customary limitations (including financial maintenance covenants) existing under or by reason
 of leases entered into in the ordinary course of business;

          (k)      are restrictions on cash or other deposits imposed under contracts entered into in the ordinary course
 of business;

          (l)      are customary provisions restricting assignment of any agreements;

          (m)      [reserved];

         (n)      any restrictions imposed by any agreement relating to secured Indebtedness permitted by Section
 7.03 of this Agreement to the extent that such restrictions apply only to the property or assets securing such
 Indebtedness;

          (o)      [reserved];


                                                             75
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 152 of 189


          (p)       customary net worth provisions contained in Real Property leases entered into by Subsidiaries, so
 long as the Borrower has determined in good faith that such net worth provisions would not reasonably be expected
 to impair the ability of the Borrower and its Subsidiaries to meet their ongoing obligations; or

           (q)      are set forth in any agreement evidencing an amendment, modification, restatement, renewal,
 increase, supplement, refunding, replacement or refinancing of the Contractual Obligations referred to in Sections
 7.12(a) through 7.12(p) above; provided, that such amendment, modification, restatement, renewal, increase,
 supplement, refunding, replacement or refinancing is, in the good faith judgment of the Borrower, not materially less
 favorable to the Loan Party with respect to such limitations than those applicable pursuant to such Contractual
 Obligations prior to such amendment, modification, restatement, renewal, increase, supplement, refunding,
 replacement or refinancing (it being understood that the introduction of any such limitation in a Contractual Obligation
 that did not previously contain any such limitation shall be deemed to be adverse in a material respect to the interest
 of the Lenders unless otherwise of the type permitted by this Section 7.12).

          7.13     [Reserved].

          7.14    Maximum Capital Expenditure. Make or incur Capital Expenditures, in any period indicated
 below in an aggregate amount for Borrower and its Subsidiaries in excess of the amount set forth below opposite such
 period:

                           Period                                        Maximum Capital Expenditures
           Petition Date through March 31, 2020                                 $16,200,000
           Petition Date through April 30, 2020                                 $19,410,000
            Petition Date through May 31, 2020                                  $20,540,000
            Petition Date through June 30, 2020                                 $27,490,000
            Petition Date through July 31, 2020                                 $28,500,000


          7.15     Fiscal Year. Change its fiscal year-end from December 31.

           7.16     Sale and Lease-Backs. Other than in respect of Sale and Lease-Backs in existence on the Closing
 Date, become or remain liable as lessee or as a guarantor or other surety with respect to any lease of any property
 (whether real, personal or mixed), whether now owned or hereafter acquired, which the Borrower or such Subsidiary
 (a) has sold or transferred to any other Person (other than the Borrower or any of its Subsidiaries) and (b) thereafter
 rents or leases such property that it intends to use for substantially the same purpose as the property which has been
 sold or transferred (collectively, the “Sale and Lease- Backs”).

          7.17    Amendments or Waivers of Organizational Documents. Amend, restate, supplement, modify or
 waive any provision of any of its Organizational Documents after the Closing Date, in each case, to the extent the
 same, taken as a whole, would be material and adverse to any Secured Party (in the good faith determination of the
 Borrower).

           7.18      Budget Variance. (a) As of the last day of each applicable Two-Week Test Period commencing
 with the last day of the first Two-Week Test Period ending after the Closing Date, for such Two-Week Test Period (i)
 the negative variance (as compared to the Cash Flow Forecast) of the actual aggregate operating cash receipts of the
 Debtors shall not exceed 15%, (ii) the positive variance (as compared to the applicable Cash Flow Forecast) of the
 aggregate operating disbursements (excluding professional fees, interest payments and disbursements made by the
 Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast (including, without limitation, any
 payments pursuant to the Management Services Agreement)) made by the Debtors shall not exceed 15% and (iii) the
 positive variance (as compared to the applicable Cash Flow Forecast) of the aggregate disbursements made by the
 Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast (including, without limitation, any
 payments pursuant to the Management Services Agreement)) shall not exceed 15%, and (b) beginning with the
 delivery of the third Budget Variance Report, as of the last day of each applicable Four-Week Test Period commencing
 with the last day of the first Four-Week Test Period ending after the Closing Date, for such Four-Week Test Period,
 (i) the negative variance (as compared to the applicable Cash Flow Forecast) of the actual aggregate operating cash
 receipts of the Debtors shall not exceed 10%, (ii) the positive variance (as compared to the applicable Cash Flow

                                                           76
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 153 of 189


 Forecast) of the aggregate operating disbursements (excluding professional fees, interest payments and disbursements
 made by the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast (including, without
 limitation, any payments pursuant to the Management Services Agreement) made by the Debtors shall not exceed
 10% and (iii) the positive variance (as compared to the applicable Cash Flow Forecast) of the aggregate disbursements
 made by the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast (including, without
 limitation, any payments pursuant to the Management Services Agreement) shall not exceed 10% (such variance that
 does not breach this covenant, the “Permitted Variance”).

         7.19    Minimum Liquidity. Permit Liquidity at any time to be less than (i) prior to the Delayed Draw
 Funding Date, $20,000,000, and (ii) on or after the Delayed Draw Funding Date, $40,000,000.

          7.20     [Reserved].

          7.21     Additional Bankruptcy Matters. Permit any of its Subsidiaries to, without the Required Lenders’
 prior written consent, do any of the following:

                 (a)       use any portion or proceeds of the Loans or the Collateral, or disbursements set forth in the
 Cash Flow Forecast, for payments or purposes that would violate the terms of the Interim Order or the Final Order;

                   (b)     incur, create, assume, suffer to exist or permit any other superpriority administrative claim
 which is pari passu with or senior to the claim of the Secured Parties against any Loan Party, except for the Carve
 Out or as otherwise expressly permitted by the Orders;

                   (c)     subject to the Orders, assert, join, investigate, support or prosecute any claim or cause of
 action against any of the Secured Parties (in their capacities as such), unless such claim or cause of action is in
 connection with the enforcement of the Loan Documents against any of the Secured Parties;

                    (d)       other than as provided in any “first day” order, enter into any agreement to return any of
 its inventory to any of its creditors for application against any pre-petition Indebtedness, pre-petition trade payables
 or other pre-petition claims under Section 546(c) of the Bankruptcy Code or allow any creditor to take any setoff or
 recoupment against any of its pre-petition Indebtedness, pre-petition trade payables or other pre-petition claims based
 upon any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to any
 such agreement, setoff or recoupment, the aggregate amount applied to pre-petition Indebtedness, pre-petition trade
 payables and other pre-petition claims subject to all such agreements, setoffs and recoupments since the Petition Date
 would exceed $250,000;

                    (e)     seek, consent to, or permit to exist, without the prior written consent of the Required
 Lenders, any order granting authority to take any action that is prohibited by the terms of this Agreement, the Interim
 Order, the Final Order or the other Loan Documents or refrain from taking any action that is required to be taken by
 the terms of this Agreement, the Interim Order, the Final Order or any of the other Loan Documents;

                   (f)       subject to the terms of the Orders and subject to Article VIII, object to, contest, delay,
 prevent or interfere with in any material manner the exercise of rights and remedies by the Agents, the Lenders or
 other Secured Parties with respect to the Collateral following the occurrence of an Event of Default, including without
 limitation a motion or petition by any Secured Party to lift an applicable stay of proceedings to do the foregoing
 (provided that any Loan Party may contest or dispute whether an Event of Default has occurred in accordance with
 the terms of the Orders);

                    (g)     except as expressly provided or permitted hereunder (including, without limitation, to the
 extent pursuant to any “first day” or “second day” orders complying with the terms of this Agreement) or, with the
 prior consent of the Required Lenders, make any payment or distribution to any non-Debtor Affiliate or insider of any
 Debtor unless otherwise contemplated in the Cash Flow Forecast (subject to Permitted Variances);

                   (h)      except for the Carve Out or as otherwise expressly permitted by the Orders, incur, create,
 assume, suffer to exist or permit (or file an application for the approval of) any other Superpriority Claim which is


                                                           77
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267         Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 154 of 189


 pari passu with or senior to the claims of the Administrative Agent, the Collateral Agent, Lenders and the other Secured
 Parties constituting Obligations against the Loan Parties or the adequate protection Liens or claims granted under the
 Orders; or

                 (i)          make or permit to be made any change to the Final Order without the consent of the
 Required Lenders.

                                                ARTICLE VIII
                                      EVENTS OF DEFAULT AND REMEDIES

         8.01       Events of Default. Any of the following shall constitute an Event of Default (each, an “Event of
 Default”):

          (a)      Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and as required to be
 paid herein, any amount of principal of any Loan, or (ii) within five Business Days after the same becomes due and
 payable, any interest on any Loan, , or any fee due hereunder, any other amount payable hereunder or under any other
 Loan Document; or

          (b)       Specific Covenants. The Borrower fails to perform or observe any term, covenant or agreement
 contained in any of Sections 6.01(a), 6.01(b), 6.01(c), 6.01(d), 6.01(e), 6.01(f), 6.02(a), 6.03(a), 6.05, 6.11, 6.18 6.21
 6.22, 6.23 or Article VII; or

          (c)       Other Defaults. Any Loan Party fails to perform or observe any other covenant or agreement (not
 specified in subsection (a) or (b) above) contained in any Loan Document on its part to be performed or observed and
 such failure continues for 30 days; or

          (d)    Representations and Warranties. Any representation, warranty, certification or statement of fact
 made or deemed made by or on behalf of the Borrower or any other Loan Party herein, in any other Loan Document,
 or in any document delivered in connection herewith or therewith shall be incorrect or misleading in any material
 respect when made or deemed made; or

           (e)      Cross-Default. Unless the enforcement thereof is stayed by operation of the Chapter 11 Cases, any
 Loan Party or any Subsidiary thereof (A) fails to make any payment when due (whether by scheduled maturity,
 required prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
 Indebtedness under the Loan Documents) in each case having an aggregate principal amount of more than the
 Threshold Amount (“Material Indebtedness”), beyond the period of grace, if any, provided in the instrument or
 agreement under which such Material Indebtedness was created or (B) fails to observe or perform any other agreement
 or condition relating to any such Material Indebtedness, or contained in any instrument or agreement evidencing,
 securing or relating thereto, or any other event occurs, the effect of which default or other event is to cause or to permit
 the holder or holders of such Material Indebtedness, or the beneficiary or beneficiaries of such Material Indebtedness
 (or a trustee or agent on behalf of such holder or holders or beneficiary or beneficiaries) to cause, with the giving of
 notice if required, such Indebtedness to become due prior to its stated maturity, or such Guarantee to become due or
 payable; provided, that this clause 8.01(e) shall not apply to any secured Indebtedness that becomes due as a result of
 the voluntary sale or transfer of the property or assets securing such Indebtedness if (i) such sale or transfer is permitted
 hereunder and under the documents providing for such Indebtedness, (ii) such Indebtedness becomes due substantially
 contemporaneously with the completion and closing of such voluntary sale and transfer (and not upon entry into the
 purchase or transfer agreement related thereto) and (iii) the process of such voluntary sale or transfer are applied to
 pay in full such Indebtedness substantially contemporaneously with such sale or transfer; or

           (f)      Insolvency Proceedings, Etc. Any Loan Party or Subsidiary that is not a Debtor institutes or
 consents to the institution of any proceeding under any Debtor Relief Law, or makes an assignment for the benefit of
 creditors; or applies for or consents to the appointment of any receiver, trustee, custodian, conservator, liquidator,
 rehabilitator or similar officer for it or for all or any material part of its property; or any receiver, trustee, custodian,
 conservator, liquidator, rehabilitator or similar officer is appointed without the application or consent of such Person
 and the appointment continues undischarged or unstayed for 30 calendar days; or any proceeding under any Debtor


                                                              78
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 155 of 189


 Relief Law relating to any such Person or to all or any material part of its property is instituted without the consent of
 such Person and continues undismissed or unstayed for 30 calendar days, or an order for relief is entered in any such
 proceeding; or

          (g)      [Reserved].

          (h)     Judgments. There is entered against any Loan Party or any Subsidiary a final judgment or order for
 the payment of money in an aggregate amount exceeding the Threshold Amount (to the extent not covered by
 independent third party insurance), and such judgments or orders shall not have been vacated, discharged, waived,
 stayed or bonded pending appeal within 60 days from the entry thereof; or

          (i)     ERISA. The occurrence of any of the following events that, individually or in the aggregate, could
 reasonably be expected to result in a Material Adverse Effect: (i) an ERISA Event occurs with respect to a Pension
 Plan or Multiemployer Plan which has resulted or could reasonably be expected to result in an actual obligation to pay
 money of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the
 Borrower or any ERISA Affiliate fails to pay when due, after the expiration of any applicable grace period, any
 installment payment with respect to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
 Plan; or

          (j)       Invalidity of Loan Documents. Any Loan Document, at any time after its execution and delivery
 and for any reason other than as expressly permitted hereunder or Payment in Full, ceases to be in full force and effect;
 or any Loan Party contests in any manner the validity or enforceability of any Loan Document; or any Loan Party
 denies that it has any or further liability or obligation under any Loan Document, or purports to revoke, terminate or
 rescind any Loan Document; or any Security Document ceases to create a valid Lien with the priority required thereby
 on the Collateral covered thereby (other than (x) as to any immaterial portion of the Collateral or (y) as expressly
 permitted thereunder or solely as a result of the acts or omissions of any Agent); or

          (k)      Change of Control. There occurs any Change of Control; or

          (l)      Restructuring Support Agreement or Backstop Commitment Agreement Termination. (i) The
 bringing of a motion or taking of any action by any of the Loan Parties or any Subsidiary to terminate the Restructuring
 Support Agreement and/or the Backstop Commitment Agreement, or (ii) the Restructuring Support Agreement and/or
 the Backstop Commitment Agreement is terminated for any reason, or modified, amended or waived in any manner
 materially adverse to the Secured Parties without the prior consent of the Required Lenders; or

          (m)      Management Services Agreement Termination. (i) The bringing of a motion or taking of any action
 by any of the Loan Parties or any Subsidiary to terminate the Management Services Agreement or (ii) the Management
 Services Agreement is terminated for any reason, or modified, amended or waived in any manner materially adverse
 to the Secured Parties without the prior consent of the Required Lenders; or

          (n)       Guarantees, Security Documents and Loan Documents. At any time after the execution and delivery
 thereof, (i) the Guaranty for any reason, other than the Payment in Full of all Obligations (other than contingent
 indemnity obligations), shall cease to be in full force and effect (other than in accordance with its terms or in
 connection with a transaction permitted by Section 7.04) or shall be declared to be null and void or any Guarantor
 shall repudiate its obligations thereunder, (ii) any Security Document shall for any reason (other than pursuant to the
 terms thereof) cease to create a valid and perfected Lien (subject to Permitted Liens) on the Collateral purported to be
 covered thereby and with the priority contemplated by the Orders, and (iii) any Loan Party shall contest the validity
 or enforceability of any Loan Document or any Order in writing or repudiate or rescind (or purport to repudiate or
 rescind) or deny in writing that it has any further liability, including with respect to future advances by Lenders, under
 any provision of any Loan Document to which it is a party or shall contest the validity or perfection of any Lien in
 any Collateral purported to be covered by any Order or any other Security Document; or

          (o)      Chapter 11 Cases. There occurs any of the following in the Chapter 11 Cases:




                                                            79
 LEGAL_US_E # 147701594.4
Case 20-41308             Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 156 of 189


                    (i)      the bringing of a motion or taking of any action by any of the Loan Parties or any Subsidiary
 (A) to grant any Lien other than Liens permitted pursuant to Section 7.01 upon or affecting any Collateral, or (B) to
 use cash collateral of the Agents and the other Secured Parties under section 363(c) of the Bankruptcy Code without
 the prior written consent of the Required Lenders, except as provided in the Interim Order or Final Order;

                   (ii)     the entry of an order in any of the Chapter 11 Cases confirming a Reorganization Plan that
 is not an Acceptable Plan;

                   (iii)     (A) the entry of an order amending, supplementing, staying, vacating or otherwise
 modifying the Interim Order or the Final Order in any material respect without the written consent of the Required
 Lenders, or the Interim Order or the Final Order shall otherwise not be in full force and effect or (B) any Loan Party
 or any Subsidiary shall fail to comply with the Orders in any material respect;

                   (iv)    the allowance of any claim or claims under Section 506(c) of the Bankruptcy Code or
 otherwise against, any Agent, any Lender, any other Secured Party or any of the Collateral;

                    (v)       (A) the appointment of a trustee, receiver or an examiner (other than a fee examiner) in
 the Chapter 11 Cases with expanded powers to operate or manage the financial affairs, the business, or reorganization
 of the Loan Parties, or (B) the sale without the Required Lenders’ consent of any material portion of the Debtors’
 assets either through a sale under Section 363 of the Bankruptcy Code, through a confirmed plan of reorganization in
 the Chapter 11 Cases or otherwise that does not result in Payment in Full in cash of all of the Obligations under this
 Agreement at the closing of such sale or initial payment of the purchase price or effectiveness of such plan of
 reorganization, as applicable;

                   (vi)    the dismissal of any Chapter 11 Case, or the conversion of any Chapter 11 Case from one
 under Chapter 11 to one under Chapter 7 of the Bankruptcy Code or any Loan Party shall file a motion or other
 pleading seeking the dismissal of the Chapter 11 Case under Section 1112 of the Bankruptcy Code or otherwise or the
 conversion of the Chapter 11 Cases to Chapter 7 of the Bankruptcy Code;

                    (vii)    any Loan Party shall file a motion seeking, or the Bankruptcy Court shall enter an order
 granting relief from or modifying the automatic stay under Section 362 of the Bankruptcy Code (A) to allow any
 creditor (other than the Agents) to execute upon or enforce a Lien on any Collateral, (B) approving any settlement or
 other stipulation not approved by the Required Lenders (which approval shall not be unreasonably withheld) with any
 secured creditor of any Loan Party providing for payments as adequate protection or otherwise to such secured
 creditor, (C) with respect to any Lien on or the granting of any Lien on any Collateral to any federal, state or local
 environmental or regulatory agency or authority or (D) to permit other actions that would have a Material Adverse
 Effect on the Debtors or their estates (taken as a whole);

                   (viii)    [reserved];

                  (ix)    the entry of an order in the Chapter 11 Cases avoiding or permitting recovery of any portion
 of the payments made on account of the Obligations owing under this Agreement;

                  (x)        the entry of an order in the Chapter 11 Cases terminating or modifying the exclusive right
 of any Loan Party to file a Reorganization Plan pursuant to Section 1121 of the Bankruptcy Code;

                   (xi)      the failure of any Loan Party to perform in all material respects any of its obligations under
 the Orders;

                   (xii)    the existence of any claims or charges, or the entry of any order of the Bankruptcy Court
 authorizing any claims or charges, other than the Obligations in, or as otherwise permitted under the applicable Loan
 Documents or permitted under the Orders, entitled to superpriority administrative expense claim status in any Chapter
 11 Case pursuant to Section 364(c)(1) of the Bankruptcy Code pari passu with or senior to the claims of the Agents
 and the Secured Parties under this Agreement and the other Loan Documents, or there shall arise or be granted by the
 Bankruptcy Court (A) any claim having priority over any or all administrative expenses of the kind specified in clause


                                                            80
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 157 of 189


 (b) of Section 503 of the Bankruptcy Code or clause (b) of Section 507 of the Bankruptcy Code (other than the Carve
 Out) or (B) any Lien on the Collateral having a priority senior to or pari passu with the Liens and security interests
 granted herein, except, in each case, as expressly provided in the Loan Documents or in the Orders then in effect (but
 only in the event specifically consented to by the Administrative Agent (at the direction of the Required Lenders)),
 whichever is in effect;

                    (xiii)   the Interim Order (prior to the Final Order Entry Date) or, on and after entry thereof, the
 Final Order shall cease to create a valid and perfected Lien on the Collateral or to be in full force and effect, shall have
 been reversed, modified, amended, stayed, vacated, or subject to stay pending appeal, in the case of modification or
 amendment, without prior written consent of the Required Lenders);

                    (xiv)     an order in the Chapter 11 Cases shall be entered limiting the extension under Section
 552(b) of the Bankruptcy Code of the Liens of the Prepetition Debt on the Collateral to any proceeds, products,
 offspring, or profits of the Collateral acquired by any Loan Party after the Petition Date;

                    (xv)     an order of the Bankruptcy Court shall be entered denying or terminating use of cash
 collateral by the Loan Parties;

                  (xvi)   an order materially adversely impacting the legal rights and interests of the Agents and the
 Lenders under the Loan Documents shall have been entered by the Bankruptcy Court or any other court of competent
 jurisdiction;

                   (xvii) any Loan Party shall challenge, support or encourage a challenge of any payments made to
 any Agent, any Lender, or any Secured Party with respect to the Obligations, or without the consent of the Required
 Lenders and, if required by Section 10.01, any other Secured Party, the filing of any motion by the Loan Parties
 seeking approval of (or the entry of an order by the Bankruptcy Court approving) adequate protection to any holder
 of Prepetition Debt that is inconsistent with an Order;

                     (xviii) without the Required Lenders’ consent, the entry of any order by the Bankruptcy Court
 granting, or the filing by any Loan Party or any of its Subsidiaries of any motion or other request with the Bankruptcy
 Court (in each case, other than the Orders and motions seeking entry thereof or permitted amendments or modifications
 thereto) seeking, authority to use any cash proceeds of any of the Collateral or to obtain any financing under Section
 364 of the Bankruptcy Code other than the Loan Documents or any other financing that results in the Payment in Full
 of the Obligations;

                   (xix)    any Loan Party or any person on behalf of any Loan Party shall file any motion seeking
 authority to (A) consummate a sale of assets (constituting Collateral or otherwise) outside the ordinary course of
 business or (B) reject any executory contract or unexpired lease (relating to property that constitutes Collateral or
 otherwise) without the consent of the Required Lenders, and in each case not otherwise permitted hereunder;

                   (xx)      any Loan Party shall make any payment (whether by way of adequate protection or
 otherwise) of principal or interest or otherwise on account of any Prepetition Debt or payables other than payments
 permitted under this Agreement to the extent authorized or required by one or more “first day” or “second day” orders
 or any of the Orders (or other orders with the consent of Required Lenders) and consistent with the Cash Flow Forecast
 (subject to Permitted Variances);

                    (xxi)    without the Required Lenders’ consent or as otherwise permitted by the Orders, any Loan
 Party or any Subsidiary thereof shall file any motion or other request with the Bankruptcy Court seeking (A) to grant
 or impose, under Section 364 of the Bankruptcy Code or otherwise, liens or security interests in any Collateral, whether
 senior, equal or subordinate to the Collateral Agent’s liens and security interests; or (B) to modify or affect any of the
 rights of the Agents, the Lenders or the Secured Parties under the Orders or the Loan Documents and related documents
 by any Reorganization Plan confirmed in the Chapter 11 Cases or subsequent order entered in the Chapter 11 Cases;
 and




                                                             81
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 158 of 189


                   (xxii)   the filing by any of the Loan Parties of any Reorganization Plan other than an Acceptable
 Plan.

          8.02     Remedies Upon Event of Default. If any Event of Default occurs and is continuing, the
 Administrative Agent shall, at the request of, or may, with the consent of, the Required Lenders, subject to the terms
 of the Orders, take any or all of the following actions:

        (a)     declare the commitment of each Lender to make Loans to be terminated, whereupon such
 commitments and obligation shall be terminated;

          (b)       declare the unpaid principal amount of all outstanding Loans, all interest accrued and unpaid
 thereon, and all other amounts owing or payable hereunder or under any other Loan Document to be immediately due
 and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby expressly
 waived by the Borrower;

          (c)      [reserved]; and

           (d)     exercise on behalf of itself and the Lenders all rights and remedies available to it and the Lenders
 under the Loan Documents, any Order or applicable Law (including, but not limited to, the Bankruptcy Code and the
 UCC), including the right to set off any amounts held as cash collateral (including, without limitation, in any cash
 collateral account held for the benefit of the Secured Parties);

 provided, however, that upon the occurrence of an actual or deemed entry of an order for relief with respect to the
 Borrower under Debtor Relief Laws of the United States or any other Event of Default under Section 8.01(f) or (g)
 hereof, the obligation of each Lender to make Loans shall automatically terminate and the unpaid principal amount of
 all outstanding Loans and all interest and other amounts as aforesaid shall automatically become due and payable
 without further act of the Administrative Agent or any Lender.

          8.03     [Reserved].

          8.04      Application of Funds. Subject to the Orders, after the exercise of remedies provided for in Section
 8.02 (or after the Loans have automatically become immediately due and payable), any amounts received on account
 of the Obligations (including proceeds of Collateral) shall be applied by the Administrative Agent in the following
 order:

          First, to payment of that portion of the Obligations constituting fees, indemnities, expenses and other amounts
 (including reasonable fees, charges and disbursements of counsel to the Agents and amounts payable under Article
 III) payable to the Agents in their capacity as such;

          Second, to payment of that portion of the Obligations constituting fees, indemnities and other amounts
 payable to the Secured Parties (including fees, charges and disbursements of counsel to the respective Secured Parties
 (including fees and time charges for attorneys who may be employees of any Secured Parties) and amounts payable
 to the Lenders under Article III, ratably among the Secured Parties (or, in the case of Article III, the Lenders) in
 accordance with, in the case of the Lenders, their respective Applicable Percentages;

          Third, to payment of that portion of the Obligations constituting accrued and unpaid interest in respect of the
 Loans and other Obligations, ratably among the Secured Parties in accordance with, in the case of the Lenders, their
 respective Applicable Percentages;

          Fourth, to payment of, in each case, on a pro rata basis, that portion of the Obligations constituting unpaid
 principal of the Loans, ratably among the Lenders in accordance with their respective Applicable Percentages, and the
 payment of all such outstanding Secured Designated Coal Contract Obligations, ratably among the Designated Coal
 Contract Counterparties in proportion to the respective amounts of such outstanding Secured Designated Coal Contract
 Obligations held by them;



                                                           82
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 159 of 189


          Fifth, to payment of any remaining Obligations, ratably among the Lenders and the other Secured Parties (in
 the case of the Lenders, ratably in accordance with their respective Applicable Percentages); and

          Last, the balance, if any, after all of the Obligations have been indefeasibly Paid in Full, to the Borrower or
 as otherwise required by Law;

 provided, that the application to the Obligations of amounts received in respect of the Collateral is expressly subject
 to the priorities set forth in the Interim Order (and, when entered, the Final Order), and all such amounts shall first be
 allocated in accordance with such priorities.

                                                      ARTICLE IX
                                                       AGENTS

          9.01     Appointment and Authority.

          (a)       Each of the Lenders and the Designated Coal Contract Counterparties hereby irrevocably appoints
 Cortland Capital Market Services LLC to act on its behalf as the Administrative Agent hereunder and under the other
 Loan Documents, and irrevocably authorizes the Administrative Agent to take such actions on its behalf and to
 exercise such powers, rights and remedies as are delegated or granted to the Administrative Agent by the terms hereof
 or thereof, together with such actions and powers as are reasonably incidental thereto. Except with respect to Section
 9.06 and Section 9.10, the provisions of this Article are solely for the benefit of the Administrative Agent, the Lenders
 and the Designated Coal Contract Counterparties, as the case may be, and neither the Borrower, nor any other Loan
 Party shall have rights as a third party beneficiary of any of such provisions. In performing its functions and duties
 hereunder, the Administrative Agent shall act solely as an agent of the Lenders and the Designated Coal Contract
 Counterparties, and does not assume and shall not be deemed to have assumed any obligation towards or relationship
 of agency or trust with or for the Borrower or any of its Subsidiaries.

          (b)      Each of the Lenders and the Designated Coal Contract Counterparties hereby irrevocably appoints
 Cortland Capital Market Services LLC to act on its behalf as the Collateral Agent hereunder and under the other Loan
 Documents for purposes of acquiring, holding and enforcing any and all Liens on Collateral granted by any of the
 Loan Parties to secure any of the Obligations, together with such powers and discretion as are reasonably incidental
 thereto. Without limiting the generality of the foregoing, the Lenders, and by accepting the benefits of the Loan
 Documents the other Secured Parties, hereby expressly authorize the Collateral Agent to (i) execute any and all
 documents with respect to the Collateral (including any amendment, supplement, modification or joinder with respect
 thereto) and the rights of the Secured Parties with respect thereto, as contemplated by and in accordance with the
 provisions of this Agreement and the Loan Documents and acknowledge and agree that any such action by the
 Collateral Agent shall bind the Secured Parties and (ii) negotiate, enforce or settle any claim, action or proceeding
 affecting the Secured Parties in their capacity as such, at the direction of the Required Lenders, which negotiation,
 enforcement or settlement will be binding upon each Secured Party.

          9.02      Rights as a Lender. The agency hereby created shall in no way impair or affect any of the rights
 and powers of, or impose any duties or obligations upon, any Agent in its individual capacity as a Lender hereunder.
 With respect to its participation in the Loans, the Person serving as an Agent hereunder shall have the same rights and
 powers in its capacity as a Lender as any other Lender and may exercise the same as though it were not an Agent and
 the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires,
 include the Person serving as an Agent hereunder in its individual capacity. Such Person and its Affiliates may accept
 deposits from, lend money to, own securities of, act as the financial advisor or in any other advisory capacity for and
 generally engage in any kind of business with the Borrower or any Subsidiary or other Affiliate thereof as if such
 Person were not an Agent hereunder, and may accept fees and other considerations from the Borrower for service in
 connection herewith and otherwise without any duty to account therefor to the Lenders.

          9.03      Exculpatory Provisions. No Agent shall have any duties or obligations except those expressly set
 forth herein and in the other Loan Documents. Without limiting the generality of the foregoing, no Agent:




                                                            83
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 160 of 189


          (a)     shall be subject to any fiduciary or other implied duties, regardless of whether a Default or Event of
 Default has occurred and is continuing;

            (b)     shall have any duty to take any discretionary action or exercise any discretionary powers, except
 discretionary rights and powers expressly contemplated hereby or by the other Loan Documents that such Agent is
 required to exercise as directed in writing by the Required Lenders (or such other number or percentage of the Lenders
 as shall be necessary, or as such Agent shall believe in good faith shall be necessary, under the circumstances as
 provided in Section 10.01), provided that no Agent shall be required to take any action that, in its opinion or the
 opinion of its counsel, may expose such Agent to liability or that is contrary to any Loan Document or applicable law,
 including, for the avoidance of doubt, any action that, in its opinion or the opinion of its counsel, may violate the
 automatic stay under any Debtor Relief Law or that may effect a forfeiture, modification or termination of property
 of a Defaulting Lender in violation of any Debtor Relief Law; provided, further, that if any Agent so requests, it shall
 first be indemnified and provided with adequate security to its sole satisfaction (including reasonable advances as may
 be requested by such Agent) by the Lenders against any and all liability and expense that may be incurred by it by
 reason of taking or continuing to take any such directed action;

           (c)       shall, except as expressly set forth herein and in the other Loan Documents, have any duty to
 disclose, and shall not be liable for the failure to disclose, any information relating to the Borrower or any of its
 Affiliates that is communicated to or obtained by the Person serving as an Agent or any of its Affiliates in any capacity;

           (d)      shall be responsible or have any liability for or in connection with, or have any duty to ascertain,
 inquire into, monitor, maintain, update or enforce, compliance with the provisions hereof relating to Disqualified
 Institutions; and without limiting the generality of the foregoing, no Agent shall (x) be obligated to ascertain, monitor
 or inquire as to whether any Lender or Participant or prospective Lender or Participant is a Disqualified Institution or
 (y) have any liability with respect to or arising out of any assignment or participation of Loans, or disclosure of
 confidential information, to any Disqualified Institution;

            (e)      neither any Agent nor any of its Related Parties shall be liable for any action taken or not taken by
 it (i) with the consent or at the request of the Required Lenders (or such other number or percentage of the Lenders as
 shall be necessary, or as such Agent shall believe in good faith shall be necessary, under the circumstances as provided
 in Section 10.01) or (ii) in the absence of its own gross negligence or willful misconduct, as determined by a final,
 non-appealable judgment of a court of competent jurisdiction (which shall not include any action taken or omitted to
 be taken in accordance with clause (i), for which such Agent shall have no liability);

          (f)      shall be deemed to have knowledge of any Default or Event of Default unless and until written
 notice describing such Default and is labeled a “Notice of Default” is given to such Agent by the Borrower or a Lender;
 or

           (g)       shall be responsible for or have any duty to ascertain or inquire into (i) any recital, statement,
 warranty or representation made in or in connection with this Agreement, any other Loan Document, or any Coal
 Contract, or made in any written or oral statements made in connection with the Loan Documents, any Coal Contract,
 and the transactions contemplated thereby, (ii) the contents of any financial or other statements, instruments,
 certificate, report or other document delivered hereunder or thereunder or in connection herewith or therewith, whether
 made by such Agent to the Lenders or by or on behalf of any Loan Party to such Agent or any Lender in connection
 with the Loan Documents and the transactions contemplated thereby, (iii) the financial condition or business affairs
 of any Loan Party or any other Person liable for the payment of any Obligations, (iv) the performance or observance
 of any of the covenants, agreements or other terms or conditions set forth herein or therein or the use of proceeds of
 the Loans or the occurrence or possible occurrence of any Default or Event of Default or to make any disclosures with
 respect to the foregoing, (v) the execution, validity, enforceability, effectiveness, genuineness, collectability or
 sufficiency of this Agreement, any other Loan Document, any Coal Contract, or any other agreement, instrument or
 document or the creation, preservation, perfection, maintenance of perfection, or priority of any Lien purported to be
 created by the Loan Documents or any Coal Contract, (vi) the value or the sufficiency of any Collateral, (vii) whether
 the Collateral exists, is owned by Borrower or its Subsidiaries, is cared for, protected, or insured or has been
 encumbered, or meets the eligibility criteria applicable in respect thereof, or (viii) the satisfaction of any condition set
 forth in Article IV or elsewhere herein, other than to confirm receipt of items expressly required to be delivered to
 such Agent.

                                                             84
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 161 of 189


         Anything contained herein to the contrary notwithstanding, no Agent shall have any liability arising from
 confirmation of the amount of outstanding Loans or the component amounts thereof.

           For the avoidance of doubt, and without limiting the other protections set forth in this Article 9, with respect
 to any determination, designation, or judgment to be made by the Administrative Agent or the Collateral Agent herein
 or in the other Loan Documents, the Administrative Agent or the Collateral Agent, as applicable, shall be entitled to
 request that the Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as such
 Agent shall believe in good faith shall be necessary, under the circumstances as provided in Section 10.01) make or
 confirm such determination, designation, or judgment.

          No Agent shall be responsible or have any liability for or in connection with, or have any duty to ascertain,
 inquire into, monitor, maintain, update or enforce compliance with the provisions hereof relating to Coal Contracts.
 No Agent shall be deemed to have notice of any Secured Designated Coal Contract Obligations unless such Agent
 has received written notice of such Secured Designated Coal Contract Obligations, together with such supporting
 documentation as such Agent may request, from the applicable Designated Coal Contract Counterparty.

            9.04     Reliance by Agents. Each Agent shall be entitled to rely upon, and shall not incur any liability for
 relying upon, any notice, request, certificate, consent, statement, instrument, document or other writing (including any
 electronic message, Internet or intranet website posting or other distribution) believed by it to be genuine and to have
 been signed, sent or otherwise authenticated by the proper Person. Each Agent also may rely upon any statement
 made to it orally or by telephone and believed by it to have been made by the proper Person, and shall not incur any
 liability for relying thereon. In determining compliance with any condition hereunder to the making of a Loan that by
 its terms must be fulfilled to the satisfaction of a Lender, each Agent may presume that such condition is satisfactory
 to such Lender unless such Agent shall have received written notice to the contrary from such Lender prior to the
 making of such Loan and such Lender shall have not made its ratable portion of such Loan available to the
 Administrative Agent. Each Agent shall be entitled to rely on and may consult with legal counsel (who may be counsel
 for the Borrower), independent accountants and other experts selected by it, and shall not be liable for any action taken
 or not taken by it in accordance with the advice of any such counsel, accountants or experts.

           9.05      Delegation of Duties. Each Agent may perform any and all of its duties and exercise its rights and
 powers hereunder or under any other Loan Document by or through any one or more co-agents, sub-agents and
 attorneys-in-fact appointed by such Agent. Each Agent and any such co-agent, sub-agent and attorney-in-fact may
 perform any and all of its duties and exercise its rights and powers by or through their respective Related Parties. The
 rights, privileges, protections, immunities, and indemnities of this Article and Section 10.04 shall apply to any such
 co-agent, sub-agent or attorney-in-fact and to the Related Parties of such Agent and any such co-agent, sub-agent or
 attorney-in-fact, and shall apply to each of their respective activities in such capacities as if such co-agent, sub-agent
 or attorney-in-fact and Related Parties were named herein. Notwithstanding anything herein to the contrary, with
 respect to each co-agent, sub-agent or attorney-in-fact appointed by any Agent, (i) such co-agent, sub-agent or
 attorney-in-fact shall be a third party beneficiary under this Agreement with respect to all rights, privileges,
 protections, immunities, and indemnities of this Article and Section 10.04 and shall have all of the rights and benefits
 of a third party beneficiary, including an independent right of action to enforce such rights, privileges, protections,
 immunities, and indemnities of this Article and Section 10.04 directly, without the consent or joinder of any other
 Person, against any or all Loan Parties and the Lenders, (ii) rights, privileges, protections, immunities, and indemnities
 of this Article and Section 10.04 shall not be modified or amended without the consent of such co-agent, sub-agent or
 attorney-in-fact, and (iii) such co-agent, sub-agent or attorney-in-fact shall only have obligations to such Agent and
 not to any Loan Party, Lender or any other Person, and no Loan Party, Lender or any other Person shall have any
 rights, directly or indirectly, as a third party beneficiary or otherwise, against such co-agent, sub-agent or attorney-in-
 fact. No Agent shall be responsible for the negligence or misconduct of any such co-agents, sub-agents and attorneys-
 in-fact except to the extent that a court of competent jurisdiction determines in a final and non-appealable judgment
 that such Agent acted with gross negligence or willful misconduct in the selection of such co-agents, sub-agents and
 attorneys-in-fact.

          9.06     Resignation of Agent. Each Agent may at any time give notice of its resignation to the applicable
 Lenders, and the Borrower. Upon receipt of any such notice of resignation, the Required Lenders shall have the right,
 with the approval of the Borrower unless an Event of Default under Section 8.01(f) or (g) has occurred or is continuing


                                                             85
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 162 of 189


 (such approval not to be unreasonably withheld), to appoint a successor, which shall be a bank with an office in the
 United States, or an Affiliate of any such bank with an office in the United States. If no such successor shall have
 been so appointed by the Required Lenders and shall have accepted such appointment within 30 days after the retiring
 Agent gives notice of its resignation, then the retiring Agent may on behalf of the Lenders, appoint a successor Agent
 meeting the qualifications set forth above; provided that (x) in no event shall any successor Agent be a Defaulting
 Lender, a Disqualified Institution or an Affiliated Lender and (y) if such Agent shall notify the Borrower and the
 applicable Lenders that no qualifying Person has accepted such appointment, then such resignation shall nonetheless
 become effective in accordance with such notice and (1) the retiring Agent shall be discharged from its duties and
 obligations hereunder and under the other Loan Documents (except that in the case of any collateral security held by
 the retiring Collateral Agent on behalf of the Lenders under any of the Loan Documents, the retiring Collateral Agent
 shall continue to hold such collateral security until such time as a successor Collateral Agent is appointed) and (2) all
 payments, communications and determinations provided to be made by, to or through such retiring Agent shall instead
 be made by or to each applicable Lender directly, until such time as the Required Lenders appoint a successor Agent
 as provided for above in this Section. Upon the acceptance of a successor’s appointment as an Agent hereunder, such
 successor shall succeed to and become vested with all of the rights, powers, privileges and duties of the retiring (or
 retired) Agent, and the retiring Agent shall be discharged from all of its duties and obligations hereunder or under the
 other Loan Documents (if not already discharged therefrom as provided above in this Section). The fees payable by
 the Borrower to a successor Agent shall be the same as those payable to its applicable predecessor unless otherwise
 agreed between the Borrower and such successor. After the retiring Agent’s resignation hereunder and under the other
 Loan Documents, the provisions of this Article, Section 10.04, and all other rights, privileges, protections, immunities,
 and indemnities granted to such Agent hereunder or the other Loan Documents shall continue in effect for the benefit
 of such retiring Agent, its co-agents, sub-agents and attorneys-in-fact and their respective Related Parties in respect
 of any actions taken or omitted to be taken by any of them while the retiring Agent was acting as Agent.

          9.07     Non-Reliance on Agents and Other Lenders.

           (a)     Each Lender acknowledges represents and warrants that it has, independently and without reliance
 upon any Agent or any other Lender or any of their Related Parties and based on such documents and information as
 it has deemed appropriate, made its own credit analysis and decision to enter into this Agreement. Each Lender also
 acknowledges that it will, independently and without reliance upon any Agent or any other Lender or any of their
 Related Parties and based on such documents and information as it shall from time to time deem appropriate, continue
 to make its own decisions in taking or not taking action under or based upon this Agreement, any other Loan Document
 or any related agreement or any document furnished hereunder or thereunder.

           (b)      No Agent shall have any duty or responsibility, either initially or on a continuing basis, to make any
 such investigation or any such analysis on behalf of the Lenders or to provide any Lender with any credit or other
 information with respect thereto, whether coming into its possession before the making of the Loans or at any time or
 times thereafter, and no Agent shall have any responsibility with respect to the accuracy of or the completeness of any
 information provided to the Lenders. Each Lender, by delivering its signature page to this Agreement or an
 Assignment and Assumption, shall be deemed to have acknowledged receipt of, and consented to and approved, each
 Loan Document and each other document required to be approved by any Agent, Required Lenders, or Lenders, as
 applicable, on the Closing Date. Each Lender acknowledges that none of the Agents or their Related Parties have
 made any representation or warranty to it, and that no act by any Agent or its Related Parties hereinafter taken shall
 be deemed to constitute any representation or warranty by any Agent or its Related Parties to any Lender. Except for
 notices, reports, and other documents expressly herein required to be furnished to the Lenders by an Agent, no Agent
 or any of its Related Parties shall have any duty or responsibility to provide any Lender with any credit or other
 information concerning the business, prospects, operations, property, financial and other condition or creditworthiness
 of the Borrower or any other Person party to a Loan Document that may come into the possession or control of such
 Agent or its Related Parties.

          9.08     No Other Duties, Etc. Each Agent shall have only those duties and responsibilities that are
 expressly specified herein for such Agent and the other Loan Documents. Each Agent may exercise such powers,
 rights and remedies and perform such duties by or through its agents or employees. The duties of each Agent shall be
 mechanical and administrative in nature; and no Agent shall have, by reason hereof or any of the other Loan
 Documents, a fiduciary relationship in respect of any Lender or any other Person; and nothing herein or any of the
 other Loan Documents, expressed or implied, is intended to or shall be so construed as to impose upon such Agent

                                                            86
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                               Pg 163 of 189


 any obligations in respect hereof or any of the other Loan Documents except as expressly set forth herein or therein.
 Without limiting the generality of the foregoing, the use of the term “agent” in this Agreement or the other Loan
 Documents with reference to any Agent is not intended to connote any fiduciary or other implied (or express)
 obligations arising under agency doctrine of any applicable law. Instead, such term is used merely as a matter of
 market custom, and is intended to create or reflect only a representative relationship between independent contracting
 parties.

          9.09     [Reserved].

          9.10     Guaranty and Collateral Matters.

          (a)       Each Secured Party hereby and/or by accepting the benefits of the Collateral authorizes each Agent,
 on behalf of and for the benefit of Secured Parties, to be the agent for and representative of Secured Parties with
 respect to the Guaranty, the Collateral and the Security Documents, as applicable. Subject to Section 10.01, without
 further written consent or authorization from any Secured Party, each Agent may execute any documents or
 instruments necessary to (i) under the circumstances described in clause (A) of Section 10.21(a), confirm or
 acknowledge that the Liens on the Collateral no longer secure the Obligations, (ii) in connection with a sale or
 disposition of assets permitted by this Agreement, release any Liens encumbering any item of Collateral that is the
 subject of such sale or other disposition of assets or to which the Required Lenders (or such other Lenders as may be
 required to give such consent under Section 10.01) have otherwise consented, (iii) release any Guarantor from the
 Guaranty pursuant to Section 10.21 or with respect to which Required Lenders (or such other Lenders as may be
 required to give such consent under Section 10.01) have otherwise consented or (iv) acknowledge and confirm that
 specified assets of the Loan Parties are Excluded Assets.

           (b)      The Secured Parties irrevocably authorize the Administrative Agent to release any Guarantor from
 its obligations under the Guaranty in accordance with the terms of Section 10.21. Upon request by the Administrative
 Agent at any time, the Required Lenders will confirm in writing the Administrative Agent’s authority to release any
 Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.

          (c)       The Secured Parties irrevocably authorize the Collateral Agent to release any Lien on any property
 granted to or held by the Collateral Agent under any Loan Document in accordance with the terms of Section 10.21.
 Upon request by the Collateral Agent at any time, the Required Lenders will confirm in writing the Collateral Agent’s
 authority to release its interest in particular types or items of property in accordance with this Section.

          9.11      Withholding Tax. To the extent required by any applicable law, the Administrative Agent may
 withhold from any payment to any Lender an amount equivalent to any applicable withholding Tax. Without limiting
 the provisions of Section 3.01 or 3.04, each Lender shall, and does hereby, indemnify the Administrative Agent, and
 shall make payable in respect thereof within 30 days after demand therefor, against any and all Taxes and any and all
 related losses, claims, liabilities and expenses (including fees, charges and disbursements of any counsel for the
 Administrative Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
 Authority as a result of the failure of such Administrative Agent to properly withhold tax from amounts paid to or for
 the account of any applicable Lender for any reason (including, without limitation, because the appropriate form was
 not delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a change
 in circumstance that rendered the exemption from, or reduction of withholding tax ineffective), whether or not such
 Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
 amount of such payment or liability delivered to any applicable Lender by the Administrative Agent shall be
 conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to set off and apply any
 and all amounts at any time owing to such Lender under this Agreement or any other Loan Document against any
 amount due to the Administrative Agent under this Section 9.11. The agreements in this Section 9.11 shall survive
 the resignation and/or replacement of the Administrative Agent, any assignment of rights by, or the replacement of, a
 Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all obligations under any
 Loan Document, and the termination of this Agreement.

         9.12     Concerning the Collateral and Related Loan Documents. Each Lender authorizes and directs
 each Agent to enter into, and agrees to be bound by, this Agreement (and to make all representations, warranties,
 covenants, and agreements on behalf of the Lenders as set forth therein), the Security Documents, and the other Loan

                                                          87
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 164 of 189


 Documents, including, without limitation, each Loan Document to be executed by such Agent and set forth on
 Schedule 6.18 hereto. Each Lender hereby acknowledges and agrees that (x) the foregoing instructed actions constitute
 an instruction from all the Lenders under this Section and (y) this Article 9 and Section 10.04 and any other rights,
 privileges, protections, immunities, and indemnities in favor of any Agent hereunder apply to any and all actions taken
 or not taken by such Agent in accordance with such instruction. Each Lender agrees that any action taken by the
 Collateral Agent in accordance with the terms of this Agreement or the other Loan Documents relating to the Collateral
 and the exercise by the Collateral Agent of its powers set forth therein or herein, together with such other powers that
 are reasonably incidental thereto, shall be binding upon all of the Lenders.

           9.13     Survival. The agreements in this Article 9 shall survive the resignation or replacement of any Agent
 or any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments, the repayment,
 satisfaction or discharge of all obligations under any Loan Document, and the termination of this Agreement.

                                                     ARTICLE X
                                                  MISCELLANEOUS

          10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement or any other Loan
 Document, and no consent to any departure by the Borrower, or any other Loan Party therefrom, shall be effective
 unless in writing signed by the Required Lenders and the Borrower, or the applicable Loan Party (in each case with a
 copy to the Agents), as the case may be, and each such waiver or consent shall be effective only in the specific instance
 and for the specific purpose for which given; provided, however, that no such amendment, waiver or consent shall:

          (a)      extend or increase the Commitment of any Lender (or reinstate any Commitment terminated
 pursuant to Section 8.02) without the written consent of such Lender;

          (b)        postpone any date fixed by this Agreement or any other Loan Document for any payment of
 principal, interest, fees or other amounts due to the Lenders (or any of them) (it being understood that the waiver of,
 or amendment to the terms of, any mandatory prepayment shall not constitute such a postponement) without the
 written consent of each Lender directly affected thereby;

          (c)       waive, reduce or postpone the principal of, or the stated rate of interest specified herein on, any
 Loan, or (subject to clause (y) of the first proviso after clause Error! Reference source not found. below) any fees
 or premiums or other amounts payable hereunder without the written consent of each Lender directly affected thereby;
 provided, however, that, without limiting the effect of clauses Error! Reference source not found. below or the
 proviso directly below, only the consent of the Required Lenders shall be necessary to amend the definition of “Default
 Rate” or to waive any obligation of the Borrower to pay interest at the Default Rate;

          (d)      change Section 2.13 or Section 8.04 in a manner that would alter the pro rata sharing of payments
 required thereby in a manner that by its terms modifies the application of such payments required thereby to be on a
 non- pro rata basis without the written consent of each affected Lender and affected Designated Coal Contract
 Counterparty adversely affected thereby;

          (e)     change the Superpriority Claims status of any Lenders or Designated Coal Contract Counterparty
 under the Orders or under any Loan Document without the written consent of each such Lender and Designated Coal
 Contract Counterparty directly and adversely affected thereby;

          (f)      change any provision of this Section 10.01 or the definitions of “Required Lenders,” or “Applicable
 Percentage” or any other provision hereof specifying the number or percentage of Lenders required to amend, waive
 or otherwise modify any rights hereunder or make any determination or grant any consent hereunder without the
 written consent of each Lender affected thereby; provided, with the consent of the applicable Required Lenders,
 additional extensions of credit pursuant hereto may be included in the determination of “Required Lenders” or
 “Applicable Percentage” on substantially the same basis as the Term Loans and the Roll-Up Loans, as applicable, are
 included on the Closing Date.




                                                            88
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 165 of 189


          (g)      other than as permitted by Section 9.10 and Section 10.21, release (i) all or substantially all of the
 Guarantors from the Guaranty (as measured by value, not by number) or all or substantially all of the Collateral, except
 as expressly provided in the Loan Documents and except in connection with a “credit bid” undertaken by the Collateral
 Agent at the direction of the Required Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
 the Bankruptcy Code or other sale or disposition of assets in connection with an enforcement action with respect to
 the Collateral permitted pursuant to the Loan Documents (in which case only the consent of the Required Lenders will
 be needed for such release) or (ii) all or substantially all of the Collateral covered by the Security Documents without
 the written consent of each Lender and each Designated Coal Contract Counterparty, in each case unless the release
 is permitted hereunder pursuant to Section 10.21; or

           (h)       change (i) the ratable treatment of Obligations (other than the Secured Designated Coal Contract
 Obligations) on the one hand and Secured Designated Coal Contract Obligations on other hand, or (ii) the definition
 of “Coal Contract”, “Designated Coal Contract Counterparty”, “Designated Coal Contract”, “Existing Designated
 Coal Contract”, “Existing Designated Coal Contract Counterparty,” “Obligations”, “Secured Designated Coal
 Contract Obligations” or “Secured Obligations” (as defined in this Agreement or any applicable Security Document),
 in each case of clause (i) and (ii), to the extent any such amendment, waiver or consent would directly and adversely
 affect the rights or the ratable treatment of any Lender or Designated Coal Contract Counterparty hereunder or in any
 other Loan Document without the written consent of any such Lender or such Designated Coal Contract Counterparty
 directly and adversely affected thereby;

 provided, that (x) no amendment, waiver or consent shall, unless in writing and signed by the applicable Agent in
 addition to the Lenders required above, affect the rights or duties of such Agent under this Agreement or any other
 Loan Document; and (y) any Agency Fee Letter may be amended, or rights or privileges thereunder waived, in a
 writing executed only by the parties to such Agency Fee Letter. Notwithstanding anything to the contrary herein, no
 Defaulting Lender shall have any right to approve or disapprove any amendment, waiver or consent hereunder, except
 that (i) the Commitment of such Lender may not be increased or extended and (ii) the principal of any Loan owed to
 such Lender may not be reduced without the consent of such Lender.

           Notwithstanding the foregoing, the Borrower and the Agents may amend this Agreement and the other Loan
 Documents without the consent of any Lender (a) to cure any ambiguity, omission, mistake, error, defect or
 inconsistency (as reasonably determined by the Borrower in consultation with the Agents), so long as such
 amendment, modification or supplement does not directly and adversely affect the rights of any Lender or any
 Designated Coal Contract Counterparty, or the Lenders and Designated Coal Contract Counterparties shall have
 received at least five (5) Business Days’ prior written notice thereof and the Administrative Agent shall not have
 received, within five Business Days of the date of such notice to the Lenders and Designated Coal Contract
 Counterparties, a written notice from the Required Lenders or a Designated Coal Contract Counterparty stating that
 the Required Lenders or such Designated Coal Contract Counterparty object to such amendment, (b) to add a
 Guarantor with respect to the Loans or collateral to secure the Loans, (c) to make administrative changes that do not
 directly and adversely affect the rights of any Lender, (d) to integrate any other Funded Debt of the Borrower and its
 Subsidiaries that is secured by Liens on the Collateral (or any portion thereof) that rank pari passu in right of security
 with the Liens on the Collateral securing the Obligations or (e) to make technical, administrative or other changes that
 do not directly and adversely affect the rights of any Lender or Designated Coal Contract Counterparty in respect of
 provisions relating to the respective rights, roles or responsibilities of the Agents.

           The Administrative Agent may, but shall have no obligation to, with the concurrence of any Lender, execute
 amendments, modifications, waivers or consents on behalf of such Lender. Any waiver or consent shall be effective
 only in the specific instance and for the specific purpose for which it was given. No notice to or demand on any Loan
 Party in any case shall entitle any Loan Party to any other or further notice or demand in similar or other circumstances.

           Any such waiver and any such amendment or modification pursuant to this Section 10.01 shall apply equally
 to each of the Lenders and Designated Coal Contract Counterparties and shall be binding upon the Borrower, the
 Lenders, the Agents, the Designated Coal Contract Counterparties, and all future holders of the Obligations. In the
 case of any waiver, the Borrower, the Lenders, the Designated Coal Contract Counterparties, and the Agents shall be
 restored to their former positions and rights hereunder and under the other Loan Documents, and any Default or Event
 of Default that is waived pursuant to this Section 10.01 shall be deemed to be cured and not continuing during the
 period of such waiver.

                                                            89
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                Pg 166 of 189


          10.02    Notices; Effectiveness; Electronic Communication.

          (a)       Notices Generally. Except in the case of notices and other communications expressly permitted to
 be given by telephone, all notices and other communications provided for herein shall be in writing and shall be
 delivered by hand or overnight courier service, mailed by certified or registered mail, sent by telecopier (except for
 any notices sent to any Agent) as follows or sent by electronic communication as provided in subsection (b) below,
 and all notices and other communications expressly permitted hereunder to be given by telephone shall be made to
 the applicable telephone number, as follows:

                 (i)       if to the Borrower or any Agent to the address, telecopier number, electronic mail address
 or telephone number specified for such Person on Schedule 10.02;

                 (ii)     if to any other Lender, to the address, telecopier number, electronic mail address or
 telephone number specified on Schedule 10.02 or in its Administrative Questionnaire; and

                   (iii)     if to any Designated Coal Contract Counterparty, to the address, telecopier number,
 electronic mail address or telephone number specified in Schedule 10.02 or in its Administrative Questionnaire.

 Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be deemed to have
 been given when received; notices sent by telecopier shall be deemed to have been given when sent (except that, if
 not sent during normal business hours for the recipient, shall be deemed to have been sent at the opening of business
 on the next business day for the recipient). Notices delivered through electronic communications to the extent
 provided in subsection (b) below, shall be effective as provided in such subsection (b). Notwithstanding the foregoing,
 (a) no notice to any Agent shall be effective until received by such Agent and (b) any such notice or other
 communication shall at the request of such Agent be provided to any co-agent, sub-agent or attorney-in-fact appointed
 pursuant to Section 9.03(c) as designated by such Agent from time to time.

          (b)       Electronic Communications. Notices and other communications to any Agent and the Lenders
 hereunder may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
 websites, including the Platform) pursuant to procedures approved by the Administrative Agent, provided that the
 foregoing shall not apply to notices to any Lender pursuant to Article II if such Lender has notified the Administrative
 Agent that it is incapable of receiving notices under such Article by electronic communication. The Agents or the
 Borrower may, in their discretion, agree to accept notices and other communications to the Agents or the Borrower
 hereunder by electronic communications pursuant to procedures approved by the Administrative Agent or the
 Borrower, as applicable, provided that approval of such procedures may be limited to particular notices or
 communications.

           Unless the Administrative Agent otherwise prescribes, (i) notices and other communications sent to an e-
 mail address shall be deemed received upon the sender’s receipt of an acknowledgment from the intended recipient
 (such as by the “return receipt requested” function, as available, return e-mail or other written acknowledgment),
 provided that if such notice or other communication is not sent during the normal business hours of the recipient, such
 notice or communication shall be deemed to have been sent at the opening of business on the next business day for
 the recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed received
 upon the deemed receipt by the intended recipient at its e-mail address as described in the foregoing clause (i) of
 notification that such notice or communication is available and identifying the website address therefor.

          (c)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
 AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
 THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
 LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
 ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
 MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY
 RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY
 IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Each Loan Party understands
 that the distribution of material through an electronic medium is not necessarily secure and that there are
 confidentiality and other risks associated with such distribution. In no event shall any Agent or any of its Related

                                                           90
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 167 of 189


 Parties (collectively, the “Agent Parties”) have any liability to the Borrower, any Lender or any other Person for losses,
 claims, damages, liabilities or expenses of any kind (whether in tort, contract or otherwise) arising out of the
 Borrower’s or the such Agent’s transmission of Borrower Materials through the Internet, except to the extent that such
 losses, claims, damages, liabilities or expenses have resulted from the gross negligence or willful misconduct of such
 Agent Party, as determined by a final non- appealable judgment of a court of competent jurisdiction; provided,
 however, that in no event shall the Borrower or any Agent Party have any liability to the Borrower, any Lender or any
 other Person for indirect, special, incidental, consequential or punitive damages (as opposed to direct or actual
 damages); provided that such waiver shall not limit any Loan Party’s reimbursement or indemnification obligations
 under Sections 10.04(a) or 10.04(b), respectively. Each Loan Party, each Lender, and each Agent agrees that any
 Agent may, but shall not be obligated to, store any electronic communication on the Platform in accordance with such
 Agent’s customary document retention procedures and policies.

         (d)       Defaults. Any notice of Default or Event of Default may be provided by telephone if confirmed
 promptly thereafter by delivery of written notice thereof.

          (e)       Change of Address, Etc. The Borrower and any Agent may change its address, electronic mail
 address, telecopier or telephone number for notices and other communications hereunder by notice to the other parties
 hereto. Each other Lender may change its address, electronic mail address, telecopier or telephone number for notices
 and other communications hereunder by notice to the Borrower and the Administrative Agent. In addition, each of
 the Lender and Designated Coal Contract Counterparties agrees to notify the Administrative Agent from time to time
 to ensure that the Administrative Agent has on record (i) an effective address, contact name, telephone number,
 telecopier number and electronic mail address to which notices and other communications may be sent and (ii) accurate
 wire instructions for such Lender or such Designated Coal Contract Counterparty, as the case may be.

          (f)       Reliance by Agents and Lenders. The Agents, the Designated Coal Contract Counterparties and the
 Lenders shall be entitled to rely and act upon any notices (including telephonic Borrowing Notices) purportedly given
 by or on behalf of the Borrower, even if (i) such notices were not made in a manner specified herein, were incomplete
 or were not preceded or followed by any other form of notice specified herein, or (ii) the terms thereof, as understood
 by the recipient, varied from any confirmation thereof. All telephonic notices to and other telephonic communications
 with any Agent may be recorded by such Agent, and each of the parties hereto hereby consents to such recording.

           (g)      Private Side Information Contacts. Each Public Lender agrees to cause at least one individual at or
 on behalf of such Public Lender to at all times have selected the “Private Side Information” or similar designation on
 the content declaration screen of the Platform in order to enable such Public Lender or its delegate, in accordance with
 such Public Lender’s compliance procedures and applicable law, including United States federal and state securities
 laws, to make reference to information that is not made available through the “Public-Side Information” portion of
 the Platform and that may contain Private-Side Information. In the event that any Public Lender has determined for
 itself to not access any information disclosed through the Platform or otherwise, such Public Lender acknowledges
 that (i) other Lenders may have availed themselves of such information and (ii) neither the Borrower nor any Agent
 has any responsibility for such Public Lender’s decision to limit the scope of the information it has obtained in
 connection with this Agreement and the other Loan Documents.

           10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any Designated Coal Contract
 Counterparty or any Agent to exercise, and no delay by any such Person in exercising, any right, remedy, power or
 privilege hereunder or under any other Loan Document shall impair such right, remedy, power or privilege or be
 construed to be a waiver of any default or acquiescence therein; nor shall any single or partial exercise of any right,
 remedy, power or privilege hereunder or under any other Loan Document preclude any other or further exercise thereof
 or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and privileges herein
 provided and in the other Loan Documents or any of the Designated Coal Contracts are cumulative and not exclusive
 of any rights, remedies, powers and privileges provided by law. Any forbearance or failure to exercise, and any delay
 in exercising, any right, power or remedy hereunder shall not impair any such right, power or remedy or be construed
 to be a waiver thereof, nor shall it preclude the further exercise of any such right, power or remedy.

          10.04    Expenses; Indemnity; Damage Waiver.



                                                            91
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 168 of 189


           (a)      Costs and Expenses. The Borrower shall pay (i) all reasonable and documented out-of-pocket legal
 and other expenses incurred by the Agents and their respective Affiliates (including the reasonable and documented
 fees, charges and disbursements of (x) Ropes & Gray LLP, as primary counsel for the Agents and their Affiliates, (x)
 Akin Gump Strauss Hauer & Feld LLP and Milbank LLP and Bryan Cave Leighton Paisner LLP, as counsel to the
 Backstop Lenders, (y) a single local counsel in each relevant jurisdiction and any special counsel reasonably deemed
 necessary by the Agents, and (z) a single local counsel in each relevant jurisdiction and any special counsel reasonably
 deemed necessary by the Lenders), in each case, in connection with the preparation, due diligence, negotiation,
 execution, delivery, administration and enforcement of this Agreement and the other Loan Documents or any
 amendments, modifications, consents, or waivers of the provisions hereof or thereof (whether or not the transactions
 contemplated hereby or thereby shall be consummated), (ii) [reserved] and (iii) all reasonable and documented out-
 of-pocket legal and other expenses (including the cost of any investigation or preparation) incurred by any Agent, any
 Lender or other Secured Party (except that, as to a Designated Coal Contract Counterparty, solely as provided in the
 applicable Designated Coal Contract) (including the reasonable fees, charges and disbursements of (w) Ropes & Gray
 LLP, as primary counsel for the Agents and their Affiliates, (x) Akin Gump Strauss Hauer & Feld LLP and Milbank
 LLP, as counsel to the Backstop Lenders, (y) a single local counsel in each relevant jurisdiction and any special
 counsel reasonably deemed necessary by the Agents, and (z) a single local counsel in each relevant jurisdiction and
 any special counsel reasonably deemed necessary by the Lenders and/or the other Secured Parties (and, in the case of
 an actual or perceived conflict of interest where the Indemnitees affected by such conflict notifies the Borrower of the
 existence of such conflict, of another firm of counsel for such affected Indemnitees and local counsel for the conflicted
 party)), in each case, in connection with the enforcement or protection of its rights (A) in connection with this
 Agreement and the other Loan Documents, including its rights under this Section, or (B) in connection with the Loans
 made hereunder, including all such reasonable and documented out-of-pocket expenses incurred during any workout,
 restructuring or negotiations in respect of such Loans.

            (b)       Indemnification by the Borrower. The Borrower shall indemnify the Agents (and any co-agent, sub-
 agent or attorney-in-fact thereof), each Lender, each other Secured Party, and each Related Party of any of the
 foregoing Persons (each such Person being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
 any and all losses, claims, damages, liabilities (including any Environmental Liability), obligations, penalties, actions,
 judgments, and related reasonable and documented out-of-pocket costs, fees and expenses (including the reasonable
 documented out-of-pocket fees, charges and disbursements of any counsel for any Indemnitee), incurred by any
 Indemnitee or asserted against any Indemnitee (whether or not such investigation, litigation, claim or proceeding is
 brought by the Borrower, the Borrower’s equity holders, affiliates or creditors or an Indemnitee and whether or not
 any such Indemnitee is otherwise a party thereto and without regard to the exclusive or contributory negligence of
 such Indemnitee) or by the Borrower or any other Loan Party arising out of, in connection with, or as a result of (i)
 the execution or delivery of this Agreement, any other Loan Document or any agreement or instrument contemplated
 hereby or thereby, the performance by the parties hereto of their respective obligations hereunder or thereunder, the
 consummation of the transactions contemplated hereby or thereby, or, in the case of any Agent (and any co-agent,
 sub-agent or attorney-in-fact thereof) and its Related Parties only, the administration and enforcement of this
 Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom and
 (iii) any actual or prospective claim, litigation, investigation or proceeding relating to any of the foregoing, whether
 based on contract, tort or any other theory, whether brought by a third party or by the Borrower or any other Loan
 Party, and regardless of whether any Indemnitee is a party thereto and without regard to the exclusive or contributory
 negligence of such Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be available to the extent
 that such losses, claims, damages, liabilities or related expenses are found in a final, non-appealable judgment by a
 court of competent jurisdiction to (x) have resulted from the gross negligence or willful misconduct of such Indemnitee
 (or any of such Indemnitee’s controlled affiliates or any of its or their respective officers, directors, employees, agents,
 controlling persons or members of any of the foregoing) or (y) have arisen out of or in connection with any claim,
 litigation, loss or proceeding not involving an act or omission of the Borrower or any of its Related Parties and that is
 brought by an Indemnitee against another Indemnitee (other than any claims against an Indemnitee in its capacity or
 in fulfilling its role as an Agent or arranger or any similar role under this Agreement or any claims arising out of any
 act or omission of the Borrower or any of its Affiliates). The Borrower also agrees that no Indemnitee shall have any
 liability (whether direct or indirect, in contract, tort or whether based on such Indemnitee’s exclusive or contributory
 negligence or otherwise) to the Borrower for or in connection with this Agreement or the other Loan Documents, any
 transactions contemplated hereby or thereby or such Indemnitees’ role or services in connection herewith or therewith,
 except to the extent that any liability for losses, claims, demands, damages, liabilities or expenses incurred by the
 Borrower resulted from the gross negligence or willful misconduct of such Indemnitee, as determined by a court of

                                                             92
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 169 of 189


 competent jurisdiction in a final, non-appealable judgment. This Section 10.04(b) shall not apply with respect to
 Taxes other than any taxes that represent losses, claims, damages, etc. arising from any non-Tax claim.

            (c)     Reimbursement and Indemnification by Lenders. To the extent that the Borrower for any reason
 fails to indefeasibly pay any amount required under subsection (a) or (b) of this Section to be paid by it to the Agents
 (or any such co-agent, sub-agent or attorney-in-fact thereof) or any Related Party (and without limiting its obligation
 to do so), each Lender severally agrees to reimburse and indemnify the Agents (or any such co-agent, sub-agent or
 attorney-in-fact) or such Related Party, as the case may be, with respect to such Lender’s Applicable Percentage
 (determined as of the time that such reimbursement or indemnity is sought), for and against any and all liabilities,
 obligations, losses, damages, penalties, claims, actions, judgments, costs, expenses or disbursements of whatsoever
 kind or nature which may be imposed on, asserted against or incurred by any Agent (or any Affiliate thereof) in
 performing its duties hereunder or under any other Loan Document or in any way relating to or arising out of this
 Agreement or any other Loan Document; provided that no Lender shall be liable for any portion of such liabilities,
 obligations, losses, damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements resulting
 from such Agent’s (or such Affiliate’s) gross negligence or willful misconduct (as determined by a court of competent
 jurisdiction in a final and non-appealable decision). The obligations of the Lenders under this subsection (c) are
 subject to the provisions of Section 2.12(d).

          (d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted by applicable law, no party
 hereto shall assert, and each hereby waives, any claim against the Borrower and its Affiliates or any Indemnitee, on
 any theory of liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
 arising out of, in connection with, or as a result of, this Agreement, any other Loan Document or any agreement or
 instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan or the use of the proceeds
 thereof; provided that such waiver shall not limit any Loan Party’s reimbursement or indemnification obligations
 under Sections 10.04(a) or 10.04(b), respectively. No Indemnitee referred to in subsection (b) above or the Borrower
 and its Affiliates shall be liable for any damages arising from the use by unintended recipients of any information or
 other materials distributed by it through telecommunications, electronic or other information transmission systems in
 connection with this Agreement or the other Loan Documents or the transactions contemplated hereby or thereby,
 except to the extent such damages result from the gross negligence or willful misconduct of such Indemnitee.

          (e)     Payments. All amounts due under this Section shall be payable not later than ten Business Days
 after written demand therefor accompanied by reasonable documentation with respect to any reimbursement,
 indemnification or other amount requested.

           (f)      Survival. The agreements in this Section shall survive the resignation or replacement of any Agent
 or any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments, the repayment,
 satisfaction or discharge of all obligations under any Loan Document, and the termination of this Agreement. The
 reimbursement, indemnity and contribution obligations of the Borrower under this Section 10.04 will be in addition
 to any liability which the Borrower may otherwise have, will extend upon the same terms and conditions to any
 affiliate of any Indemnitee and the partners, members, directors, agents, employees, and controlling persons (if any),
 as the case may be, of any Indemnitee and any such affiliate, and will be binding upon and inure to the benefit of any
 successors and assigns of the Borrower, any Indemnitee, any such affiliate, and any such Person.

           10.05 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be under any
 obligation to marshal any assets in favor of any Loan Party or any other Person or against or in payment of any or all
 of the Obligations. To the extent that any payment by or on behalf of the Borrower is made to the Agents or any
 Lender, or the Agents or any Lender enforces any security interests or exercises its right of setoff, and such payment
 or the proceeds of such enforcement or setoff or any part thereof is subsequently invalidated, declared to be fraudulent
 or preferential, set aside or required (including pursuant to any settlement entered into by the Agents or such Lender
 in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any proceeding under any
 Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the obligation or part thereof originally
 intended to be satisfied, and all Liens, rights and remedies therefor or related thereto, shall be revived and continued
 in full force and effect as if such payment had not been made or such setoff had not occurred, and (b) each Lender
 severally agrees to pay to each Agent upon demand its applicable share (without duplication) of any amount so
 recovered from or repaid by such Agent, plus interest thereon from the date of such demand to the date such payment
 is made at a rate per annum equal to the applicable Overnight Rate from time to time in effect, in the applicable

                                                            93
 LEGAL_US_E # 147701594.4
Case 20-41308              Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 170 of 189


 currency of such recovery or payment. The obligations of the Lenders under clause (b) of the preceding sentence shall
 survive Payment in Full and the termination of this Agreement.

          10.06    Successors and Assigns.

           (a)      Successors and Assigns Generally. The provisions of this Agreement shall be binding upon and
 inure to the benefit of the parties hereto and their respective successors and assigns permitted hereby, except that no
 Loan Party may assign or otherwise transfer any of its rights or obligations hereunder, except through a transaction
 permitted hereunder, without the prior written consent of the Agents and each Lender, and no Lender may assign or
 otherwise transfer any of its rights or obligations hereunder except (i) to an Eligible Assignee in accordance with the
 provisions of subsection (b) of this Section, (ii) by way of participation in accordance with the provisions of subsection
 (e) of this Section, (iii) by way of pledge or assignment of a security interest subject to the restrictions of subsection
 (f) of this Section or (iv) pursuant to the syndication of Loans in accordance with the Restructuring Support
 Agreement. Nothing in this Agreement, expressed or implied, shall be construed to confer upon any Person (other
 than the parties hereto, their respective successors and assigns permitted hereby, Participants to the extent provided in
 subsection (e) of this Section and, to the extent expressly contemplated hereby, the Related Parties of each of the
 Agents and the Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

          (b)       Assignments by Lenders. Any Lender may at any time sell, assign or transfer to one or more Eligible
 Assignees (and any assignee pursuant to syndication of Loans in accordance with the Restructuring Agreement), upon
 the giving of notice to the Borrower and the Administrative Agent, all or a portion of its rights and obligations under
 this Agreement (including all or a portion of its Commitment(s) and the Loans at the time owing to it or other
 Obligations); provided that:

                   (i)       except (a) in the case of an assignment of the entire remaining amount of the assigning
 Lender’s Commitment and the Loans at the time owing to it, which such amount is less than the applicable minimum
 transfer amount set forth below, (b) in the case of an assignment of Loans in connection with the syndication of Loans
 contemplated in the Restructuring Support Agreement, or (c) in the case of an assignment to a Lender or an Affiliate
 of a Lender or an Approved Fund with respect to a Lender, the aggregate amount of the Commitment (which for this
 purpose includes Loans outstanding thereunder) or, if the Commitment is not then in effect, the principal outstanding
 balance of the Loans of the assigning Lender subject to each such assignment, determined as of the date the
 Assignment and Assumption with respect to such assignment is delivered to the Administrative Agent, shall not be
 less than $1,000,000 in the case of an assignment of Loans and, unless each of the Administrative Agent and, so long
 as no Event of Default under Section 8.01(a), (f) or (g) has occurred and is continuing, the Borrower otherwise consents
 (each such consent not to be unreasonably withheld or delayed); provided that the Borrower shall be deemed to have
 consented to an assignment of Loans unless it shall have objected thereto by written notice to the Administrative Agent
 within seven (7) Business Days after having received notice thereof; provided, however, that concurrent assignments
 to members of an Assignee Group and concurrent assignments from members of an Assignee Group to a single
 Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group) will be treated as a single
 assignment for purposes of determining whether such minimum amount has been met;

                  (ii)      each partial assignment shall be made as an assignment of a proportionate part of all the
 assigning Lender’s rights and obligations under this Agreement with respect to the Loans or the Commitment assigned;

                   (iii)      [reserved];

                     (iv)     the parties to each assignment shall execute and deliver to the Administrative Agent an
 Assignment and Assumption, together with a processing and recordation fee in the amount of $3,500 (provided
 however, that (i) the Administrative Agent may in its sole discretion, elect to waive such processing and recordation
 fee in the case of any assignment and (ii) the Administrative Agent does hereby waive such processing and recordation
 fee in connection with an assignment to an assignee which is already a Lender or is an affiliate or Approved Fund of
 a Lender or a Person under common management with a Lender) and the Eligible Assignee, if it shall not be a Lender,
 shall deliver to the Administrative Agent an Administrative Questionnaire and to the Administrative Agent and the
 Borrower any such know-your-customer documents, forms, certificate or other evidence, if any, as the assignee under
 such Assignment and Assumption, including that as may be required to deliver pursuant to Section 3.01;


                                                            94
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 171 of 189


                    (v)       in connection with any assignment of rights and obligations of any Defaulting Lender
 hereunder, no such assignment shall be effective unless and until, in addition to the other conditions thereto set forth
 herein, the parties to the assignment shall make such additional payments to the Administrative Agent in an aggregate
 amount sufficient, upon distribution thereof as appropriate (which may be outright payment, purchases by the assignee
 of participations or subparticipations, or other compensating actions, including funding, with the consent of the
 Borrower and the Administrative Agent, the applicable pro rata share of Loans previously requested but not funded
 by the Defaulting Lender, to each of which the applicable assignee and assignor hereby irrevocably consent), to (x)
 pay and satisfy in full all payment liabilities then owed by such Defaulting Lender to any Agent and any Lender
 hereunder (and interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
 in accordance with its Applicable Percentage. Notwithstanding the foregoing, in the event that any assignment of
 rights and obligations of any Defaulting Lender hereunder shall become effective under applicable Laws without
 compliance with the provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting
 Lender for all purposes of this Agreement until such compliance occurs; and

                  (vi)    pro rata assignments shall not be required and each assignment shall be of a uniform, and
 not varying, percentage of all rights and obligations under and in respect of any applicable Loan and related
 Commitments.

 Subject to acceptance and recording thereof in the applicable Register by the Administrative Agent pursuant to
 subsection (d) of this Section, from and after the closing date specified in each Assignment and Assumption, the
 Eligible Assignee thereunder shall be a party to this Agreement and, to the extent of the interest assigned by such
 Assignment and Assumption, have the rights and obligations of a Lender under this Agreement, and the assigning
 Lender thereunder shall, to the extent of the interest assigned by such Assignment and Assumption, be released from
 its obligations under this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning
 Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party hereto) but shall continue
 to be entitled to the benefits of Section 3.01 (subject to the requirements and limitations therein, including the
 requirements of Section 3.01(e)), 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring prior to the
 closing date of such assignment. Upon request, the Borrower (at its expense) shall execute and deliver a Note to the
 assignee Lender. Any assignment or transfer by a Lender of rights or obligations under this Agreement that does not
 comply with this subsection shall be treated for purposes of this Agreement as a sale by such Lender of a participation
 in such rights and obligations in accordance with subsection (d) of this Section.

 Each Lender, upon execution and delivery hereof or upon succeeding to an interest in the Commitments and Loans,
 as the case may be, represents and warrants as of the Closing Date or as of the effective date of such Assignment and
 Assumption that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the making of or investing in
 commitments or loans such as the applicable Commitments or Loans, as the case may be and (iii) it will make or
 invest in, as the case may be, its Commitments or Loans for its own account in the ordinary course and without a view
 to distribution of such Commitments or Loans within the meaning of the Securities Act or the Exchange Act or other
 federal securities laws (it being understood that, subject to the provisions of this Section 10.06, the disposition of such
 Commitments or Loans or any interests therein shall at all times remain within its exclusive control).

          (c)      [Reserved].

           (d)      Register. The Administrative Agent, acting solely for this purpose as a non-fiduciary agent of the
 Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and Assumption delivered
 to it and a register for the recordation of the names and addresses of the Lenders, and the Commitments of, and
 principal amounts of (and stated interest on) the Loans owing to, each Lender pursuant to the terms hereof from time
 to time (the “Register”). The entries in the Register shall be conclusive absent manifest error, and the Borrower, the
 Administrative Agent and the Lenders shall treat each Person whose name is recorded in the Register pursuant to the
 terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. Any
 assignment of any Loan, whether or not evidenced by a Note, shall be effective only upon appropriate entries with
 respect thereto being made in the Register (and each Note shall expressly so provide). The Register shall be available
 for inspection by the Borrower and each Lender (solely as to the amount of Loans of such Lender) at any reasonable
 time and from time to time upon reasonable prior written notice.



                                                             95
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 172 of 189


           (e)      Participations. Any Lender may at any time, without the consent of, or notice to, the Borrower or
 any Agent, sell participations to any Person (other than a natural person or the Borrower or any of the Borrower’s
 Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s rights and/or obligations under
 this Agreement (including all or a portion of its Commitment and/or the Loans owing to it); provided that (i) such
 Lender’s obligations under this Agreement shall remain unchanged, (ii) such Lender shall remain solely responsible
 to the other parties hereto for the performance of such obligations and (iii) the Borrower, the Agents and the Lenders
 shall continue to deal solely and directly with such Lender in connection with such Lender’s rights and obligations
 under this Agreement.

           Any agreement or instrument pursuant to which a Lender sells such a participation shall provide that such
 Lender shall retain the sole right to enforce this Agreement and to approve any amendment, modification or waiver
 of any provision of this Agreement; provided that such agreement or instrument may provide that such Lender, to the
 extent that it has a consent right hereunder, will not, without the consent of the Participant, agree to any amendment,
 waiver or other modification described in clauses (a), (b), (c), (g) and (h) of the first proviso to Section 10.01 that
 affects such Participant (it being understood that a waiver of any Default or Event of Default or of a mandatory
 reduction in the Commitment shall not constitute a change in the terms of such participation, and that an increase in
 any Commitment or Loan shall be permitted without the consent of any participant if the participant’s participation is
 not increased as a result thereof). Subject to subsection (e) of this Section, the Borrower agrees that each Participant
 shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had acquired
 its interest by assignment, provided, that in the case of Section 3.01, such Participant shall have complied with the
 requirements of such section (it being understood that the documentation required under Section 3.01(e) shall be
 delivered to the participating Lender). To the extent permitted by law, each Participant also shall be entitled to the
 benefits of Section 10.08 as though it were a Lender; such Participant agrees to be subject to Section 2.13 as though
 it were a Lender.

           Each Lender that sells a participation, acting for this purpose as a non-fiduciary agent (solely for tax purposes)
 of the Borrower, shall maintain a register for the recordation of the names and addresses of the Participants and
 principal amount of (and stated interest on) each Participant’s interest in the Loans or other obligations under this
 Agreement (the “Participant Register”); provided that no Lender shall have any obligation to disclose all or any portion
 of the Participant Register (including the identity of any Participant or any information relating to a Participant’s
 interest in any commitments, loans, letters of credit or its other obligations under any Loan Document) to any Person
 except to the extent that the relevant parties, acting reasonably and in good faith, determine that such disclosure is
 necessary to establish that such commitment, loan, letter of credit or other obligation is in registered form under
 Section 5f.103-1(c) of the United States Treasury Regulations. The entries in the Participant Register shall be
 conclusive absent manifest error, and such Lender and each Loan Party shall treat each Person whose name is recorded
 in the Participant Register pursuant to the terms hereof as the owner of such participation for all purposes of this
 Agreement, notwithstanding notice to the contrary.

          (f)       Limitation upon Participant Rights. A Participant shall not be entitled to receive any greater
 payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled to receive with respect
 to the participation sold to such Participant, except to the extent such entitlement to receive a greater payment results
 from a Change in Law that occurs after the Participant acquired the applicable participation.

          (g)        Certain Pledges. Any Lender may at any time pledge or assign a security interest in all or any
 portion of its rights under this Agreement (including under its Note(s), if any) to secure obligations of such Lender to
 secure obligations to a Federal Reserve Bank or other central bank having jurisdiction over such Lender; provided that
 no such pledge or assignment shall release such Lender from any of its obligations hereunder or substitute any such
 pledgee or assignee for such Lender as a party hereto; provided further, that in no event shall the applicable Federal
 Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled to require the assigning Lender to take
 or omit to take any action hereunder.

           (h)      Electronic Execution of Assignments. The words “execution,” “signed,” “signature,” and words of
 like import in any Assignment and Assumption shall be deemed to include electronic signatures or the keeping of
 records in electronic form, each of which shall be of the same legal effect, validity or enforceability as a manually
 executed signature or the use of a paper-based recordkeeping system, as the case may be, to the extent and as provided
 for in any applicable law, including the Federal Electronic Signatures in Global and National Commerce Act, the New

                                                             96
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267         Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                  Pg 173 of 189


 York State Electronic Signatures and Records Act, or any other similar state Laws based on the Uniform Electronic
 Transactions Act.

            10.07 Treatment of Certain Information; Confidentiality. Each of the Agents and the Lenders agrees
 that it will treat as confidential (to the extent clearly identified at the time of delivery as confidential) all information
 provided to it hereunder or under any other Loan Document by or on behalf of the Borrower or any of its Subsidiaries
 or Affiliates (collectively, “Information”) in accordance with the Agents’ and the Lenders’ applicable customary
 procedures for handling confidential information of such nature, except to the extent such Information (a) is publicly
 available or becomes publicly available other than by reason of disclosure by the Agents or the Lenders, any of their
 respective affiliates or representatives in violation of this Agreement or the other Loan Documents, (b) was received
 by the Agents and the Lenders from a source (other than the Borrower or any of its affiliates, advisors, members,
 directors, employees, agents or other representatives) not known by the Agents and the Lenders to be prohibited from
 disclosing such Information to such Person by a legal, contractual or fiduciary obligation to the Borrower or (c) was
 already in the Agents’ and the Lenders’ possession from a source other than the Borrower or any of its affiliates,
 advisors, members, directors, employees, agents or other representatives or is independently developed by such Person
 without the use of or reference to any such confidential information; provided, however, that nothing herein will
 prevent the Agents and the Lenders from disclosing any such Information (including Information regarding
 Disqualified Institutions) (a) pursuant to the order of any court or administrative agency or in any pending legal or
 administrative proceeding, or otherwise as required by applicable Law or compulsory legal process (in which case
 such Person agrees to inform the Borrower promptly thereof to the extent not prohibited by law), (b) upon the request
 or demand of any regulatory authority or any self-regulatory authority having jurisdiction over such Person or any of
 its affiliates, (c) to such Person’s affiliates and such Person’s and affiliates’ respective officers, directors, partners,
 members, employees, affiliated investment funds or investment vehicles, managed, advised or sub-advised accounts,
 funds or other entities, investment advisors, sub-advisors or managers, legal counsel, independent auditors and other
 experts or agents who need to know such Information and on a confidential basis and who are informed of the
 confidential nature of the Information, (d) to existing Lenders and to potential and prospective Agents, Lenders,
 assignees, participants and any direct or indirect contractual counterparties to Hedging Agreement relating to the
 Borrower or its obligations under this Agreement, in each case, subject to such recipient’s agreement (which
 agreement (other than Disqualified Institutions) may be in writing or by “click through” agreement or other affirmative
 action on the part of the recipient to access such Information and acknowledge its confidentiality obligations in respect
 thereof pursuant to customary practice) to keep such Information confidential on substantially the terms set forth in
 this Section 10.07, (e) to ratings agencies who have agreed to keep such Information confidential on terms no less
 restrictive than this Section 10.07 in any material respect or otherwise on terms acceptable to the Borrower in
 connection with obtaining ratings of the Loans, (f) for purposes of establishing a “due diligence” defense, (g) on a
 confidential basis, to the CUSIP Service Bureau or any similar agency in connection with the issuance and monitoring
 of CUSIP numbers with respect to the Loans, (h) in connection with the exercise of any remedies hereunder or under
 any other Loan Document or any action or proceeding relating to this Agreement or any other Loan Document or the
 enforcement of rights hereunder or thereunder or (i) upon Borrower’s prior written consent (which may be by email).
 In addition, the Agents may disclose the existence of this Agreement and Information about this Agreement to market
 data collectors, similar service providers to the lending industry, and service providers to the Agents in connection
 with the administration and management of this Agreement and the other Loan Documents.

          Each of the Agents and the Lenders acknowledges that (a) the Information may include material non-public
 information concerning the Borrower or a Subsidiary, as the case may be, (b) it has developed compliance procedures
 regarding the use of material non-public information and (c) it will handle such material non-public information in
 accordance with applicable Laws, including Federal and state securities laws.

          10.08 Right of Setoff. In addition to any rights now or hereafter granted under applicable law and not by
 way of limitation of any such rights, subject to the Orders, upon the occurrence of any Event of Default or at maturity
 each Lender and its Affiliates is hereby authorized by each Loan Party at any time or from time to time subject to the
 consent of the Administrative Agent (such consent not to be unreasonably withheld or delayed), without notice to any
 Loan Party or to any other Person (other than the Administrative Agent), any such notice being hereby expressly
 waived, to set off and to appropriate and to apply any and all deposits (general or special, including Indebtedness
 evidenced by certificates of deposit, whether matured or unmatured, but not including trust accounts) and any other
 Indebtedness at any time held or owing by such Lender to or for the credit or the account of any Loan Party against
 and on account of the obligations and liabilities of any Loan Party to such Lender hereunder, including all claims of

                                                              97
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                         Main Document
                                                 Pg 174 of 189


 any nature or description arising out of or connected hereto, irrespective of whether or not (a) such Lender shall have
 made any demand hereunder or (b) the principal of or the interest on the Loans or any other amounts due hereunder
 shall have become due and payable pursuant to Article II and although such obligations and liabilities, or any of them,
 may be contingent or unmatured; provided that in the event that any Defaulting Lender shall exercise any such right
 of setoff, (x) all amounts so set off shall be paid over immediately to the Administrative Agent for further application
 in accordance with the provisions of Sections 2.18 and 8.04 and, pending such payment, shall be segregated by such
 Defaulting Lender from its other funds and deemed held in trust for the benefit of the Administrative Agent and the
 Lenders, and (y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
 reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of setoff. The
 rights of each Lender and its Affiliates under this Section 10.08 are in addition to other rights and remedies (including
 other rights of setoff) that such Lender or its Affiliates may have. Each Lender agrees to notify the Borrower and the
 Administrative Agent promptly after any such setoff and application, provided that the failure to give such notice shall
 not affect the validity of such setoff and application.

           10.09 Usury Savings Clause. Notwithstanding any other provision herein, the aggregate interest rate
 charged with respect to any of the Obligations, including all charges or fees in connection therewith deemed in the
 nature of interest under applicable law shall not exceed the Highest Lawful Rate. If the rate of interest (determined
 without regard to the preceding sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
 outstanding amount of the Loans made hereunder shall bear interest at the Highest Lawful Rate until the total amount
 of interest due hereunder equals the amount of interest which would have been due hereunder if the stated rates of
 interest set forth in this Agreement had at all times been in effect. In addition, if when the Loans made hereunder are
 repaid in full the total interest due hereunder (taking into account the increase provided for above) is less than the total
 amount of interest which would have been due hereunder if the stated rates of interest set forth in this Agreement had
 at all times been in effect, then to the extent permitted by law, the Borrower shall pay to the Administrative Agent an
 amount equal to the difference between the amount of interest paid and the amount of interest which would have been
 paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it is the intention of
 Lenders and the Borrower to conform strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
 charges, or receives any consideration which constitutes interest in excess of the Highest Lawful Rate, then any such
 excess shall be cancelled automatically and, if previously paid, shall at such Lender’s option be applied to the
 outstanding amount of the Loans made hereunder or be refunded to the Borrower.

           10.10 Counterparts; Integration. This Agreement may be executed in counterparts (and by different
 parties hereto in different counterparts), each of which shall constitute an original, but all of which when taken together
 shall constitute a single contract. This Agreement and the other Loan Documents constitute the entire contract among
 the parties relating to the subject matter hereof and supersede any and all previous agreements and understandings,
 oral or written, relating to the subject matter hereof. Delivery of an executed counterpart of a signature page of this
 Agreement by telecopy or other electronic imaging means (i.e., “pdf” or “tif”) shall be effective as delivery of a
 manually executed counterpart of this Agreement.

           10.11 Survival of Representations, Warranties and Agreements. All representations, warranties and
 agreements made hereunder and in any other Loan Document or other document delivered pursuant hereto or thereto
 or in connection herewith or therewith shall survive the execution and delivery hereof and thereof and the funding of
 any Borrowing. Such representations, warranties and agreements have been or will be relied upon by each Agent and
 each Lender, regardless of any investigation made by any Agent or any Lender or on their behalf and notwithstanding
 that any Agent or any Lender may have had notice or knowledge of any Default at the time of any Borrowing, and
 shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall remain unpaid or
 unsatisfied. Notwithstanding anything herein or implied by law to the contrary, the agreements of each Loan Party
 set forth in Sections 3.01, 3.04, 3.05, 10.04(a), 10.04(b) and 10.08 and the agreements of Lenders set forth in Sections
 2.13, 9.03, 9.12, 10.04(c), and 10.05 shall survive the resignation or replacement of any Agent or any assignment of
 rights by, or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or
 discharge of all obligations under any Loan Document, and the termination of this Agreement.

          10.12 Severability. If any provision of this Agreement or the other Loan Documents or any obligation
 hereunder or under any other Loan Document is held to be illegal, invalid or unenforceable, (a) the legality, validity
 and enforceability of the remaining provisions or obligations of this Agreement and the other Loan Documents shall
 not be affected or impaired thereby and (b) the parties shall endeavor in good faith negotiations to replace the illegal,

                                                             98
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 175 of 189


 invalid or unenforceable provisions or obligations with valid provisions or obligations the economic effect of which
 comes as close as possible to that of the illegal, invalid or unenforceable provisions or obligations. The invalidity of
 a provision or obligation in a particular jurisdiction shall not invalidate or render unenforceable such provision or
 obligation in any other jurisdiction.

           10.13 Replacement of Lenders. If (a) any Lender requests compensation under Section 3.04, (b) the
 Borrower is required to pay any Indemnified Taxes or additional amounts to any Lender or any Governmental
 Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender is at such time a Defaulting Lender
 or has given notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting Lender” (hereinafter
 defined), then the Borrower may, at its sole expense and effort, upon notice to such Lender and the Administrative
 Agent, require such Lender to (and such Lender shall) assign and delegate, without recourse (in accordance with and
 subject to the restrictions contained in, and consents required by, Section 10.06), all of its interest, rights (other than
 its existing rights to payments pursuant to Section 3.01 or 3.04) and obligations under this Agreement and the related
 Loan Documents to an assignee selected by the Borrower that shall assume such obligations (which assignee may be
 another Lender, if a Lender accepts such assignment), provided that:

          (a)     the Administrative Agent shall have received the assignment fee specified in Section 10.06(b) from
 the Borrower (provided however, that the Administrative Agent may in its sole discretion elect to waive such
 processing and recordation fee in the case of any assignment);

         (b)       such Lender shall have received payment of an amount equal to the outstanding principal of its
 Loans, accrued interest thereon, accrued fees and all other amounts payable to it hereunder and under the other Loan
 Documents (including any amounts under Section 3.05) from the assignee (to the extent of such outstanding principal
 and accrued interest and fees) or the Borrower (in the case of all other amounts);

        (c)       in the case of any such assignment resulting from a claim for compensation under Section 3.04 or
 payments required to be made pursuant to Section 3.01, such assignment will result in a reduction in such
 compensation or payments thereafter;

          (d)      such assignment does not conflict with applicable Laws,

          (e)      neither any Agent nor any Lender shall be obligated to be or to find the assignee; and

          (f)      in the case of an assignment resulting from a Lender becoming a Nonconsenting Lender, the
 applicable assignee shall have consented to the applicable amendment, waiver or consent.

           A Lender shall not be required to make any such assignment or delegation if, prior thereto, as a result of a
 waiver by such Lender or otherwise, the circumstances entitling the Borrower to require such assignment and
 delegation cease to apply. In the event that (x) the Borrower or the Administrative Agent has requested the Lenders
 to consent to a departure or waiver of any provisions of the Loan Documents or to agree to any amendment thereto
 and (y) the Required Lenders have agreed to such consent, waiver or amendment, then any such Lender, who does not
 agree to such consent, waiver or amendment and whose consent would otherwise be required for such departure,
 waiver or amendment, shall be deemed a “Nonconsenting Lender.” Any such replacement shall not be deemed a
 waiver of any rights that the Borrower shall have against the replaced Lender.

          Each Lender agrees that if the Borrower exercises its option hereunder to cause an assignment by such Lender
 as a Nonconsenting Lender or otherwise pursuant to this Section 10.13, such Lender shall, promptly after receipt of
 written notice of such election, execute and deliver all documentation necessary to effectuate such assignment in
 accordance with Section 10.06. In the event that a Lender does not comply with the requirements of the immediately
 preceding sentence within one Business Day after receipt of such notice, each Lender hereby authorizes and directs
 the Borrower to execute and deliver such documentation as may be required to give effect to an assignment in
 accordance with Section 10.06 on behalf of a Nonconsenting Lender or Lender replaced pursuant to this Section 10.13,
 and any such documentation so executed by the Borrower shall be effective for purposes of documenting an
 assignment pursuant to Section 10.06.



                                                             99
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267     Filed 04/09/20 Entered 04/09/20 16:16:04   Main Document
                                            Pg 176 of 189


         10.14    Governing Law; Jurisdiction; Etc.

       (a)   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
 PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT
 LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
 WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
 CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND
 (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE, WITHOUT REGARD TO CONFLICT OF
 LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
 THAN THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE
 BANKRUPTCY CODE.

        (b)     CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
 SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
 RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
 BROUGHT IN THE BANKRUPTCY COURT AND, IF THAT COURT DOES NOT HAVE (OR ABSTAINS
 FROM) JURISDICTION, ANY FEDERAL COURT OF THE UNITED STATES SITTING IN THE BOROUGH OF
 MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE
 COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS
 AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
 IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO
 CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
 FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
 IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
 REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
 SECTION 10.02; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO
 CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH
 PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
 SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE
 RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
 PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
 CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR AGAINST
 ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
 JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

        10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
 FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
 OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
 THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
 MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
 ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
 ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER
 OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
 AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.                    EACH PARTY HERETO
 ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
 RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
 AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
 FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
 REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
 VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
 COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
 ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
 REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS
 WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
 MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER


                                                      100
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                       Main Document
                                                 Pg 177 of 189


 DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
 LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

          10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter defined) and
 each Agent (for itself and not on behalf of any Lender) hereby notifies each Loan Party that pursuant to the
 requirements of the PATRIOT Act, it is required to obtain, verify and record information that identifies each Loan
 Party, which information includes the name and address of such Loan Party and other information that will allow such
 Lender or such Agent, as applicable, to identify such Loan Party in accordance with the PATRIOT Act.

          10.17    Time of the Essence. Time is of the essence of the Loan Documents.

          10.18    [Reserved].

           10.19 No Advisory or Fiduciary Responsibility. Each Loan Party agrees that nothing in the Loan
 Documents or otherwise will be deemed to create an advisory, fiduciary or agency relationship or fiduciary or other
 implied duty between any Agent or Lender, on the one hand, and such Loan Party, its stockholders or its affiliates, on
 the other. In connection with all aspects of each transaction contemplated hereby (including in connection with any
 amendment, waiver or other modification hereof or of any other Loan Document), the Borrower acknowledges and
 agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and other services regarding this
 Agreement provided by the Agents and the transactions contemplated by the Loan Documents (including the exercise
 of rights and remedies hereunder and thereunder) are arm’s-length commercial transactions between the Borrower and
 their Affiliates, on the one hand, and the Agents, on the other hand, (B) the Borrower has consulted its own legal,
 accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (C) the Borrower is capable of
 evaluating, and understands and accepts, the terms, risks and conditions of the transactions contemplated hereby and
 by the other Loan Documents; (ii) (A) each Agent, and each Lender is and has been acting solely as a principal and,
 except as expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as an advisor,
 agent or fiduciary for any Loan Party, its management, stockholders, creditors or any of its affiliates or any other
 Person with respect to the transactions contemplated hereby (or the exercise of rights or remedies with respect thereto)
 or the process leading thereto (irrespective of whether any Lender has advised, is currently advising or will advise any
 Loan Party, its stockholders or its Affiliates on other matters) or any other obligation to any Loan Party except the
 obligations expressly set forth in the Loan Documents and (B) neither any of the Agents nor any Lender has any
 obligation to the Borrower or any of its respective Affiliates with respect to the transactions contemplated hereby
 except those obligations expressly set forth herein and in the other Loan Documents; and (iii) the Agents and the
 Lenders and their respective Affiliates may be engaged in a broad range of transactions that involve interests that
 conflict with those of the Borrower and its respective Affiliates, and neither any of the Agents nor any Lender has any
 obligation to disclose any of such interests to the Borrower or its respective Affiliates. Each Loan Party agrees that it
 will not claim that any Lender has rendered advisory services of any nature or respect, or owes a fiduciary or similar
 duty to such Loan Party, in connection with such transaction or the process leading thereto. To the fullest extent
 permitted by law, the Borrower hereby waives and releases any claims that it may have against the Agents with respect
 to any breach or alleged breach of agency or fiduciary duty in connection with any aspect of any transaction
 contemplated hereby.

          10.20    [Reserved]

          10.21    Release of Liens and Release from Guaranty.

           (a)      Notwithstanding anything to the contrary contained herein or in any other Loan Document, but
 subject to the Orders, the Collateral Agent is hereby irrevocably authorized by each Lender to release any Lien on any
 property granted to or held by the Collateral Agent under any Loan Document or otherwise encumbering any item of
 Collateral (and to execute any documents or instruments necessary, advisable or otherwise required or reasonably
 requested by any Loan Party to do so) (A) after Payment in Full, (B) (i) upon any sale or other transfer by any Loan
 Party of any Collateral that is permitted under this Agreement (other than a sale or other transfer to a Loan Party or
 any other Person that is required to become a Loan Party) or (ii) upon effectiveness of any written consent to the
 release of the security interest created under any Security Document in any Collateral pursuant to Section 10.01, (C)
 upon the approval, authorization or ratification in writing by the Required Lenders (or such other percentage of the
 Lenders whose consent is required by Section 10.01) with respect to the release of such Collateral, (D) upon a

                                                            101
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 178 of 189


 Guarantor no longer being a Guarantor by virtue of the definition thereof or a transaction permitted hereunder, with
 respect to the Collateral owned by such Guarantor or (E) if an asset becomes an Excluded Asset. After any of (v)
 Payment in Full, (w) upon any sale or other transfer of a Loan Party that is permitted under this Agreement (other than
 a sale or other transfer to a Loan Party or any other Person that is required to become a Loan Party), (x) upon the
 approval, authorization or ratification in writing by the Required Lenders (or such other percentage of the Lenders
 whose consent is required by Section 10.01) with respect to the release of any Guarantor under the terms of the
 Guaranty or (y) upon a Guarantor no longer being a Guarantor by virtue of the definition thereof or a transaction
 permitted hereunder, each applicable Guarantor (or, in the case of clause (w) above, the applicable Guarantor so sold
 or transferred) shall automatically be released from the Guaranty, all without delivery of any instrument or
 performance of any act by any Person; provided that any such release of guarantee obligations shall be deemed subject
 to the provision that such guarantee obligations shall be reinstated if after such release any portion of any payment in
 respect of the Obligations guaranteed thereby shall be rescinded or must otherwise be restored or returned upon the
 insolvency, bankruptcy, dissolution, liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
 result of the appointment of a receiver, intervenor or conservator of, or trustee or similar officer for, the Borrower or
 any Guarantor or any substantial part of its property, or otherwise, all as though such payment had not been made.

           (b)       Notwithstanding anything to the contrary contained herein or in any other Loan Document, subject
 to the Orders, in connection with any termination or release pursuant to this Section 10.21, the Administrative Agent
 and/or the Collateral Agent, as applicable, shall be, and are hereby irrevocably authorized by each Lender (without
 requirement of notice to or consent of any Lender) to execute and deliver, and shall promptly execute and deliver to
 the applicable Loan Party, at such Loan Party’s expense, all documents that such Loan Party shall reasonably request
 to evidence such termination or release (including (1) UCC termination statements and (2) in the case of a release of
 Mortgages, a partial release) or to confirm that an asset of a Loan Party is not Collateral (including returning to the
 Borrower any possessory Collateral that is in the possession of the Collateral Agent and is the subject of such release);
 provided, that (1) neither Agent shall be required to execute any document or take any action necessary to evidence
 such termination or release on terms that, in its opinion or the opinion of its counsel, could expose such Agent to
 liability or create any obligation or entail any consequence other than such termination or release without recourse,
 representation, or warranty, and (2) the Loan Parties shall have provided such Agent with such certifications or
 documents as such Agent shall reasonably request in order to demonstrate that the requested termination or release is
 permitted under this Section 10.21.

           (c)      Any execution and delivery of documents, or the taking of any other action, by any Agent pursuant
 to this Section 10.21 shall be without recourse to or representation or warranty by such Agent.

          10.22 Independence of Covenants. All covenants hereunder shall be given independent effect so that if
 a particular action or condition is not permitted by any of such covenants, the fact that it would be permitted by an
 exception to, or would otherwise be within the limitations of, another covenant shall not avoid the occurrence of a
 Default or an Event of Default if such action is taken or condition exists.

           10.23 Independent Nature of Lenders’ Rights. Nothing contained herein or in any other Loan
 Document, and no action taken by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
 partnership, an association, a joint venture or any other kind of entity. The amounts payable at any time hereunder to
 each Lender shall be a separate and independent debt, and each Lender shall be entitled to protect and enforce its
 rights arising out hereof and it shall not be necessary for any other Lender to be joined as an additional party in any
 proceeding for such purpose.

          10.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions. Notwithstanding
 anything to the contrary in any Loan Document or in any other agreement, arrangement or understanding among any
 such parties, each party hereto acknowledges that any liability of any EEA Financial Institution arising under any
 Loan Document, to the extent such liability is unsecured, may be subject to the write-down and conversion powers of
 an EEA Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

          (a)        the application of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
 such liabilities arising hereunder which may be payable to it by any party hereto that is an EEA Financial Institution;
 and


                                                           102
 LEGAL_US_E # 147701594.4
Case 20-41308             Doc 267      Filed 04/09/20 Entered 04/09/20 16:16:04                          Main Document
                                                 Pg 179 of 189


          (b)       the effects of any Bail-in Action on any such liability, including, if applicable:

                    (i)      a reduction in full or in part or cancellation of any such liability;

                   (ii)      a conversion of all, or a portion of, such liability into shares or other instruments of
 ownership in such EEA Financial Institution, its parent undertaking, or a bridge institution that may be issued to it or
 otherwise conferred on it, and that such shares or other instruments of ownership will be accepted by it in lieu of any
 rights with respect to any such liability under this Agreement or any other Loan Document; or

                  (iii)    the variation of the terms of such liability in connection with the exercise of the write-down
 and conversion powers of any EEA Resolution Authority.

          10.25     Designated Coal Contracts.

           (a)       Notwithstanding anything to the contrary in this Agreement, the Loan Parties shall be entitled to
 designate any Coal Contract entered into in accordance with this Agreement and the Orders as a “Designated Coal
 Contract” hereunder, so long as, with respect to any Coal Contract (other than (A) the Existing Designated Coal
 Contracts entered into on or around the Javelin Agreements Execution Date and (B) with respect to the Existing
 Designated Coal Contract described in clause (ii) of such definition, all confirmations, agreements and other
 documents entered into in connection therewith), (i) Borrower shall designate such Coal Contract as a “Designated
 Coal Contract” by a written notice to the Administrative Agent delivered on or prior to the fifth (5th) Business Day
 prior to the date that such Coal Contract is entered into, or the date that the Person that is a party to such Coal Contract
 becomes a Secured Party, and (ii) the Required Lenders shall have expressly approved such Coal Contract as a
 “Designated Coal Contract” hereunder. For the avoidance of doubt, (x) no Coal Contract (other than, upon the entry
 of the Final Order, the Existing Designated Coal Contracts) shall be deemed to be a Designated Coal Contract
 hereunder without the express consent of the Required Lenders, and (y) upon the entry of the Final Order, the Existing
 Designated Coal Contracts shall be deemed to be Designated Coal Contracts for all purposes hereunder.

          (b)       After the Javelin Agreements Execution Date, Javelin Agreements (other than with respect to the
 amendments, supplements or modifications of the Existing Designated Coal Contract described in clause (2) of such
 definition which constitute entry into a confirmation (but not amendments, restatements, renewals, replacements,
 extensions, supplements or modifications of an existing confirmation)) shall only be amended, restated, renewed,
 replaced, extended, supplemented or otherwise modified from time to time with the prior written consent of the
 Required Lenders; provided, that, the Confirmations (as defined in the Javelin Agreements) pursuant to the Javelin
 Agreements may be amended, restated or modified from time to time, without the prior consent of the Required
 Lenders, in the ordinary course of business and consistent with past practice, including, without limitation,
 modifications relating to scheduling, price adjustments, quality, quantity, delivery, delivery scheduling and other
 matters ancillary to delivery of Shipments (as defined in the Javelin Agreements); provided, that any such amendment,
 restatement or modification shall only apply with respect to such amended, restated or modified Shipment and shall
 not affect the terms of the Javelin Agreements as applied to any subsequent Shipment (as defined in the Javelin
 Agreements) or Confirmation (as defined in the Javelin Agreements).

           (c)     Any purchases and sales, payment of any fees, expenses and indemnities and all other disbursements
 to be made by the Debtors pursuant to any amendment, restatement or modification permitted by Section 10.25(a) or
 Section 10.25(b) shall be made in accordance with the Cash Flow Forecast (subject to Permitted Variance); provided,
 that, a breach of this Section 10.25(c) shall not (i) invalidate the effectiveness of any agreement, amendment,
 restatement or modification under Section 10.25(a) or (b) above or (ii) exclude the obligations arising thereunder from
 constituting Secured Designated Coal Contract Obligations.

                                                       ARTICLE XI
                                                       GUARANTY

         11.01 Guaranty of the Obligations. Guarantors jointly and severally hereby irrevocably and
 unconditionally guaranty to the Administrative Agent, for the ratable benefit of the Beneficiaries, the due and punctual
 payment in full of all Obligations when the same shall become due, whether at stated maturity, by required


                                                            103
 LEGAL_US_E # 147701594.4
Case 20-41308           Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                 Pg 180 of 189


 prepayment, declaration, acceleration, demand or otherwise (including amounts that would become due but for the
 operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
 “Guaranteed Obligations”).

          11.02    [Reserved].

          11.03 Payment by Guarantors. Subject to Section 11.01, Guarantors hereby jointly and severally agree,
 in furtherance of the foregoing and not in limitation of any other right which any Beneficiary may have at law or in
 equity against any Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
 Obligations when and as the same shall become due, whether at stated maturity, by required prepayment, declaration,
 acceleration, demand or otherwise (including amounts that would become due but for the operation of the automatic
 stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or cause
 to be paid, in cash, to the Administrative Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
 the unpaid principal amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on such
 Guaranteed Obligations (including interest which, but for Borrower’s becoming the subject of a case under the
 Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or not a claim is allowed against
 Borrower for such interest in the related bankruptcy case) and all other Guaranteed Obligations then owed to
 Beneficiaries as aforesaid.

          11.04 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations hereunder are
 irrevocable, absolute, independent and unconditional and shall not be affected by any circumstance which constitutes
 a legal or equitable discharge of a guarantor or surety other than payment in full of the Guaranteed Obligations. In
 furtherance of the foregoing and without limiting the generality thereof, each Guarantor agrees as follows:

         (a)      this Guaranty is a guaranty of payment when due and not of collectability. This Guaranty is a
 primary obligation of each Guarantor and not merely a contract of surety;

         (b)       Administrative Agent may enforce this Guaranty upon the occurrence, but only during the
 continuance, of an Event of Default notwithstanding the existence of any dispute between Borrower and any
 Beneficiary with respect to the existence of such Event of Default;

          (c)      the obligations of each Guarantor hereunder are independent of the obligations of Borrower and the
 obligations of any other guarantor (including any other Guarantor) of the obligations of Borrower, and a separate
 action or actions may be brought and prosecuted against such Guarantor whether or not any action is brought against
 Borrower or any of such other guarantors and whether or not Borrower is joined in any such action or actions;

           (d)      payment by any Guarantor of a portion, but not all, of the Guaranteed Obligations shall in no way
 limit, affect, modify or abridge any Guarantor’s liability for any portion of the Guaranteed Obligations which has not
 been paid. Without limiting the generality of the foregoing, if Administrative Agent is awarded a judgment in any
 suit brought to enforce any Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such judgment shall
 not be deemed to release such Guarantor from its covenant to pay the portion of the Guaranteed Obligations that is
 not the subject of such suit, and such judgment shall not, except to the extent satisfied by such Guarantor, limit, affect,
 modify or abridge any other Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

            (e)      any Beneficiary, upon such terms as it deems appropriate, without notice or demand and without
 affecting the validity or enforceability hereof or giving rise to any reduction, limitation, impairment, discharge or
 termination of any Guarantor’s liability hereunder, from time to time may (i) renew, extend, accelerate, increase the
 rate of interest on, or otherwise change the time, place, manner or terms of payment of the Guaranteed Obligations;
 (ii) settle, compromise, release or discharge, or accept or refuse any offer of performance with respect to, or
 substitutions for, the Guaranteed Obligations or any agreement relating thereto and/or subordinate the payment of the
 same to the payment of any other obligations; (iii) request and accept other guaranties of the Guaranteed Obligations
 and take and hold security for the payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
 substitute, compromise, settle, rescind, waive, alter, subordinate or modify, with or without consideration, any security
 for payment of the Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or any other obligation
 of any Person (including any other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
 security now or hereafter held by or for the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations

                                                            104
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                        Main Document
                                                Pg 181 of 189


 and direct the order or manner of sale thereof, or exercise any other right or remedy that such Beneficiary may have
 against any such security, in each case as such Beneficiary in its discretion may determine consistent herewith or any
 applicable security agreement, including foreclosure on any such security pursuant to one or more judicial or
 nonjudicial sales, whether or not every aspect of any such sale is commercially reasonable, and even though such
 action operates to impair or extinguish any right of reimbursement or subrogation or other right or remedy of any
 Guarantor against any other Loan Party or any security for the Guaranteed Obligations; and (vi) exercise any other
 rights available to it under the Loan Documents or any Designated Coal Contract; and

            (f)     this Guaranty and the obligations of Guarantors hereunder shall be valid and enforceable and shall
 not be subject to any reduction, limitation, impairment, discharge or termination for any reason (other than payment
 in full of the Guaranteed Obligations (other than contingent indemnity obligations not then due and payable), including
 the occurrence of any of the following, whether or not any Guarantor shall have had notice or knowledge of any of
 them: (i) any failure or omission to assert or enforce or agreement or election not to assert or enforce, or the stay or
 enjoining, by order of court, by operation of law or otherwise, of the exercise or enforcement of, any claim or demand
 or any right, power or remedy (whether arising under the Loan Documents or any Designated Coal Contracts, at law,
 in equity or otherwise) with respect to the Guaranteed Obligations or any agreement relating thereto, or with respect
 to any other guaranty of or security for the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
 amendment or modification of, or any consent to departure from, any of the terms or provisions (including provisions
 relating to events of default) hereof, any of the other Loan Documents or any Designated Coal Contracts, any
 agreement or instrument executed pursuant thereto, or of any other guaranty or security for the Guaranteed
 Obligations, in each case whether or not in accordance with the terms hereof or such Loan Document, such Designated
 Coal Contracts, or any agreement relating to such other guaranty or security; (iii) the Guaranteed Obligations, or any
 agreement relating thereto, at any time being found to be illegal, invalid or unenforceable in any respect; (iv) the
 application of payments received from any source (other than payments received pursuant to the other Loan
 Documents, any Designated Coal Contract, or from the proceeds of any security for the Guaranteed Obligations,
 except to the extent such security also serves as collateral for indebtedness other than the Guaranteed Obligations) to
 the payment of indebtedness other than the Guaranteed Obligations, even though any Beneficiary might have elected
 to apply such payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
 reorganization or termination of the corporate structure or existence of General Partner, Holdings (or any Parent) or
 any of its Subsidiaries and to any corresponding restructuring of the Guaranteed Obligations; (vi) any failure to perfect
 or continue perfection of a security interest in any collateral which secures any of the Guaranteed Obligations (subject
 to the limitations set forth in the Security Documents); (vii) any defenses, set-offs or counterclaims which Borrower
 may allege or assert against any Beneficiary in respect of the Guaranteed Obligations, including failure of
 consideration, breach of warranty, payment, statute of frauds, statute of limitations, accord and satisfaction and usury;
 and (viii) any other act or thing or omission, or delay to do any other act or thing, which may or might in any manner
 or to any extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed Obligations.

           11.05 Waivers by Guarantors. Each Guarantor hereby waives, to the extent permitted by applicable law,
 for the benefit of Beneficiaries: (a) any right to require any Beneficiary, as a condition of payment or performance by
 such Guarantor, to (i) proceed against Borrower, any other guarantor (including any other Guarantor) of the
 Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any security held from Borrower, any
 such other guarantor or any other Person, (iii) proceed against or have resort to any balance of any deposit account or
 credit on the books of any Beneficiary in favor of any Loan Party or any other Person, or (iv) pursue any other remedy
 in the power of any Beneficiary whatsoever; (b) any defense arising by reason of the incapacity, lack of authority or
 any disability or other defense of Borrower or any other Guarantor including any defense based on or arising out of
 the lack of validity or the unenforceability of the Guaranteed Obligations or any agreement or instrument relating
 thereto or by reason of the cessation of the liability of Borrower or any other Guarantor from any cause other than
 payment in full of the Guaranteed Obligations; (c) any defense based upon any statute or rule of law which provides
 that the obligation of a surety must be neither larger in amount nor in other respects more burdensome than that of the
 principal; (d) any defense based upon any Beneficiary’s errors or omissions in the administration of the Guaranteed
 Obligations, except behavior which amounts to bad faith; (e) (i) any principles or provisions of law, statutory or
 otherwise, which are or might be in conflict with the terms hereof and any legal or equitable discharge of such
 Guarantor’s obligations hereunder, (ii) the benefit of any statute of limitations affecting such Guarantor’s liability
 hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv) promptness,
 diligence and any requirement that any Beneficiary protect, secure, perfect or insure any security interest or lien or
 any property subject thereto; (f) notices, demands, presentments, protests, notices of protest, notices of dishonor and

                                                           105
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267        Filed 04/09/20 Entered 04/09/20 16:16:04                      Main Document
                                                Pg 182 of 189


 notices of any action or inaction, including acceptance hereof, notices of default hereunder, any Designated Coal
 Contracts, any agreement or instrument related thereto, notices under any agreement or instrument related thereto,
 notices of any renewal, extension or modification of the Guaranteed Obligations or any agreement related thereto,
 notices of any extension of credit to Borrower and notices of any of the matters referred to in Section 11.04 and any
 right to consent to any thereof; and (g) any defenses or benefits that may be derived from or afforded by law which
 limit the liability of or exonerate guarantors or sureties, or which may conflict with the terms hereof.

           11.06 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Payment in Full of the
 Guaranteed Obligations (other than contingent obligations under general indemnification provisions as to which no
 claim is pending), each Guarantor hereby waives, to the extent permitted by law, any claim, right or remedy, direct or
 indirect, that such Guarantor now has or may hereafter have against Borrower or any other Guarantor or any of its
 assets in connection with this Guaranty or the performance by such Guarantor of its obligations hereunder, in each
 case whether such claim, right or remedy arises in equity, under contract, by statute, under common law or otherwise
 and including (a) any right of subrogation, reimbursement or indemnification that such Guarantor now has or may
 hereafter have against Borrower with respect to the Guaranteed Obligations, (b) any right to enforce, or to participate
 in, any claim, right or remedy that any Beneficiary now has or may hereafter have against Borrower, and (c) any
 benefit of, and any right to participate in, any collateral or security now or hereafter held by any Beneficiary. In
 addition, until Payment in Full of the Guaranteed Obligations (other than contingent obligations under general
 indemnification provisions as to which no claim is pending), each Guarantor shall withhold exercise of any right of
 contribution such Guarantor may have against any other guarantor (including any other Guarantor) of the Guaranteed
 Obligations. Each Guarantor further agrees that, to the extent the waiver or agreement to withhold the exercise of its
 rights of subrogation, reimbursement, indemnification and contribution as set forth herein is found by a court of
 competent jurisdiction to be void or voidable for any reason, any rights of subrogation, reimbursement or
 indemnification such Guarantor may have against Borrower or against any collateral or security, and any rights of
 contribution such Guarantor may have against any such other guarantor, shall be junior and subordinate to any rights
 any Beneficiary may have against Borrower, to all right, title and interest any Beneficiary may have in any such
 collateral or security, and to any right any Beneficiary may have against such other guarantor. If any amount shall be
 paid to any Guarantor on account of any such subrogation, reimbursement, indemnification or contribution rights at
 any time when the Payment in Full of all Guaranteed Obligations (other than contingent obligations under general
 indemnification provisions as to which no claim is pending) shall not have occurred, such amount shall, to the extent
 possible under applicable law, be held in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
 be paid over to the Administrative Agent for the benefit of Beneficiaries to be credited and applied against the
 Guaranteed Obligations, whether matured or unmatured, in accordance with the terms hereof.

           11.07 Subordination of Other Obligations. Any Indebtedness of Borrower or any Guarantor now or
 hereafter held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment to the
 Guaranteed Obligations, and any such Indebtedness collected or received by the Obligee Guarantor after an Event of
 Default has occurred and is continuing shall, to the extent permitted by applicable law, be held in trust for
 Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over to the Administrative Agent for the
 benefit of Beneficiaries to be credited and applied against the Guaranteed Obligations but without affecting, impairing
 or limiting in any manner the liability of the Obligee Guarantor under any other provision hereof.

          11.08 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain in effect until the
 Payment in Full of all of the Guaranteed Obligations (other than contingent obligations under general indemnification
 provisions as to which no claim is pending). Each Guarantor hereby irrevocably waives, to the extent permitted by
 applicable law, any right to revoke this Guaranty as to future transactions giving rise to any Guaranteed Obligations.

          11.09 Authority of Guarantors or Borrower. It is not necessary for any Beneficiary to inquire into the
 capacity or powers of any Guarantor or Borrower or the officers, directors or any agents acting or purporting to act on
 behalf of any of them.

          11.10 Financial Condition of Borrower. Any Credit Extension may be made to Borrower or continued
 from time to time, and any Designated Coal Contract may be entered into from time to time, in each case in accordance
 with this Agreement, without notice to or authorization from any Guarantor regardless of the financial or other
 condition of Borrower at the time of any such grant or continuation or at the time such Designated Coal Contract is
 entered into, as the case may be. No Beneficiary shall have any obligation to disclose or discuss with any Guarantor

                                                          106
 LEGAL_US_E # 147701594.4
Case 20-41308          Doc 267       Filed 04/09/20 Entered 04/09/20 16:16:04                     Main Document
                                               Pg 183 of 189


 its assessment, or any Guarantor’s assessment, of the financial condition of Borrower. Each Guarantor has adequate
 means to obtain information from Borrower on a continuing basis concerning the financial condition of Borrower and
 its ability to perform its obligations under the Loan Documents and the Designated Coal Contracts, and each Guarantor
 assumes the responsibility for being and keeping informed of the financial condition of Borrower and of all
 circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives,
 to the extent permitted by applicable law, and relinquishes any duty on the part of any Beneficiary to disclose any
 matter, fact or thing relating to the business, operations or conditions of Borrower now known or hereafter known by
 any Beneficiary.

                                              [Signature pages follow]




                                                         107
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04                  Main Document
                                          Pg 184 of 189


          IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by their respective
 authorized officers as of the date first above written.

                                                 FORESIGHT ENERGY LLC


                                                 By:      __________________________________________
                                                         Name: Robert D. Moore
                                                         Title: President and Chief Executive Officer



                                                 FORESIGHT ENERGY LP
                                                 By Foresight Energy GP LLC, its general partner


                                                 By:      __________________________________________
                                                         Name: Robert D. Moore
                                                         Title: President and Chief Executive Officer




                             [Signature Page to Credit and Guaranty Agreement]
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04            Main Document
                                          Pg 185 of 189


                                                FORESIGHT ENERGY GP, LLC
                                                ADENA RESOURCES, LLC
                                                AKIN ENERGY LLC
                                                AMERICAN CENTURY MINERAL LLC
                                                AMERICAN CENTURY TRANSPORT LLC
                                                COAL FIELD CONSTRUCTION COMPANY LLC
                                                COAL FIELD REPAIR SERVICES LLC
                                                FORESIGHT COAL SALES LLC
                                                FORESIGHT ENERGY EMPLOYEE SERVICES
                                                CORPORATION
                                                FORESIGHT ENERGY FINANCE CORPORATION
                                                FORESIGHT ENERGY LABOR LLC
                                                FORESIGHT ENERGY SERVICES LLC
                                                HILLSBORO TRANSPORT LLC
                                                LD LABOR COMPANY LLC
                                                LOGAN MINING LLC
                                                M-CLASS MINING, LLC
                                                MACH MINING, LLC
                                                MACOUPIN ENERGY LLC
                                                MARYAN MINING LLC
                                                OENEUS LLC (D/B/A SAVATRAN LLC)
                                                SENECA REBUILD LLC
                                                SITRAN LLC
                                                SUGAR CAMP ENERGY, LLC
                                                TANNER ENERGY LLC
                                                VIKING MINING LLC
                                                WILLIAMSON ENERGY, LLC
                                                HILLSBORO ENERGY LLC
                                                PATTON MINING LLC
                                                FORESIGHT RECEIVABLES LLC


                                                By:      __________________________________________
                                                        Name: Robert D. Moore
                                                        Title: President and Chief Executive Officer




                            [Signature Page to Credit and Guaranty Agreement]
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04                  Main Document
                                          Pg 186 of 189


                                                Cortland Capital Market Services LLC
                                                as Administrative Agent and Collateral Agent,


                                                By:      __________________________________________
                                                        Name:
                                                        Title:




                            [Signature Page to Credit and Guaranty Agreement]
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                          Pg 187 of 189


                                                [ ],
                                                as a Lender


                                                By:      __________________________________________
                                                        Name:
                                                        Title:




                            [Signature Page to Credit and Guaranty Agreement]
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                          Pg 188 of 189


                                                JAVELIN GLOBAL COMMODITIES (UK) LTD,
                                                as a Designated Coal Contract Counterparty




                                                By:      __________________________________________
                                                        Name:
                                                        Title:




                            [Signature Page to Credit and Guaranty Agreement]
 LEGAL_US_E # 147701594.4
Case 20-41308         Doc 267   Filed 04/09/20 Entered 04/09/20 16:16:04           Main Document
                                          Pg 189 of 189


                                                UNIPER GLOBAL COMMODITIES UK LIMITED,
                                                as a Designated Coal Contract Counterparty




                                                By:      __________________________________________
                                                        Name:
                                                        Title:




                            [Signature Page to Credit and Guaranty Agreement]
 LEGAL_US_E # 147701594.4
